Exhibit 10.1

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of April 4, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   ARTICLE I. DEFINITIONS      1      SECTION 1.1   

General

     1      SECTION 1.2   

Specific Terms

     1      SECTION 1.3   

Usage of Terms

     2      SECTION 1.4   

[Reserved]

     2      SECTION 1.5   

No Recourse

     2      SECTION 1.6   

Action by or Consent of Noteholders and Certificateholder

     3    ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED
PROPERTY      3      SECTION 2.1   

Conveyance of the Receivables and the Other Conveyed Property

     3    ARTICLE III. REPRESENTATIONS AND WARRANTIES      4      SECTION 3.1   

Representations and Warranties of Seller

     4      SECTION 3.2   

Representations and Warranties of Purchaser

     6    ARTICLE IV. COVENANTS OF SELLER      8      SECTION 4.1   

Protection of Title of Purchaser

     8      SECTION 4.2   

Other Liens or Interests

     9      SECTION 4.3   

Costs and Expenses

     9      SECTION 4.4   

Indemnification

     9    ARTICLE V. REPURCHASES      11      SECTION 5.1   

Repurchase of Receivables Upon Breach of Warranty

     11      SECTION 5.2   

Reassignment of Purchased Receivables

     12      SECTION 5.3   

Waivers

     12    ARTICLE VI. MISCELLANEOUS      13      SECTION 6.1   

Liability of Seller

     13      SECTION 6.2   

Merger or Consolidation of Seller or Purchaser

     13      SECTION 6.3   

Limitation on Liability of Seller and Others

     13      SECTION 6.4   

Seller May Own Notes or the Certificate

     13      SECTION 6.5   

Amendment

     14      SECTION 6.6   

Notices

     14      SECTION 6.7   

Merger and Integration

     15      SECTION 6.8   

Severability of Provisions

     15      SECTION 6.9   

Intention of the Parties

     15      SECTION 6.10   

Governing Law

     16      SECTION 6.11   

Counterparts

     16      SECTION 6.12   

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

     16      SECTION 6.13   

Nonpetition Covenant

     16      SECTION 6.14   

[Reserved]

     16    SCHEDULES   

 

i



--------------------------------------------------------------------------------

Schedule A — Schedule of Receivables

Schedule B — Representations and Warranties from the Seller as to the
Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of April 4, 2011, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of April 4, 2011, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2011-2, as Issuer, and Wells Fargo Bank, National Association, as Backup
Servicer and Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means April 13, 2011.

“Issuer” means AmeriCredit Automobile Receivables Trust 2011-2.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.



--------------------------------------------------------------------------------

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Custodian Agreement,
the Sale and Servicing Agreement, the Indenture, the Trust Agreement, the
Lockbox Account Agreement, the Lockbox Processing Agreement, the Underwriting
Agreement and the Note Purchase Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means Wells Fargo Bank, National Association, as trust
collateral agent and any successor trust collateral agent appointed and acting
pursuant to the Sale and Servicing Agreement.

“Trustee” means Wells Fargo Bank, National Association, as trustee and any
successor trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

 

2



--------------------------------------------------------------------------------

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by Noteholders or the Certificateholder, such provision shall be deemed to refer
to the Certificateholder or Noteholder, as the case may be, of record as of the
Record Date immediately preceding the date on which such action is to be taken,
or consent given, by Noteholders or the Certificateholder. Solely for the
purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or Certificate registered in the name of the Seller
or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or Certificates which the Owner Trustee, the Trustee or the Trust
Collateral Agent, respectively, knows to be so owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan Purchase and
Sale Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

 

3



--------------------------------------------------------------------------------

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

 

4



--------------------------------------------------------------------------------

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(f) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(g) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the

 

5



--------------------------------------------------------------------------------

Related Documents, (iii) seeking any determination or ruling that might
materially and adversely affect the performance by Seller of its obligations
under, or the validity or enforceability of, this Agreement or any of the
Related Documents or (iv) seeking to affect adversely the federal income tax or
other federal, state or local tax attributes of, or seeking to impose any
excise, franchise, transfer or similar tax upon, the transfer and acquisition of
the Receivables and the Other Conveyed Property hereunder or under the Sale and
Servicing Agreement.

(h) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(i) Chief Executive Office. The chief executive office of Seller is located at
801 Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

 

6



--------------------------------------------------------------------------------

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full.

 

7



--------------------------------------------------------------------------------

Seller and Purchaser agree that damages will not be an adequate remedy for such
breach and that this covenant may be specifically enforced by Purchaser, Issuer
or by the Trustee on behalf of the Noteholders and Owner Trustee on behalf of
the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location

 

8



--------------------------------------------------------------------------------

of the debtor within the meaning of Section 9-307 of the applicable UCC. Seller
shall at all times maintain (i) each office from which it services Receivables
within the United States of America or Canada and (ii) its principal executive
office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from any breach of any of Seller’s representations and warranties contained
herein.

 

9



--------------------------------------------------------------------------------

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from the use, ownership or operation by Seller or any affiliate thereof of a
Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from any action taken, or failed to be taken, by it in respect of any portion of
the Receivables other than in accordance with this Agreement or the Sale and
Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders and the Certificateholder from and
against any taxes that may at any time be asserted against Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Noteholders and the Certificateholder with respect to the
transactions contemplated in this Agreement, including, without limitation, any
sales, gross receipts, general corporation, tangible or intangible personal
property, privilege, or license taxes (but not including any taxes asserted with
respect to, and as of the date of, the sale, transfer and assignment of the
Receivables and the Other Conveyed Property to Purchaser and by Purchaser to the
Issuer or the issuance and original sale of the Notes or issuance of the
Certificate, or asserted with respect to ownership of the Receivables and Other
Conveyed Property which shall be indemnified by Seller pursuant to clause
(e) below, or federal, state or other income taxes, arising out of distributions
on the Notes or the Certificate or transfer taxes arising in connection with the
transfer of the Notes or the Certificate) and costs and expenses in defending
against the same, arising by reason of the acts to be performed by Seller under
this Agreement or imposed against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the
Owner Trustee, the Noteholders and the Certificateholder from, any taxes which
may at any time be asserted against such Persons with respect to, and as of the
date of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the

 

10



--------------------------------------------------------------------------------

Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders or the Certificateholder through
the negligence, willful misfeasance, or bad faith of Seller in the performance
of its duties under this Agreement or by reason of reckless disregard of
Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense incurred by reason of the violation by Seller of federal or state
securities laws in connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense imposed upon, or incurred by, Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders or the Certificateholder as result of the failure of any Receivable,
or the sale of the related Financed Vehicle, to comply with all requirements of
applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously

 

11



--------------------------------------------------------------------------------

with the repurchase of the Receivable, Seller shall deposit the Purchase Amount
in full, without deduction or offset, to the Collection Account, pursuant to
Section 3.2 of the Sale and Servicing Agreement. It is understood and agreed
that, except as set forth in Section 6.1 hereof, the obligation of Seller to
repurchase any Receivable, as to which a breach occurred and is continuing,
shall, if such obligation is fulfilled, constitute the sole remedy against
Seller for such breach available to Purchaser, the Issuer, the Backup Servicer,
the Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of
the Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Any such
repurchase shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against all costs, expenses,
losses, damages, claims and liabilities, including reasonable fees and expenses
of counsel, which may be asserted against or incurred by any of them as a result
of third party claims arising out of the events or facts giving rise to such
Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser, or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer, in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other or future exercise thereof or the
exercise of any other power, right or remedy.

 

12



--------------------------------------------------------------------------------

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (y) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (z) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

 

13



--------------------------------------------------------------------------------

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder or Noteholder.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel, (which may be provided by the Seller’s internal counsel)
that no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or Certificate.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of a Certificate or a Note given pursuant to this Section or
pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of such Certificate or Note and
of any Certificate or Note issued upon the transfer thereof or in exchange
thereof or in lieu thereof whether or not notation of such consent is made upon
the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry

 

14



--------------------------------------------------------------------------------

Street, Suite 3500, Fort Worth, Texas 76102, Attention: Chief Financial Officer,
or such other address as shall be designated by a party in a written notice
delivered to the other party or to the Issuer, Owner Trustee or the Trust
Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan Purchase and
Sale Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement or Auto Loan Purchase and Sale Agreement;

 

15



--------------------------------------------------------------------------------

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer, the Backup Servicer or the
Purchaser to perform its respective duties and obligations hereunder or under
Related Documents) and that the Trust Collateral Agent may enforce the duties
and obligations of Seller under this Agreement against Seller for the benefit of
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

SECTION 6.14 [Reserved].

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By:  

/s/ Susan B. Sheffield

  Name: Susan B. Sheffield   Title: Executive Vice President, Structured Finance

AMERICREDIT FINANCIAL SERVICES,
INC., as Seller

By:  

/s/ Sheli Fitzgerald

  Name: Sheli Fitzgerald   Title: Vice President, Structured Finance

Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee and Trust Collateral Agent

 

By:  

/s/ Cheryl Zimmerman

  Name: Cheryl Zimmerman   Title: Vice President

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

SCH-A-1



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

445285075

    445285489        445285828        445286255        445286628       
445287113        445287451        445287865        445288210        445288665   
    445288988        445289358        445289770        445290190       
445290570        445290950        445291321        445291750        445292121   
    445352065   

445285091

    445285497        445285836        445286263        445286644       
445287121        445287477        445287899        445288228        445288699   
    445288996        445289374        445289788        445290224       
445290596        445290976        445291347        445291784        445292139   
    445260557   

445285117

    445285505        445285844        445286271        445286677       
445287139        445287485        445287907        445288236        445288707   
    445289002        445289424        445289812        445290232       
445290604        445290984        445291354        445291800        445292154   
    445260565   

445285133

    445285521        445285851        445286297        445286701       
445287147        445287493        445287915        445288244        445288749   
    445289028        445289457        445289820        445290240       
445290620        445291016        445291370        445291826        445292162   
    445260573   

445285141

    445285539        445285869        445286305        445286719       
445287154        445287501        445287923        445288251        445288756   
    445289044        445289465        445289838        445290257       
445290646        445291032        445291396        445291842        445292170   
    445260581   

445285158

    445285554        445285885        445286321        445286727       
445287162        445287519        445287972        445288285        445288772   
    445289051        445289499        445289853        445290273       
445290653        445291040        445291404        445291859        445292196   
    445260599   

445285166

    445285562        445285901        445286339        445286768       
445287170        445287527        445287980        445288319        445288780   
    445289069        445289515        445289861        445290299       
445290661        445291057        445291412        445291875        445292204   
    445260607   

445285174

    445285588        445285927        445286362        445286776       
445287212        445287535        445287998        445288335        445288798   
    445289077        445289523        445289887        445290307       
445290687        445291065        445291420        445291883        445292246   
    445260615   

445285182

    445285596        445285935        445286388        445286784       
445287220        445287568        445288004        445288350        445288806   
    445289085        445289549        445289895        445290323       
445290703        445291073        445291438        445291891        445292253   
    445260623   

445285216

    445285604        445285943        445286396        445286826       
445287238        445287642        445288012        445288368        445288814   
    445289119        445289556        445289903        445290349       
445290711        445291081        445291479        445291917        445292261   
    445260631   

445285232

    445285620        445285976        445286412        445286875       
445287279        445287659        445288038        445288400        445288822   
    445289127        445289564        445289929        445290356       
445290737        445291099        445291503        445291933        445292303   
    445260649   

445285240

    445285638        445285984        445286438        445286909       
445287287        445287675        445288046        445288418        445288848   
    445289135        445289572        445289937        445290372       
445290745        445291115        445291511        445291941        445292311   
    445260656   

445285257

    445285646        445285992        445286479        445286917       
445287311        445287709        445288061        445288426        445288855   
    445289176        445289598        445289945        445290380       
445290752        445291131        445291537        445291958        445292329   
    445260664   

445285265

    445285653        445286032        445286487        445286933       
445287329        445287717        445288079        445288434        445288863   
    445289184        445289606        445289960        445290398       
445290760        445291149        445291578        445291966        445292337   
    445260672   

445285273

    445285661        445286040        445286495        445286941       
445287337        445287725        445288087        445288442        445288871   
    445289192        445289622        445289978        445290406       
445290794        445291156        445291602        445291990        445292352   
    445260680   

445285323

    445285679        445286057        445286511        445286958       
445287345        445287733        445288095        445288459        445288889   
    445289218        445289663        445289986        445290422       
445290802        445291164        445291610        445292006        445292378   
    445260698   

445285356

    445285687        445286073        445286529        445286974       
445287352        445287741        445288103        445288467        445288897   
    445289234        445289689        445290018        445290448       
445290810        445291198        445291636        445292022        445292386   
    445260706   

445285372

    445285703        445286099        445286537        445287014       
445287360        445287766        445288129        445288475        445288905   
    445289242        445289697        445290067        445290471       
445290836        445291206        445291644        445292030        445292394   
    445260714   

445285380

    445285711        445286107        445286545        445287022       
445287378        445287774        445288137        445288509        445288913   
    445289275        445289705        445290091        445290489       
445290844        445291214        445291669        445292048        445292402   
    445260722   

445285398

    445285737        445286164        445286578        445287048       
445287394        445287782        445288145        445288517        445288921   
    445289291        445289713        445290109        445290513       
445290851        445291248        445291677        445292055        445292410   
    445260730   

445285406

    445285745        445286180        445286586        445287071       
445287402        445287790        445288152        445288525        445288939   
    445289309        445289721        445290125        445290521       
445290869        445291271        445291685        445292071        445292436   
    445260748   

445285422

    445285752        445286198        445286594        445287089       
445287410        445287816        445288178        445288533        445288947   
    445289317        445289739        445290133        445290539       
445290877        445291289        445291719        445292097        445292477   
    445260755   

445285430

    445285794        445286206        445286602        445287097       
445287436        445287832        445288194        445288640        445288962   
    445289325        445289747        445290166        445290547       
445290893        445291297        445291727        445292105        445292485   
    445260763   

445285471

    445285802        445286214        445286610        445287105       
445287444        445287857        445288202        445288657        445288970   
    445289341        445289762        445290182        445290562       
445290935        445291313        445291743        445292113        445292493   
    445260771   

424464915

    444844690        444868178        444891519        444914881       
444938252        444961502        444984744        445007982        445031149   
    445054182        445077233        445100209        445123318       
445146178        445169097        445191919        445214810        445237779   
    445260789   

424810026

    444844708        444868186        444891527        444914899       
444938260        444961510        444984751        445007990        445031156   
    445054190        445077241        445100217        445123326       
445146186        445169105        445191927        445214828        445237787   
    445260797   

424829638

    444844716        444868194        444891535        444914907       
444938278        444961528        444984769        445008006        445031164   
    445054208        445077258        445100225        445123334       
445146194        445169113        445191935        445214836        445237795   
    445260805   

425238292

    444844724        444868202        444891543        444914915       
444938286        444961536        444984777        445008014        445031172   
    445054216        445077266        445100233        445123342       
445146202        445169121        445191943        445214844        445237803   
    445260813   

425263811

    444844740        444868210        444891550        444914923       
444938294        444961544        444984785        445008022        445031180   
    445054224        445077274        445100241        445123359       
445146210        445169139        445191950        445214851        445237811   
    445260821   

425437464

    444844757        444868228        444891568        444914931       
444938302        444961551        444984793        445008030        445031198   
    445054232        445077282        445100266        445123367       
445146228        445169147        445191968        445214869        445237829   
    445260839   

425484334

    444844765        444868236        444891576        444914949       
444938328        444961569        444984827        445008048        445031206   
    445054240        445077290        445100274        445123375       
445146236        445169154        445191976        445214877        445237837   
    445260847   

425613882

    444844773        444868244        444891584        444914956       
444938336        444961577        444984835        445008055        445031214   
    445054257        445077308        445100282        445123383       
445146244        445169162        445191984        445214893        445237845   
    445260854   

425623071

    444844781        444868251        444891592        444914964       
444938344        444961585        444984843        445008063        445031222   
    445054265        445077316        445100290        445123391       
445146251        445169170        445191992        445214901        445237852   
    445260862   

425657186

    444844799        444868269        444891600        444914972       
444938351        444961593        444984850        445008071        445031230   
    445054273        445077324        445100308        445123409       
445146269        445169188        445192008        445214919        445237860   
    445260870   

425684636

    444844807        444868277        444891618        444914980       
444938369        444961601        444984868        445008089        445031248   
    445054281        445077332        445100316        445123417       
445146277        445169196        445192016        445214927        445237878   
    445260888   

425691607

    444844815        444868285        444891626        444914998       
444938377        444961619        444984876        445008097        445031263   
    445054299        445077340        445100332        445123425       
445146285        445169204        445192024        445214935        445237886   
    445260896   

425717576

    444844823        444868293        444891634        444915003       
444938385        444961635        444984884        445008105        445031271   
    445054307        445077357        445100340        445123433       
445146293        445169212        445192032        445214943        445237894   
    445260904   

425731700

    444844831        444868301        444891642        444915011       
444938393        444961643        444984892        445008113        445031289   
    445054315        445077365        445100357        445123441       
445146301        445169220        445192040        445214950        445237902   
    445260912   

425758737

    444844849        444868319        444891659        444915029       
444938401        444961650        444984900        445008121        445031297   
    445054323        445077373        445100365        445123458       
445146319        445169238        445192057        445214968        445237910   
    445260920   

425768280

    444844856        444868327        444891667        444915037       
444938419        444961668        444984918        445008139        445031305   
    445054331        445077381        445100373        445123466       
445146327        445169246        445192065        445214976        445237928   
    445260938   

425789245

    444844864        444868335        444891675        444915045       
444938427        444961676        444984926        445008147        445031313   
    445054349        445077399        445100381        445123474       
445146335        445169253        445192073        445214984        445237936   
    445260946   

425816725

    444844872        444868343        444891683        444915052       
444938435        444961684        444984934        445008154        445031321   
    445054356        445077407        445100399        445123482       
445146343        445169261        445192081        445214992        445237944   
    445260953   

425852688

    444844880        444868350        444891691        444915060       
444938443        444961692        444984942        445008170        445031339   
    445054364        445077415        445100407        445123490       
445146350        445169279        445192099        445215007        445237951   
    445260961   

425856770

    444844898        444868368        444891709        444915078       
444938450        444961700        444984959        445008188        445031347   
    445054372        445077423        445100415        445123508       
445146368        445169287        445192107        445215015        445237969   
    445260979   

425891306

    444844906        444868376        444891717        444915086       
444938468        444961718        444984967        445008196        445031354   
    445054380        445077431        445100423        445123516       
445146376        445169295        445192115        445215023        445237977   
    445260987   

425907375

    444844922        444868384        444891725        444915094       
444938476        444961726        444984975        445008204        445031362   
    445054398        445077449        445100431        445123524       
445146384        445169303        445192123        445215031        445237985   
    445260995   

425938834

    444844930        444868392        444891733        444915110       
444938484        444961734        444984983        445008212        445031370   
    445054406        445077456        445100449        445123532       
445146392        445169311        445192131        445215049        445237993   
    445261001   

425963386

    444844948        444868400        444891741        444915128       
444938492        444961742        444984991        445008220        445031388   
    445054414        445077464        445100456        445123540       
445146400        445169329        445192149        445215056        445238009   
    445261019   

426006516

    444844955        444868418        444891758        444915136       
444938500        444961759        444985006        445008238        445031396   
    445054422        445077472        445100464        445123557       
445146418        445169337        445192156        445215064        445238017   
    445261027   

426091146

    444844963        444868426        444891766        444915144       
444938518        444961767        444985014        445008246        445031404   
    445054430        445077480        445100472        445123565       
445146426        445169345        445192164        445215072        445238025   
    445261035   

426114062

    444844971        444868434        444891774        444915151       
444938526        444961775        444985022        445008253        445031412   
    445054448        445077498        445100480        445123573       
445146434        445169352        445192172        445215080        445238033   
    445261043   

426128161

    444844989        444868442        444891782        444915169       
444938534        444961783        444985030        445008261        445031420   
    445054455        445077506        445100498        445123581       
445146442        445169360        445192180        445215098        445238041   
    445261050   

426128302

    444844997        444868459        444891790        444915177       
444938542        444961791        444985048        445008279        445031438   
    445054463        445077514        445100506        445123599       
445146459        445169378        445192198        445215106        445238058   
    445261068   

426150678

    444845002        444868467        444891808        444915193       
444938559        444961809        444985055        445008287        445031446   
    445054471        445077522        445100514        445123607       
445146467        445169386        445192206        445215114        445238066   
    445261076   

426172599

    444845010        444868475        444891816        444915201       
444938567        444961817        444985063        445008295        445031453   
    445054489        445077548        445100522        445123615       
445146475        445169394        445192214        445215122        445238074   
    445261084   

426173456

    444845028        444868483        444891824        444915219       
444938575        444961825        444985089        445008303        445031461   
    445054497        445077555        445100530        445123623       
445146483        445169402        445192222        445215130        445238082   
    445261092   

426200408

    444845036        444868509        444891832        444915227       
444938583        444961833        444985097        445008311        445031487   
    445054505        445077563        445100548        445123631       
445146491        445169410        445192230        445215148        445238090   
    445261100   

426220752

    444845044        444868517        444891840        444915235       
444938591        444961841        444985105        445008329        445031503   
    445054521        445077571        445100555        445123649       
445146509        445169428        445192248        445215155        445238108   
    445261118   

426227658

    444845051        444868525        444891857        444915243       
444938609        444961858        444985113        445008337        445031511   
    445054539        445077589        445100563        445123656       
445146517        445169436        445192255        445215163        445238116   
    445261126   

426297230

    444845069        444868533        444891865        444915250       
444938617        444961866        444985121        445008345        445031529   
    445054547        445077597        445100571        445123664       
445146525        445169444        445192263        445215171        445238124   
    445261134   

426309779

    444845077        444868558        444891873        444915268       
444938625        444961874        444985139        445008352        445031537   
    445054554        445077605        445100589        445123672       
445146533        445169451        445192271        445215189        445238132   
    445261142   

426335071

    444845085        444868566        444891899        444915276       
444938633        444961882        444985147        445008360        445031545   
    445054570        445077613        445100597        445123680       
445146541        445169469        445192289        445215197        445238140   
    445261159   

426360244

    444845093        444868574        444891907        444915284       
444938641        444961890        444985154        445008378        445031552   
    445054588        445077621        445100605        445123698       
445146558        445169477        445192297        445215205        445238157   
    445261167   

426403481

    444845101        444868582        444891915        444915292       
444938658        444961908        444985162        445008386        445031560   
    445054596        445077639        445100613        445123706       
445146566        445169485        445192305        445215221        445238165   
    445261175   

426426201

    444845119        444868590        444891923        444915300       
444938666        444961916        444985170        445008394        445031578   
    445054604        445077647        445100621        445123714       
445146574        445169493        445192313        445215239        445238173   
    445261183   

426433504

    444845127        444868608        444891931        444915318       
444938674        444961932        444985188        445008402        445031586   
    445054612        445077654        445100639        445123722       
445146582        445169501        445192321        445215247        445238181   
    445261191   

426466975

    444845135        444868616        444891949        444915326       
444938682        444961940        444985196        445008410        445031594   
    445054620        445077662        445100647        445123730       
445146590        445169519        445192339        445215254        445238199   
    445261209   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

426505459

    444845143        444868624        444891956        444915334       
444938690        444961957        444985204        445008428        445031602   
    445054638        445077670        445100654        445123748       
445146608        445169527        445192347        445215262        445238207   
    445261217   

426529087

    444845150        444868632        444891964        444915342       
444938708        444961965        444985212        445008436        445031610   
    445054646        445077688        445100662        445123755       
445146616        445169535        445192354        445215270        445238215   
    445261225   

426553046

    444845168        444868640        444891972        444915359       
444938716        444961973        444985220        445008444        445031628   
    445054653        445077696        445100670        445123763       
445146624        445169543        445192362        445215288        445238223   
    445261233   

426571055

    444845176        444868673        444891980        444915367       
444938724        444961981        444985238        445008451        445031636   
    445054679        445077704        445100688        445123771       
445146632        445169550        445192370        445215296        445238231   
    445261241   

426574372

    444845184        444868681        444891998        444915375       
444938732        444961999        444985246        445008469        445031644   
    445054687        445077712        445100696        445123789       
445146657        445169568        445192388        445215304        445238249   
    445261258   

426582672

    444845192        444868699        444892004        444915383       
444938740        444962005        444985253        445008477        445031651   
    445054695        445077720        445100704        445123797       
445146665        445169576        445192396        445215312        445238256   
    445261266   

426588372

    444845200        444868707        444892012        444915391       
444938757        444962013        444985261        445008485        445031669   
    445054703        445077738        445100712        445123805       
445146673        445169584        445192404        445215320        445238264   
    445261274   

426605739

    444845218        444868715        444892020        444915409       
444938765        444962021        444985279        445008501        445031677   
    445054711        445077746        445100720        445123813       
445146681        445169592        445192412        445215338        445238272   
    445261282   

426607438

    444845226        444868723        444892038        444915417       
444938773        444962039        444985295        445008519        445031685   
    445054729        445077753        445100738        445123821       
445146699        445169600        445192420        445215346        445238280   
    445261290   

426607925

    444845234        444868731        444892046        444915425       
444938781        444962047        444985303        445008527        445031693   
    445054737        445077761        445100746        445123839       
445146707        445169618        445192438        445215353        445238298   
    445261308   

426609178

    444845242        444868749        444892053        444915433       
444938799        444962054        444985311        445008535        445031701   
    445054745        445077779        445100753        445123847       
445146715        445169626        445192446        445215361        445238306   
    445261316   

426624466

    444845259        444868756        444892061        444915441       
444938815        444962062        444985329        445008543        445031719   
    445054752        445077787        445100761        445123854       
445146723        445169634        445192453        445215379        445238314   
    445261324   

426635082

    444845267        444868764        444892079        444915458       
444938823        444962070        444985337        445008576        445031727   
    445054760        445077795        445100779        445123862       
445146731        445169642        445192461        445215387        445238322   
    445261332   

426638383

    444845275        444868772        444892087        444915466       
444938831        444962088        444985345        445008584        445031735   
    445054778        445077803        445100787        445123870       
445146749        445169659        445192479        445215395        445238330   
    445261340   

426649661

    444845283        444868780        444892095        444915474       
444938849        444962096        444985352        445008592        445031743   
    445054794        445077811        445100803        445123888       
445146764        445169667        445192487        445215403        445238348   
    445261357   

426667531

    444845291        444868798        444892103        444915482       
444938856        444962104        444985360        445008600        445031750   
    445054802        445077829        445100811        445123896       
445146772        445169675        445192495        445215411        445238355   
    445261365   

426667853

    444845309        444868806        444892111        444915490       
444938864        444962112        444985378        445008618        445031768   
    445054810        445077837        445100829        445123904       
445146780        445169683        445192503        445215429        445238363   
    445261373   

426668091

    444845325        444868814        444892129        444915508       
444938872        444962120        444985386        445008626        445031776   
    445054828        445077845        445100837        445123912       
445146798        445169691        445192511        445215437        445238371   
    445261381   

426674040

    444845333        444868822        444892137        444915516       
444938898        444962138        444985394        445008634        445031784   
    445054836        445077852        445100845        445123920       
445146806        445169709        445192529        445215445        445238389   
    445261399   

426674743

    444845341        444868830        444892145        444915524       
444938906        444962146        444985402        445008642        445031792   
    445054844        445077860        445100852        445123946       
445146814        445169717        445192537        445215452        445238397   
    445261407   

426686820

    444845358        444868848        444892152        444915532       
444938914        444962153        444985410        445008659        445031800   
    445054851        445077878        445100860        445123953       
445146822        445169725        445192545        445215460        445238405   
    445261415   

426688560

    444845366        444868855        444892178        444915540       
444938922        444962161        444985428        445008667        445031818   
    445054869        445077886        445100878        445123961       
445146830        445169733        445192552        445215478        445238413   
    445261423   

426692364

    444845374        444868863        444892186        444915565       
444938930        444962179        444985436        445008675        445031826   
    445054877        445077894        445100886        445123979       
445146848        445169741        445192560        445215486        445238421   
    445261431   

426695045

    444845382        444868871        444892194        444915573       
444938948        444962187        444985444        445008683        445031834   
    445054885        445077902        445100894        445123987       
445146855        445169758        445192578        445215494        445238439   
    445261449   

426697041

    444845390        444868889        444892202        444915581       
444938955        444962195        444985451        445008691        445031842   
    445054893        445077910        445100902        445123995       
445146863        445169766        445192586        445215502        445238447   
    445261456   

426702353

    444845408        444868897        444892210        444915599       
444938963        444962203        444985469        445008709        445031859   
    445054901        445077928        445100910        445124001       
445146871        445169774        445192594        445215510        445238454   
    445261464   

426702643

    444845416        444868905        444892228        444915607       
444938971        444962211        444985477        445008717        445031867   
    445054919        445077936        445100928        445124019       
445146889        445169782        445192602        445215528        445238462   
    445261472   

426705216

    444845424        444868913        444892236        444915615       
444938989        444962229        444985485        445008725        445031875   
    445054927        445077944        445100936        445124027       
445146897        445169790        445192610        445215536        445238470   
    445261480   

426711131

    444845432        444868921        444892244        444915623       
444938997        444962237        444985493        445008733        445031883   
    445054935        445077951        445100944        445124035       
445146905        445169808        445192628        445215544        445238488   
    445261498   

426714648

    444845440        444868939        444892251        444915631       
444939003        444962245        444985501        445008741        445031891   
    445054943        445077969        445100969        445124043       
445146913        445169816        445192636        445215551        445238496   
    445261506   

426714911

    444845457        444868947        444892269        444915649       
444939011        444962252        444985519        445008758        445031909   
    445054950        445077977        445100977        445124050       
445146921        445169824        445192644        445215569        445238504   
    445261514   

426716890

    444845465        444868954        444892277        444915656       
444939029        444962260        444985527        445008766        445031917   
    445054968        445077985        445100985        445124068       
445146939        445169832        445192651        445215577        445238512   
    445261522   

426717575

    444845473        444868962        444892285        444915664       
444939037        444962278        444985535        445008774        445031925   
    445054976        445077993        445100993        445124076       
445146947        445169840        445192669        445215585        445238520   
    445261530   

426717955

    444845481        444868970        444892293        444915672       
444939045        444962294        444985543        445008782        445031933   
    445054984        445078009        445101009        445124084       
445146954        445169857        445192677        445215593        445238538   
    445261548   

426719225

    444845499        444868988        444892301        444915680       
444939052        444962302        444985550        445008790        445031941   
    445054992        445078017        445101017        445124092       
445146962        445169865        445192685        445215601        445238546   
    445261555   

426720827

    444845507        444868996        444892319        444915698       
444939060        444962310        444985568        445008808        445031958   
    445055007        445078025        445101033        445124100       
445146970        445169873        445192693        445215619        445238553   
    445261563   

426721569

    444845515        444869002        444892327        444915706       
444939078        444962328        444985576        445008816        445031966   
    445055015        445078033        445101041        445124118       
445146988        445169881        445192701        445215627        445238561   
    445261571   

426725248

    444845523        444869010        444892335        444915714       
444939086        444962336        444985584        445008824        445031974   
    445055023        445078041        445101058        445124126       
445146996        445169899        445192719        445215635        445238579   
    445261589   

426726493

    444845531        444869028        444892350        444915722       
444939094        444962344        444985592        445008832        445031982   
    445055031        445078058        445101066        445124134       
445147002        445169907        445192727        445215643        445238587   
    445261597   

426727947

    444845549        444869036        444892368        444915730       
444939102        444962351        444985600        445008840        445031990   
    445055049        445078066        445101074        445124142       
445147010        445169915        445192735        445215650        445238595   
    445261605   

426730925

    444845556        444869044        444892376        444915748       
444939110        444962369        444985618        445008857        445032006   
    445055056        445078074        445101082        445124159       
445147028        445169923        445192743        445215668        445238603   
    445261613   

426733424

    444845564        444869051        444892384        444915755       
444939128        444962377        444985626        445008873        445032014   
    445055064        445078082        445101090        445124167       
445147036        445169931        445192750        445215676        445238611   
    445261621   

426735353

    444845572        444869069        444892392        444915763       
444939136        444962385        444985634        445008881        445032022   
    445055072        445078090        445101108        445124175       
445147044        445169949        445192768        445215684        445238629   
    445261639   

426742847

    444845580        444869077        444892400        444915771       
444939144        444962393        444985642        445008899        445032030   
    445055080        445078108        445101116        445124183       
445147051        445169956        445192776        445215692        445238637   
    445261647   

426743613

    444845598        444869085        444892418        444915789       
444939151        444962401        444985659        445008907        445032048   
    445055098        445078116        445101124        445124191       
445147069        445169964        445192784        445215700        445238645   
    445261654   

426745147

    444845606        444869093        444892426        444915797       
444939169        444962419        444985667        445008915        445032055   
    445055106        445078132        445101132        445124209       
445147077        445169972        445192792        445215718        445238652   
    445261662   

426747937

    444845614        444869101        444892434        444915805       
444939177        444962427        444985675        445008923        445032063   
    445055114        445078140        445101140        445124217       
445147085        445169980        445192800        445215726        445238660   
    445261670   

426750394

    444845622        444869119        444892442        444915813       
444939185        444962435        444985683        445008931        445032071   
    445055122        445078157        445101157        445124225       
445147093        445169998        445192818        445215734        445238678   
    445261688   

426751137

    444845630        444869127        444892459        444915821       
444939193        444962443        444985709        445008949        445032089   
    445055130        445078165        445101165        445124233       
445147101        445170004        445192826        445215742        445238686   
    445261696   

426756946

    444845648        444869135        444892467        444915839       
444939201        444962450        444985717        445008956        445032097   
    445055148        445078173        445101173        445124241       
445147119        445170012        445192834        445215759        445238694   
    445261704   

426760583

    444845655        444869143        444892475        444915847       
444939219        444962468        444985725        445008964        445032105   
    445055155        445078181        445101181        445124258       
445147127        445170020        445192842        445215767        445238702   
    445261712   

426761771

    444845663        444869150        444892483        444915854       
444939227        444962476        444985733        445008972        445032113   
    445055163        445078199        445101199        445124266       
445147135        445170038        445192859        445215775        445238710   
    445261720   

426762282

    444845689        444869168        444892491        444915862       
444939235        444962484        444985741        445008980        445032121   
    445055171        445078207        445101207        445124274       
445147143        445170046        445192867        445215783        445238728   
    445261738   

426763975

    444845697        444869176        444892509        444915870       
444939243        444962492        444985758        445008998        445032139   
    445055189        445078215        445101215        445124282       
445147150        445170053        445192875        445215791        445238736   
    445261746   

426776761

    444845705        444869184        444892517        444915888       
444939250        444962500        444985766        445009004        445032147   
    445055197        445078223        445101223        445124290       
445147168        445170061        445192883        445215809        445238744   
    445261753   

426781506

    444845713        444869192        444892525        444915896       
444939268        444962518        444985774        445009012        445032154   
    445055205        445078231        445101231        445124308       
445147176        445170079        445192891        445215817        445238751   
    445261761   

426782942

    444845721        444869218        444892533        444915904       
444939276        444962526        444985782        445009020        445032162   
    445055213        445078249        445101249        445124316       
445147184        445170087        445192909        445215825        445238769   
    445261779   

426784849

    444845739        444869226        444892541        444915912       
444939284        444962534        444985790        445009046        445032170   
    445055239        445078256        445101256        445124324       
445147192        445170095        445192917        445215833        445238777   
    445261787   

426788923

    444845747        444869234        444892558        444915920       
444939292        444962542        444985808        445009053        445032188   
    445055247        445078264        445101264        445124332       
445147200        445170103        445192925        445215841        445238785   
    445261795   

426795795

    444845754        444869242        444892566        444915938       
444939300        444962559        444985816        445009061        445032196   
    445055254        445078272        445101272        445124340       
445147218        445170111        445192933        445215858        445238793   
    445261803   

426796371

    444845762        444869259        444892582        444915946       
444939318        444962567        444985824        445009079        445032204   
    445055262        445078280        445101280        445124357       
445147226        445170129        445192941        445215866        445238801   
    445261811   

426801627

    444845770        444869267        444892590        444915953       
444939326        444962575        444985832        445009087        445032212   
    445055270        445078298        445101298        445124365       
445147234        445170137        445192958        445215874        445238819   
    445261829   

426804597

    444845788        444869275        444892608        444915961       
444939334        444962583        444985840        445009095        445032220   
    445055288        445078306        445101306        445124373       
445147242        445170145        445192966        445215882        445238827   
    445261837   

426805461

    444845796        444869283        444892616        444915979       
444939342        444962591        444985857        445009103        445032238   
    445055296        445078314        445101314        445124381       
445147259        445170152        445192974        445215890        445238835   
    445261845   

426824207

    444845804        444869291        444892624        444915987       
444939367        444962609        444985865        445009111        445032246   
    445055304        445078322        445101322        445124399       
445147267        445170160        445192982        445215908        445238843   
    445261852   

426827978

    444845812        444869309        444892632        444915995       
444939375        444962617        444985873        445009129        445032253   
    445055312        445078330        445101330        445124407       
445147275        445170178        445192990        445215916        445238850   
    445261860   

426830071

    444845820        444869317        444892640        444916001       
444939383        444962625        444985881        445009137        445032261   
    445055320        445078348        445101348        445124415       
445147283        445170186        445193006        445215924        445238868   
    445261878   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

426833398

    444845838        444869325        444892657        444916019       
444939391        444962633        444985899        445009145        445032279   
    445055338        445078355        445101355        445124423       
445147291        445170194        445193014        445215932        445238876   
    445261886   

426836342

    444845846        444869333        444892665        444916027       
444939409        444962641        444985907        445009152        445032287   
    445055346        445078363        445101363        445124431       
445147309        445170202        445193022        445215940        445238884   
    445261894   

426837175

    444845853        444869341        444892673        444916035       
444939417        444962658        444985915        445009160        445032295   
    445055353        445078371        445101371        445124449       
445147317        445170210        445193030        445215957        445238892   
    445261902   

426855797

    444845861        444869358        444892681        444916043       
444939425        444962666        444985923        445009178        445032303   
    445055361        445078389        445101389        445124456       
445147325        445170228        445193048        445215965        445238900   
    445261910   

426855854

    444845879        444869366        444892699        444916050       
444939433        444962674        444985931        445009186        445032311   
    445055379        445078397        445101397        445124464       
445147333        445170236        445193055        445215973        445238918   
    445261928   

426858601

    444845887        444869374        444892707        444916068       
444939441        444962682        444985949        445009202        445032329   
    445055387        445078405        445101413        445124472       
445147341        445170244        445193063        445215981        445238926   
    445261936   

426869053

    444845895        444869382        444892715        444916076       
444939458        444962690        444985956        445009210        445032337   
    445055395        445078413        445101421        445124480       
445147358        445170251        445193071        445215999        445238934   
    445261944   

426874616

    444845903        444869390        444892723        444916084       
444939466        444962708        444985964        445009228        445032345   
    445055403        445078421        445101439        445124498       
445147366        445170269        445193089        445216005        445238942   
    445261951   

426875852

    444845911        444869408        444892731        444916092       
444939474        444962716        444985972        445009236        445032352   
    445055411        445078439        445101447        445124506       
445147374        445170277        445193097        445216013        445238959   
    445261969   

426876108

    444845929        444869416        444892749        444916100       
444939482        444962724        444985998        445009244        445032360   
    445055429        445078447        445101454        445124514       
445147382        445170285        445193105        445216021        445238967   
    445261977   

426883559

    444845937        444869424        444892756        444916118       
444939490        444962732        444986004        445009251        445032378   
    445055437        445078454        445101462        445124522       
445147390        445170293        445193113        445216039        445238975   
    445261985   

426884110

    444845945        444869432        444892764        444916126       
444939508        444962740        444986012        445009269        445032386   
    445055445        445078462        445101470        445124530       
445147408        445170301        445193121        445216047        445238983   
    445261993   

426884862

    444845952        444869440        444892772        444916134       
444939516        444962757        444986020        445009277        445032394   
    445055452        445078470        445101488        445124548       
445147416        445170319        445193139        445216054        445238991   
    445262009   

426886511

    444845960        444869457        444892780        444916142       
444939524        444962765        444986038        445009285        445032402   
    445055460        445078488        445101496        445124555       
445147424        445170327        445193147        445216062        445239007   
    445262017   

426887923

    444845978        444869465        444892798        444916167       
444939532        444962773        444986046        445009293        445032410   
    445055478        445078496        445101504        445124563       
445147432        445170335        445193154        445216070        445239015   
    445262025   

426893590

    444845986        444869473        444892806        444916175       
444939540        444962781        444986053        445009301        445032428   
    445055486        445078504        445101512        445124571       
445147440        445170343        445193162        445216088        445239023   
    445262033   

426901211

    444845994        444869481        444892814        444916183       
444939557        444962807        444986061        445009319        445032436   
    445055494        445078512        445101520        445124589       
445147457        445170350        445193170        445216096        445239031   
    445262041   

426903514

    444846000        444869499        444892822        444916191       
444939565        444962815        444986079        445009327        445032444   
    445055502        445078520        445101538        445124597       
445147465        445170368        445193188        445216104        445239049   
    445262058   

426904843

    444846018        444869507        444892830        444916209       
444939573        444962823        444986087        445009335        445032451   
    445055510        445078538        445101546        445124605       
445147473        445170376        445193196        445216112        445239056   
    445262066   

426921524

    444846026        444869515        444892848        444916225       
444939581        444962831        444986095        445009343        445032469   
    445055528        445078546        445101553        445124613       
445147481        445170384        445193204        445216120        445239064   
    445262074   

426922555

    444846034        444869523        444892855        444916233       
444939599        444962849        444986103        445009350        445032477   
    445055536        445078553        445101561        445124621       
445147499        445170392        445193212        445216138        445239072   
    445262082   

426922696

    444846042        444869531        444892863        444916241       
444939607        444962856        444986111        445009368        445032485   
    445055544        445078561        445101579        445124639       
445147507        445170400        445193220        445216146        445239080   
    445262090   

426936720

    444846059        444869549        444892871        444916258       
444939615        444962864        444986129        445009376        445032493   
    445055551        445078579        445101587        445124647       
445147515        445170418        445193238        445216153        445239098   
    445262108   

426942652

    444846067        444869556        444892889        444916266       
444939623        444962872        444986137        445009384        445032501   
    445055569        445078587        445101595        445124654       
445147523        445170426        445193246        445216161        445239106   
    445262116   

426944344

    444846075        444869564        444892897        444916274       
444939631        444962880        444986145        445009392        445032519   
    445055577        445078595        445101603        445124662       
445147531        445170434        445193253        445216179        445239114   
    445262124   

426947750

    444846083        444869572        444892905        444916282       
444939649        444962898        444986152        445009400        445032527   
    445055585        445078603        445101611        445124688       
445147549        445170442        445193261        445216187        445239122   
    445262132   

426949715

    444846091        444869580        444892913        444916290       
444939656        444962906        444986160        445009418        445032535   
    445055593        445078611        445101629        445124696       
445147556        445170459        445193279        445216195        445239130   
    445262140   

426953741

    444846109        444869598        444892921        444916308       
444939664        444962914        444986178        445009426        445032543   
    445055601        445078629        445101637        445124704       
445147564        445170467        445193287        445216203        445239148   
    445262157   

426954293

    444846117        444869606        444892939        444916316       
444939672        444962922        444986186        445009442        445032550   
    445055619        445078637        445101645        445124712       
445147572        445170475        445193295        445216211        445239155   
    445262165   

426956413

    444846125        444869614        444892947        444916324       
444939680        444962930        444986194        445009459        445032568   
    445055627        445078645        445101652        445124720       
445147580        445170483        445193303        445216229        445239163   
    445262173   

426968160

    444846133        444869622        444892954        444916332       
444939698        444962948        444986202        445009467        445032576   
    445055635        445078652        445101660        445124738       
445147598        445170491        445193311        445216237        445239171   
    445262181   

426969333

    444846141        444869630        444892962        444916340       
444939706        444962955        444986210        445009475        445032584   
    445055643        445078660        445101678        445124746       
445147606        445170509        445193329        445216245        445239189   
    445262199   

426972006

    444846158        444869648        444892970        444916357       
444939714        444962963        444986228        445009483        445032592   
    445055650        445078678        445101686        445124753       
445147614        445170517        445193337        445216252        445239197   
    445262207   

426976346

    444846166        444869655        444892988        444916365       
444939722        444962971        444986236        445009491        445032600   
    445055668        445078686        445101694        445124761       
445147622        445170525        445193345        445216260        445239205   
    445262215   

426980116

    444846174        444869663        444892996        444916373       
444939730        444962989        444986244        445009509        445032618   
    445055676        445078694        445101702        445124779       
445147630        445170533        445193352        445216278        445239213   
    445262223   

426987319

    444846182        444869671        444893002        444916381       
444939748        444962997        444986251        445009517        445032626   
    445055684        445078702        445101710        445124787       
445147648        445170541        445193360        445216286        445239221   
    445262231   

426987467

    444846190        444869689        444893010        444916399       
444939755        444963003        444986269        445009525        445032634   
    445055692        445078710        445101728        445124795       
445147655        445170558        445193378        445216302        445239239   
    445262249   

426992624

    444846208        444869697        444893028        444916407       
444939763        444963011        444986277        445009533        445032642   
    445055700        445078736        445101736        445124803       
445147663        445170566        445193386        445216310        445239247   
    445262256   

426992699

    444846216        444869705        444893036        444916415       
444939771        444963037        444986285        445009541        445032659   
    445055718        445078744        445101744        445124811       
445147671        445170574        445193394        445216328        445239254   
    445262264   

426995627

    444846224        444869713        444893044        444916423       
444939789        444963045        444986293        445009558        445032667   
    445055726        445078751        445101751        445124829       
445147689        445170582        445193402        445216336        445239262   
    445262280   

426998274

    444846232        444869721        444893051        444916431       
444939797        444963052        444986301        445009566        445032675   
    445055734        445078769        445101769        445124837       
445147697        445170590        445193410        445216344        445239270   
    445262298   

426999298

    444846240        444869739        444893069        444916449       
444939805        444963060        444986319        445009574        445032683   
    445055742        445078777        445101777        445124845       
445147705        445170608        445193428        445216351        445239288   
    445262306   

427007125

    444846257        444869747        444893077        444916456       
444939813        444963078        444986327        445009582        445032691   
    445055759        445078785        445101785        445124852       
445147713        445170616        445193436        445216369        445239296   
    445262314   

427008156

    444846265        444869754        444893085        444916464       
444939821        444963086        444986335        445009590        445032709   
    445055767        445078793        445101793        445124860       
445147721        445170624        445193444        445216377        445239304   
    445262322   

427009717

    444846273        444869762        444893093        444916472       
444939839        444963094        444986343        445009608        445032717   
    445055775        445078801        445101801        445124878       
445147739        445170632        445193451        445216385        445239312   
    445262330   

427012901

    444846281        444869770        444893101        444916480       
444939847        444963102        444986368        445009616        445032725   
    445055783        445078819        445101827        445124886       
445147747        445170640        445193469        445216393        445239320   
    445262348   

427018775

    444846299        444869788        444893119        444916498       
444939854        444963110        444986376        445009624        445032733   
    445055791        445078827        445101835        445124894       
445147754        445170657        445193477        445216401        445239338   
    445262355   

427019633

    444846307        444869796        444893127        444916506       
444939862        444963128        444986384        445009632        445032741   
    445055809        445078835        445101843        445124902       
445147762        445170665        445193485        445216419        445239346   
    445262363   

427031810

    444846315        444869804        444893135        444916514       
444939870        444963136        444986392        445009640        445032758   
    445055817        445078843        445101850        445124910       
445147770        445170673        445193493        445216427        445239353   
    445262371   

427032636

    444846323        444869812        444893143        444916522       
444939888        444963144        444986400        445009657        445032766   
    445055825        445078850        445101868        445124928       
445147788        445170681        445193501        445216435        445239361   
    445262397   

427033659

    444846331        444869838        444893150        444916530       
444939896        444963151        444986418        445009665        445032774   
    445055833        445078868        445101876        445124936       
445147796        445170699        445193519        445216443        445239379   
    445262405   

427045414

    444846349        444869846        444893168        444916548       
444939904        444963169        444986426        445009673        445032782   
    445055841        445078876        445101884        445124944       
445147804        445170707        445193527        445216468        445239387   
    445262413   

427053491

    444846356        444869853        444893176        444916555       
444939912        444963177        444986434        445009681        445032790   
    445055858        445078884        445101892        445124951       
445147812        445170715        445193535        445216476        445239395   
    445262421   

427066543

    444846364        444869861        444893184        444916563       
444939920        444963185        444986442        445009699        445032808   
    445055866        445078892        445101900        445124969       
445147820        445170723        445193543        445216484        445239403   
    445262439   

427067004

    444846372        444869879        444893192        444916571       
444939938        444963193        444986459        445009707        445032816   
    445055874        445078900        445101918        445124977       
445147838        445170731        445193550        445216492        445239411   
    445262447   

427070289

    444846380        444869887        444893200        444916589       
444939946        444963201        444986467        445009715        445032824   
    445055882        445078918        445101926        445124985       
445147846        445170749        445193568        445216500        445239429   
    445262454   

427072558

    444846398        444869895        444893218        444916597       
444939953        444963219        444986475        445009723        445032832   
    445055890        445078926        445101934        445124993       
445147853        445170756        445193576        445216518        445239437   
    445262462   

427073465

    444846406        444869903        444893226        444916605       
444939961        444963227        444986483        445009731        445032840   
    445055908        445078934        445101942        445125008       
445147861        445170764        445193584        445216526        445239445   
    445262470   

427087614

    444846414        444869911        444893234        444916613       
444939979        444963235        444986491        445009749        445032857   
    445055916        445078942        445101959        445125016       
445147879        445170772        445193592        445216534        445239452   
    445262488   

427091665

    444846422        444869929        444893242        444916621       
444939987        444963243        444986509        445009756        445032865   
    445055924        445078959        445101967        445125024       
445147887        445170780        445193600        445216542        445239460   
    445262496   

427095450

    444846430        444869937        444893259        444916639       
444939995        444963250        444986517        445009764        445032873   
    445055932        445078967        445101975        445125032       
445147895        445170798        445193618        445216559        445239478   
    445262504   

427098868

    444846448        444869945        444893267        444916647       
444940001        444963268        444986525        445009772        445032881   
    445055940        445078975        445101983        445125040       
445147903        445170806        445193626        445216567        445239486   
    445262512   

427099684

    444846455        444869952        444893275        444916654       
444940027        444963276        444986533        445009780        445032899   
    445055957        445078983        445101991        445125057       
445147911        445170814        445193634        445216575        445239494   
    445262520   

427115571

    444846463        444869960        444893283        444916662       
444940035        444963284        444986541        445009798        445032907   
    445055965        445078991        445102007        445125065       
445147929        445170822        445193642        445216583        445239502   
    445262538   

427117742

    444846471        444869978        444893291        444916670       
444940043        444963292        444986558        445009806        445032915   
    445055973        445079007        445102015        445125073       
445147937        445170830        445193659        445216591        445239510   
    445262546   

427119656

    444846489        444869986        444893309        444916688       
444940050        444963300        444986566        445009814        445032923   
    445055981        445079015        445102023        445125081       
445147945        445170848        445193667        445216609        445239536   
    445262553   

427120688

    444846497        444869994        444893317        444916696       
444940068        444963318        444986574        445009822        445032931   
    445055999        445079023        445102031        445125099       
445147952        445170855        445193675        445216617        445239544   
    445262561   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

427121835

    444846505        444870000        444893325        444916704       
444940076        444963326        444986582        445009830        445032949   
    445056005        445079031        445102049        445125107       
445147960        445170863        445193683        445216625        445239551   
    445262579   

427125695

    444846513        444870026        444893333        444916712       
444940084        444963334        444986590        445009848        445032956   
    445056013        445079049        445102056        445125115       
445147978        445170871        445193691        445216633        445239569   
    445262587   

427129010

    444846521        444870034        444893341        444916720       
444940092        444963342        444986608        445009855        445032964   
    445056021        445079056        445102064        445125123       
445147986        445170889        445193717        445216641        445239577   
    445262595   

427129077

    444846539        444870042        444893358        444916738       
444940100        444963359        444986616        445009863        445032972   
    445056039        445079064        445102072        445125131       
445147994        445170897        445193725        445216658        445239585   
    445262603   

427131149

    444846547        444870059        444893366        444916753       
444940118        444963367        444986624        445009871        445032980   
    445056047        445079072        445102080        445125149       
445148000        445170905        445193733        445216666        445239593   
    445262611   

427132105

    444846554        444870075        444893374        444916761       
444940126        444963375        444986632        445009889        445032998   
    445056054        445079080        445102098        445125156       
445148018        445170913        445193741        445216674        445239601   
    445262629   

427134184

    444846562        444870083        444893382        444916779       
444940134        444963383        444986640        445009897        445033004   
    445056062        445079098        445102106        445125164       
445148026        445170921        445193758        445216682        445239619   
    445262637   

427134465

    444846570        444870091        444893390        444916787       
444940142        444963391        444986657        445009905        445033012   
    445056070        445079106        445102114        445125172       
445148034        445170939        445193766        445216690        445239627   
    445262645   

427135348

    444846588        444870109        444893408        444916795       
444940159        444963409        444986665        445009913        445033020   
    445056088        445079114        445102122        445125180       
445148042        445170947        445193774        445216708        445239635   
    445262652   

427139233

    444846596        444870117        444893416        444916803       
444940167        444963417        444986673        445009921        445033038   
    445056096        445079122        445102130        445125198       
445148059        445170954        445193782        445216716        445239643   
    445262660   

427139589

    444846604        444870125        444893424        444916811       
444940175        444963433        444986681        445009939        445033046   
    445056104        445079130        445102148        445125206       
445148067        445170962        445193790        445216724        445239650   
    445262678   

427142849

    444846612        444870133        444893432        444916829       
444940183        444963441        444986699        445009947        445033053   
    445056112        445079148        445102155        445125214       
445148075        445170970        445193808        445216732        445239668   
    445262686   

427145040

    444846620        444870141        444893440        444916837       
444940191        444963458        444986707        445009954        445033061   
    445056120        445079155        445102163        445125222       
445148083        445170996        445193816        445216740        445239676   
    445262694   

427147772

    444846638        444870158        444893457        444916845       
444940209        444963466        444986715        445009962        445033079   
    445056138        445079163        445102171        445125230       
445148091        445171002        445193824        445216757        445239684   
    445262702   

427149398

    444846646        444870166        444893465        444916852       
444940217        444963474        444986723        445009970        445033087   
    445056146        445079171        445102189        445125248       
445148109        445171010        445193832        445216765        445239692   
    445262710   

427156534

    444846653        444870174        444893473        444916860       
444940225        444963482        444986731        445009988        445033095   
    445056153        445079189        445102197        445125255       
445148117        445171028        445193840        445216773        445239700   
    445262728   

427158183

    444846661        444870182        444893481        444916878       
444940233        444963490        444986749        445009996        445033103   
    445056161        445079197        445102205        445125263       
445148125        445171036        445193857        445216781        445239718   
    445262736   

427158837

    444846679        444870190        444893499        444916886       
444940241        444963508        444986756        445010002        445033111   
    445056179        445079205        445102213        445125271       
445148133        445171044        445193865        445216799        445239726   
    445262744   

427159637

    444846687        444870208        444893507        444916894       
444940258        444963516        444986764        445010010        445033129   
    445056187        445079213        445102221        445125289       
445148141        445171051        445193873        445216807        445239734   
    445262751   

427165204

    444846695        444870216        444893515        444916902       
444940266        444963524        444986772        445010028        445033137   
    445056195        445079221        445102239        445125297       
445148158        445171069        445193881        445216815        445239742   
    445262769   

427168109

    444846703        444870224        444893523        444916910       
444940274        444963532        444986780        445010036        445033145   
    445056203        445079239        445102247        445125305       
445148166        445171077        445193899        445216823        445239759   
    445262777   

427172200

    444846711        444870232        444893531        444916928       
444940290        444963540        444986798        445010044        445033152   
    445056211        445079247        445102254        445125313       
445148174        445171085        445193907        445216831        445239767   
    445262785   

427172614

    444846729        444870240        444893549        444916936       
444940308        444963557        444986806        445010051        445033160   
    445056229        445079254        445102262        445125321       
445148182        445171093        445193915        445216849        445239775   
    445262793   

427172804

    444846737        444870257        444893556        444916944       
444940316        444963565        444986814        445010069        445033178   
    445056237        445079262        445102270        445125339       
445148190        445171101        445193923        445216856        445239783   
    445262801   

427174578

    444846745        444870265        444893564        444916951       
444940324        444963573        444986822        445010077        445033186   
    445056245        445079270        445102288        445125347       
445148208        445171119        445193931        445216864        445239791   
    445262819   

427176714

    444846752        444870273        444893572        444916969       
444940332        444963581        444986830        445010085        445033194   
    445056252        445079288        445102296        445125354       
445148216        445171127        445193949        445216872        445239809   
    445262827   

427194352

    444846760        444870281        444893580        444916977       
444940340        444963599        444986848        445010093        445033202   
    445056260        445079296        445102304        445125362       
445148224        445171135        445193956        445216880        445239817   
    445262835   

427195318

    444846778        444870299        444893598        444916985       
444940357        444963607        444986855        445010101        445033210   
    445056278        445079304        445102312        445125370       
445148232        445171143        445193964        445216898        445239825   
    445262843   

427196753

    444846786        444870307        444893606        444916993       
444940365        444963615        444986863        445010119        445033228   
    445056286        445079312        445102320        445125388       
445148240        445171150        445193972        445216906        445239833   
    445262850   

427197397

    444846794        444870315        444893614        444917009       
444940373        444963623        444986871        445010127        445033236   
    445056294        445079320        445102338        445125396       
445148257        445171168        445193980        445216914        445239841   
    445262868   

427204425

    444846802        444870323        444893622        444917017       
444940381        444963631        444986889        445010135        445033244   
    445056302        445079338        445102346        445125404       
445148265        445171176        445193998        445216922        445239858   
    445262876   

427206388

    444846810        444870331        444893630        444917025       
444940399        444963649        444986897        445010143        445033251   
    445056310        445079346        445102361        445125412       
445148273        445171184        445194004        445216930        445239866   
    445262884   

427207758

    444846828        444870349        444893648        444917033       
444940407        444963664        444986905        445010150        445033269   
    445056328        445079353        445102379        445125420       
445148281        445171192        445194012        445216948        445239874   
    445262892   

427209135

    444846836        444870356        444893655        444917041       
444940423        444963672        444986913        445010168        445033277   
    445056336        445079361        445102387        445125438       
445148299        445171200        445194020        445216955        445239882   
    445262900   

427212642

    444846844        444870364        444893663        444917058       
444940431        444963680        444986921        445010176        445033285   
    445056344        445079379        445102395        445125446       
445148307        445171218        445194038        445216963        445239890   
    445262918   

427218573

    444846851        444870372        444893671        444917066       
444940449        444963698        444986939        445010184        445033293   
    445056351        445079387        445102403        445125453       
445148315        445171226        445194046        445216971        445239908   
    445262926   

427220314

    444846869        444870380        444893689        444917074       
444940456        444963706        444986947        445010192        445033301   
    445056369        445079395        445102411        445125461       
445148323        445171234        445194053        445216989        445239916   
    445262934   

427221221

    444846877        444870398        444893697        444917082       
444940464        444963714        444986954        445010200        445033319   
    445056377        445079403        445102437        445125479       
445148331        445171242        445194061        445216997        445239924   
    445262942   

427221379

    444846885        444870406        444893705        444917090       
444940472        444963722        444986962        445010218        445033327   
    445056385        445079411        445102445        445125487       
445148349        445171259        445194079        445217003        445239932   
    445262959   

427223672

    444846893        444870414        444893713        444917108       
444940480        444963730        444986970        445010226        445033335   
    445056393        445079429        445102452        445125495       
445148356        445171267        445194087        445217011        445239940   
    445262967   

427227178

    444846901        444870422        444893721        444917116       
444940498        444963748        444986988        445010234        445033343   
    445056401        445079437        445102460        445125503       
445148364        445171275        445194095        445217029        445239957   
    445262975   

427231840

    444846919        444870430        444893739        444917124       
444940506        444963755        444986996        445010242        445033350   
    445056419        445079445        445102478        445125511       
445148372        445171283        445194103        445217037        445239965   
    445262983   

427232046

    444846927        444870448        444893747        444917132       
444940514        444963763        444987002        445010267        445033368   
    445056435        445079452        445102486        445125529       
445148380        445171291        445194111        445217052        445239981   
    445262991   

427234174

    444846935        444870455        444893754        444917140       
444940522        444963771        444987010        445010275        445033376   
    445056443        445079460        445102494        445125537       
445148398        445171309        445194129        445217060        445239999   
    445263007   

427234638

    444846943        444870463        444893762        444917157       
444940530        444963789        444987028        445010283        445033384   
    445056450        445079478        445102502        445125545       
445148406        445171317        445194137        445217078        445240005   
    445263015   

427235148

    444846950        444870471        444893770        444917165       
444940548        444963797        444987036        445010291        445033392   
    445056468        445079486        445102510        445125552       
445148414        445171325        445194145        445217086        445240013   
    445263023   

427245097

    444846968        444870497        444893788        444917173       
444940555        444963805        444987044        445010309        445033400   
    445056476        445079494        445102528        445125560       
445148422        445171333        445194152        445217094        445240021   
    445263031   

427245709

    444846976        444870505        444893796        444917181       
444940563        444963813        444987051        445010317        445033418   
    445056484        445079502        445102536        445125578       
445148430        445171341        445194160        445217102        445240039   
    445263049   

427247531

    444846984        444870513        444893804        444917199       
444940571        444963821        444987069        445010325        445033434   
    445056492        445079510        445102544        445125586       
445148448        445171358        445194178        445217110        445240047   
    445263056   

427248646

    444846992        444870521        444893820        444917207       
444940589        444963839        444987077        445010333        445033442   
    445056500        445079528        445102551        445125594       
445148455        445171366        445194186        445217128        445240054   
    445263064   

427251624

    444847008        444870539        444893838        444917215       
444940597        444963847        444987085        445010341        445033459   
    445056518        445079536        445102569        445125602       
445148489        445171374        445194194        445217136        445240062   
    445263072   

427252705

    444847016        444870547        444893846        444917223       
444940605        444963854        444987093        445010358        445033467   
    445056526        445079544        445102577        445125610       
445148497        445171382        445194202        445217144        445240070   
    445263080   

427266150

    444847024        444870554        444893853        444917231       
444940613        444963862        444987101        445010366        445033475   
    445056534        445079551        445102585        445125628       
445148505        445171390        445194210        445217151        445240088   
    445263098   

427272000

    444847032        444870562        444893861        444917249       
444940639        444963870        444987119        445010374        445033483   
    445056542        445079569        445102593        445125636       
445148513        445171408        445194228        445217169        445240096   
    445263106   

427273248

    444847040        444870570        444893879        444917256       
444940647        444963888        444987127        445010382        445033491   
    445056559        445079577        445102601        445125644       
445148521        445171416        445194236        445217177        445240104   
    445263114   

427273438

    444847057        444870588        444893887        444917264       
444940654        444963896        444987135        445010390        445033509   
    445056567        445079585        445102619        445125651       
445148539        445171424        445194244        445217185        445240112   
    445263122   

427277058

    444847065        444870596        444893895        444917272       
444940662        444963904        444987143        445010408        445033517   
    445056575        445079593        445102627        445125669       
445148547        445171432        445194251        445217193        445240120   
    445263130   

427277231

    444847099        444870604        444893903        444917280       
444940670        444963912        444987150        445010416        445033525   
    445056583        445079601        445102635        445125677       
445148554        445171440        445194269        445217201        445240138   
    445263148   

427277835

    444847107        444870612        444893911        444917298       
444940688        444963920        444987168        445010424        445033533   
    445056591        445079619        445102643        445125685       
445148562        445171457        445194277        445217219        445240146   
    445263155   

427283189

    444847115        444870620        444893929        444917306       
444940696        444963938        444987176        445010432        445033541   
    445056609        445079627        445102650        445125693       
445148570        445171465        445194285        445217227        445240153   
    445263163   

427283262

    444847123        444870638        444893937        444917314       
444940704        444963946        444987184        445010440        445033558   
    445056617        445079635        445102668        445125701       
445148588        445171473        445194293        445217235        445240161   
    445263171   

427283338

    444847131        444870646        444893945        444917322       
444940712        444963953        444987192        445010457        445033566   
    445056625        445079643        445102676        445125719       
445148596        445171481        445194301        445217243        445240179   
    445263189   

427287057

    444847149        444870653        444893952        444917330       
444940720        444963961        444987200        445010465        445033574   
    445056633        445079650        445102684        445125727       
445148604        445171499        445194319        445217250        445240187   
    445263197   

427287370

    444847156        444870661        444893960        444917348       
444940738        444963979        444987218        445010473        445033582   
    445056641        445079668        445102692        445125735       
445148612        445171507        445194327        445217268        445240195   
    445263205   

427294830

    444847164        444870679        444893978        444917355       
444940746        444963987        444987226        445010481        445033590   
    445056658        445079676        445102700        445125743       
445148620        445171515        445194335        445217276        445240203   
    445263213   

427294905

    444847172        444870687        444893986        444917363       
444940753        444963995        444987234        445010499        445033608   
    445056666        445079684        445102718        445125750       
445148638        445171523        445194343        445217284        445240211   
    445263221   

427300181

    444847180        444870695        444893994        444917371       
444940761        444964001        444987242        445010507        445033616   
    445056674        445079692        445102726        445125768       
445148646        445171531        445194350        445217292        445240229   
    445263239   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

427301866

    444847198        444870703        444894000        444917389       
444940779        444964019        444987259        445010515        445033624   
    445056682        445079700        445102734        445125776       
445148653        445171549        445194368        445217300        445240237   
    445263247   

427304530

    444847206        444870711        444894018        444917397       
444940787        444964027        444987267        445010523        445033632   
    445056690        445079718        445102742        445125784       
445148661        445171556        445194376        445217318        445240245   
    445263254   

427305743

    444847214        444870729        444894026        444917405       
444940795        444964035        444987275        445010531        445033640   
    445056708        445079726        445102759        445125792       
445148679        445171564        445194384        445217326        445240252   
    445263262   

427309414

    444847222        444870737        444894034        444917413       
444940803        444964043        444987283        445010549        445033657   
    445056716        445079734        445102767        445125800       
445148687        445171572        445194392        445217334        445240260   
    445263270   

427313861

    444847230        444870745        444894042        444917421       
444940811        444964050        444987291        445010556        445033665   
    445056724        445079742        445102775        445125818       
445148695        445171580        445194400        445217342        445240278   
    445263288   

427332903

    444847248        444870752        444894059        444917439       
444940829        444964068        444987309        445010564        445033673   
    445056732        445079759        445102783        445125826       
445148703        445171598        445194418        445217359        445240286   
    445263296   

427336078

    444847255        444870760        444894067        444917447       
444940837        444964076        444987317        445010572        445033681   
    445056740        445079767        445102791        445125834       
445148711        445171606        445194426        445217367        445240294   
    445263304   

427337944

    444847263        444870778        444894075        444917454       
444940852        444964084        444987325        445010580        445033699   
    445056757        445079775        445102809        445125842       
445148729        445171614        445194434        445217375        445240302   
    445263312   

427352059

    444847271        444870786        444894083        444917462       
444940860        444964092        444987341        445010598        445033715   
    445056765        445079783        445102817        445125859       
445148737        445171622        445194442        445217383        445240328   
    445263320   

427359476

    444847289        444870794        444894091        444917470       
444940878        444964100        444987358        445010606        445033723   
    445056773        445079791        445102825        445125867       
445148745        445171630        445194459        445217391        445240336   
    445263338   

427365515

    444847297        444870802        444894109        444917488       
444940886        444964118        444987366        445010614        445033731   
    445056781        445079809        445102841        445125875       
445148752        445171648        445194467        445217409        445240344   
    445263346   

427365622

    444847305        444870810        444894117        444917496       
444940894        444964126        444987374        445010622        445033749   
    445056799        445079817        445102858        445125883       
445148760        445171655        445194475        445217417        445240351   
    445263353   

427366067

    444847313        444870828        444894125        444917504       
444940902        444964134        444987382        445010630        445033756   
    445056807        445079825        445102866        445125891       
445148778        445171663        445194483        445217425        445240369   
    445263361   

427368527

    444847321        444870844        444894133        444917512       
444940910        444964142        444987390        445010648        445033764   
    445056815        445079833        445102874        445125909       
445148786        445171671        445194491        445217433        445240377   
    445263379   

427370028

    444847339        444870851        444894141        444917520       
444940928        444964159        444987408        445010655        445033772   
    445056831        445079841        445102882        445125917       
445148794        445171689        445194509        445217441        445240385   
    445263387   

427370598

    444847347        444870869        444894158        444917538       
444940936        444964167        444987416        445010663        445033780   
    445056849        445079858        445102890        445125925       
445148802        445171697        445194517        445217458        445240393   
    445263395   

427371240

    444847354        444870877        444894166        444917546       
444940944        444964175        444987424        445010671        445033798   
    445056856        445079866        445102908        445125933       
445148810        445171705        445194525        445217466        445240401   
    445263403   

427372438

    444847362        444870885        444894174        444917553       
444940951        444964183        444987432        445010689        445033806   
    445056864        445079874        445102916        445125941       
445148828        445171713        445194533        445217474        445240419   
    445263411   

427373063

    444847370        444870893        444894190        444917561       
444940969        444964191        444987440        445010697        445033814   
    445056872        445079882        445102924        445125958       
445148844        445171721        445194541        445217482        445240427   
    445263429   

427373782

    444847388        444870901        444894208        444917579       
444940977        444964209        444987457        445010705        445033822   
    445056880        445079890        445102932        445125966       
445148851        445171739        445194558        445217490        445240435   
    445263437   

427374889

    444847396        444870919        444894216        444917587       
444940985        444964217        444987465        445010713        445033830   
    445056898        445079908        445102940        445125974       
445148869        445171747        445194566        445217508        445240443   
    445263445   

427374962

    444847404        444870927        444894224        444917595       
444940993        444964225        444987473        445010721        445033848   
    445056906        445079916        445102957        445125982       
445148877        445171754        445194574        445217516        445240450   
    445263452   

427378609

    444847412        444870943        444894232        444917629       
444941009        444964233        444987481        445010739        445033855   
    445056914        445079924        445102965        445125990       
445148885        445171762        445194582        445217524        445240468   
    445263460   

427379698

    444847420        444870950        444894240        444917637       
444941017        444964241        444987499        445010747        445033863   
    445056922        445079932        445102973        445126006       
445148893        445171770        445194590        445217532        445240484   
    445263478   

427384250

    444847438        444870968        444894257        444917645       
444941025        444964258        444987507        445010754        445033871   
    445056930        445079940        445102981        445126014       
445148901        445171788        445194608        445217540        445240492   
    445263486   

427384615

    444847446        444870976        444894265        444917652       
444941033        444964266        444987515        445010762        445033889   
    445056948        445079957        445102999        445126022       
445148919        445171796        445194616        445217557        445240500   
    445263494   

427388772

    444847453        444870984        444894273        444917686       
444941041        444964274        444987523        445010770        445033897   
    445056955        445079965        445103005        445126030       
445148927        445171804        445194624        445217565        445240518   
    445263502   

427391024

    444847461        444870992        444894281        444917694       
444941058        444964282        444987531        445010788        445033905   
    445056963        445079973        445103013        445126048       
445148935        445171812        445194632        445217573        445240526   
    445263510   

427392170

    444847479        444871016        444894299        444917702       
444941066        444964290        444987549        445010796        445033913   
    445056971        445079981        445103021        445126055       
445148943        445171820        445194640        445217599        445240534   
    445263528   

427392915

    444847487        444871024        444894307        444917710       
444941074        444964308        444987556        445010804        445033921   
    445056989        445079999        445103039        445126063       
445148950        445171838        445194657        445217607        445240542   
    445263536   

427394192

    444847495        444871032        444894315        444917728       
444941082        444964316        444987564        445010812        445033939   
    445056997        445080005        445103047        445126089       
445148968        445171846        445194665        445217615        445240559   
    445263544   

427395702

    444847503        444871040        444894323        444917736       
444941090        444964324        444987572        445010820        445033947   
    445057003        445080013        445103054        445126097       
445148976        445171853        445194673        445217623        445240567   
    445263551   

427404157

    444847511        444871057        444894331        444917744       
444941108        444964332        444987580        445010846        445033954   
    445057011        445080039        445103062        445126105       
445148984        445171861        445194681        445217631        445240575   
    445263569   

427406418

    444847529        444871065        444894356        444917751       
444941116        444964340        444987598        445010853        445033962   
    445057029        445080047        445103070        445126113       
445148992        445171879        445194699        445217649        445240583   
    445263577   

427411426

    444847537        444871073        444894364        444917769       
444941124        444964357        444987606        445010861        445033970   
    445057037        445080054        445103088        445126121       
445149008        445171887        445194707        445217656        445240591   
    445263585   

427411889

    444847545        444871081        444894372        444917777       
444941132        444964365        444987614        445010879        445033988   
    445057045        445080062        445103096        445126139       
445149016        445171895        445194723        445217664        445240609   
    445263593   

427414289

    444847552        444871099        444894380        444917785       
444941140        444964373        444987622        445010887        445033996   
    445057052        445080070        445103104        445126147       
445149024        445171911        445194731        445217672        445240617   
    445263601   

427415419

    444847560        444871107        444894398        444917793       
444941157        444964381        444987630        445010895        445034002   
    445057060        445080088        445103112        445126154       
445149032        445171929        445194749        445217680        445240625   
    445263619   

427418678

    444847578        444871115        444894406        444917801       
444941165        444964399        444987648        445010911        445034010   
    445057078        445080096        445103138        445126162       
445149040        445171937        445194756        445217698        445240633   
    445263627   

427422761

    444847586        444871123        444894414        444917819       
444941173        444964407        444987655        445010929        445034028   
    445057086        445080104        445103146        445126170       
445149057        445171945        445194764        445217706        445240641   
    445263635   

427429063

    444847594        444871131        444894422        444917827       
444941181        444964415        444987663        445010937        445034036   
    445057102        445080112        445103153        445126188       
445149065        445171952        445194772        445217714        445240658   
    445263643   

427429329

    444847602        444871149        444894430        444917835       
444941199        444964423        444987671        445010945        445034051   
    445057110        445080120        445103161        445126196       
445149073        445171960        445194780        445217722        445240666   
    445263650   

427431077

    444847610        444871156        444894448        444917843       
444941207        444964431        444987689        445010952        445034069   
    445057128        445080138        445103179        445126204       
445149081        445171978        445194798        445217730        445240674   
    445263668   

427434873

    444847628        444871164        444894455        444917850       
444941215        444964449        444987697        445010960        445034077   
    445057136        445080146        445103187        445126212       
445149099        445171986        445194806        445217748        445240682   
    445263676   

427435979

    444847636        444871172        444894463        444917868       
444941223        444964456        444987705        445010978        445034085   
    445057144        445080153        445103195        445126220       
445149107        445171994        445194814        445217755        445240690   
    445263684   

427438239

    444847644        444871180        444894471        444917876       
444941231        444964464        444987713        445010986        445034093   
    445057151        445080161        445103203        445126238       
445149115        445172000        445194822        445217763        445240708   
    445263692   

427440391

    444847669        444871198        444894489        444917884       
444941249        444964472        444987721        445010994        445034101   
    445057169        445080187        445103211        445126246       
445149123        445172018        445194830        445217771        445240716   
    445263700   

427440789

    444847677        444871206        444894497        444917892       
444941256        444964480        444987739        445011000        445034119   
    445057177        445080195        445103229        445126253       
445149131        445172026        445194848        445217789        445240724   
    445263718   

427441183

    444847685        444871214        444894505        444917900       
444941264        444964498        444987747        445011018        445034127   
    445057185        445080203        445103237        445126261       
445149149        445172034        445194855        445217797        445240732   
    445263726   

427442140

    444847693        444871222        444894513        444917918       
444941272        444964506        444987754        445011026        445034135   
    445057193        445080211        445103245        445126279       
445149156        445172042        445194863        445217805        445240740   
    445263734   

427444237

    444847701        444871230        444894521        444917926       
444941280        444964514        444987762        445011034        445034143   
    445057201        445080229        445103252        445126287       
445149172        445172059        445194871        445217813        445240757   
    445263742   

427445416

    444847719        444871248        444894539        444917934       
444941298        444964522        444987770        445011042        445034150   
    445057219        445080237        445103260        445126295       
445149180        445172067        445194889        445217821        445240765   
    445263759   

427451372

    444847727        444871255        444894554        444917942       
444941306        444964530        444987788        445011059        445034168   
    445057227        445080245        445103278        445126303       
445149198        445172075        445194897        445217839        445240773   
    445263767   

427454707

    444847735        444871263        444894562        444917959       
444941314        444964548        444987796        445011067        445034176   
    445057235        445080252        445103286        445126311       
445149206        445172083        445194905        445217847        445240781   
    445263775   

427457080

    444847743        444871271        444894570        444917967       
444941322        444964555        444987804        445011075        445034184   
    445057243        445080260        445103294        445126337       
445149214        445172091        445194913        445217854        445240799   
    445263783   

427459441

    444847750        444871289        444894588        444917975       
444941330        444964563        444987812        445011083        445034192   
    445057250        445080278        445103302        445126345       
445149222        445172109        445194921        445217862        445240807   
    445263791   

427459755

    444847768        444871297        444894596        444917983       
444941348        444964571        444987820        445011091        445034200   
    445057268        445080286        445103310        445126352       
445149230        445172117        445194939        445217870        445240815   
    445263809   

427462114

    444847776        444871305        444894604        444917991       
444941355        444964589        444987838        445011117        445034218   
    445057276        445080294        445103328        445126360       
445149248        445172125        445194947        445217888        445240823   
    445263817   

427462585

    444847784        444871313        444894612        444918007       
444941363        444964597        444987846        445011125        445034226   
    445057284        445080302        445103344        445126378       
445149255        445172133        445194954        445217896        445240831   
    445263825   

427464185

    444847792        444871321        444894620        444918015       
444941371        444964605        444987853        445011133        445034234   
    445057292        445080310        445103351        445126386       
445149263        445172141        445194962        445217904        445240849   
    445263833   

427464730

    444847800        444871339        444894638        444918023       
444941389        444964613        444987861        445011141        445034242   
    445057300        445080328        445103369        445126394       
445149271        445172158        445194970        445217912        445240856   
    445263841   

427465737

    444847818        444871347        444894646        444918031       
444941397        444964621        444987879        445011158        445034259   
    445057318        445080336        445103377        445126402       
445149289        445172166        445194988        445217920        445240864   
    445263858   

427466214

    444847826        444871354        444894653        444918049       
444941405        444964639        444987887        445011166        445034267   
    445057326        445080344        445103385        445126410       
445149297        445172174        445194996        445217938        445240872   
    445263866   

427468376

    444847834        444871362        444894661        444918056       
444941413        444964647        444987895        445011174        445034275   
    445057334        445080351        445103393        445126428       
445149305        445172182        445195001        445217946        445240880   
    445263874   

427470646

    444847842        444871370        444894679        444918072       
444941421        444964654        444987903        445011182        445034283   
    445057342        445080369        445103401        445126436       
445149313        445172190        445195019        445217953        445240898   
    445263882   

427470919

    444847859        444871388        444894687        444918080       
444941439        444964662        444987911        445011190        445034291   
    445057359        445080377        445103419        445126444       
445149321        445172208        445195027        445217961        445240906   
    445263890   

427472527

    444847867        444871396        444894695        444918098       
444941447        444964670        444987929        445011208        445034309   
    445057367        445080385        445103427        445126451       
445149339        445172216        445195035        445217979        445240922   
    445263908   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

427475330

    444847875        444871404        444894703        444918106       
444941454        444964688        444987937        445011216        445034317   
    445057375        445080393        445103435        445126469       
445149347        445172224        445195043        445217987        445240930   
    445263916   

427479498

    444847883        444871412        444894711        444918114       
444941462        444964696        444987945        445011224        445034325   
    445057383        445080401        445103443        445126477       
445149354        445172232        445195050        445217995        445240948   
    445263924   

427480678

    444847891        444871420        444894729        444918122       
444941470        444964704        444987952        445011232        445034333   
    445057391        445080419        445103450        445126485       
445149362        445172240        445195068        445218001        445240955   
    445263932   

427481171

    444847909        444871438        444894737        444918130       
444941488        444964712        444987960        445011240        445034341   
    445057409        445080427        445103468        445126493       
445149370        445172257        445195076        445218019        445240963   
    445263940   

427482260

    444847917        444871446        444894745        444918148       
444941496        444964720        444987978        445011257        445034358   
    445057417        445080435        445103476        445126501       
445149388        445172265        445195084        445218027        445240971   
    445263957   

427483748

    444847925        444871453        444894752        444918155       
444941504        444964738        444987986        445011265        445034366   
    445057425        445080443        445103484        445126519       
445149404        445172281        445195092        445218035        445240989   
    445263965   

427486964

    444847933        444871461        444894760        444918163       
444941520        444964746        444987994        445011273        445034374   
    445057433        445080450        445103492        445126527       
445149412        445172299        445195100        445218043        445240997   
    445263973   

427486998

    444847958        444871479        444894778        444918171       
444941538        444964753        444988000        445011281        445034408   
    445057441        445080468        445103500        445126535       
445149420        445172307        445195118        445218050        445241003   
    445263981   

427487020

    444847966        444871487        444894786        444918189       
444941546        444964761        444988018        445011299        445034416   
    445057458        445080476        445103518        445126543       
445149438        445172315        445195126        445218068        445241011   
    445263999   

427488523

    444847974        444871495        444894794        444918197       
444941553        444964779        444988026        445011307        445034424   
    445057466        445080484        445103526        445126550       
445149446        445172323        445195134        445218076        445241029   
    445264005   

427494232

    444847990        444871503        444894802        444918205       
444941561        444964787        444988034        445011315        445034432   
    445057474        445080492        445103534        445126568       
445149453        445172331        445195142        445218084        445241037   
    445264013   

427494638

    444848006        444871511        444894810        444918213       
444941579        444964795        444988042        445011323        445034440   
    445057482        445080500        445103542        445126576       
445149461        445172349        445195159        445218092        445241045   
    445264021   

427495106

    444848014        444871529        444894828        444918221       
444941587        444964803        444988059        445011331        445034457   
    445057490        445080518        445103559        445126584       
445149479        445172356        445195167        445218100        445241052   
    445264039   

427495866

    444848022        444871537        444894836        444918239       
444941595        444964811        444988067        445011349        445034465   
    445057508        445080526        445103567        445126592       
445149487        445172364        445195175        445218118        445241060   
    445264047   

427503651

    444848030        444871545        444894844        444918247       
444941603        444964829        444988075        445011356        445034473   
    445057516        445080534        445103575        445126600       
445149495        445172372        445195183        445218126        445241078   
    445264054   

427508015

    444848048        444871552        444894851        444918254       
444941611        444964837        444988083        445011364        445034481   
    445057524        445080542        445103583        445126618       
445149503        445172380        445195191        445218134        445241086   
    445264062   

427514369

    444848055        444871560        444894869        444918262       
444941629        444964845        444988091        445011372        445034499   
    445057532        445080559        445103591        445126626       
445149511        445172398        445195209        445218142        445241094   
    445264070   

427514948

    444848063        444871578        444894877        444918288       
444941637        444964852        444988109        445011380        445034507   
    445057540        445080567        445103609        445126634       
445149529        445172406        445195217        445218159        445241102   
    445264088   

427516679

    444848071        444871586        444894885        444918296       
444941645        444964860        444988117        445011398        445034515   
    445057557        445080583        445103617        445126642       
445149537        445172414        445195225        445218167        445241110   
    445264096   

427517719

    444848089        444871594        444894893        444918304       
444941652        444964878        444988125        445011406        445034523   
    445057565        445080591        445103625        445126659       
445149545        445172422        445195233        445218175        445241128   
    445264112   

427519459

    444848097        444871602        444894901        444918312       
444941660        444964886        444988133        445011414        445034531   
    445057573        445080609        445103633        445126667       
445149552        445172430        445195241        445218183        445241136   
    445264120   

427520820

    444848105        444871610        444894919        444918320       
444941678        444964894        444988141        445011422        445034549   
    445057581        445080617        445103641        445126675       
445149560        445172448        445195258        445218191        445241144   
    445264138   

427523071

    444848113        444871628        444894927        444918338       
444941686        444964902        444988158        445011430        445034556   
    445057599        445080625        445103658        445126683       
445149578        445172455        445195266        445218209        445241151   
    445264146   

427524376

    444848121        444871636        444894935        444918346       
444941694        444964910        444988166        445011448        445034564   
    445057607        445080633        445103674        445126691       
445149586        445172463        445195274        445218217        445241169   
    445264153   

427528419

    444848139        444871644        444894943        444918353       
444941702        444964928        444988174        445011455        445034572   
    445057615        445080641        445103682        445126709       
445149594        445172471        445195282        445218225        445241177   
    445264161   

427528922

    444848147        444871651        444894950        444918361       
444941710        444964936        444988182        445011463        445034580   
    445057623        445080658        445103690        445126717       
445149602        445172489        445195290        445218233        445241185   
    445264179   

427529896

    444848154        444871669        444894968        444918379       
444941728        444964944        444988190        445011471        445034598   
    445057631        445080666        445103708        445126725       
445149610        445172497        445195308        445218241        445241193   
    445264187   

427535893

    444848162        444871677        444894976        444918387       
444941736        444964951        444988208        445011489        445034606   
    445057649        445080674        445103716        445126733       
445149628        445172505        445195316        445218258        445241201   
    445264195   

427538822

    444848170        444871685        444894984        444918395       
444941744        444964969        444988216        445011497        445034614   
    445057656        445080682        445103724        445126741       
445149636        445172513        445195324        445218266        445241219   
    445264203   

427540018

    444848188        444871693        444894992        444918403       
444941751        444964977        444988224        445011505        445034622   
    445057664        445080690        445103732        445126758       
445149644        445172521        445195332        445218274        445241227   
    445264211   

427540596

    444848196        444871701        444895007        444918411       
444941769        444964985        444988232        445011513        445034630   
    445057672        445080708        445103740        445126766       
445149651        445172539        445195340        445218282        445241235   
    445264229   

427540661

    444848204        444871719        444895015        444918429       
444941777        444964993        444988240        445011521        445034648   
    445057680        445080724        445103757        445126774       
445149669        445172547        445195357        445218290        445241243   
    445264237   

427541792

    444848212        444871727        444895023        444918437       
444941785        444965008        444988257        445011539        445034655   
    445057698        445080732        445103765        445126782       
445149677        445172554        445195365        445218308        445241250   
    445264245   

427542279

    444848220        444871743        444895031        444918445       
444941793        444965016        444988265        445011547        445034663   
    445057706        445080740        445103773        445126790       
445149685        445172562        445195373        445218316        445241268   
    445264252   

427544663

    444848238        444871750        444895049        444918452       
444941801        444965024        444988273        445011554        445034671   
    445057714        445080757        445103781        445126808       
445149693        445172570        445195381        445218324        445241276   
    445264260   

427544853

    444848253        444871768        444895056        444918460       
444941819        444965032        444988299        445011562        445034689   
    445057722        445080765        445103799        445126816       
445149701        445172588        445195399        445218332        445241284   
    445264278   

427545371

    444848261        444871776        444895064        444918478       
444941827        444965040        444988307        445011588        445034705   
    445057730        445080773        445103807        445126824       
445149719        445172596        445195407        445218340        445241292   
    445264286   

427553425

    444848279        444871784        444895072        444918486       
444941835        444965057        444988315        445011596        445034713   
    445057748        445080781        445103815        445126832       
445149727        445172604        445195415        445218357        445241300   
    445264294   

427554472

    444848287        444871792        444895080        444918494       
444941843        444965073        444988323        445011604        445034721   
    445057755        445080799        445103823        445126840       
445149735        445172612        445195423        445218365        445241318   
    445264302   

427559190

    444848295        444871800        444895098        444918502       
444941850        444965081        444988331        445011612        445034739   
    445057763        445080807        445103831        445126857       
445149743        445172638        445195431        445218373        445241326   
    445264310   

427559711

    444848303        444871818        444895106        444918510       
444941868        444965099        444988349        445011620        445034747   
    445057771        445080815        445103849        445126865       
445149750        445172646        445195449        445218381        445241334   
    445264328   

427563481

    444848311        444871826        444895114        444918528       
444941876        444965107        444988356        445011638        445034754   
    445057789        445080823        445103856        445126873       
445149768        445172653        445195456        445218399        445241342   
    445264336   

427564133

    444848329        444871834        444895122        444918536       
444941884        444965115        444988364        445011646        445034762   
    445057797        445080831        445103864        445126881       
445149776        445172661        445195464        445218407        445241359   
    445264344   

427566211

    444848337        444871842        444895130        444918544       
444941892        444965123        444988372        445011653        445034770   
    445057805        445080849        445103872        445126899       
445149784        445172679        445195472        445218415        445241367   
    445264351   

427568076

    444848345        444871859        444895148        444918551       
444941900        444965131        444988380        445011661        445034788   
    445057813        445080856        445103880        445126907       
445149792        445172687        445195480        445218423        445241375   
    445264369   

427570809

    444848352        444871867        444895155        444918569       
444941918        444965149        444988398        445011679        445034796   
    445057821        445080864        445103906        445126915       
445149800        445172695        445195498        445218431        445241383   
    445264377   

427572870

    444848360        444871875        444895163        444918577       
444941926        444965156        444988406        445011687        445034804   
    445057839        445080872        445103914        445126923       
445149818        445172703        445195506        445218449        445241391   
    445264385   

427572888

    444848378        444871883        444895171        444918585       
444941934        444965164        444988414        445011695        445034812   
    445057847        445080880        445103930        445126931       
445149826        445172711        445195514        445218456        445241409   
    445264393   

427573852

    444848386        444871891        444895189        444918593       
444941942        444965172        444988422        445011703        445034820   
    445057854        445080898        445103948        445126949       
445149834        445172729        445195522        445218464        445241417   
    445264401   

427575972

    444848394        444871909        444895197        444918601       
444941959        444965180        444988430        445011711        445034838   
    445057862        445080906        445103955        445126956       
445149842        445172737        445195530        445218472        445241425   
    445264419   

427579099

    444848402        444871917        444895205        444918619       
444941967        444965198        444988448        445011729        445034846   
    445057888        445080914        445103963        445126964       
445149859        445172745        445195548        445218480        445241433   
    445264427   

427580493

    444848410        444871925        444895213        444918635       
444941975        444965206        444988455        445011737        445034853   
    445057896        445080922        445103971        445126972       
445149867        445172752        445195555        445218498        445241441   
    445264435   

427580899

    444848428        444871933        444895221        444918643       
444941983        444965214        444988463        445011745        445034861   
    445057904        445080930        445103989        445126980       
445149875        445172760        445195563        445218514        445241458   
    445264443   

427583125

    444848436        444871941        444895239        444918650       
444941991        444965222        444988471        445011752        445034879   
    445057912        445080948        445103997        445126998       
445149883        445172778        445195571        445218522        445241466   
    445264450   

427590971

    444848444        444871958        444895247        444918668       
444942007        444965230        444988489        445011760        445034887   
    445057920        445080963        445104003        445127004       
445149891        445172786        445195589        445218530        445241474   
    445264468   

427591169

    444848451        444871966        444895254        444918676       
444942015        444965248        444988497        445011778        445034895   
    445057938        445080971        445104011        445127012       
445149909        445172794        445195597        445218548        445241482   
    445264476   

427591540

    444848469        444871974        444895262        444918684       
444942023        444965255        444988505        445011786        445034903   
    445057946        445080989        445104029        445127020       
445149917        445172802        445195605        445218555        445241490   
    445264484   

427592639

    444848477        444871982        444895270        444918692       
444942031        444965263        444988513        445011794        445034911   
    445057953        445080997        445104037        445127038       
445149925        445172810        445195613        445218563        445241508   
    445264492   

427597455

    444848485        444871990        444895288        444918700       
444942049        444965271        444988521        445011802        445034929   
    445057961        445081003        445104045        445127046       
445149933        445172828        445195621        445218571        445241516   
    445264500   

427599519

    444848493        444872006        444895296        444918718       
444942056        444965289        444988539        445011810        445034937   
    445057979        445081011        445104052        445127053       
445149941        445172836        445195639        445218589        445241524   
    445264518   

427599659

    444848501        444872014        444895304        444918726       
444942064        444965297        444988547        445011828        445034945   
    445057987        445081029        445104060        445127061       
445149958        445172844        445195647        445218597        445241532   
    445264526   

427601190

    444848519        444872022        444895312        444918734       
444942072        444965305        444988554        445011836        445034952   
    445057995        445081037        445104078        445127079       
445149966        445172851        445195654        445218605        445241540   
    445264534   

427601851

    444848527        444872030        444895320        444918742       
444942080        444965313        444988562        445011844        445034960   
    445058001        445081045        445104086        445127087       
445149974        445172869        445195662        445218613        445241557   
    445264542   

427605852

    444848535        444872048        444895338        444918759       
444942098        444965321        444988570        445011851        445034978   
    445058019        445081052        445104094        445127095       
445149982        445172877        445195670        445218621        445241565   
    445264559   

427606504

    444848543        444872055        444895346        444918767       
444942106        444965339        444988588        445011869        445034986   
    445058027        445081060        445104102        445127103       
445149990        445172885        445195688        445218639        445241573   
    445264567   

427607395

    444848550        444872063        444895353        444918775       
444942114        444965347        444988596        445011877        445034994   
    445058035        445081078        445104110        445127111       
445150006        445172893        445195696        445218647        445241581   
    445264575   

427608559

    444848568        444872071        444895361        444918783       
444942122        444965354        444988604        445011885        445035009   
    445058043        445081086        445104128        445127129       
445150014        445172901        445195704        445218654        445241599   
    445264583   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

427611652

    444848576        444872089        444895379        444918791       
444942130        444965362        444988612        445011893        445035017   
    445058050        445081094        445104136        445127137       
445150022        445172919        445195712        445218662        445241607   
    445264591   

427611710

    444848584        444872097        444895387        444918809       
444942148        444965370        444988620        445011901        445035025   
    445058068        445081102        445104144        445127145       
445150030        445172927        445195720        445218688        445241615   
    445264609   

427611967

    444848592        444872105        444895395        444918817       
444942155        444965388        444988638        445011919        445035033   
    445058076        445081110        445104151        445127152       
445150048        445172935        445195738        445218696        445241623   
    445264617   

427613120

    444848600        444872113        444895403        444918825       
444942163        444965396        444988646        445011927        445035041   
    445058084        445081128        445104169        445127160       
445150055        445172943        445195746        445218704        445241649   
    445264625   

427623806

    444848618        444872121        444895411        444918833       
444942171        444965404        444988653        445011935        445035058   
    445058092        445081136        445104177        445127178       
445150063        445172950        445195753        445218712        445241656   
    445264633   

427625355

    444848626        444872139        444895429        444918841       
444942189        444965412        444988661        445011943        445035074   
    445058100        445081144        445104193        445127186       
445150071        445172968        445195761        445218720        445241664   
    445264641   

427628227

    444848634        444872147        444895437        444918858       
444942197        444965420        444988679        445011968        445035082   
    445058118        445081151        445104201        445127194       
445150089        445172976        445195779        445218738        445241672   
    445264658   

427629126

    444848642        444872154        444895445        444918866       
444942205        444965438        444988687        445011976        445035090   
    445058126        445081169        445104219        445127202       
445150097        445172984        445195787        445218746        445241680   
    445264666   

427629720

    444848659        444872162        444895452        444918874       
444942213        444965446        444988695        445011984        445035108   
    445058134        445081177        445104227        445127210       
445150105        445172992        445195795        445218753        445241698   
    445264674   

427632765

    444848667        444872170        444895460        444918882       
444942221        444965453        444988703        445011992        445035116   
    445058142        445081185        445104235        445127228       
445150113        445173008        445195803        445218761        445241706   
    445264682   

427633367

    444848675        444872188        444895478        444918890       
444942239        444965461        444988711        445012008        445035124   
    445058159        445081193        445104243        445127236       
445150121        445173016        445195811        445218779        445241714   
    445264690   

427633938

    444848683        444872196        444895486        444918908       
444942247        444965479        444988729        445012016        445035132   
    445058167        445081201        445104250        445127244       
445150139        445173024        445195829        445218787        445241722   
    445264708   

427635495

    444848691        444872204        444895494        444918916       
444942254        444965487        444988737        445012024        445035140   
    445058175        445081219        445104268        445127251       
445150147        445173032        445195845        445218795        445241730   
    445264716   

427636469

    444848709        444872212        444895502        444918924       
444942262        444965495        444988745        445012032        445035157   
    445058183        445081227        445104276        445127269       
445150154        445173040        445195852        445218803        445241748   
    445264724   

427643523

    444848717        444872220        444895510        444918932       
444942270        444965503        444988752        445012040        445035165   
    445058191        445081235        445104284        445127277       
445150162        445173057        445195860        445218811        445241755   
    445264732   

427648506

    444848725        444872238        444895528        444918940       
444942288        444965511        444988760        445012057        445035173   
    445058209        445081243        445104292        445127285       
445150170        445173065        445195878        445218829        445241763   
    445264740   

427650221

    444848733        444872246        444895536        444918957       
444942296        444965529        444988778        445012065        445035181   
    445058217        445081250        445104300        445127293       
445150188        445173073        445195886        445218837        445241771   
    445264757   

427651393

    444848741        444872253        444895544        444918965       
444942304        444965537        444988786        445012073        445035199   
    445058233        445081268        445104318        445127301       
445150196        445173081        445195894        445218845        445241789   
    445264765   

427651526

    444848758        444872261        444895551        444918973       
444942312        444965545        444988794        445012081        445035207   
    445058241        445081276        445104326        445127319       
445150204        445173099        445195902        445218852        445241797   
    445264773   

427652003

    444848766        444872279        444895569        444918981       
444942320        444965552        444988802        445012099        445035215   
    445058266        445081284        445104334        445127327       
445150212        445173107        445195910        445218860        445241805   
    445264781   

427652607

    444848774        444872287        444895577        444918999       
444942338        444965560        444988810        445012107        445035223   
    445058274        445081292        445104342        445127335       
445150220        445173115        445195928        445218878        445241813   
    445264799   

427658711

    444848782        444872295        444895585        444919005       
444942346        444965578        444988828        445012115        445035231   
    445058282        445081300        445104359        445127343       
445150238        445173123        445195936        445218886        445241821   
    445264807   

427658752

    444848790        444872303        444895593        444919013       
444942353        444965586        444988836        445012123        445035249   
    445058290        445081318        445104367        445127350       
445150246        445173131        445195944        445218894        445241839   
    445264815   

427660410

    444848816        444872311        444895601        444919021       
444942361        444965594        444988844        445012131        445035256   
    445058308        445081326        445104375        445127368       
445150253        445173149        445195951        445218902        445241847   
    445264823   

427662424

    444848824        444872329        444895619        444919039       
444942379        444965602        444988851        445012149        445035264   
    445058316        445081334        445104383        445127376       
445150261        445173156        445195969        445218910        445241854   
    445264831   

427664784

    444848832        444872337        444895627        444919047       
444942387        444965610        444988869        445012156        445035272   
    445058324        445081342        445104391        445127384       
445150279        445173164        445195977        445218928        445241862   
    445264849   

427664891

    444848840        444872345        444895635        444919054       
444942395        444965628        444988877        445012164        445035280   
    445058340        445081359        445104409        445127392       
445150287        445173172        445195985        445218936        445241870   
    445264856   

427666276

    444848865        444872352        444895643        444919062       
444942403        444965636        444988893        445012172        445035298   
    445058357        445081367        445104417        445127400       
445150295        445173180        445195993        445218944        445241888   
    445264864   

427666342

    444848873        444872360        444895650        444919070       
444942411        444965644        444988901        445012180        445035306   
    445058365        445081375        445104425        445127418       
445150303        445173198        445196009        445218951        445241896   
    445264872   

427668132

    444848881        444872378        444895668        444919088       
444942429        444965651        444988919        445012206        445035314   
    445058373        445081383        445104433        445127426       
445150311        445173206        445196017        445218969        445241904   
    445264880   

427670005

    444848899        444872386        444895676        444919096       
444942437        444965669        444988927        445012214        445035322   
    445058381        445081391        445104441        445127434       
445150329        445173214        445196025        445218977        445241912   
    445264898   

427671276

    444848907        444872394        444895684        444919104       
444942452        444965677        444988943        445012222        445035330   
    445058399        445081409        445104458        445127442       
445150337        445173222        445196033        445218985        445241920   
    445264906   

427673041

    444848915        444872402        444895692        444919112       
444942460        444965685        444988950        445012230        445035348   
    445058407        445081417        445104466        445127459       
445150345        445173230        445196041        445218993        445241938   
    445264914   

427673470

    444848923        444872410        444895700        444919120       
444942478        444965693        444988968        445012248        445035355   
    445058415        445081425        445104474        445127467       
445150352        445173248        445196058        445219009        445241946   
    445264922   

427673546

    444848931        444872428        444895718        444919138       
444942486        444965701        444988976        445012255        445035363   
    445058423        445081433        445104482        445127475       
445150360        445173255        445196066        445219017        445241953   
    445264930   

427676242

    444848949        444872436        444895726        444919146       
444942494        444965719        444988984        445012263        445035371   
    445058431        445081441        445104490        445127483       
445150378        445173263        445196074        445219025        445241961   
    445264948   

427678297

    444848956        444872444        444895734        444919153       
444942502        444965727        444988992        445012271        445035389   
    445058449        445081458        445104508        445127491       
445150386        445173271        445196082        445219033        445241979   
    445264955   

427679220

    444848964        444872451        444895742        444919161       
444942528        444965735        444989008        445012289        445035397   
    445058456        445081466        445104516        445127509       
445150394        445173289        445196090        445219041        445241987   
    445264963   

427679667

    444848972        444872469        444895759        444919179       
444942536        444965743        444989016        445012297        445035405   
    445058464        445081474        445104524        445127517       
445150402        445173297        445196108        445219058        445241995   
    445264971   

427684170

    444848980        444872477        444895767        444919187       
444942544        444965750        444989024        445012305        445035413   
    445058472        445081482        445104532        445127525       
445150410        445173305        445196116        445219066        445242001   
    445264989   

427687900

    444848998        444872485        444895775        444919195       
444942551        444965768        444989032        445012313        445035421   
    445058480        445081490        445104540        445127533       
445150428        445173313        445196124        445219074        445242019   
    445264997   

427690243

    444849004        444872493        444895783        444919203       
444942569        444965776        444989040        445012321        445035439   
    445058498        445081508        445104557        445127541       
445150436        445173321        445196132        445219082        445242027   
    445265002   

427691092

    444849012        444872501        444895791        444919211       
444942577        444965784        444989057        445012339        445035447   
    445058506        445081516        445104565        445127558       
445150444        445173339        445196140        445219090        445242035   
    445265010   

427694286

    444849020        444872519        444895809        444919229       
444942585        444965792        444989065        445012347        445035454   
    445058514        445081524        445104573        445127566       
445150451        445173347        445196157        445219108        445242043   
    445265028   

427699160

    444849038        444872527        444895817        444919237       
444942593        444965800        444989073        445012354        445035462   
    445058522        445081532        445104581        445127574       
445150469        445173354        445196165        445219116        445242050   
    445265036   

427701149

    444849046        444872535        444895825        444919252       
444942601        444965818        444989081        445012362        445035470   
    445058530        445081540        445104599        445127582       
445150477        445173362        445196173        445219124        445242068   
    445265044   

427705314

    444849053        444872543        444895833        444919260       
444942619        444965826        444989099        445012370        445035488   
    445058548        445081557        445104607        445127590       
445150485        445173370        445196181        445219132        445242076   
    445265051   

427706999

    444849061        444872550        444895841        444919278       
444942627        444965834        444989107        445012388        445035496   
    445058555        445081565        445104615        445127608       
445150493        445173388        445196199        445219140        445242084   
    445265069   

427708037

    444849079        444872568        444895858        444919286       
444942635        444965842        444989115        445012396        445035504   
    445058563        445081573        445104623        445127616       
445150519        445173396        445196207        445219157        445242092   
    445265077   

427711890

    444849087        444872576        444895866        444919294       
444942643        444965859        444989123        445012404        445035512   
    445058571        445081581        445104631        445127624       
445150527        445173404        445196215        445219165        445242100   
    445265085   

427714126

    444849095        444872584        444895874        444919302       
444942650        444965867        444989131        445012412        445035520   
    445058589        445081599        445104649        445127632       
445150535        445173412        445196223        445219173        445242118   
    445265093   

427718358

    444849103        444872592        444895882        444919310       
444942668        444965875        444989149        445012420        445035538   
    445058597        445081607        445104656        445127640       
445150543        445173420        445196231        445219181        445242126   
    445265101   

427724059

    444849111        444872600        444895890        444919328       
444942676        444965883        444989156        445012438        445035546   
    445058605        445081615        445104664        445127657       
445150550        445173438        445196249        445219207        445242134   
    445265119   

427724596

    444849129        444872618        444895908        444919336       
444942684        444965891        444989164        445012446        445035553   
    445058613        445081623        445104680        445127665       
445150568        445173446        445196256        445219215        445242142   
    445265127   

427726146

    444849137        444872626        444895916        444919344       
444942692        444965909        444989172        445012453        445035561   
    445058621        445081631        445104698        445127681       
445150576        445173453        445196264        445219223        445242159   
    445265135   

427729785

    444849145        444872634        444895924        444919351       
444942700        444965917        444989180        445012461        445035579   
    445058639        445081649        445104706        445127699       
445150584        445173461        445196272        445219231        445242167   
    445265143   

427729975

    444849152        444872642        444895932        444919369       
444942718        444965925        444989198        445012479        445035587   
    445058647        445081656        445104714        445127707       
445150592        445173479        445196280        445219249        445242175   
    445265150   

427734967

    444849160        444872659        444895940        444919377       
444942726        444965933        444989206        445012487        445035595   
    445058662        445081664        445104722        445127715       
445150600        445173487        445196298        445219256        445242183   
    445265168   

427737390

    444849178        444872667        444895957        444919385       
444942734        444965941        444989214        445012495        445035603   
    445058670        445081672        445104730        445127723       
445150618        445173495        445196306        445219264        445242191   
    445265176   

427737986

    444849186        444872675        444895965        444919393       
444942742        444965958        444989222        445012503        445035611   
    445058688        445081680        445104748        445127731       
445150626        445173503        445196314        445219272        445242209   
    445265184   

427739172

    444849194        444872691        444895973        444919401       
444942759        444965966        444989230        445012511        445035629   
    445058696        445081698        445104755        445127749       
445150634        445173511        445196322        445219280        445242217   
    445265192   

427743984

    444849202        444872709        444895981        444919419       
444942767        444965974        444989248        445012529        445035637   
    445058704        445081706        445104763        445127756       
445150642        445173529        445196330        445219298        445242225   
    445265200   

427744370

    444849210        444872717        444895999        444919435       
444942775        444965982        444989255        445012537        445035645   
    445058712        445081714        445104771        445127764       
445150659        445173537        445196348        445219306        445242233   
    445265218   

427745583

    444849228        444872725        444896005        444919443       
444942783        444965990        444989263        445012545        445035652   
    445058720        445081722        445104789        445127772       
445150667        445173545        445196355        445219314        445242241   
    445265226   

427746763

    444849236        444872733        444896013        444919450       
444942791        444966006        444989271        445012560        445035660   
    445058738        445081730        445104797        445127780       
445150675        445173552        445196363        445219322        445242258   
    445265234   

427750294

    444849244        444872741        444896021        444919468       
444942809        444966014        444989289        445012578        445035678   
    445058746        445081748        445104805        445127798       
445150683        445173560        445196371        445219330        445242266   
    445265242   

427753926

    444849251        444872758        444896039        444919484       
444942817        444966022        444989297        445012594        445035686   
    445058753        445081755        445104813        445127806       
445150691        445173578        445196389        445219348        445242274   
    445265259   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

427755830

    444849269        444872766        444896047        444919492       
444942825        444966030        444989305        445012602        445035694   
    445058761        445081763        445104821        445127814       
445150709        445173586        445196397        445219355        445242282   
    445265267   

427759451

    444849277        444872774        444896054        444919500       
444942833        444966048        444989313        445012610        445035702   
    445058779        445081771        445104839        445127822       
445150717        445173594        445196405        445219363        445242290   
    445265275   

427762760

    444849285        444872782        444896062        444919518       
444942841        444966055        444989321        445012628        445035710   
    445058787        445081789        445104847        445127830       
445150725        445173602        445196413        445219371        445242308   
    445265283   

427763487

    444849293        444872790        444896070        444919526       
444942858        444966063        444989339        445012636        445035728   
    445058795        445081797        445104854        445127848       
445150733        445173610        445196421        445219389        445242316   
    445265291   

427766860

    444849301        444872808        444896088        444919534       
444942866        444966071        444989347        445012644        445035736   
    445058803        445081805        445104862        445127855       
445150741        445173628        445196439        445219397        445242324   
    445265309   

427768411

    444849319        444872816        444896096        444919542       
444942874        444966089        444989354        445012651        445035744   
    445058811        445081813        445104870        445127863       
445150758        445173636        445196447        445219405        445242332   
    445265317   

427769104

    444849327        444872824        444896104        444919559       
444942882        444966097        444989362        445012669        445035751   
    445058837        445081821        445104888        445127871       
445150766        445173644        445196454        445219413        445242340   
    445265325   

427771514

    444849335        444872832        444896112        444919567       
444942890        444966105        444989370        445012677        445035769   
    445058845        445081839        445104896        445127889       
445150774        445173651        445196462        445219421        445242357   
    445265333   

427778097

    444849343        444872840        444896120        444919575       
444942908        444966113        444989388        445012685        445035777   
    445058852        445081847        445104904        445127897       
445150782        445173669        445196470        445219439        445242365   
    445265341   

427778964

    444849350        444872857        444896138        444919583       
444942916        444966121        444989396        445012693        445035785   
    445058860        445081854        445104912        445127905       
445150790        445173677        445196488        445219447        445242373   
    445265358   

427780085

    444849376        444872865        444896146        444919591       
444942924        444966139        444989404        445012701        445035793   
    445058878        445081862        445104920        445127913       
445150808        445173685        445196496        445219454        445242381   
    445265366   

427780325

    444849384        444872873        444896153        444919609       
444942932        444966147        444989412        445012719        445035801   
    445058894        445081870        445104938        445127921       
445150816        445173693        445196504        445219462        445242399   
    445265374   

427780630

    444849392        444872881        444896161        444919617       
444942940        444966154        444989420        445012727        445035819   
    445058902        445081896        445104946        445127939       
445150824        445173701        445196512        445219470        445242407   
    445265382   

427782131

    444849400        444872899        444896179        444919625       
444942957        444966162        444989438        445012735        445035827   
    445058910        445081904        445104953        445127947       
445150832        445173719        445196520        445219488        445242415   
    445265390   

427785423

    444849418        444872907        444896187        444919633       
444942965        444966170        444989446        445012743        445035835   
    445058928        445081912        445104961        445127962       
445150840        445173727        445196538        445219496        445242423   
    445265408   

427786462

    444849426        444872915        444896195        444919641       
444942973        444966188        444989453        445012750        445035843   
    445058936        445081920        445104979        445127970       
445150857        445173735        445196546        445219504        445242431   
    445265416   

427788104

    444849434        444872923        444896203        444919658       
444942981        444966196        444989461        445012768        445035850   
    445058944        445081938        445104987        445127988       
445150865        445173743        445196553        445219512        445242449   
    445265424   

427790332

    444849442        444872931        444896211        444919666       
444942999        444966204        444989479        445012776        445035868   
    445058951        445081946        445104995        445127996       
445150873        445173750        445196561        445219520        445242456   
    445265432   

427792973

    444849459        444872949        444896229        444919674       
444943005        444966212        444989487        445012784        445035876   
    445058969        445081953        445105000        445128002       
445150881        445173768        445196579        445219538        445242464   
    445265440   

427793716

    444849467        444872956        444896237        444919682       
444943013        444966220        444989495        445012792        445035884   
    445058977        445081961        445105018        445128010       
445150899        445173776        445196587        445219546        445242472   
    445265457   

427794524

    444849475        444872964        444896245        444919690       
444943021        444966238        444989503        445012800        445035892   
    445058985        445081979        445105026        445128028       
445150907        445173784        445196595        445219553        445242480   
    445265465   

427795976

    444849483        444872972        444896252        444919708       
444943039        444966246        444989511        445012818        445035900   
    445058993        445081987        445105034        445128036       
445150923        445173792        445196603        445219561        445242498   
    445265473   

427798319

    444849491        444872980        444896260        444919716       
444943047        444966253        444989537        445012826        445035918   
    445059009        445081995        445105042        445128044       
445150931        445173800        445196611        445219579        445242506   
    445265481   

427799382

    444849509        444872998        444896278        444919724       
444943054        444966261        444989545        445012834        445035926   
    445059017        445082001        445105059        445128051       
445150949        445173818        445196629        445219587        445242514   
    445265499   

427802111

    444849517        444873004        444896286        444919732       
444943062        444966279        444989552        445012842        445035934   
    445059025        445082019        445105067        445128069       
445150956        445173826        445196637        445219595        445242522   
    445265507   

427802517

    444849525        444873012        444896294        444919740       
444943070        444966287        444989560        445012859        445035942   
    445059033        445082027        445105075        445128077       
445150964        445173834        445196645        445219603        445242530   
    445265515   

427804083

    444849533        444873020        444896302        444919757       
444943088        444966295        444989578        445012867        445035959   
    445059041        445082035        445105083        445128085       
445150972        445173842        445196652        445219611        445242548   
    445265523   

427804232

    444849541        444873038        444896310        444919765       
444943096        444966303        444989586        445012875        445035967   
    445059058        445082043        445105091        445128093       
445150980        445173859        445196660        445219629        445242555   
    445265531   

427804844

    444849558        444873046        444896328        444919773       
444943104        444966311        444989594        445012883        445035975   
    445059074        445082050        445105109        445128101       
445150998        445173867        445196678        445219637        445242563   
    445265549   

427805205

    444849566        444873053        444896336        444919781       
444943112        444966329        444989602        445012891        445035983   
    445059082        445082068        445105117        445128119       
445151004        445173875        445196686        445219645        445242571   
    445265556   

427805437

    444849574        444873061        444896344        444919799       
444943120        444966337        444989610        445012909        445035991   
    445059090        445082076        445105125        445128127       
445151012        445173883        445196694        445219652        445242589   
    445265564   

427809421

    444849582        444873079        444896351        444919807       
444943138        444966345        444989628        445012917        445036007   
    445059108        445082084        445105133        445128135       
445151020        445173891        445196702        445219660        445242597   
    445265572   

427810320

    444849590        444873087        444896369        444919815       
444943146        444966352        444989636        445012925        445036015   
    445059116        445082092        445105141        445128143       
445151038        445173909        445196710        445219678        445242605   
    445265580   

427813191

    444849608        444873095        444896377        444919823       
444943153        444966360        444989644        445012933        445036023   
    445059124        445082100        445105166        445128150       
445151046        445173917        445196728        445219686        445242613   
    445265598   

427821830

    444849616        444873103        444896385        444919831       
444943161        444966378        444989651        445012941        445036031   
    445059132        445082118        445105174        445128168       
445151053        445173925        445196736        445219694        445242621   
    445265606   

427822929

    444849624        444873111        444896393        444919849       
444943179        444966386        444989669        445012966        445036049   
    445059140        445082126        445105182        445128176       
445151061        445173933        445196744        445219702        445242639   
    445265614   

427824586

    444849632        444873129        444896401        444919856       
444943187        444966394        444989677        445012974        445036056   
    445059157        445082134        445105190        445128184       
445151079        445173941        445196751        445219710        445242647   
    445265622   

427827290

    444849640        444873137        444896419        444919864       
444943195        444966410        444989685        445012982        445036064   
    445059165        445082142        445105208        445128192       
445151087        445173958        445196769        445219736        445242654   
    445265630   

427829452

    444849657        444873145        444896427        444919872       
444943203        444966428        444989693        445012990        445036072   
    445059173        445082159        445105216        445128200       
445151095        445173966        445196777        445219744        445242662   
    445265648   

427830559

    444849665        444873152        444896435        444919880       
444943211        444966436        444989701        445013006        445036080   
    445059181        445082167        445105224        445128218       
445151103        445173974        445196785        445219751        445242670   
    445265655   

427831102

    444849673        444873160        444896443        444919898       
444943229        444966444        444989719        445013014        445036098   
    445059199        445082175        445105232        445128226       
445151111        445173990        445196793        445219769        445242688   
    445265663   

427834056

    444849681        444873178        444896450        444919906       
444943237        444966451        444989727        445013022        445036106   
    445059207        445082183        445105240        445128234       
445151129        445174006        445196801        445219777        445242696   
    445265671   

427835244

    444849699        444873186        444896468        444919914       
444943245        444966469        444989735        445013030        445036114   
    445059215        445082191        445105257        445128242       
445151137        445174014        445196819        445219785        445242704   
    445265689   

427840319

    444849707        444873194        444896476        444919922       
444943252        444966477        444989743        445013048        445036122   
    445059223        445082209        445105265        445128259       
445151145        445174022        445196827        445219793        445242712   
    445265697   

427841127

    444849715        444873202        444896484        444919930       
444943260        444966485        444989750        445013055        445036130   
    445059231        445082217        445105273        445128267       
445151152        445174030        445196835        445219801        445242720   
    445265705   

427842158

    444849723        444873210        444896492        444919948       
444943278        444966493        444989768        445013063        445036148   
    445059249        445082225        445105281        445128275       
445151160        445174048        445196843        445219819        445242738   
    445265713   

427846548

    444849731        444873228        444896500        444919955       
444943286        444966501        444989776        445013071        445036155   
    445059256        445082233        445105299        445128283       
445151178        445174055        445196850        445219827        445242746   
    445265721   

427852264

    444849749        444873236        444896518        444919963       
444943294        444966519        444989792        445013097        445036163   
    445059264        445082241        445105307        445128291       
445151186        445174063        445196868        445219835        445242753   
    445265739   

427857024

    444849756        444873244        444896526        444919971       
444943302        444966527        444989800        445013105        445036171   
    445059272        445082258        445105315        445128309       
445151194        445174071        445196876        445219843        445242761   
    445265747   

427857313

    444849764        444873251        444896542        444919989       
444943310        444966535        444989818        445013113        445036189   
    445059280        445082266        445105323        445128317       
445151202        445174089        445196884        445219850        445242779   
    445265754   

427857511

    444849772        444873269        444896559        444919997       
444943328        444966543        444989826        445013121        445036205   
    445059298        445082274        445105331        445128325       
445151210        445174097        445196892        445219868        445242787   
    445265762   

427859459

    444849780        444873277        444896567        444920003       
444943336        444966550        444989834        445013139        445036213   
    445059306        445082282        445105349        445128333       
445151228        445174105        445196900        445219876        445242795   
    445265770   

427860226

    444849798        444873285        444896575        444920011       
444943344        444966568        444989842        445013147        445036221   
    445059314        445082290        445105356        445128341       
445151236        445174113        445196918        445219884        445242803   
    445265788   

427860853

    444849806        444873293        444896583        444920029       
444943351        444966576        444989859        445013154        445036239   
    445059322        445082308        445105364        445128358       
445151244        445174121        445196926        445219892        445242811   
    445265796   

427862057

    444849814        444873301        444896591        444920037       
444943369        444966584        444989867        445013162        445036247   
    445059330        445082316        445105372        445128374       
445151251        445174139        445196934        445219900        445242829   
    445265804   

427863626

    444849822        444873319        444896609        444920045       
444943377        444966592        444989875        445013170        445036254   
    445059348        445082324        445105380        445128382       
445151269        445174147        445196942        445219918        445242837   
    445265812   

427863659

    444849830        444873327        444896617        444920052       
444943385        444966600        444989883        445013188        445036262   
    445059355        445082332        445105398        445128390       
445151277        445174154        445196959        445219926        445242845   
    445265820   

427868492

    444849848        444873335        444896625        444920060       
444943393        444966618        444989891        445013196        445036270   
    445059363        445082340        445105406        445128408       
445151285        445174162        445196967        445219934        445242852   
    445265838   

427869300

    444849855        444873343        444896633        444920078       
444943401        444966626        444989909        445013204        445036288   
    445059371        445082357        445105414        445128416       
445151293        445174170        445196975        445219942        445242860   
    445265846   

427873112

    444849863        444873350        444896641        444920086       
444943419        444966634        444989917        445013212        445036296   
    445059389        445082365        445105422        445128424       
445151301        445174188        445196983        445219959        445242878   
    445265853   

427875737

    444849871        444873368        444896658        444920094       
444943427        444966642        444989925        445013220        445036304   
    445059397        445082373        445105430        445128432       
445151319        445174196        445196991        445219967        445242886   
    445265861   

427876255

    444849889        444873376        444896666        444920110       
444943435        444966659        444989933        445013238        445036312   
    445059405        445082381        445105448        445128440       
445151327        445174204        445197007        445219975        445242894   
    445265879   

427882824

    444849905        444873384        444896674        444920128       
444943443        444966667        444989941        445013246        445036320   
    445059413        445082399        445105455        445128457       
445151335        445174212        445197015        445219983        445242902   
    445265887   

427886080

    444849913        444873392        444896682        444920136       
444943450        444966675        444989958        445013253        445036338   
    445059421        445082407        445105463        445128465       
445151343        445174220        445197023        445219991        445242910   
    445265895   

427889910

    444849921        444873400        444896690        444920144       
444943468        444966683        444989966        445013261        445036346   
    445059439        445082415        445105471        445128473       
445151350        445174238        445197031        445220007        445242928   
    445265903   

427892054

    444849939        444873418        444896708        444920151       
444943476        444966691        444989974        445013279        445036353   
    445059447        445082423        445105489        445128481       
445151368        445174246        445197049        445220015        445242936   
    445265911   

427896287

    444849947        444873426        444896716        444920169       
444943484        444966709        444989982        445013287        445036361   
    445059454        445082431        445105497        445128499       
445151376        445174253        445197056        445220023        445242944   
    445265929   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

427898879

    444849954        444873434        444896724        444920177       
444943492        444966717        444989990        445013295        445036379   
    445059462        445082449        445105505        445128507       
445151384        445174261        445197064        445220031        445242951   
    445265937   

427900618

    444849962        444873442        444896732        444920193       
444943500        444966725        444990006        445013303        445036387   
    445059470        445082456        445105513        445128515       
445151392        445174279        445197072        445220049        445242969   
    445265945   

427906151

    444849970        444873459        444896740        444920201       
444943518        444966733        444990014        445013311        445036395   
    445059488        445082464        445105521        445128523       
445151400        445174287        445197080        445220056        445242977   
    445265952   

427908025

    444849988        444873467        444896757        444920219       
444943526        444966758        444990022        445013329        445036403   
    445059496        445082472        445105539        445128531       
445151418        445174295        445197098        445220064        445242985   
    445265960   

427909395

    444849996        444873475        444896773        444920227       
444943534        444966766        444990030        445013337        445036411   
    445059504        445082480        445105547        445128549       
445151426        445174303        445197106        445220072        445242993   
    445265978   

427909627

    444850002        444873483        444896799        444920235       
444943542        444966774        444990048        445013345        445036429   
    445059512        445082498        445105554        445128556       
445151434        445174311        445197114        445220080        445243009   
    445265986   

427915962

    444850010        444873491        444896807        444920243       
444943559        444966782        444990055        445013352        445036437   
    445059520        445082506        445105562        445128564       
445151442        445174329        445197122        445220098        445243017   
    445265994   

427916283

    444850028        444873509        444896815        444920250       
444943567        444966790        444990063        445013360        445036445   
    445059538        445082514        445105570        445128572       
445151459        445174337        445197130        445220106        445243025   
    445266000   

427916937

    444850036        444873517        444896823        444920268       
444943575        444966808        444990071        445013378        445036460   
    445059546        445082522        445105588        445128580       
445151467        445174345        445197148        445220114        445243033   
    445266018   

427918230

    444850044        444873525        444896831        444920276       
444943583        444966816        444990089        445013386        445036478   
    445059553        445082530        445105596        445128598       
445151475        445174352        445197155        445220122        445243041   
    445266026   

427919675

    444850051        444873533        444896849        444920284       
444943591        444966824        444990097        445013394        445036486   
    445059561        445082555        445105604        445128606       
445151483        445174360        445197163        445220130        445243058   
    445266034   

427921267

    444850069        444873541        444896856        444920292       
444943609        444966832        444990105        445013402        445036494   
    445059579        445082563        445105612        445128614       
445151491        445174378        445197171        445220148        445243066   
    445266042   

427921622

    444850077        444873558        444896864        444920300       
444943617        444966840        444990113        445013410        445036502   
    445059587        445082571        445105620        445128622       
445151509        445174386        445197189        445220155        445243074   
    445266059   

427926282

    444850085        444873566        444896872        444920318       
444943633        444966857        444990121        445013428        445036510   
    445059595        445082589        445105638        445128630       
445151517        445174394        445197197        445220163        445243082   
    445266067   

427927595

    444850093        444873574        444896880        444920326       
444943641        444966865        444990139        445013436        445036528   
    445059603        445082597        445105646        445128648       
445151525        445174402        445197205        445220171        445243090   
    445266075   

427930748

    444850101        444873582        444896898        444920334       
444943666        444966873        444990147        445013444        445036536   
    445059611        445082605        445105653        445128655       
445151533        445174410        445197213        445220189        445243108   
    445266083   

427932892

    444850119        444873590        444896906        444920342       
444943674        444966881        444990154        445013451        445036544   
    445059629        445082613        445105661        445128663       
445151541        445174428        445197221        445220197        445243116   
    445266091   

427932900

    444850127        444873608        444896914        444920359       
444943682        444966899        444990162        445013469        445036551   
    445059637        445082621        445105679        445128671       
445151558        445174436        445197239        445220205        445243124   
    445266109   

427933692

    444850135        444873616        444896922        444920367       
444943690        444966907        444990170        445013477        445036577   
    445059645        445082639        445105687        445128689       
445151566        445174444        445197247        445220213        445243132   
    445266117   

427933940

    444850143        444873624        444896930        444920375       
444943708        444966915        444990188        445013485        445036585   
    445059652        445082647        445105695        445128697       
445151574        445174451        445197254        445220221        445243140   
    445266125   

427936331

    444850150        444873632        444896948        444920383       
444943716        444966923        444990196        445013493        445036593   
    445059660        445082654        445105703        445128705       
445151582        445174469        445197262        445220239        445243157   
    445266133   

427937792

    444850168        444873640        444896955        444920391       
444943724        444966931        444990204        445013501        445036601   
    445059678        445082662        445105711        445128713       
445151590        445174477        445197270        445220247        445243165   
    445266141   

427938881

    444850176        444873657        444896963        444920409       
444943732        444966949        444990212        445013519        445036619   
    445059686        445082670        445105729        445128721       
445151608        445174485        445197288        445220254        445243173   
    445266158   

427939939

    444850184        444873673        444896971        444920425       
444943740        444966956        444990220        445013527        445036627   
    445059694        445082688        445105737        445128739       
445151616        445174493        445197296        445220262        445243181   
    445266174   

427940622

    444850192        444873681        444896989        444920433       
444943757        444966964        444990238        445013535        445036635   
    445059702        445082696        445105745        445128747       
445151624        445174501        445197304        445220270        445243199   
    445266182   

427940721

    444850200        444873699        444896997        444920441       
444943765        444966972        444990246        445013543        445036643   
    445059710        445082704        445105752        445128754       
445151632        445174519        445197312        445220288        445243207   
    445266190   

427941612

    444850218        444873707        444897003        444920458       
444943773        444966980        444990253        445013550        445036650   
    445059728        445082712        445105760        445128762       
445151640        445174527        445197320        445220296        445243215   
    445266208   

427942248

    444850226        444873715        444897011        444920466       
444943781        444966998        444990261        445013568        445036668   
    445059736        445082720        445105778        445128770       
445151657        445174535        445197338        445220304        445243223   
    445266216   

427942727

    444850234        444873723        444897029        444920474       
444943799        444967004        444990279        445013576        445036676   
    445059744        445082738        445105786        445128788       
445151665        445174543        445197346        445220312        445243231   
    445266224   

427942925

    444850242        444873731        444897037        444920482       
444943807        444967012        444990287        445013584        445036684   
    445059751        445082746        445105794        445128796       
445151673        445174550        445197353        445220320        445243249   
    445266232   

427943097

    444850259        444873749        444897045        444920490       
444943815        444967020        444990295        445013592        445036692   
    445059769        445082753        445105802        445128804       
445151681        445174568        445197361        445220338        445243256   
    445266240   

427944434

    444850267        444873756        444897052        444920508       
444943823        444967038        444990303        445013618        445036700   
    445059777        445082761        445105810        445128812       
445151699        445174576        445197379        445220346        445243264   
    445266257   

427944681

    444850275        444873764        444897060        444920516       
444943831        444967046        444990311        445013626        445036718   
    445059785        445082779        445105828        445128820       
445151707        445174584        445197387        445220353        445243272   
    445266265   

427946108

    444850283        444873772        444897078        444920524       
444943849        444967053        444990329        445013634        445036726   
    445059793        445082787        445105836        445128838       
445151715        445174592        445197395        445220361        445243280   
    445266273   

427946173

    444850291        444873780        444897086        444920532       
444943856        444967061        444990337        445013642        445036734   
    445059801        445082795        445105844        445128846       
445151723        445174600        445197411        445220379        445243298   
    445266281   

427951546

    444850309        444873798        444897102        444920540       
444943864        444967079        444990345        445013659        445036742   
    445059819        445082803        445105869        445128853       
445151731        445174618        445197429        445220387        445243306   
    445266307   

427951801

    444850317        444873806        444897110        444920557       
444943872        444967087        444990360        445013667        445036759   
    445059827        445082811        445105877        445128861       
445151749        445174626        445197437        445220395        445243314   
    445266315   

427953948

    444850325        444873814        444897128        444920565       
444943880        444967095        444990378        445013675        445036767   
    445059835        445082829        445105885        445128879       
445151756        445174634        445197445        445220403        445243322   
    445266323   

427955075

    444850333        444873822        444897136        444920573       
444943898        444967103        444990386        445013683        445036775   
    445059850        445082837        445105893        445128887       
445151764        445174642        445197452        445220411        445243330   
    445266331   

427963335

    444850341        444873830        444897144        444920581       
444943906        444967111        444990394        445013691        445036783   
    445059868        445082845        445105901        445128895       
445151772        445174659        445197460        445220429        445243348   
    445266349   

427967641

    444850358        444873848        444897151        444920599       
444943914        444967129        444990402        445013709        445036791   
    445059876        445082852        445105919        445128903       
445151780        445174667        445197478        445220437        445243355   
    445266356   

427968847

    444850366        444873855        444897169        444920607       
444943922        444967137        444990410        445013717        445036809   
    445059884        445082860        445105927        445128911       
445151798        445174675        445197486        445220445        445243363   
    445266364   

427970264

    444850374        444873863        444897177        444920615       
444943930        444967145        444990428        445013725        445036817   
    445059892        445082878        445105935        445128929       
445151806        445174683        445197494        445220452        445243371   
    445266372   

427975107

    444850382        444873871        444897185        444920623       
444943948        444967152        444990436        445013733        445036825   
    445059900        445082886        445105943        445128937       
445151814        445174691        445197502        445220460        445243389   
    445266380   

427978432

    444850390        444873889        444897201        444920631       
444943955        444967160        444990444        445013741        445036833   
    445059918        445082894        445105950        445128945       
445151822        445174709        445197510        445220478        445243397   
    445266398   

427978937

    444850408        444873897        444897219        444920649       
444943963        444967178        444990451        445013758        445036841   
    445059926        445082902        445105968        445128952       
445151830        445174717        445197528        445220486        445243405   
    445266406   

427980818

    444850416        444873905        444897227        444920656       
444943971        444967186        444990469        445013766        445036858   
    445059934        445082910        445105976        445128960       
445151848        445174725        445197536        445220494        445243413   
    445266414   

427988621

    444850424        444873913        444897235        444920664       
444943989        444967194        444990477        445013774        445036866   
    445059942        445082928        445105984        445128978       
445151855        445174733        445197544        445220502        445243421   
    445266422   

427988647

    444850432        444873921        444897243        444920672       
444943997        444967202        444990485        445013782        445036874   
    445059959        445082936        445105992        445128986       
445151863        445174741        445197551        445220510        445243439   
    445266430   

427989280

    444850440        444873939        444897250        444920680       
444944003        444967210        444990493        445013790        445036882   
    445059967        445082944        445106016        445128994       
445151871        445174758        445197569        445220528        445243447   
    445266448   

427991617

    444850457        444873947        444897268        444920698       
444944011        444967228        444990501        445013808        445036890   
    445059975        445082951        445106024        445129000       
445151889        445174766        445197577        445220536        445243454   
    445266455   

427992888

    444850465        444873954        444897276        444920706       
444944029        444967236        444990519        445013816        445036908   
    445059983        445082969        445106032        445129018       
445151897        445174774        445197585        445220544        445243462   
    445266463   

427994652

    444850473        444873962        444897284        444920714       
444944045        444967244        444990527        445013824        445036916   
    445059991        445082977        445106040        445129026       
445151905        445174782        445197593        445220551        445243470   
    445266471   

427996772

    444850481        444873970        444897292        444920722       
444944060        444967251        444990543        445013832        445036924   
    445060007        445082985        445106057        445129034       
445151921        445174790        445197601        445220569        445243488   
    445266489   

428000392

    444850499        444873988        444897300        444920730       
444944078        444967269        444990550        445013840        445036932   
    445060015        445082993        445106065        445129042       
445151939        445174808        445197619        445220577        445243496   
    445266497   

428008312

    444850507        444873996        444897318        444920748       
444944086        444967277        444990568        445013857        445036940   
    445060023        445083009        445106073        445129059       
445151947        445174816        445197627        445220585        445243504   
    445266505   

428008890

    444850515        444874002        444897326        444920755       
444944094        444967285        444990576        445013865        445036957   
    445060031        445083017        445106081        445129067       
445151954        445174824        445197635        445220593        445243512   
    445266513   

428009492

    444850523        444874010        444897334        444920763       
444944102        444967293        444990584        445013873        445036965   
    445060049        445083025        445106099        445129083       
445151962        445174832        445197643        445220601        445243520   
    445266521   

428010532

    444850531        444874028        444897342        444920771       
444944110        444967301        444990592        445013881        445036973   
    445060056        445083033        445106107        445129091       
445151970        445174840        445197650        445220619        445243538   
    445266539   

428010615

    444850549        444874036        444897359        444920789       
444944128        444967319        444990600        445013899        445036981   
    445060064        445083041        445106115        445129109       
445151988        445174857        445197668        445220627        445243546   
    445266547   

428017560

    444850556        444874044        444897367        444920797       
444944136        444967327        444990618        445013907        445036999   
    445060072        445083058        445106123        445129117       
445151996        445174865        445197676        445220635        445243553   
    445266554   

428019293

    444850564        444874051        444897375        444920805       
444944144        444967335        444990626        445013915        445037005   
    445060080        445083066        445106131        445129125       
445152002        445174873        445197684        445220643        445243561   
    445266562   

428020275

    444850572        444874069        444897383        444920813       
444944151        444967343        444990634        445013923        445037013   
    445060098        445083074        445106156        445129133       
445152010        445174881        445197692        445220650        445243579   
    445266570   

428020804

    444850580        444874077        444897391        444920839       
444944169        444967350        444990642        445013931        445037021   
    445060106        445083082        445106164        445129141       
445152028        445174907        445197700        445220668        445243587   
    445266588   

428023931

    444850598        444874085        444897409        444920847       
444944177        444967368        444990659        445013949        445037039   
    445060114        445083090        445106172        445129158       
445152036        445174915        445197718        445220676        445243595   
    445266596   

428024509

    444850606        444874093        444897417        444920854       
444944185        444967376        444990667        445013956        445037047   
    445060122        445083108        445106198        445129166       
445152044        445174923        445197726        445220684        445243603   
    445266604   

428025829

    444850614        444874101        444897425        444920862       
444944193        444967384        444990675        445013964        445037054   
    445060130        445083116        445106206        445129174       
445152051        445174931        445197734        445220692        445243611   
    445266612   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

428030100

    444850622        444874119        444897441        444920870       
444944201        444967392        444990683        445013972        445037062   
    445060155        445083124        445106214        445129190       
445152069        445174949        445197742        445220700        445243629   
    445266620   

428030217

    444850648        444874127        444897458        444920888       
444944219        444967400        444990691        445013980        445037070   
    445060163        445083132        445106222        445129208       
445152077        445174956        445197759        445220718        445243637   
    445266638   

428030829

    444850663        444874135        444897466        444920896       
444944227        444967426        444990709        445013998        445037088   
    445060171        445083140        445106230        445129216       
445152085        445174964        445197767        445220726        445243645   
    445266646   

428033237

    444850671        444874143        444897474        444920904       
444944235        444967434        444990717        445014004        445037096   
    445060189        445083157        445106248        445129224       
445152093        445174972        445197775        445220734        445243652   
    445266653   

428037782

    444850689        444874150        444897482        444920912       
444944243        444967442        444990725        445014012        445037104   
    445060197        445083165        445106255        445129232       
445152101        445174980        445197783        445220742        445243660   
    445266661   

428044408

    444850697        444874168        444897490        444920920       
444944250        444967459        444990733        445014020        445037112   
    445060205        445083173        445106263        445129240       
445152119        445174998        445197791        445220759        445243678   
    445266679   

428044994

    444850705        444874176        444897508        444920946       
444944268        444967467        444990741        445014038        445037120   
    445060213        445083181        445106271        445129257       
445152127        445175003        445197809        445220767        445243686   
    445266687   

428045652

    444850713        444874184        444897516        444920953       
444944276        444967475        444990758        445014046        445037138   
    445060221        445083199        445106289        445129265       
445152135        445175011        445197817        445220775        445243694   
    445266695   

428046551

    444850721        444874192        444897524        444920961       
444944284        444967483        444990766        445014053        445037153   
    445060239        445083207        445106297        445129273       
445152143        445175029        445197825        445220783        445243702   
    445266703   

428052591

    444850739        444874200        444897532        444920979       
444944292        444967491        444990774        445014061        445037161   
    445060247        445083215        445106305        445129281       
445152150        445175037        445197833        445220791        445243710   
    445266711   

428052856

    444850747        444874218        444897557        444920987       
444944300        444967509        444990782        445014079        445037179   
    445060254        445083223        445106313        445129299       
445152168        445175045        445197841        445220809        445243728   
    445266729   

428055636

    444850754        444874226        444897565        444920995       
444944318        444967517        444990790        445014087        445037187   
    445060262        445083231        445106321        445129307       
445152176        445175052        445197858        445220817        445243736   
    445266737   

428058051

    444850762        444874234        444897573        444921001       
444944326        444967525        444990808        445014095        445037195   
    445060270        445083249        445106339        445129315       
445152184        445175060        445197866        445220825        445243744   
    445266745   

428058598

    444850770        444874242        444897581        444921019       
444944334        444967533        444990816        445014103        445037203   
    445060288        445083256        445106347        445129323       
445152192        445175078        445197874        445220833        445243751   
    445266752   

428059893

    444850788        444874259        444897599        444921027       
444944342        444967541        444990824        445014111        445037211   
    445060296        445083264        445106354        445129331       
445152200        445175086        445197882        445220841        445243769   
    445266760   

428063648

    444850796        444874267        444897615        444921035       
444944359        444967558        444990832        445014129        445037229   
    445060304        445083272        445106362        445129349       
445152218        445175094        445197890        445220858        445243777   
    445266778   

428070213

    444850804        444874275        444897623        444921043       
444944367        444967566        444990840        445014137        445037237   
    445060312        445083280        445106370        445129356       
445152226        445175102        445197908        445220866        445243785   
    445266786   

428070809

    444850812        444874283        444897631        444921050       
444944375        444967574        444990857        445014145        445037245   
    445060320        445083298        445106388        445129364       
445152234        445175110        445197916        445220874        445243793   
    445266794   

428073589

    444850820        444874291        444897649        444921068       
444944383        444967582        444990865        445014152        445037252   
    445060338        445083306        445106396        445129372       
445152242        445175128        445197924        445220882        445243801   
    445266802   

428074587

    444850838        444874309        444897656        444921076       
444944391        444967590        444990873        445014160        445037260   
    445060346        445083314        445106404        445129380       
445152259        445175136        445197932        445220890        445243819   
    445266810   

428074595

    444850846        444874317        444897664        444921084       
444944409        444967608        444990881        445014178        445037278   
    445060353        445083322        445106412        445129398       
445152267        445175144        445197940        445220908        445243827   
    445266828   

428075063

    444850853        444874325        444897672        444921092       
444944417        444967616        444990899        445014186        445037286   
    445060361        445083330        445106420        445129406       
445152275        445175151        445197957        445220916        445243835   
    445266836   

428076533

    444850861        444874333        444897680        444921100       
444944425        444967624        444990907        445014194        445037294   
    445060379        445083348        445106438        445129414       
445152283        445175169        445197965        445220924        445243843   
    445266844   

428077093

    444850879        444874341        444897698        444921118       
444944433        444967632        444990915        445014202        445037302   
    445060387        445083355        445106446        445129422       
445152291        445175177        445197973        445220932        445243850   
    445266851   

428077804

    444850887        444874358        444897706        444921126       
444944441        444967640        444990923        445014210        445037310   
    445060395        445083363        445106453        445129430       
445152309        445175185        445197981        445220940        445243868   
    445266869   

428082580

    444850895        444874366        444897714        444921134       
444944458        444967657        444990931        445014228        445037328   
    445060403        445083371        445106461        445129448       
445152317        445175193        445197999        445220957        445243876   
    445266877   

428084065

    444850903        444874374        444897730        444921142       
444944466        444967665        444990949        445014236        445037336   
    445060411        445083389        445106479        445129455       
445152325        445175201        445198005        445220965        445243884   
    445266885   

428084750

    444850911        444874382        444897748        444921159       
444944474        444967673        444990956        445014244        445037344   
    445060429        445083397        445106487        445129463       
445152333        445175219        445198013        445220981        445243892   
    445266893   

428086805

    444850929        444874390        444897755        444921167       
444944482        444967681        444990964        445014251        445037351   
    445060437        445083405        445106495        445129471       
445152341        445175227        445198021        445220999        445243900   
    445266901   

428087837

    444850937        444874408        444897763        444921175       
444944490        444967699        444990972        445014269        445037369   
    445060445        445083413        445106503        445129489       
445152358        445175235        445198039        445221005        445243918   
    445266919   

428087860

    444850945        444874416        444897771        444921183       
444944508        444967707        444990998        445014277        445037377   
    445060452        445083421        445106511        445129497       
445152366        445175243        445198047        445221013        445243926   
    445266927   

428089361

    444850960        444874424        444897789        444921191       
444944516        444967715        444991004        445014285        445037385   
    445060460        445083439        445106529        445129505       
445152374        445175250        445198054        445221021        445243934   
    445266935   

428090179

    444850978        444874432        444897797        444921209       
444944524        444967723        444991012        445014293        445037393   
    445060478        445083454        445106537        445129513       
445152382        445175268        445198062        445221039        445243942   
    445266943   

428090922

    444850986        444874440        444897805        444921217       
444944532        444967731        444991020        445014301        445037401   
    445060486        445083462        445106545        445129521       
445152390        445175276        445198070        445221047        445243959   
    445266950   

428095210

    444850994        444874457        444897813        444921225       
444944540        444967749        444991038        445014319        445037419   
    445060494        445083470        445106552        445129539       
445152408        445175284        445198088        445221054        445243967   
    445266968   

428099741

    444851000        444874465        444897821        444921233       
444944557        444967756        444991046        445014327        445037427   
    445060502        445083488        445106560        445129547       
445152416        445175292        445198096        445221062        445243975   
    445266976   

428104491

    444851018        444874473        444897839        444921241       
444944565        444967764        444991053        445014335        445037435   
    445060510        445083496        445106578        445129554       
445152424        445175300        445198104        445221070        445243983   
    445266984   

428105100

    444851026        444874481        444897847        444921258       
444944573        444967772        444991061        445014343        445037443   
    445060528        445083504        445106586        445129562       
445152432        445175318        445198112        445221088        445243991   
    445266992   

428105902

    444851034        444874499        444897854        444921266       
444944581        444967780        444991079        445014350        445037450   
    445060536        445083512        445106594        445129570       
445152440        445175326        445198120        445221096        445244007   
    445267008   

428106751

    444851042        444874507        444897862        444921274       
444944599        444967798        444991087        445014368        445037468   
    445060544        445083520        445106602        445129588       
445152457        445175334        445198146        445221104        445244015   
    445267016   

428107627

    444851059        444874515        444897870        444921282       
444944607        444967806        444991095        445014376        445037476   
    445060551        445083546        445106610        445129596       
445152465        445175342        445198153        445221112        445244023   
    445267024   

428107726

    444851067        444874523        444897888        444921290       
444944615        444967814        444991103        445014384        445037484   
    445060569        445083553        445106628        445129604       
445152473        445175359        445198161        445221120        445244031   
    445267032   

428109300

    444851075        444874531        444897896        444921308       
444944623        444967822        444991111        445014392        445037492   
    445060577        445083561        445106636        445129612       
445152481        445175367        445198179        445221138        445244049   
    445267040   

428110969

    444851083        444874549        444897904        444921316       
444944631        444967830        444991129        445014400        445037500   
    445060585        445083579        445106644        445129620       
445152499        445175375        445198187        445221146        445244056   
    445267057   

428112965

    444851091        444874556        444897912        444921324       
444944649        444967848        444991137        445014418        445037518   
    445060593        445083587        445106651        445129638       
445152507        445175383        445198195        445221153        445244064   
    445267065   

428113203

    444851109        444874564        444897920        444921332       
444944656        444967855        444991145        445014426        445037526   
    445060601        445083595        445106669        445129646       
445152515        445175391        445198203        445221161        445244072   
    445267073   

428113500

    444851117        444874572        444897938        444921340       
444944664        444967863        444991152        445014434        445037534   
    445060619        445083603        445106677        445129653       
445152523        445175409        445198211        445221179        445244080   
    445267081   

428114508

    444851125        444874580        444897946        444921357       
444944672        444967871        444991160        445014442        445037542   
    445060627        445083611        445106685        445129661       
445152531        445175417        445198229        445221187        445244098   
    445267099   

428114524

    444851133        444874598        444897953        444921365       
444944680        444967889        444991178        445014459        445037559   
    445060635        445083629        445106693        445129679       
445152549        445175425        445198237        445221195        445244106   
    445267107   

428114789

    444851141        444874606        444897961        444921373       
444944698        444967897        444991186        445014467        445037567   
    445060643        445083637        445106701        445129687       
445152556        445175433        445198245        445221203        445244114   
    445267115   

428115513

    444851158        444874614        444897979        444921381       
444944706        444967905        444991194        445014475        445037575   
    445060650        445083645        445106719        445129695       
445152564        445175441        445198252        445221211        445244122   
    445267123   

428117139

    444851166        444874622        444897987        444921399       
444944714        444967913        444991202        445014483        445037583   
    445060676        445083652        445106727        445129703       
445152572        445175458        445198260        445221229        445244130   
    445267131   

428119531

    444851174        444874630        444897995        444921407       
444944722        444967921        444991210        445014491        445037591   
    445060684        445083660        445106735        445129711       
445152580        445175466        445198278        445221237        445244148   
    445267149   

428120273

    444851182        444874648        444898001        444921415       
444944730        444967939        444991228        445014509        445037609   
    445060692        445083678        445106743        445129729       
445152598        445175474        445198286        445221245        445244155   
    445267156   

428124622

    444851190        444874655        444898019        444921423       
444944748        444967947        444991236        445014517        445037617   
    445060700        445083686        445106750        445129737       
445152606        445175482        445198294        445221252        445244163   
    445267164   

428124945

    444851208        444874663        444898027        444921431       
444944755        444967954        444991244        445014525        445037625   
    445060718        445083694        445106768        445129745       
445152614        445175490        445198302        445221260        445244171   
    445267172   

428128417

    444851216        444874671        444898035        444921449       
444944763        444967962        444991251        445014533        445037633   
    445060726        445083702        445106776        445129752       
445152622        445175508        445198310        445221278        445244189   
    445267180   

428131569

    444851224        444874689        444898043        444921456       
444944771        444967970        444991269        445014541        445037641   
    445060734        445083710        445106784        445129760       
445152630        445175516        445198328        445221286        445244197   
    445267198   

428131627

    444851232        444874697        444898050        444921464       
444944789        444967988        444991277        445014558        445037658   
    445060742        445083728        445106792        445129778       
445152648        445175524        445198336        445221294        445244205   
    445267206   

428136956

    444851240        444874705        444898068        444921498       
444944797        444967996        444991285        445014566        445037666   
    445060759        445083736        445106800        445129786       
445152655        445175532        445198344        445221302        445244213   
    445267214   

428139257

    444851257        444874713        444898076        444921506       
444944805        444968010        444991293        445014574        445037674   
    445060767        445083744        445106818        445129794       
445152663        445175540        445198351        445221310        445244221   
    445267222   

428139455

    444851265        444874721        444898084        444921522       
444944813        444968028        444991301        445014582        445037690   
    445060775        445083769        445106826        445129802       
445152671        445175557        445198369        445221328        445244239   
    445267230   

428139521

    444851273        444874739        444898092        444921530       
444944821        444968036        444991319        445014590        445037708   
    445060783        445083777        445106834        445129810       
445152689        445175565        445198377        445221336        445244247   
    445267248   

428140404

    444851281        444874747        444898118        444921548       
444944839        444968044        444991327        445014608        445037716   
    445060791        445083785        445106842        445129828       
445152697        445175573        445198385        445221344        445244254   
    445267255   

428143895

    444851299        444874754        444898126        444921555       
444944847        444968051        444991335        445014616        445037724   
    445060809        445083793        445106859        445129836       
445152705        445175581        445198393        445221351        445244262   
    445267263   

428147144

    444851307        444874762        444898134        444921563       
444944854        444968069        444991343        445014624        445037732   
    445060825        445083801        445106867        445129844       
445152713        445175599        445198419        445221369        445244270   
    445267271   

428147490

    444851315        444874770        444898142        444921571       
444944862        444968077        444991350        445014632        445037740   
    445060833        445083819        445106875        445129851       
445152721        445175607        445198427        445221377        445244288   
    445267289   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

428148613

    444851323        444874788        444898159        444921597       
444944870        444968085        444991368        445014640        445037757   
    445060841        445083827        445106883        445129869       
445152739        445175615        445198443        445221385        445244296   
    445267297   

428151245

    444851331        444874796        444898167        444921605       
444944888        444968093        444991376        445014657        445037765   
    445060858        445083835        445106891        445129877       
445152747        445175623        445198450        445221393        445244304   
    445267305   

428151989

    444851349        444874804        444898175        444921613       
444944896        444968101        444991384        445014673        445037773   
    445060866        445083843        445106909        445129885       
445152754        445175631        445198468        445221401        445244312   
    445267313   

428153456

    444851356        444874812        444898183        444921621       
444944904        444968119        444991392        445014681        445037781   
    445060874        445083850        445106917        445129893       
445152762        445175649        445198476        445221419        445244320   
    445267321   

428155873

    444851372        444874820        444898191        444921639       
444944912        444968127        444991400        445014699        445037799   
    445060882        445083868        445106925        445129901       
445152770        445175656        445198484        445221427        445244338   
    445267339   

428157267

    444851380        444874838        444898209        444921647       
444944920        444968135        444991418        445014707        445037807   
    445060890        445083876        445106933        445129919       
445152788        445175664        445198492        445221435        445244346   
    445267347   

428159099

    444851398        444874846        444898217        444921654       
444944938        444968143        444991426        445014715        445037815   
    445060908        445083884        445106941        445129927       
445152796        445175672        445198500        445221443        445244353   
    445267354   

428160865

    444851406        444874853        444898225        444921662       
444944946        444968150        444991434        445014723        445037823   
    445060916        445083892        445106966        445129935       
445152804        445175680        445198518        445221450        445244361   
    445267362   

428161483

    444851414        444874861        444898233        444921670       
444944953        444968176        444991442        445014731        445037831   
    445060924        445083900        445106974        445129943       
445152812        445175698        445198526        445221468        445244379   
    445267404   

428162192

    444851422        444874879        444898241        444921688       
444944961        444968184        444991459        445014749        445037849   
    445060932        445083918        445106982        445129950       
445152820        445175706        445198534        445221476        445244387   
    445267412   

428165450

    444851430        444874887        444898258        444921696       
444944987        444968192        444991467        445014756        445037856   
    445060940        445083926        445106990        445129968       
445152838        445175714        445198542        445221484        445244395   
    445267420   

428166532

    444851448        444874895        444898266        444921704       
444944995        444968200        444991475        445014764        445037864   
    445060957        445083934        445107006        445129976       
445152846        445175722        445198559        445221492        445244403   
    445267438   

428166946

    444851455        444874903        444898282        444921712       
444945000        444968218        444991483        445014772        445037872   
    445060965        445083942        445107014        445129984       
445152853        445175730        445198567        445221500        445244411   
    445267446   

428167027

    444851463        444874911        444898290        444921720       
444945018        444968226        444991491        445014780        445037880   
    445060973        445083959        445107022        445129992       
445152861        445175748        445198575        445221518        445244429   
    445267453   

428168975

    444851471        444874929        444898308        444921738       
444945026        444968234        444991509        445014798        445037898   
    445060981        445083967        445107030        445130008       
445152879        445175755        445198583        445221526        445244437   
    445267461   

428169452

    444851489        444874937        444898316        444921746       
444945034        444968242        444991517        445014806        445037906   
    445060999        445083975        445107048        445130016       
445152887        445175763        445198591        445221534        445244445   
    445267479   

428169882

    444851497        444874945        444898324        444921753       
444945042        444968259        444991525        445014814        445037914   
    445061005        445083983        445107055        445130024       
445152895        445175771        445198609        445221542        445244452   
    445267487   

428169973

    444851505        444874952        444898332        444921761       
444945059        444968267        444991533        445014830        445037922   
    445061013        445083991        445107063        445130032       
445152903        445175789        445198617        445221559        445244460   
    445267495   

428170534

    444851513        444874960        444898340        444921779       
444945067        444968275        444991541        445014848        445037930   
    445061021        445084007        445107071        445130040       
445152911        445175797        445198625        445221567        445244478   
    445267503   

428170757

    444851539        444874978        444898357        444921787       
444945075        444968283        444991558        445014863        445037948   
    445061039        445084015        445107089        445130057       
445152929        445175805        445198633        445221575        445244486   
    445267511   

428173546

    444851547        444874986        444898365        444921795       
444945083        444968291        444991566        445014871        445037955   
    445061047        445084023        445107097        445130065       
445152937        445175813        445198641        445221583        445244494   
    445267529   

428173967

    444851554        444874994        444898373        444921803       
444945091        444968309        444991574        445014889        445037963   
    445061054        445084031        445107105        445130073       
445152945        445175821        445198658        445221591        445244502   
    445267537   

428174031

    444851562        444875009        444898381        444921811       
444945109        444968317        444991582        445014897        445037971   
    445061062        445084049        445107113        445130081       
445152952        445175839        445198666        445221609        445244510   
    445267545   

428175020

    444851570        444875017        444898399        444921829       
444945117        444968325        444991590        445014905        445037989   
    445061070        445084056        445107121        445130099       
445152960        445175847        445198674        445221617        445244528   
    445267552   

428178362

    444851588        444875025        444898407        444921837       
444945125        444968333        444991608        445014913        445037997   
    445061088        445084064        445107139        445130107       
445152978        445175854        445198682        445221625        445244536   
    445267560   

428178453

    444851596        444875033        444898415        444921845       
444945133        444968341        444991616        445014921        445038003   
    445061096        445084072        445107147        445130115       
445152986        445175862        445198708        445221633        445244544   
    445267578   

428184188

    444851604        444875041        444898423        444921852       
444945141        444968358        444991624        445014939        445038011   
    445061104        445084080        445107154        445130123       
445152994        445175870        445198716        445221641        445244551   
    445267586   

428185565

    444851612        444875058        444898431        444921860       
444945158        444968366        444991632        445014947        445038029   
    445061112        445084098        445107162        445130131       
445153000        445175888        445198724        445221658        445244569   
    445267594   

428187538

    444851620        444875066        444898449        444921878       
444945166        444968374        444991640        445014954        445038037   
    445061120        445084106        445107170        445130149       
445153018        445175896        445198732        445221666        445244577   
    445267602   

428189302

    444851638        444875074        444898456        444921886       
444945174        444968382        444991657        445014962        445038045   
    445061138        445084114        445107188        445130156       
445153026        445175904        445198740        445221674        445244585   
    445267610   

428196638

    444851646        444875082        444898464        444921894       
444945182        444968390        444991673        445014970        445038052   
    445061153        445084122        445107196        445130164       
445153034        445175912        445198757        445221682        445244593   
    445267628   

428196901

    444851653        444875090        444898472        444921902       
444945190        444968408        444991681        445014988        445038060   
    445061161        445084130        445107204        445130172       
445153059        445175920        445198765        445221690        445244601   
    445267636   

428197875

    444851661        444875108        444898498        444921910       
444945208        444968416        444991699        445014996        445038078   
    445061179        445084148        445107212        445130180       
445153067        445175938        445198773        445221708        445244619   
    445267644   

428198501

    444851679        444875116        444898514        444921928       
444945224        444968424        444991707        445015001        445038086   
    445061187        445084155        445107220        445130198       
445153075        445175946        445198781        445221716        445244627   
    445267651   

428198774

    444851687        444875124        444898522        444921936       
444945232        444968432        444991715        445015019        445038094   
    445061195        445084163        445107238        445130206       
445153083        445175953        445198799        445221724        445244635   
    445267669   

428199491

    444851695        444875132        444898530        444921944       
444945240        444968440        444991723        445015027        445038102   
    445061203        445084171        445107246        445130222       
445153091        445175961        445198807        445221732        445244643   
    445267677   

428200745

    444851703        444875140        444898548        444921951       
444945257        444968457        444991749        445015035        445038110   
    445061211        445084189        445107253        445130230       
445153109        445175979        445198815        445221740        445244650   
    445267685   

428200794

    444851711        444875157        444898555        444921969       
444945265        444968465        444991756        445015043        445038128   
    445061229        445084197        445107261        445130248       
445153117        445175987        445198823        445221757        445244668   
    445267693   

428203350

    444851729        444875165        444898563        444921977       
444945273        444968473        444991764        445015050        445038136   
    445061237        445084205        445107279        445130255       
445153125        445175995        445198831        445221765        445244676   
    445267701   

428203871

    444851737        444875173        444898571        444921985       
444945281        444968481        444991772        445015068        445038144   
    445061245        445084213        445107287        445130263       
445153133        445176001        445198849        445221773        445244684   
    445267719   

428203921

    444851745        444875181        444898589        444921993       
444945299        444968499        444991780        445015076        445038151   
    445061252        445084221        445107295        445130271       
445153141        445176019        445198856        445221781        445244692   
    445267727   

428204150

    444851752        444875199        444898597        444922009       
444945307        444968507        444991798        445015084        445038169   
    445061260        445084239        445107303        445130289       
445153158        445176027        445198864        445221799        445244700   
    445267735   

428206577

    444851760        444875207        444898605        444922017       
444945315        444968515        444991806        445015092        445038177   
    445061278        445084254        445107311        445130297       
445153166        445176035        445198872        445221807        445244718   
    445267743   

428210611

    444851778        444875215        444898613        444922025       
444945323        444968523        444991814        445015100        445038185   
    445061286        445084262        445107329        445130305       
445153174        445176043        445198880        445221815        445244726   
    445267750   

428211841

    444851786        444875223        444898639        444922033       
444945331        444968531        444991822        445015118        445038193   
    445061294        445084270        445107337        445130313       
445153182        445176050        445198898        445221823        445244734   
    445267768   

428216493

    444851794        444875231        444898647        444922041       
444945349        444968549        444991848        445015126        445038201   
    445061310        445084288        445107345        445130321       
445153190        445176068        445198906        445221831        445244742   
    445267776   

428217079

    444851802        444875249        444898654        444922058       
444945356        444968556        444991855        445015134        445038219   
    445061328        445084296        445107352        445130339       
445153208        445176076        445198914        445221849        445244759   
    445267784   

428225361

    444851810        444875256        444898662        444922066       
444945364        444968564        444991863        445015142        445038227   
    445061336        445084304        445107360        445130347       
445153216        445176084        445198922        445221856        445244767   
    445267792   

428226088

    444851828        444875264        444898670        444922074       
444945380        444968572        444991871        445015159        445038235   
    445061344        445084312        445107378        445130354       
445153224        445176092        445198930        445221864        445244775   
    445267800   

428229942

    444851836        444875272        444898688        444922082       
444945398        444968598        444991889        445015167        445038243   
    445061351        445084320        445107386        445130362       
445153232        445176100        445198948        445221872        445244783   
    445267818   

428231450

    444851844        444875280        444898696        444922090       
444945406        444968606        444991897        445015175        445038250   
    445061369        445084338        445107394        445130370       
445153240        445176118        445198955        445221880        445244791   
    445267826   

428235188

    444851851        444875298        444898704        444922108       
444945414        444968614        444991905        445015183        445038268   
    445061377        445084346        445107402        445130388       
445153257        445176126        445198963        445221898        445244809   
    445267834   

428236012

    444851869        444875306        444898712        444922124       
444945422        444968622        444991913        445015191        445038276   
    445061385        445084353        445107410        445130396       
445153265        445176134        445198971        445221906        445244817   
    445267842   

428236483

    444851877        444875314        444898720        444922132       
444945430        444968630        444991921        445015209        445038284   
    445061393        445084361        445107428        445130404       
445153273        445176142        445198989        445221914        445244825   
    445267859   

428239032

    444851885        444875322        444898738        444922140       
444945448        444968648        444991939        445015217        445038292   
    445061401        445084379        445107436        445130412       
445153281        445176159        445198997        445221922        445244833   
    445267867   

428241020

    444851901        444875330        444898746        444922157       
444945455        444968655        444991947        445015225        445038300   
    445061419        445084387        445107444        445130420       
445153299        445176167        445199003        445221930        445244841   
    445267875   

428241210

    444851919        444875348        444898761        444922165       
444945463        444968663        444991954        445015233        445038318   
    445061427        445084395        445107451        445130438       
445153307        445176175        445199011        445221948        445244858   
    445267883   

428242168

    444851927        444875355        444898779        444922173       
444945471        444968671        444991962        445015241        445038326   
    445061435        445084403        445107469        445130446       
445153315        445176183        445199029        445221955        445244866   
    445267891   

428242846

    444851935        444875363        444898787        444922181       
444945489        444968689        444991970        445015258        445038334   
    445061443        445084411        445107477        445130453       
445153323        445176191        445199037        445221963        445244874   
    445267909   

428243935

    444851950        444875371        444898795        444922199       
444945497        444968697        444991988        445015266        445038342   
    445061450        445084429        445107485        445130461       
445153331        445176209        445199052        445221971        445244882   
    445267917   

428244248

    444851968        444875389        444898803        444922207       
444945505        444968705        444991996        445015274        445038359   
    445061468        445084437        445107493        445130479       
445153349        445176217        445199060        445221989        445244890   
    445267925   

428246359

    444851976        444875397        444898811        444922215       
444945513        444968713        444992002        445015282        445038367   
    445061476        445084445        445107501        445130487       
445153356        445176225        445199078        445221997        445244908   
    445267933   

428247787

    444851984        444875413        444898829        444922223       
444945521        444968721        444992010        445015290        445038383   
    445061484        445084452        445107519        445130495       
445153364        445176233        445199086        445222003        445244916   
    445267941   

428250070

    444851992        444875421        444898837        444922231       
444945539        444968739        444992028        445015308        445038391   
    445061492        445084460        445107527        445130503       
445153372        445176241        445199094        445222011        445244924   
    445267958   

428252167

    444852016        444875439        444898845        444922249       
444945547        444968747        444992036        445015316        445038409   
    445061500        445084478        445107535        445130511       
445153380        445176258        445199102        445222029        445244932   
    445267966   

428256168

    444852024        444875447        444898852        444922256       
444945562        444968754        444992044        445015324        445038417   
    445061518        445084486        445107543        445130529       
445153398        445176266        445199110        445222037        445244940   
    445267974   

428257380

    444852057        444875454        444898860        444922264       
444945570        444968762        444992051        445015332        445038425   
    445061526        445084494        445107550        445130537       
445153406        445176274        445199128        445222045        445244957   
    445267982   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

428257901

    444852065        444875462        444898878        444922272       
444945588        444968770        444992069        445015340        445038433   
    445061534        445084502        445107568        445130545       
445153414        445176282        445199136        445222052        445244965   
    445267990   

428258032

    444852073        444875470        444898894        444922280       
444945596        444968788        444992077        445015357        445038441   
    445061542        445084510        445107576        445130552       
445153422        445176290        445199144        445222060        445244973   
    445268006   

428261861

    444852081        444875488        444898902        444922298       
444945604        444968796        444992085        445015365        445038458   
    445061559        445084528        445107584        445130560       
445153430        445176308        445199151        445222078        445244981   
    445268014   

428267769

    444852099        444875496        444898910        444922306       
444945612        444968804        444992093        445015373        445038466   
    445061567        445084536        445107592        445130578       
445153448        445176316        445199169        445222086        445244999   
    445268022   

428269849

    444852107        444875504        444898928        444922314       
444945620        444968812        444992101        445015381        445038474   
    445061575        445084544        445107600        445130586       
445153455        445176324        445199177        445222094        445245004   
    445268030   

428273379

    444852115        444875512        444898936        444922322       
444945638        444968820        444992119        445015399        445038482   
    445061583        445084551        445107618        445130594       
445153463        445176332        445199185        445222102        445245012   
    445268048   

428273999

    444852123        444875520        444898944        444922330       
444945646        444968838        444992127        445015407        445038490   
    445061591        445084569        445107626        445130602       
445153471        445176340        445199193        445222110        445245020   
    445268055   

428275168

    444852131        444875538        444898951        444922348       
444945653        444968846        444992135        445015415        445038508   
    445061609        445084577        445107634        445130610       
445153489        445176357        445199201        445222128        445245038   
    445268063   

428278741

    444852149        444875553        444898969        444922355       
444945661        444968853        444992143        445015423        445038516   
    445061617        445084585        445107642        445130628       
445153497        445176365        445199219        445222136        445245046   
    445268071   

428278980

    444852156        444875561        444898977        444922363       
444945679        444968861        444992150        445015431        445038524   
    445061625        445084593        445107659        445130636       
445153505        445176373        445199227        445222144        445245053   
    445268089   

428279111

    444852172        444875579        444898985        444922371       
444945687        444968879        444992168        445015449        445038532   
    445061633        445084601        445107667        445130644       
445153513        445176381        445199235        445222151        445245061   
    445268097   

428279574

    444852180        444875587        444898993        444922389       
444945695        444968887        444992176        445015456        445038540   
    445061641        445084619        445107675        445130651       
445153521        445176399        445199243        445222169        445245079   
    445268105   

428293500

    444852198        444875595        444899009        444922397       
444945703        444968895        444992184        445015464        445038557   
    445061658        445084627        445107683        445130669       
445153539        445176407        445199250        445222177        445245087   
    445268113   

428294870

    444852206        444875603        444899017        444922405       
444945711        444968903        444992192        445015472        445038565   
    445061666        445084635        445107691        445130677       
445153547        445176415        445199268        445222185        445245095   
    445268121   

430369447

    444852214        444875629        444899025        444922413       
444945729        444968911        444992200        445015480        445038573   
    445061674        445084643        445107709        445130685       
445153554        445176423        445199276        445222193        445245103   
    445268139   

432841260

    444852222        444875637        444899033        444922421       
444945737        444968929        444992218        445015498        445038581   
    445061682        445084650        445107717        445130693       
445153562        445176431        445199284        445222201        445245111   
    445268147   

432877264

    444852230        444875645        444899041        444922439       
444945745        444968937        444992226        445015506        445038599   
    445061690        445084668        445107725        445130701       
445153570        445176449        445199292        445222219        445245129   
    445268154   

432890523

    444852248        444875652        444899058        444922447       
444945752        444968945        444992234        445015514        445038607   
    445061708        445084676        445107733        445130719       
445153588        445176456        445199300        445222227        445245137   
    445268162   

432906626

    444852255        444875660        444899066        444922454       
444945760        444968952        444992242        445015522        445038615   
    445061716        445084684        445107741        445130727       
445153596        445176464        445199318        445222235        445245145   
    445268170   

432941813

    444852263        444875678        444899074        444922462       
444945778        444968960        444992259        445015530        445038623   
    445061724        445084692        445107758        445130735       
445153604        445176472        445199326        445222243        445245152   
    445268188   

432945244

    444852271        444875694        444899082        444922470       
444945786        444968978        444992267        445015548        445038631   
    445061732        445084700        445107766        445130743       
445153612        445176480        445199334        445222250        445245160   
    445268196   

432956183

    444852289        444875702        444899090        444922488       
444945794        444968986        444992275        445015555        445038649   
    445061740        445084718        445107774        445130750       
445153620        445176498        445199342        445222268        445245178   
    445268204   

433622941

    444852297        444875710        444899108        444922496       
444945802        444968994        444992291        445015563        445038656   
    445061757        445084726        445107782        445130768       
445153638        445176506        445199359        445222276        445245186   
    445268212   

433625373

    444852305        444875728        444899116        444922504       
444945810        444969000        444992309        445015571        445038664   
    445061765        445084734        445107790        445130776       
445153646        445176514        445199367        445222284        445245194   
    445268220   

433635729

    444852313        444875736        444899124        444922512       
444945828        444969018        444992317        445015589        445038672   
    445061773        445084742        445107808        445130784       
445153653        445176522        445199375        445222292        445245202   
    445268238   

433673449

    444852321        444875744        444899132        444922520       
444945836        444969026        444992325        445015597        445038680   
    445061781        445084759        445107816        445130792       
445153661        445176530        445199383        445222300        445245210   
    445268246   

433676731

    444852339        444875769        444899140        444922538       
444945844        444969034        444992333        445015605        445038698   
    445061799        445084767        445107824        445130800       
445153679        445176548        445199391        445222318        445245228   
    445268253   

433689098

    444852347        444875785        444899157        444922546       
444945851        444969042        444992341        445015613        445038706   
    445061807        445084775        445107832        445130818       
445153687        445176555        445199409        445222326        445245236   
    445268261   

433694395

    444852354        444875793        444899165        444922553       
444945877        444969059        444992358        445015621        445038714   
    445061815        445084791        445107840        445130826       
445153695        445176563        445199417        445222334        445245244   
    445268279   

433704665

    444852362        444875801        444899173        444922561       
444945885        444969067        444992366        445015639        445038722   
    445061823        445084809        445107857        445130834       
445153703        445176571        445199425        445222342        445245251   
    445268287   

433722709

    444852370        444875819        444899181        444922579       
444945893        444969075        444992374        445015647        445038730   
    445061831        445084817        445107865        445130859       
445153711        445176589        445199433        445222359        445245269   
    445268295   

433726379

    444852388        444875827        444899199        444922587       
444945901        444969083        444992382        445015654        445038748   
    445061849        445084825        445107873        445130867       
445153729        445176597        445199441        445222367        445245277   
    445268311   

433727468

    444852396        444875835        444899207        444922595       
444945919        444969091        444992408        445015662        445038755   
    445061856        445084833        445107881        445130875       
445153737        445176605        445199458        445222375        445245285   
    445268329   

433743754

    444852404        444875850        444899215        444922603       
444945927        444969109        444992416        445015670        445038763   
    445061864        445084841        445107899        445130883       
445153745        445176613        445199466        445222383        445245293   
    445268337   

433751922

    444852412        444875868        444899223        444922611       
444945935        444969125        444992424        445015688        445038771   
    445061872        445084858        445107907        445130891       
445153752        445176621        445199474        445222391        445245301   
    445268345   

433794971

    444852420        444875876        444899249        444922629       
444945943        444969133        444992432        445015696        445038789   
    445061880        445084866        445107915        445130909       
445153760        445176639        445199482        445222409        445245319   
    445268352   

433808839

    444852438        444875884        444899256        444922637       
444945950        444969141        444992440        445015704        445038797   
    445061898        445084874        445107923        445130917       
445153778        445176647        445199490        445222417        445245327   
    445268360   

433810991

    444852446        444875892        444899264        444922645       
444945968        444969158        444992457        445015712        445038813   
    445061906        445084882        445107931        445130925       
445153786        445176654        445199508        445222425        445245335   
    445268378   

433813938

    444852453        444875900        444899272        444922652       
444945976        444969166        444992465        445015720        445038821   
    445061914        445084890        445107949        445130933       
445153794        445176662        445199516        445222433        445245343   
    445268386   

433816600

    444852461        444875918        444899280        444922660       
444945984        444969174        444992473        445015738        445038839   
    445061922        445084908        445107956        445130941       
445153802        445176670        445199524        445222458        445245350   
    445268394   

433828662

    444852479        444875926        444899298        444922678       
444945992        444969182        444992481        445015746        445038847   
    445061930        445084916        445107964        445130958       
445153810        445176688        445199532        445222466        445245368   
    445268402   

433832458

    444852487        444875934        444899306        444922694       
444946008        444969190        444992499        445015753        445038854   
    445061948        445084924        445107972        445130966       
445153828        445176696        445199540        445222474        445245376   
    445268410   

433853520

    444852503        444875942        444899314        444922702       
444946016        444969208        444992507        445015761        445038862   
    445061955        445084932        445107980        445130974       
445153836        445176704        445199557        445222482        445245384   
    445268428   

433855541

    444852511        444875959        444899322        444922710       
444946024        444969216        444992515        445015779        445038870   
    445061963        445084940        445107998        445130982       
445153844        445176712        445199565        445222490        445245392   
    445268436   

433858537

    444852529        444875967        444899330        444922728       
444946032        444969224        444992523        445015787        445038888   
    445061971        445084957        445108004        445130990       
445153851        445176720        445199573        445222508        445245400   
    445268444   

433884509

    444852537        444875975        444899348        444922736       
444946040        444969232        444992531        445015795        445038896   
    445061989        445084965        445108012        445131006       
445153869        445176738        445199581        445222516        445245418   
    445268451   

433890316

    444852545        444875983        444899355        444922744       
444946057        444969240        444992549        445015803        445038904   
    445061997        445084973        445108020        445131014       
445153877        445176746        445199599        445222524        445245426   
    445268469   

433893161

    444852552        444875991        444899371        444922751       
444946065        444969257        444992556        445015811        445038912   
    445062003        445084981        445108038        445131022       
445153885        445176753        445199607        445222532        445245434   
    445268477   

433898863

    444852560        444876007        444899389        444922769       
444946073        444969265        444992564        445015829        445038920   
    445062029        445084999        445108046        445131030       
445153893        445176761        445199615        445222540        445245442   
    445268485   

433903853

    444852578        444876015        444899397        444922777       
444946081        444969273        444992572        445015837        445038938   
    445062037        445085004        445108053        445131048       
445153901        445176779        445199623        445222557        445245459   
    445268493   

433907052

    444852586        444876023        444899405        444922785       
444946099        444969281        444992580        445015845        445038946   
    445062045        445085012        445108061        445131055       
445153919        445176787        445199631        445222565        445245467   
    445268501   

433914306

    444852594        444876031        444899413        444922793       
444946107        444969299        444992598        445015852        445038953   
    445062052        445085020        445108079        445131063       
445153927        445176795        445199649        445222573        445245475   
    445268519   

433920352

    444852602        444876049        444899421        444922801       
444946115        444969307        444992606        445015860        445038961   
    445062060        445085038        445108087        445131071       
445153935        445176803        445199656        445222581        445245483   
    445268527   

433925583

    444852610        444876056        444899439        444922819       
444946123        444969315        444992614        445015878        445038979   
    445062078        445085046        445108095        445131089       
445153943        445176811        445199664        445222599        445245491   
    445268535   

433928439

    444852628        444876064        444899447        444922827       
444946131        444969323        444992622        445015886        445038987   
    445062086        445085053        445108103        445131097       
445153950        445176829        445199672        445222607        445245509   
    445268543   

433936671

    444852644        444876072        444899454        444922835       
444946149        444969331        444992630        445015894        445038995   
    445062094        445085061        445108111        445131105       
445153968        445176837        445199680        445222615        445245517   
    445268550   

433940053

    444852651        444876080        444899462        444922843       
444946156        444969349        444992648        445015902        445039001   
    445062102        445085079        445108129        445131113       
445153976        445176845        445199698        445222623        445245533   
    445268568   

433946415

    444852669        444876098        444899470        444922850       
444946164        444969356        444992655        445015910        445039019   
    445062110        445085087        445108137        445131121       
445153984        445176852        445199706        445222631        445245541   
    445268576   

433949062

    444852677        444876106        444899488        444922868       
444946172        444969364        444992663        445015928        445039035   
    445062128        445085095        445108145        445131139       
445153992        445176860        445199714        445222649        445245558   
    445268584   

433954880

    444852685        444876114        444899496        444922876       
444946180        444969380        444992671        445015944        445039043   
    445062136        445085103        445108152        445131147       
445154008        445176878        445199722        445222656        445245566   
    445268592   

433966702

    444852693        444876122        444899504        444922884       
444946198        444969398        444992689        445015951        445039050   
    445062144        445085111        445108160        445131154       
445154016        445176886        445199730        445222664        445245574   
    445268600   

433972163

    444852701        444876130        444899512        444922900       
444946206        444969406        444992697        445015969        445039068   
    445062151        445085129        445108178        445131162       
445154024        445176894        445199748        445222672        445245582   
    445268618   

433975489

    444852719        444876148        444899520        444922918       
444946214        444969414        444992705        445015977        445039076   
    445062169        445085137        445108186        445131170       
445154032        445176902        445199755        445222680        445245590   
    445268626   

433979820

    444852727        444876155        444899538        444922926       
444946230        444969422        444992713        445015985        445039084   
    445062177        445085145        445108194        445131188       
445154040        445176910        445199763        445222706        445245608   
    445268634   

433985116

    444852735        444876163        444899546        444922934       
444946248        444969430        444992721        445015993        445039092   
    445062185        445085152        445108202        445131196       
445154057        445176928        445199771        445222714        445245616   
    445268642   

433992112

    444852743        444876171        444899553        444922942       
444946263        444969448        444992739        445016009        445039100   
    445062193        445085160        445108210        445131204       
445154065        445176936        445199789        445222722        445245624   
    445268659   

433998663

    444852750        444876189        444899561        444922959       
444946271        444969455        444992747        445016017        445039118   
    445062201        445085178        445108228        445131212       
445154073        445176944        445199797        445222730        445245632   
    445268667   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

434003166

    444852768        444876197        444899579        444922967       
444946289        444969463        444992754        445016025        445039126   
    445062219        445085186        445108236        445131238       
445154081        445176951        445199805        445222748        445245640   
    445268675   

434006789

    444852776        444876213        444899587        444922975       
444946297        444969471        444992762        445016033        445039134   
    445062227        445085194        445108244        445131246       
445154099        445176969        445199813        445222755        445245657   
    445268683   

434010039

    444852784        444876221        444899595        444922983       
444946305        444969489        444992770        445016041        445039142   
    445062235        445085202        445108251        445131253       
445154107        445176977        445199821        445222763        445245665   
    445268691   

434019881

    444852792        444876239        444899603        444922991       
444946313        444969497        444992788        445016058        445039159   
    445062243        445085210        445108269        445131261       
445154115        445176985        445199839        445222771        445245673   
    445268709   

434023974

    444852800        444876247        444899611        444923007       
444946321        444969505        444992796        445016066        445039167   
    445062250        445085228        445108277        445131279       
445154123        445176993        445199847        445222789        445245681   
    445268717   

434024691

    444852818        444876254        444899629        444923015       
444946339        444969513        444992804        445016074        445039175   
    445062268        445085236        445108285        445131287       
445154131        445177009        445199854        445222797        445245699   
    445268725   

434025235

    444852826        444876262        444899637        444923023       
444946347        444969521        444992812        445016082        445039183   
    445062276        445085244        445108293        445131295       
445154149        445177017        445199862        445222805        445245707   
    445268733   

434027934

    444852834        444876270        444899645        444923031       
444946354        444969539        444992820        445016090        445039191   
    445062284        445085251        445108301        445131303       
445154156        445177025        445199870        445222813        445245715   
    445268741   

434038295

    444852842        444876288        444899652        444923049       
444946362        444969547        444992838        445016108        445039209   
    445062292        445085269        445108327        445131311       
445154164        445177033        445199888        445222821        445245723   
    445268758   

434044145

    444852859        444876296        444899660        444923056       
444946370        444969554        444992846        445016116        445039217   
    445062300        445085277        445108335        445131329       
445154172        445177041        445199896        445222839        445245731   
    445268766   

434044293

    444852867        444876304        444899678        444923064       
444946388        444969562        444992853        445016124        445039225   
    445062318        445085285        445108343        445131337       
445154180        445177058        445199904        445222847        445245749   
    445268774   

434053013

    444852875        444876312        444899686        444923072       
444946396        444969570        444992861        445016132        445039233   
    445062326        445085293        445108350        445131345       
445154198        445177066        445199912        445222854        445245756   
    445268782   

434055109

    444852883        444876320        444899702        444923080       
444946404        444969588        444992879        445016140        445039241   
    445062334        445085301        445108368        445131352       
445154206        445177074        445199920        445222862        445245764   
    445268790   

434073797

    444852891        444876338        444899710        444923098       
444946412        444969596        444992887        445016157        445039258   
    445062342        445085319        445108376        445131360       
445154214        445177082        445199938        445222870        445245772   
    445268808   

434082491

    444852909        444876346        444899728        444923106       
444946420        444969604        444992895        445016165        445039266   
    445062359        445085327        445108384        445131378       
445154230        445177090        445199946        445222888        445245780   
    445268816   

435190194

    444852917        444876353        444899736        444923114       
444946438        444969612        444992903        445016173        445039274   
    445062367        445085335        445108392        445131386       
445154248        445177108        445199953        445222896        445245798   
    445268824   

435946306

    444852925        444876361        444899744        444923122       
444946446        444969620        444992911        445016181        445039282   
    445062375        445085343        445108400        445131394       
445154255        445177116        445199961        445222904        445245806   
    445268832   

436978522

    444852933        444876379        444899751        444923130       
444946453        444969638        444992929        445016199        445039290   
    445062383        445085350        445108418        445131402       
445154263        445177124        445199979        445222912        445245814   
    445268840   

437388036

    444852941        444876387        444899769        444923148       
444946461        444969646        444992937        445016207        445039308   
    445062391        445085368        445108434        445131410       
445154271        445177132        445199987        445222920        445245822   
    445268857   

437403918

    444852958        444876395        444899777        444923155       
444946479        444969661        444992945        445016215        445039316   
    445062409        445085376        445108442        445131428       
445154289        445177140        445199995        445222938        445245830   
    445268865   

437408529

    444852966        444876403        444899785        444923163       
444946487        444969679        444992952        445016223        445039324   
    445062417        445085384        445108459        445131436       
445154297        445177157        445200009        445222946        445245848   
    445268873   

437408891

    444852974        444876411        444899793        444923171       
444946495        444969687        444992960        445016231        445039332   
    445062425        445085392        445108467        445131444       
445154305        445177165        445200017        445222953        445245855   
    445268881   

437418015

    444852982        444876429        444899801        444923189       
444946503        444969695        444992978        445016249        445039340   
    445062433        445085400        445108475        445131451       
445154313        445177173        445200025        445222961        445245863   
    445268899   

437419559

    444852990        444876437        444899819        444923197       
444946511        444969703        444992986        445016256        445039357   
    445062441        445085418        445108483        445131469       
445154321        445177181        445200033        445222979        445245871   
    445268907   

437428345

    444853006        444876452        444899827        444923205       
444946529        444969711        444992994        445016264        445039365   
    445062458        445085426        445108491        445131477       
445154339        445177199        445200041        445222987        445245889   
    445268915   

437429160

    444853014        444876478        444899835        444923213       
444946537        444969729        444993000        445016272        445039373   
    445062466        445085434        445108509        445131485       
445154347        445177207        445200058        445222995        445245897   
    445268923   

437433436

    444853022        444876486        444899843        444923221       
444946545        444969737        444993018        445016280        445039381   
    445062474        445085442        445108517        445131493       
445154354        445177215        445200066        445223001        445245905   
    445268931   

437436280

    444853030        444876494        444899850        444923239       
444946552        444969745        444993026        445016298        445039399   
    445062482        445085459        445108525        445131501       
445154362        445177223        445200074        445223019        445245913   
    445268949   

437442866

    444853055        444876510        444899868        444923247       
444946560        444969752        444993034        445016306        445039407   
    445062490        445085467        445108533        445131519       
445154370        445177231        445200082        445223027        445245921   
    445268956   

437451388

    444853063        444876528        444899876        444923254       
444946578        444969760        444993042        445016314        445039415   
    445062508        445085475        445108541        445131527       
445154388        445177249        445200090        445223035        445245939   
    445268964   

437455744

    444853071        444876536        444899884        444923262       
444946586        444969778        444993059        445016322        445039423   
    445062516        445085483        445108558        445131535       
445154396        445177256        445200108        445223043        445245947   
    445268972   

437463185

    444853089        444876544        444899892        444923288       
444946594        444969786        444993075        445016330        445039431   
    445062524        445085491        445108566        445131543       
445154404        445177264        445200116        445223050        445245954   
    445268980   

437465677

    444853097        444876551        444899900        444923296       
444946602        444969794        444993091        445016348        445039449   
    445062532        445085509        445108574        445131550       
445154412        445177272        445200124        445223068        445245962   
    445268998   

437466618

    444853105        444876569        444899918        444923304       
444946610        444969802        444993109        445016355        445039456   
    445062540        445085517        445108582        445131568       
445154420        445177280        445200132        445223076        445245970   
    445269004   

437466667

    444853113        444876577        444899926        444923312       
444946628        444969810        444993117        445016363        445039464   
    445062557        445085525        445108590        445131576       
445154438        445177298        445200140        445223084        445245988   
    445269012   

437468168

    444853121        444876585        444899934        444923320       
444946636        444969828        444993125        445016371        445039472   
    445062565        445085533        445108608        445131584       
445154446        445177306        445200157        445223092        445245996   
    445269020   

437472434

    444853139        444876593        444899942        444923338       
444946644        444969844        444993133        445016389        445039480   
    445062573        445085541        445108616        445131592       
445154453        445177314        445200165        445223100        445246002   
    445269038   

437473721

    444853147        444876601        444899959        444923346       
444946651        444969851        444993141        445016397        445039498   
    445062581        445085558        445108624        445131600       
445154461        445177322        445200173        445223118        445246010   
    445269046   

437475122

    444853154        444876619        444899967        444923353       
444946669        444969869        444993158        445016405        445039506   
    445062599        445085566        445108632        445131618       
445154479        445177330        445200181        445223134        445246028   
    445269053   

437475577

    444853162        444876627        444899975        444923361       
444946677        444969877        444993166        445016413        445039514   
    445062607        445085574        445108640        445131626       
445154487        445177348        445200199        445223142        445246036   
    445269061   

437476740

    444853170        444876635        444899983        444923379       
444946685        444969885        444993174        445016421        445039522   
    445062615        445085582        445108657        445131634       
445154495        445177355        445200207        445223159        445246044   
    445269079   

437477805

    444853188        444876643        444899991        444923387       
444946693        444969893        444993182        445016439        445039530   
    445062623        445085590        445108665        445131642       
445154503        445177363        445200215        445223167        445246051   
    445269087   

437477821

    444853196        444876650        444900005        444923395       
444946701        444969901        444993190        445016447        445039548   
    445062631        445085608        445108673        445131659       
445154511        445177371        445200223        445223175        445246069   
    445269095   

437477953

    444853204        444876668        444900013        444923403       
444946719        444969919        444993208        445016454        445039555   
    445062649        445085616        445108681        445131667       
445154529        445177389        445200231        445223183        445246077   
    445269103   

437478142

    444853212        444876676        444900021        444923411       
444946727        444969927        444993216        445016462        445039563   
    445062656        445085624        445108699        445131675       
445154537        445177397        445200249        445223191        445246085   
    445269111   

437479629

    444853220        444876684        444900039        444923429       
444946735        444969935        444993224        445016470        445039571   
    445062664        445085632        445108707        445131683       
445154545        445177405        445200256        445223209        445246093   
    445269129   

437480171

    444853238        444876692        444900047        444923437       
444946743        444969943        444993232        445016488        445039589   
    445062672        445085640        445108715        445131691       
445154552        445177413        445200264        445223217        445246101   
    445269137   

437480916

    444853246        444876700        444900054        444923445       
444946750        444969950        444993240        445016496        445039597   
    445062680        445085657        445108723        445131709       
445154560        445177421        445200272        445223225        445246119   
    445269145   

437481492

    444853253        444876718        444900062        444923452       
444946768        444969968        444993257        445016504        445039605   
    445062698        445085665        445108749        445131717       
445154578        445177439        445200280        445223233        445246127   
    445269152   

437482029

    444853261        444876726        444900070        444923460       
444946776        444969984        444993265        445016512        445039613   
    445062706        445085673        445108756        445131725       
445154586        445177447        445200298        445223241        445246135   
    445269160   

437484066

    444853279        444876734        444900088        444923478       
444946792        444969992        444993273        445016520        445039621   
    445062714        445085681        445108764        445131733       
445154594        445177454        445200306        445223258        445246143   
    445269178   

437485428

    444853287        444876742        444900096        444923494       
444946800        444970008        444993281        445016538        445039639   
    445062722        445085699        445108772        445131741       
445154602        445177462        445200314        445223266        445246150   
    445269186   

437485808

    444853295        444876759        444900104        444923502       
444946818        444970016        444993299        445016546        445039647   
    445062730        445085707        445108780        445131758       
445154610        445177470        445200322        445223274        445246168   
    445269194   

437486012

    444853303        444876767        444900112        444923510       
444946826        444970024        444993307        445016553        445039654   
    445062748        445085715        445108798        445131766       
445154628        445177488        445200330        445223282        445246176   
    445269202   

437486749

    444853329        444876775        444900120        444923528       
444946834        444970032        444993315        445016561        445039662   
    445062755        445085723        445108806        445131774       
445154636        445177496        445200348        445223290        445246184   
    445269210   

437487077

    444853337        444876783        444900138        444923536       
444946842        444970040        444993331        445016579        445039670   
    445062763        445085731        445108814        445131782       
445154644        445177504        445200355        445223308        445246192   
    445269228   

437487903

    444853345        444876791        444900146        444923544       
444946859        444970057        444993349        445016587        445039688   
    445062771        445085749        445108822        445131790       
445154651        445177512        445200363        445223316        445246200   
    445269236   

437488141

    444853352        444876809        444900153        444923551       
444946867        444970065        444993356        445016595        445039704   
    445062789        445085756        445108830        445131808       
445154669        445177520        445200371        445223324        445246218   
    445269244   

437488588

    444853360        444876817        444900161        444923569       
444946875        444970073        444993364        445016603        445039712   
    445062797        445085764        445108848        445131816       
445154677        445177538        445200389        445223332        445246226   
    445269251   

437488687

    444853378        444876825        444900179        444923577       
444946883        444970081        444993372        445016611        445039720   
    445062805        445085772        445108855        445131824       
445154693        445177546        445200397        445223340        445246234   
    445269269   

437488836

    444853386        444876833        444900187        444923585       
444946891        444970099        444993380        445016629        445039738   
    445062813        445085780        445108863        445131832       
445154701        445177553        445200405        445223357        445246242   
    445269277   

437489107

    444853394        444876841        444900195        444923593       
444946909        444970107        444993398        445016637        445039746   
    445062821        445085798        445108871        445131840       
445154719        445177561        445200413        445223365        445246259   
    445269285   

437490709

    444853402        444876858        444900203        444923601       
444946917        444970115        444993406        445016645        445039753   
    445062839        445085806        445108889        445131857       
445154727        445177579        445200439        445223373        445246267   
    445269293   

437490774

    444853410        444876866        444900211        444923619       
444946925        444970123        444993414        445016652        445039761   
    445062847        445085814        445108897        445131865       
445154735        445177587        445200447        445223381        445246275   
    445269301   

437491145

    444853428        444876874        444900229        444923627       
444946933        444970131        444993422        445016678        445039779   
    445062854        445085822        445108905        445131873       
445154743        445177595        445200454        445223399        445246283   
    445269319   

437491152

    444853436        444876882        444900237        444923635       
444946941        444970149        444993430        445016686        445039787   
    445062870        445085830        445108913        445131881       
445154750        445177603        445200462        445223407        445246291   
    445269327   

437492028

    444853444        444876890        444900245        444923643       
444946958        444970156        444993448        445016702        445039795   
    445062888        445085848        445108921        445131899       
445154768        445177611        445200470        445223415        445246309   
    445269335   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

437492689

    444853451        444876908        444900252        444923650       
444946966        444970164        444993455        445016710        445039803   
    445062896        445085855        445108939        445131907       
445154776        445177629        445200488        445223423        445246317   
    445269343   

437493059

    444853469        444876916        444900260        444923668       
444946974        444970172        444993463        445016728        445039811   
    445062904        445085863        445108947        445131915       
445154784        445177637        445200496        445223431        445246325   
    445269350   

437493356

    444853477        444876924        444900278        444923676       
444946982        444970180        444993471        445016736        445039829   
    445062912        445085871        445108954        445131923       
445154792        445177645        445200504        445223449        445246333   
    445269368   

437494883

    444853485        444876932        444900286        444923684       
444946990        444970198        444993489        445016744        445039837   
    445062920        445085889        445108962        445131931       
445154800        445177652        445200512        445223456        445246341   
    445269376   

437494982

    444853493        444876940        444900294        444923692       
444947006        444970206        444993497        445016751        445039845   
    445062938        445085897        445108970        445131949       
445154818        445177660        445200520        445223464        445246358   
    445269384   

437496334

    444853501        444876957        444900302        444923700       
444947014        444970214        444993505        445016769        445039852   
    445062946        445085905        445108988        445131956       
445154826        445177678        445200538        445223472        445246366   
    445269392   

437496607

    444853519        444876965        444900310        444923718       
444947022        444970222        444993513        445016777        445039860   
    445062953        445085913        445108996        445131964       
445154834        445177686        445200546        445223480        445246374   
    445269400   

437497506

    444853527        444876973        444900328        444923726       
444947030        444970230        444993521        445016785        445039878   
    445062961        445085921        445109002        445131972       
445154842        445177694        445200553        445223498        445246382   
    445269418   

437497670

    444853535        444876981        444900336        444923734       
444947048        444970248        444993539        445016793        445039886   
    445062979        445085939        445109010        445131980       
445154859        445177702        445200561        445223506        445246390   
    445269426   

437500358

    444853543        444876999        444900344        444923742       
444947055        444970255        444993547        445016801        445039894   
    445062987        445085947        445109028        445131998       
445154867        445177710        445200579        445223514        445246408   
    445269434   

437500440

    444853550        444877005        444900351        444923759       
444947063        444970263        444993554        445016819        445039902   
    445062995        445085954        445109036        445132004       
445154875        445177728        445200587        445223522        445246416   
    445269442   

437500564

    444853568        444877013        444900369        444923767       
444947071        444970271        444993562        445016827        445039928   
    445063001        445085962        445109051        445132012       
445154883        445177736        445200595        445223530        445246424   
    445269459   

437500630

    444853576        444877021        444900377        444923775       
444947089        444970289        444993570        445016835        445039936   
    445063019        445085970        445109069        445132020       
445154891        445177744        445200603        445223548        445246432   
    445269467   

437500655

    444853584        444877039        444900385        444923783       
444947097        444970297        444993588        445016843        445039944   
    445063027        445085988        445109077        445132038       
445154909        445177751        445200611        445223555        445246440   
    445269475   

437501539

    444853592        444877047        444900393        444923791       
444947105        444970305        444993596        445016850        445039951   
    445063035        445085996        445109085        445132046       
445154917        445177769        445200629        445223563        445246457   
    445269483   

437501877

    444853600        444877054        444900401        444923809       
444947113        444970313        444993604        445016868        445039969   
    445063043        445086002        445109093        445132053       
445154925        445177777        445200637        445223571        445246465   
    445269491   

437502388

    444853618        444877062        444900419        444923817       
444947121        444970321        444993612        445016876        445039977   
    445063050        445086010        445109101        445132061       
445154933        445177785        445200645        445223589        445246473   
    445269509   

437503485

    444853626        444877070        444900427        444923825       
444947139        444970339        444993620        445016884        445039985   
    445063068        445086028        445109119        445132079       
445154941        445177793        445200652        445223597        445246481   
    445269517   

437503840

    444853634        444877088        444900435        444923833       
444947147        444970347        444993638        445016892        445039993   
    445063076        445086036        445109127        445132087       
445154958        445177801        445200660        445223605        445246499   
    445269525   

437503865

    444853642        444877096        444900443        444923841       
444947154        444970354        444993646        445016900        445040009   
    445063084        445086044        445109135        445132095       
445154966        445177819        445200678        445223613        445246507   
    445269533   

437504020

    444853659        444877104        444900450        444923858       
444947162        444970362        444993653        445016918        445040017   
    445063092        445086051        445109143        445132103       
445154974        445177827        445200686        445223621        445246515   
    445269541   

437504210

    444853667        444877112        444900468        444923866       
444947170        444970370        444993661        445016926        445040025   
    445063100        445086069        445109150        445132111       
445154982        445177835        445200702        445223639        445246523   
    445269558   

437506017

    444853675        444877120        444900476        444923874       
444947188        444970396        444993679        445016934        445040033   
    445063118        445086077        445109168        445132129       
445154990        445177843        445200710        445223647        445246531   
    445269566   

437506512

    444853683        444877138        444900484        444923882       
444947196        444970404        444993687        445016942        445040041   
    445063126        445086085        445109176        445132137       
445155005        445177850        445200728        445223654        445246549   
    445269574   

437507130

    444853691        444877146        444900492        444923890       
444947204        444970412        444993695        445016959        445040058   
    445063134        445086093        445109184        445132145       
445155013        445177868        445200736        445223662        445246556   
    445269582   

437507676

    444853709        444877153        444900500        444923908       
444947220        444970420        444993703        445016967        445040066   
    445063142        445086101        445109192        445132152       
445155021        445177876        445200744        445223670        445246564   
    445269590   

437507924

    444853717        444877161        444900518        444923916       
444947238        444970438        444993711        445016975        445040074   
    445063159        445086119        445109200        445132160       
445155039        445177884        445200751        445223688        445246572   
    445269608   

437508294

    444853725        444877179        444900526        444923924       
444947246        444970453        444993729        445016983        445040082   
    445063167        445086127        445109218        445132178       
445155047        445177892        445200769        445223696        445246580   
    445269616   

437508427

    444853733        444877187        444900534        444923932       
444947253        444970461        444993737        445016991        445040090   
    445063175        445086135        445109226        445132186       
445155054        445177900        445200777        445223704        445246598   
    445269624   

437509318

    444853741        444877195        444900542        444923940       
444947261        444970479        444993745        445017007        445040108   
    445063183        445086143        445109234        445132194       
445155062        445177918        445200785        445223712        445246606   
    445269632   

437509367

    444853758        444877211        444900559        444923957       
444947279        444970487        444993752        445017015        445040116   
    445063191        445086150        445109242        445132202       
445155070        445177934        445200793        445223720        445246614   
    445269640   

437509623

    444853766        444877229        444900567        444923965       
444947287        444970495        444993760        445017023        445040124   
    445063209        445086168        445109259        445132210       
445155088        445177942        445200801        445223738        445246622   
    445269657   

437510936

    444853774        444877237        444900575        444923973       
444947295        444970511        444993778        445017031        445040132   
    445063217        445086176        445109267        445132228       
445155096        445177959        445200819        445223746        445246630   
    445269665   

437511504

    444853782        444877245        444900583        444923981       
444947303        444970529        444993786        445017049        445040140   
    445063225        445086184        445109275        445132236       
445155104        445177967        445200827        445223753        445246648   
    445269673   

437511777

    444853790        444877252        444900591        444923999       
444947311        444970537        444993802        445017056        445040157   
    445063233        445086192        445109283        445132244       
445155112        445177975        445200835        445223761        445246655   
    445269681   

437511876

    444853808        444877260        444900609        444924005       
444947329        444970545        444993810        445017064        445040165   
    445063241        445086200        445109291        445132251       
445155120        445177983        445200843        445223779        445246663   
    445269699   

437512254

    444853816        444877278        444900617        444924013       
444947345        444970552        444993828        445017072        445040173   
    445063258        445086218        445109309        445132269       
445155138        445177991        445200850        445223787        445246671   
    445269707   

437512973

    444853824        444877286        444900625        444924021       
444947352        444970560        444993836        445017080        445040181   
    445063266        445086226        445109317        445132277       
445155146        445178007        445200868        445223795        445246689   
    445269715   

437513351

    444853832        444877294        444900633        444924039       
444947360        444970578        444993844        445017098        445040199   
    445063274        445086234        445109325        445132285       
445155153        445178015        445200876        445223803        445246697   
    445269723   

437513484

    444853840        444877302        444900641        444924047       
444947386        444970586        444993851        445017106        445040207   
    445063282        445086242        445109333        445132293       
445155161        445178023        445200884        445223811        445246705   
    445269731   

437513575

    444853857        444877310        444900658        444924054       
444947394        444970594        444993869        445017114        445040215   
    445063290        445086259        445109341        445132301       
445155179        445178031        445200892        445223829        445246713   
    445269749   

437513963

    444853873        444877328        444900666        444924062       
444947402        444970602        444993877        445017122        445040223   
    445063308        445086267        445109358        445132319       
445155187        445178049        445200900        445223837        445246721   
    445269756   

437514102

    444853881        444877336        444900674        444924070       
444947410        444970610        444993885        445017130        445040231   
    445063316        445086275        445109366        445132327       
445155195        445178056        445200918        445223845        445246739   
    445269764   

437514599

    444853899        444877344        444900682        444924088       
444947428        444970628        444993893        445017148        445040249   
    445063324        445086283        445109374        445132335       
445155203        445178064        445200926        445223852        445246747   
    445269772   

437514813

    444853907        444877351        444900690        444924096       
444947436        444970636        444993901        445017155        445040256   
    445063332        445086291        445109382        445132343       
445155211        445178072        445200934        445223860        445246754   
    445269780   

437515232

    444853915        444877369        444900708        444924104       
444947444        444970644        444993919        445017163        445040264   
    445063340        445086309        445109390        445132350       
445155229        445178080        445200942        445223878        445246762   
    445269798   

437515372

    444853923        444877377        444900716        444924112       
444947451        444970651        444993927        445017171        445040272   
    445063357        445086317        445109408        445132368       
445155237        445178098        445200959        445223886        445246770   
    445269806   

437515620

    444853931        444877385        444900724        444924120       
444947469        444970669        444993935        445017189        445040280   
    445063365        445086325        445109416        445132376       
445155245        445178106        445200975        445223894        445246788   
    445269814   

437515851

    444853949        444877393        444900732        444924138       
444947477        444970677        444993943        445017197        445040298   
    445063373        445086333        445109424        445132384       
445155252        445178114        445200991        445223902        445246796   
    445269822   

437516933

    444853956        444877401        444900740        444924146       
444947485        444970685        444993950        445017205        445040306   
    445063381        445086341        445109432        445132392       
445155260        445178122        445201007        445223910        445246804   
    445269830   

437517147

    444853964        444877419        444900757        444924153       
444947493        444970693        444993968        445017213        445040314   
    445063399        445086358        445109440        445132400       
445155278        445178130        445201015        445223928        445246812   
    445269848   

437517238

    444853972        444877427        444900765        444924161       
444947501        444970701        444993976        445017221        445040322   
    445063407        445086366        445109457        445132418       
445155286        445178148        445201023        445223936        445246820   
    445269855   

437517477

    444853980        444877435        444900773        444924179       
444947519        444970719        444993984        445017239        445040330   
    445063415        445086374        445109465        445132426       
445155294        445178155        445201031        445223944        445246838   
    445269863   

437517626

    444853998        444877443        444900781        444924187       
444947527        444970727        444993992        445017247        445040348   
    445063423        445086382        445109473        445132434       
445155302        445178163        445201049        445223951        445246846   
    445269871   

437517683

    444854004        444877450        444900799        444924195       
444947535        444970735        444994008        445017254        445040355   
    445063431        445086390        445109481        445132442       
445155310        445178171        445201056        445223969        445246853   
    445269889   

437518020

    444854012        444877468        444900807        444924203       
444947543        444970743        444994016        445017262        445040363   
    445063449        445086408        445109499        445132459       
445155328        445178189        445201064        445223985        445246861   
    445269897   

437518202

    444854020        444877476        444900815        444924211       
444947550        444970768        444994024        445017270        445040371   
    445063456        445086416        445109507        445132467       
445155336        445178197        445201072        445223993        445246879   
    445269905   

437518442

    444854038        444877484        444900823        444924229       
444947568        444970776        444994032        445017288        445040389   
    445063472        445086424        445109515        445132475       
445155344        445178205        445201080        445224009        445246887   
    445269913   

437518723

    444854046        444877492        444900831        444924237       
444947576        444970784        444994040        445017296        445040397   
    445063480        445086432        445109523        445132483       
445155351        445178213        445201098        445224017        445246895   
    445269921   

437518871

    444854053        444877500        444900849        444924245       
444947584        444970792        444994057        445017304        445040405   
    445063498        445086440        445109531        445132491       
445155369        445178221        445201106        445224025        445246903   
    445269939   

437520133

    444854061        444877518        444900856        444924252       
444947592        444970800        444994065        445017312        445040413   
    445063506        445086457        445109549        445132509       
445155377        445178239        445201114        445224033        445246911   
    445269947   

437520216

    444854079        444877526        444900864        444924260       
444947600        444970818        444994073        445017320        445040421   
    445063514        445086465        445109556        445132517       
445155385        445178247        445201122        445224041        445246929   
    445269954   

437520232

    444854087        444877534        444900872        444924278       
444947618        444970826        444994081        445017338        445040439   
    445063522        445086473        445109564        445132525       
445155393        445178254        445201130        445224058        445246937   
    445269962   

437520364

    444854095        444877542        444900880        444924286       
444947626        444970834        444994099        445017346        445040447   
    445063530        445086481        445109572        445132533       
445155401        445178262        445201148        445224066        445246945   
    445269970   

437521768

    444854103        444877559        444900898        444924294       
444947634        444970842        444994107        445017353        445040454   
    445063548        445086499        445109580        445132541       
445155419        445178270        445201155        445224074        445246952   
    445269988   

437610520

    444854111        444877567        444900906        444924302       
444947642        444970859        444994115        445017361        445040462   
    445063555        445086507        445109598        445132558       
445155427        445178288        445201163        445224082        445246960   
    445269996   

437868094

    444854129        444877575        444900914        444924310       
444947659        444970867        444994123        445017379        445040470   
    445063563        445086515        445109606        445132566       
445155435        445178296        445201171        445224090        445246978   
    445270002   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

437884828

    444854145        444877583        444900922        444924328       
444947667        444970875        444994131        445017387        445040488   
    445063571        445086523        445109614        445132574       
445155443        445178304        445201189        445224108        445246986   
    445270010   

437885429

    444854152        444877591        444900930        444924336       
444947675        444970883        444994149        445017395        445040496   
    445063589        445086531        445109622        445132582       
445155450        445178312        445201197        445224116        445246994   
    445270028   

437885858

    444854160        444877609        444900948        444924344       
444947683        444970891        444994156        445017403        445040504   
    445063597        445086549        445109630        445132590       
445155468        445178320        445201205        445224124        445247000   
    445270036   

437888829

    444854178        444877617        444900955        444924351       
444947691        444970909        444994164        445017411        445040512   
    445063605        445086556        445109648        445132608       
445155476        445178338        445201213        445224132        445247018   
    445270044   

437889702

    444854186        444877625        444900963        444924369       
444947709        444970917        444994172        445017429        445040520   
    445063613        445086564        445109655        445132616       
445155484        445178346        445201221        445224140        445247026   
    445270051   

437890700

    444854194        444877633        444900971        444924377       
444947717        444970925        444994180        445017437        445040538   
    445063621        445086572        445109663        445132624       
445155492        445178353        445201239        445224157        445247034   
    445270069   

437891633

    444854202        444877641        444900989        444924385       
444947725        444970933        444994198        445017445        445040546   
    445063639        445086580        445109671        445132632       
445155500        445178361        445201247        445224165        445247042   
    445270077   

437892292

    444854210        444877658        444900997        444924393       
444947733        444970941        444994206        445017452        445040553   
    445063647        445086598        445109689        445132640       
445155518        445178379        445201254        445224173        445247059   
    445270085   

437893647

    444854228        444877666        444901003        444924401       
444947741        444970958        444994214        445017460        445040561   
    445063654        445086606        445109705        445132657       
445155526        445178387        445201262        445224181        445247067   
    445270093   

437895600

    444854236        444877674        444901011        444924419       
444947758        444970966        444994222        445017478        445040579   
    445063662        445086614        445109713        445132665       
445155534        445178395        445201270        445224199        445247075   
    445270119   

437895808

    444854244        444877682        444901029        444924427       
444947766        444970974        444994230        445017486        445040587   
    445063670        445086622        445109721        445132673       
445155542        445178403        445201288        445224207        445247083   
    445270127   

437897705

    444854251        444877690        444901037        444924435       
444947774        444970982        444994248        445017494        445040595   
    445063696        445086630        445109739        445132681       
445155559        445178411        445201296        445224215        445247091   
    445270135   

437897895

    444854269        444877708        444901045        444924443       
444947782        444970990        444994255        445017502        445040603   
    445063704        445086648        445109747        445132699       
445155567        445178429        445201304        445224223        445247109   
    445270143   

437898513

    444854277        444877716        444901052        444924450       
444947790        444971006        444994263        445017510        445040611   
    445063712        445086655        445109754        445132707       
445155575        445178437        445201312        445224231        445247117   
    445270150   

437899487

    444854285        444877724        444901060        444924468       
444947808        444971014        444994271        445017528        445040629   
    445063720        445086663        445109762        445132715       
445155583        445178445        445201320        445224249        445247125   
    445270168   

437902596

    444854293        444877732        444901078        444924476       
444947816        444971022        444994289        445017536        445040645   
    445063738        445086671        445109770        445132723       
445155591        445178452        445201338        445224256        445247133   
    445270176   

437903255

    444854301        444877740        444901086        444924492       
444947824        444971030        444994297        445017544        445040652   
    445063746        445086689        445109788        445132731       
445155609        445178460        445201346        445224264        445247141   
    445270184   

437903461

    444854319        444877765        444901094        444924500       
444947832        444971048        444994305        445017551        445040660   
    445063753        445086697        445109796        445132749       
445155617        445178478        445201353        445224272        445247158   
    445270192   

437905193

    444854327        444877773        444901102        444924518       
444947840        444971055        444994321        445017569        445040678   
    445063761        445086705        445109804        445132756       
445155625        445178486        445201361        445224280        445247166   
    445270200   

437906019

    444854335        444877781        444901110        444924526       
444947857        444971063        444994339        445017577        445040686   
    445063779        445086713        445109812        445132764       
445155633        445178494        445201379        445224298        445247174   
    445270218   

437906035

    444854343        444877799        444901128        444924534       
444947865        444971071        444994347        445017585        445040694   
    445063787        445086721        445109820        445132772       
445155641        445178502        445201387        445224306        445247182   
    445270226   

437906639

    444854350        444877807        444901136        444924542       
444947881        444971089        444994354        445017593        445040702   
    445063795        445086739        445109838        445132780       
445155658        445178510        445201395        445224314        445247190   
    445270234   

437907108

    444854368        444877815        444901144        444924559       
444947899        444971097        444994362        445017601        445040710   
    445063803        445086747        445109846        445132798       
445155674        445178528        445201403        445224322        445247208   
    445270242   

437907405

    444854376        444877823        444901151        444924567       
444947907        444971105        444994370        445017619        445040728   
    445063811        445086754        445109853        445132806       
445155682        445178536        445201411        445224330        445247216   
    445270259   

437907728

    444854384        444877831        444901169        444924575       
444947915        444971113        444994388        445017627        445040736   
    445063829        445086762        445109861        445132814       
445155690        445178544        445201429        445224348        445247224   
    445270267   

437908163

    444854392        444877849        444901177        444924583       
444947923        444971121        444994396        445017635        445040744   
    445063837        445086770        445109879        445132822       
445155708        445178551        445201437        445224355        445247232   
    445270275   

437908684

    444854400        444877856        444901185        444924591       
444947931        444971139        444994404        445017643        445040751   
    445063845        445086788        445109887        445132830       
445155716        445178569        445201445        445224363        445247240   
    445270283   

437908916

    444854418        444877864        444901193        444924609       
444947949        444971147        444994412        445017650        445040769   
    445063852        445086796        445109895        445132848       
445155724        445178577        445201452        445224371        445247257   
    445270291   

437909088

    444854426        444877872        444901201        444924617       
444947956        444971154        444994420        445017668        445040777   
    445063860        445086804        445109903        445132855       
445155732        445178585        445201460        445224389        445247265   
    445270309   

437909211

    444854434        444877880        444901219        444924625       
444947964        444971162        444994438        445017676        445040785   
    445063878        445086812        445109911        445132863       
445155740        445178593        445201478        445224397        445247273   
    445270317   

437909542

    444854442        444877898        444901227        444924633       
444947972        444971170        444994446        445017684        445040793   
    445063886        445086820        445109929        445132871       
445155757        445178601        445201486        445224405        445247281   
    445270325   

437910342

    444854459        444877906        444901235        444924641       
444947980        444971188        444994453        445017692        445040801   
    445063894        445086838        445109937        445132889       
445155765        445178619        445201494        445224413        445247299   
    445270341   

437910375

    444854467        444877914        444901243        444924658       
444947998        444971196        444994461        445017700        445040819   
    445063902        445086846        445109945        445132897       
445155773        445178627        445201502        445224421        445247307   
    445270358   

437910458

    444854475        444877922        444901268        444924666       
444948004        444971204        444994479        445017718        445040827   
    445063910        445086853        445109952        445132905       
445155781        445178635        445201510        445224439        445247315   
    445270374   

437910896

    444854483        444877948        444901276        444924674       
444948012        444971212        444994487        445017726        445040835   
    445063928        445086861        445109960        445132913       
445155807        445178643        445201528        445224447        445247323   
    445270382   

437910995

    444854491        444877955        444901284        444924682       
444948020        444971220        444994495        445017734        445040843   
    445063936        445086879        445109978        445132921       
445155815        445178650        445201536        445224454        445247331   
    445270390   

437911175

    444854509        444877963        444901292        444924690       
444948038        444971238        444994503        445017742        445040850   
    445063944        445086887        445109986        445132939       
445155823        445178668        445201544        445224462        445247356   
    445270408   

437911795

    444854517        444877971        444901300        444924708       
444948046        444971246        444994511        445017759        445040868   
    445063951        445086895        445109994        445132947       
445155831        445178676        445201551        445224470        445247364   
    445270416   

437912579

    444854525        444877989        444901318        444924716       
444948053        444971253        444994529        445017767        445040876   
    445063969        445086903        445110000        445132954       
445155849        445178684        445201569        445224488        445247372   
    445270424   

437912819

    444854533        444877997        444901326        444924724       
444948061        444971261        444994537        445017775        445040884   
    445063977        445086911        445110018        445132962       
445155856        445178692        445201577        445224496        445247380   
    445270432   

437913676

    444854541        444878003        444901334        444924732       
444948079        444971279        444994545        445017783        445040892   
    445063985        445086929        445110026        445132970       
445155864        445178700        445201585        445224504        445247398   
    445270440   

437915135

    444854558        444878011        444901342        444924740       
444948087        444971287        444994552        445017791        445040900   
    445063993        445086945        445110034        445132988       
445155872        445178718        445201593        445224512        445247406   
    445270457   

437915192

    444854566        444878029        444901359        444924757       
444948095        444971295        444994560        445017809        445040918   
    445064009        445086952        445110042        445132996       
445155880        445178726        445201601        445224520        445247414   
    445270465   

437915218

    444854574        444878037        444901367        444924765       
444948111        444971303        444994578        445017817        445040926   
    445064017        445086960        445110059        445133002       
445155898        445178734        445201619        445224538        445247422   
    445270473   

437915291

    444854582        444878045        444901375        444924773       
444948129        444971311        444994586        445017825        445040934   
    445064025        445086978        445110067        445133010       
445155906        445178742        445201627        445224546        445247430   
    445270481   

438232977

    444854590        444878052        444901383        444924781       
444948137        444971329        444994594        445017833        445040942   
    445064033        445086986        445110075        445133028       
445155914        445178759        445201635        445224553        445247448   
    445270499   

438253403

    444854608        444878060        444901391        444924799       
444948145        444971337        444994602        445017841        445040959   
    445064041        445086994        445110083        445133036       
445155922        445178767        445201643        445224561        445247455   
    445270507   

438274482

    444854616        444878078        444901409        444924807       
444948152        444971345        444994610        445017858        445040967   
    445064058        445087000        445110091        445133044       
445155930        445178775        445201650        445224579        445247463   
    445270515   

438274599

    444854624        444878086        444901417        444924815       
444948160        444971352        444994628        445017866        445040975   
    445064066        445087018        445110109        445133051       
445155948        445178783        445201668        445224587        445247471   
    445270523   

438285561

    444854632        444878094        444901425        444924823       
444948178        444971360        444994636        445017874        445040983   
    445064074        445087026        445110125        445133069       
445155955        445178791        445201676        445224595        445247489   
    445270531   

438289761

    444854640        444878102        444901433        444924831       
444948186        444971378        444994644        445017882        445040991   
    445064082        445087034        445110133        445133077       
445155963        445178809        445201684        445224603        445247497   
    445270549   

438292856

    444854657        444878110        444901441        444924849       
444948194        444971386        444994651        445017890        445041007   
    445064090        445087042        445110141        445133085       
445155971        445178817        445201692        445224611        445247505   
    445270556   

438294233

    444854665        444878128        444901458        444924856       
444948202        444971394        444994669        445017908        445041015   
    445064108        445087059        445110158        445133093       
445155989        445178825        445201700        445224629        445247513   
    445270564   

438308371

    444854673        444878136        444901466        444924864       
444948210        444971402        444994677        445017916        445041023   
    445064116        445087067        445110166        445133101       
445155997        445178833        445201718        445224637        445247521   
    445270572   

438311680

    444854681        444878144        444901474        444924872       
444948228        444971410        444994685        445017924        445041031   
    445064124        445087075        445110174        445133119       
445156003        445178841        445201726        445224645        445247539   
    445270580   

438322976

    444854699        444878151        444901482        444924880       
444948236        444971428        444994693        445017932        445041049   
    445064132        445087083        445110182        445133127       
445156011        445178858        445201734        445224652        445247547   
    445270598   

438335416

    444854707        444878169        444901490        444924898       
444948244        444971436        444994701        445017940        445041056   
    445064140        445087091        445110190        445133135       
445156029        445178866        445201742        445224660        445247554   
    445270606   

438338071

    444854715        444878177        444901508        444924906       
444948269        444971444        444994719        445017957        445041064   
    445064157        445087109        445110208        445133143       
445156037        445178874        445201759        445224678        445247562   
    445270614   

438344301

    444854723        444878185        444901516        444924914       
444948277        444971451        444994727        445017965        445041072   
    445064165        445087117        445110216        445133150       
445156045        445178882        445201767        445224686        445247570   
    445270622   

438344475

    444854731        444878193        444901524        444924922       
444948285        444971469        444994735        445017973        445041080   
    445064173        445087125        445110224        445133168       
445156052        445178890        445201775        445224694        445247588   
    445270630   

438347676

    444854749        444878201        444901532        444924930       
444948293        444971477        444994743        445017981        445041098   
    445064181        445087133        445110232        445133176       
445156060        445178908        445201783        445224702        445247596   
    445270648   

438349987

    444854756        444878219        444901540        444924948       
444948301        444971485        444994750        445017999        445041106   
    445064199        445087141        445110240        445133184       
445156078        445178916        445201791        445224710        445247604   
    445270655   

438351686

    444854764        444878227        444901557        444924955       
444948319        444971493        444994768        445018005        445041114   
    445064207        445087158        445110257        445133192       
445156086        445178924        445201809        445224728        445247612   
    445270663   

438357949

    444854772        444878235        444901565        444924963       
444948327        444971501        444994776        445018013        445041122   
    445064215        445087166        445110265        445133200       
445156094        445178932        445201817        445224736        445247620   
    445270671   

438360463

    444854780        444878243        444901573        444924971       
444948335        444971519        444994784        445018021        445041130   
    445064223        445087174        445110273        445133218       
445156102        445178957        445201825        445224744        445247638   
    445270689   

438362402

    444854798        444878250        444901581        444924989       
444948343        444971527        444994792        445018039        445041148   
    445064231        445087182        445110281        445133226       
445156110        445178965        445201833        445224751        445247646   
    445270697   

438364671

    444854806        444878268        444901599        444924997       
444948350        444971535        444994800        445018047        445041155   
    445064249        445087190        445110299        445133234       
445156128        445178973        445201841        445224769        445247653   
    445270705   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

438377376

    444854822        444878276        444901607        444925002       
444948368        444971543        444994818        445018054        445041163   
    445064256        445087208        445110315        445133242       
445156136        445178981        445201858        445224777        445247661   
    445270713   

438377772

    444854830        444878284        444901615        444925010       
444948376        444971550        444994826        445018062        445041171   
    445064264        445087216        445110323        445133259       
445156144        445178999        445201866        445224785        445247679   
    445270721   

438379075

    444854848        444878292        444901623        444925028       
444948384        444971568        444994834        445018070        445041189   
    445064272        445087224        445110331        445133267       
445156151        445179005        445201874        445224793        445247687   
    445270739   

438379950

    444854855        444878300        444901631        444925036       
444948392        444971576        444994842        445018088        445041197   
    445064280        445087232        445110349        445133275       
445156169        445179013        445201882        445224801        445247695   
    445270747   

438381337

    444854863        444878318        444901649        444925044       
444948400        444971584        444994859        445018096        445041205   
    445064298        445087240        445110356        445133283       
445156177        445179021        445201890        445224819        445247703   
    445270754   

438383655

    444854871        444878334        444901656        444925051       
444948418        444971592        444994867        445018104        445041213   
    445064306        445087257        445110364        445133291       
445156185        445179039        445201908        445224827        445247711   
    445270762   

438386625

    444854889        444878342        444901664        444925077       
444948426        444971600        444994875        445018112        445041221   
    445064314        445087265        445110372        445133309       
445156193        445179047        445201916        445224835        445247729   
    445270770   

438387078

    444854897        444878359        444901672        444925085       
444948434        444971618        444994883        445018120        445041239   
    445064322        445087273        445110380        445133317       
445156201        445179054        445201924        445224843        445247737   
    445270788   

438388449

    444854905        444878367        444901680        444925093       
444948442        444971626        444994891        445018138        445041247   
    445064330        445087281        445110398        445133325       
445156219        445179062        445201932        445224850        445247745   
    445270796   

438390312

    444854913        444878375        444901698        444925101       
444948459        444971634        444994909        445018146        445041254   
    445064348        445087307        445110406        445133333       
445156227        445179070        445201940        445224868        445247760   
    445270804   

438390957

    444854921        444878383        444901706        444925119       
444948467        444971642        444994917        445018153        445041262   
    445064355        445087315        445110414        445133341       
445156235        445179088        445201957        445224876        445247778   
    445270812   

438393449

    444854939        444878391        444901714        444925127       
444948475        444971659        444994925        445018161        445041270   
    445064363        445087323        445110422        445133358       
445156243        445179096        445201965        445224884        445247786   
    445270820   

438394140

    444854954        444878417        444901722        444925135       
444948483        444971667        444994933        445018179        445041288   
    445064371        445087331        445110430        445133366       
445156250        445179104        445201973        445224892        445247794   
    445270838   

438394272

    444854962        444878425        444901730        444925143       
444948491        444971675        444994941        445018195        445041296   
    445064389        445087349        445110448        445133374       
445156268        445179112        445201981        445224900        445247802   
    445270846   

438395881

    444854970        444878433        444901755        444925150       
444948509        444971683        444994958        445018203        445041304   
    445064397        445087356        445110455        445133382       
445156276        445179120        445201999        445224918        445247810   
    445270853   

438396780

    444854988        444878441        444901763        444925168       
444948517        444971691        444994966        445018211        445041312   
    445064405        445087364        445110463        445133390       
445156284        445179138        445202005        445224926        445247828   
    445270861   

438396830

    444854996        444878458        444901771        444925176       
444948525        444971709        444994974        445018229        445041320   
    445064413        445087372        445110471        445133408       
445156292        445179146        445202013        445224934        445247836   
    445270879   

438397515

    444855001        444878466        444901789        444925184       
444948533        444971717        444994982        445018237        445041338   
    445064421        445087380        445110489        445133416       
445156300        445179153        445202021        445224942        445247844   
    445270887   

438397812

    444855019        444878474        444901797        444925192       
444948541        444971725        444994990        445018245        445041346   
    445064439        445087398        445110497        445133424       
445156318        445179161        445202039        445224959        445247851   
    445270895   

438398950

    444855027        444878482        444901805        444925200       
444948558        444971733        444995005        445018252        445041353   
    445064447        445087406        445110505        445133432       
445156326        445179179        445202047        445224975        445247869   
    445270903   

438399404

    444855035        444878490        444901813        444925218       
444948566        444971741        444995021        445018260        445041361   
    445064454        445087414        445110513        445133440       
445156334        445179187        445202054        445224983        445247877   
    445270911   

438399875

    444855043        444878508        444901821        444925226       
444948574        444971758        444995039        445018278        445041379   
    445064462        445087422        445110521        445133457       
445156342        445179195        445202062        445224991        445247885   
    445270929   

438404428

    444855050        444878516        444901839        444925234       
444948582        444971766        444995047        445018286        445041387   
    445064470        445087430        445110539        445133465       
445156359        445179211        445202070        445225006        445247893   
    445270937   

438404980

    444855076        444878524        444901847        444925242       
444948590        444971774        444995054        445018302        445041395   
    445064488        445087455        445110547        445133473       
445156367        445179229        445202088        445225014        445247901   
    445270945   

438405201

    444855084        444878532        444901854        444925259       
444948608        444971782        444995062        445018310        445041403   
    445064496        445087463        445110554        445133481       
445156375        445179237        445202096        445225022        445247919   
    445270952   

438405326

    444855092        444878540        444901862        444925283       
444948616        444971790        444995070        445018328        445041411   
    445064504        445087471        445110562        445133499       
445156383        445179245        445202104        445225048        445247927   
    445270960   

438406837

    444855100        444878557        444901870        444925291       
444948624        444971808        444995088        445018336        445041437   
    445064512        445087489        445110570        445133507       
445156391        445179252        445202112        445225055        445247935   
    445270978   

438406977

    444855118        444878565        444901888        444925309       
444948632        444971816        444995096        445018344        445041445   
    445064520        445087497        445110588        445133515       
445156409        445179260        445202120        445225063        445247943   
    445270986   

438408825

    444855126        444878573        444901904        444925317       
444948640        444971824        444995104        445018351        445041452   
    445064538        445087505        445110596        445133523       
445156417        445179278        445202138        445225071        445247950   
    445270994   

438408882

    444855134        444878581        444901938        444925325       
444948657        444971832        444995112        445018369        445041460   
    445064546        445087521        445110604        445133531       
445156425        445179286        445202146        445225089        445247968   
    445271000   

438409013

    444855142        444878599        444901946        444925333       
444948665        444971840        444995120        445018377        445041478   
    445064553        445087539        445110612        445133549       
445156433        445179294        445202153        445225097        445247976   
    445271018   

438409344

    444855159        444878607        444901953        444925341       
444948673        444971857        444995138        445018385        445041486   
    445064561        445087547        445110620        445133556       
445156441        445179302        445202161        445225105        445247984   
    445271026   

438409377

    444855167        444878615        444901961        444925358       
444948681        444971865        444995146        445018393        445041494   
    445064579        445087554        445110638        445133564       
445156458        445179310        445202179        445225113        445247992   
    445271034   

438411472

    444855175        444878623        444901987        444925366       
444948699        444971873        444995153        445018401        445041502   
    445064587        445087562        445110646        445133572       
445156466        445179328        445202187        445225121        445248008   
    445271042   

438411886

    444855183        444878631        444901995        444925374       
444948707        444971881        444995161        445018419        445041510   
    445064595        445087570        445110653        445133580       
445156474        445179336        445202195        445225139        445248016   
    445271059   

438412413

    444855191        444878649        444902001        444925382       
444948715        444971899        444995179        445018427        445041528   
    445064603        445087588        445110661        445133598       
445156482        445179344        445202203        445225147        445248024   
    445271067   

438412629

    444855209        444878656        444902019        444925390       
444948723        444971907        444995187        445018435        445041536   
    445064611        445087596        445110679        445133606       
445156508        445179351        445202229        445225154        445248032   
    445271075   

438413825

    444855217        444878664        444902027        444925408       
444948731        444971915        444995195        445018443        445041544   
    445064629        445087604        445110687        445133614       
445156516        445179369        445202237        445225162        445248040   
    445271083   

438413882

    444855225        444878672        444902035        444925416       
444948749        444971923        444995203        445018450        445041551   
    445064637        445087612        445110695        445133622       
445156532        445179377        445202245        445225170        445248057   
    445271091   

438414252

    444855233        444878680        444902043        444925424       
444948756        444971931        444995211        445018468        445041569   
    445064645        445087620        445110703        445133630       
445156540        445179385        445202260        445225188        445248073   
    445271109   

438414344

    444855241        444878698        444902050        444925432       
444948764        444971949        444995229        445018476        445041577   
    445064652        445087638        445110711        445133648       
445156557        445179393        445202278        445225196        445248081   
    445271117   

438414542

    444855258        444878706        444902068        444925440       
444948772        444971956        444995237        445018484        445041585   
    445064660        445087646        445110729        445133655       
445156565        445179401        445202286        445225204        445248099   
    445271125   

438414815

    444855266        444878714        444902076        444925457       
444948780        444971964        444995245        445018492        445041593   
    445064686        445087653        445110737        445133663       
445156573        445179419        445202294        445225212        445248107   
    445271133   

438414823

    444855274        444878722        444902084        444925465       
444948798        444971972        444995252        445018500        445041601   
    445064694        445087661        445110745        445133671       
445156581        445179427        445202302        445225220        445248115   
    445271141   

438414914

    444855282        444878730        444902092        444925473       
444948806        444971980        444995260        445018518        445041627   
    445064702        445087679        445110752        445133689       
445156599        445179435        445202310        445225238        445248123   
    445271158   

438415275

    444855308        444878748        444902100        444925481       
444948814        444971998        444995278        445018526        445041635   
    445064710        445087687        445110760        445133697       
445156607        445179443        445202328        445225246        445248131   
    445271166   

438415317

    444855316        444878755        444902118        444925499       
444948822        444972004        444995286        445018534        445041643   
    445064728        445087695        445110778        445133705       
445156615        445179450        445202336        445225253        445248149   
    445271174   

438416596

    444855324        444878763        444902126        444925507       
444948830        444972012        444995294        445018542        445041650   
    445064736        445087703        445110794        445133713       
445156623        445179468        445202344        445225261        445248156   
    445271182   

438422248

    444855332        444878771        444902134        444925515       
444948848        444972020        444995302        445018559        445041668   
    445064744        445087711        445110802        445133721       
445156631        445179476        445202351        445225279        445248164   
    445271190   

438422271

    444855340        444878789        444902142        444925523       
444948855        444972038        444995310        445018567        445041676   
    445064751        445087729        445110810        445133739       
445156649        445179484        445202369        445225287        445248172   
    445271208   

438422495

    444855357        444878797        444902159        444925531       
444948863        444972046        444995328        445018575        445041684   
    445064769        445087737        445110828        445133747       
445156656        445179492        445202377        445225295        445248180   
    445271216   

438423063

    444855365        444878805        444902167        444925549       
444948871        444972053        444995336        445018583        445041692   
    445064777        445087745        445110836        445133754       
445156664        445179500        445202385        445225303        445248198   
    445271224   

438423188

    444855373        444878813        444902175        444925556       
444948889        444972079        444995344        445018591        445041700   
    445064785        445087752        445110844        445133762       
445156672        445179518        445202393        445225311        445248206   
    445271232   

438423493

    444855381        444878821        444902191        444925564       
444948897        444972087        444995351        445018609        445041718   
    445064793        445087760        445110851        445133770       
445156680        445179526        445202401        445225329        445248214   
    445271240   

438423683

    444855399        444878839        444902209        444925572       
444948905        444972095        444995369        445018617        445041726   
    445064801        445087778        445110869        445133788       
445156698        445179534        445202419        445225337        445248222   
    445271257   

438423774

    444855415        444878847        444902217        444925580       
444948913        444972103        444995377        445018625        445041734   
    445064819        445087786        445110877        445133796       
445156706        445179542        445202427        445225345        445248230   
    445271265   

438423899

    444855423        444878854        444902225        444925598       
444948921        444972111        444995385        445018633        445041742   
    445064827        445087794        445110885        445133804       
445156714        445179559        445202435        445225352        445248248   
    445271273   

438423923

    444855431        444878862        444902233        444925606       
444948939        444972129        444995393        445018641        445041759   
    445064835        445087802        445110893        445133812       
445156722        445179567        445202443        445225360        445248255   
    445271281   

438424301

    444855449        444878870        444902241        444925614       
444948947        444972137        444995401        445018658        445041767   
    445064843        445087810        445110901        445133820       
445156748        445179575        445202450        445225378        445248263   
    445271299   

438424533

    444855456        444878888        444902258        444925622       
444948954        444972145        444995419        445018666        445041775   
    445064850        445087828        445110919        445133838       
445156755        445179583        445202468        445225386        445248271   
    445271307   

438424814

    444855464        444878896        444902266        444925630       
444948962        444972152        444995427        445018674        445041783   
    445064868        445087836        445110927        445133846       
445156763        445179591        445202476        445225394        445248289   
    445271323   

438425233

    444855472        444878904        444902274        444925648       
444948970        444972160        444995443        445018682        445041791   
    445064876        445087844        445110935        445133853       
445156771        445179609        445202484        445225402        445248297   
    445271331   

438425522

    444855480        444878912        444902282        444925655       
444948988        444972178        444995450        445018690        445041809   
    445064884        445087851        445110943        445133861       
445156789        445179617        445202492        445225410        445248305   
    445271349   

438425977

    444855498        444878920        444902290        444925663       
444948996        444972186        444995468        445018708        445041817   
    445064892        445087869        445110950        445133887       
445156797        445179625        445202500        445225428        445248313   
    445271356   

438426041

    444855506        444878938        444902308        444925671       
444949002        444972194        444995476        445018716        445041825   
    445064900        445087877        445110968        445133895       
445156805        445179633        445202518        445225436        445248321   
    445271364   

438427155

    444855514        444878953        444902316        444925689       
444949010        444972202        444995484        445018724        445041833   
    445064918        445087885        445110976        445133903       
445156813        445179641        445202526        445225444        445248339   
    445271372   

438427437

    444855522        444878961        444902324        444925697       
444949028        444972210        444995492        445018732        445041841   
    445064926        445087893        445110984        445133911       
445156821        445179658        445202534        445225451        445248347   
    445271380   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

438428047

    444855530        444878979        444902332        444925705       
444949036        444972228        444995500        445018740        445041858   
    445064934        445087901        445110992        445133929       
445156839        445179666        445202542        445225469        445248354   
    445271398   

438429359

    444855548        444878987        444902340        444925713       
444949044        444972236        444995518        445018757        445041866   
    445064942        445087919        445111008        445133937       
445156847        445179674        445202559        445225477        445248362   
    445271406   

438429482

    444855555        444878995        444902357        444925721       
444949051        444972244        444995526        445018765        445041874   
    445064959        445087927        445111016        445133945       
445156854        445179682        445202567        445225485        445248370   
    445271414   

438430431

    444855563        444879001        444902365        444925739       
444949069        444972251        444995534        445018773        445041882   
    445064967        445087935        445111024        445133952       
445156862        445179690        445202575        445225493        445248388   
    445271422   

438431249

    444855571        444879019        444902373        444925747       
444949077        444972269        444995542        445018781        445041890   
    445064975        445087943        445111032        445133960       
445156870        445179708        445202583        445225501        445248396   
    445271430   

438431454

    444855589        444879027        444902381        444925754       
444949085        444972277        444995559        445018807        445041908   
    445064983        445087950        445111040        445133978       
445156888        445179716        445202591        445225519        445248404   
    445271448   

438432189

    444855597        444879035        444902399        444925762       
444949093        444972285        444995567        445018815        445041916   
    445064991        445087968        445111057        445133986       
445156896        445179724        445202609        445225527        445248412   
    445271455   

438432320

    444855605        444879043        444902407        444925770       
444949101        444972293        444995575        445018823        445041924   
    445065006        445087976        445111065        445133994       
445156904        445179732        445202617        445225535        445248420   
    445271463   

438433658

    444855613        444879050        444902415        444925788       
444949119        444972301        444995583        445018831        445041932   
    445065014        445087984        445111073        445134000       
445156912        445179740        445202625        445225543        445248438   
    445271471   

438435059

    444855621        444879068        444902423        444925796       
444949135        444972335        444995591        445018849        445041940   
    445065022        445087992        445111081        445134018       
445156920        445179757        445202633        445225550        445248446   
    445271489   

438436040

    444855639        444879076        444902431        444925804       
444949143        444972343        444995609        445018856        445041957   
    445065030        445088008        445111099        445134026       
445156938        445179765        445202641        445225568        445248453   
    445271497   

438436222

    444855647        444879084        444902449        444925812       
444949150        444972350        444995617        445018864        445041965   
    445065048        445088016        445111107        445134034       
445156946        445179773        445202658        445225576        445248461   
    445271505   

438436412

    444855654        444879092        444902456        444925820       
444949168        444972368        444995625        445018872        445041973   
    445065055        445088024        445111115        445134042       
445156953        445179781        445202666        445225584        445248479   
    445271513   

438436867

    444855662        444879100        444902464        444925838       
444949176        444972376        444995633        445018880        445041981   
    445065063        445088032        445111123        445134059       
445156961        445179799        445202674        445225592        445248487   
    445271521   

438438244

    444855688        444879126        444902472        444925846       
444949184        444972384        444995641        445018898        445041999   
    445065071        445088040        445111131        445134067       
445156979        445179807        445202682        445225600        445248495   
    445271539   

438438418

    444855696        444879134        444902480        444925853       
444949192        444972392        444995658        445018914        445042005   
    445065089        445088057        445111149        445134075       
445156987        445179815        445202690        445225618        445248503   
    445271547   

438438434

    444855704        444879142        444902498        444925861       
444949200        444972400        444995666        445018922        445042013   
    445065097        445088065        445111156        445134083       
445156995        445179823        445202708        445225626        445248511   
    445271554   

438439002

    444855712        444879159        444902506        444925879       
444949218        444972418        444995674        445018930        445042021   
    445065105        445088073        445111164        445134091       
445157001        445179831        445202716        445225634        445248529   
    445271562   

438441420

    444855720        444879167        444902514        444925887       
444949226        444972426        444995682        445018948        445042039   
    445065113        445088081        445111172        445134109       
445157019        445179849        445202724        445225642        445248537   
    445271570   

438441438

    444855738        444879175        444902522        444925895       
444949234        444972434        444995690        445018955        445042047   
    445065121        445088099        445111180        445134117       
445157027        445179856        445202732        445225659        445248545   
    445271588   

438441560

    444855753        444879183        444902548        444925903       
444949242        444972442        444995708        445018963        445042054   
    445065139        445088107        445111198        445134125       
445157035        445179864        445202740        445225667        445248552   
    445271596   

438443939

    444855761        444879191        444902555        444925911       
444949259        444972459        444995716        445018971        445042062   
    445065147        445088115        445111206        445134133       
445157043        445179872        445202757        445225675        445248560   
    445271604   

438444390

    444855779        444879209        444902563        444925929       
444949267        444972467        444995724        445018989        445042070   
    445065154        445088123        445111214        445134141       
445157050        445179880        445202765        445225683        445248578   
    445271612   

438444754

    444855787        444879217        444902571        444925937       
444949275        444972475        444995740        445018997        445042088   
    445065162        445088131        445111222        445134158       
445157068        445179898        445202773        445225691        445248586   
    445271620   

438445553

    444855795        444879225        444902589        444925945       
444949283        444972483        444995757        445019003        445042096   
    445065170        445088149        445111230        445134166       
445157076        445179906        445202781        445225709        445248594   
    445271638   

438447468

    444855803        444879233        444902597        444925952       
444949291        444972491        444995765        445019011        445042104   
    445065188        445088156        445111248        445134174       
445157084        445179914        445202799        445225717        445248602   
    445271646   

438448110

    444855811        444879241        444902605        444925960       
444949309        444972509        444995773        445019029        445042112   
    445065196        445088164        445111255        445134182       
445157092        445179930        445202807        445225725        445248610   
    445271653   

438448193

    444855829        444879258        444902613        444925978       
444949317        444972517        444995781        445019037        445042120   
    445065204        445088172        445111263        445134190       
445157100        445179948        445202815        445225733        445248628   
    445271661   

438449167

    444855837        444879266        444902621        444925986       
444949325        444972525        444995799        445019045        445042138   
    445065212        445088180        445111271        445134208       
445157118        445179955        445202823        445225741        445248636   
    445271679   

438449274

    444855845        444879274        444902639        444925994       
444949333        444972533        444995807        445019052        445042146   
    445065220        445088198        445111289        445134216       
445157126        445179963        445202831        445225758        445248644   
    445271687   

438449365

    444855852        444879282        444902647        444926000       
444949341        444972541        444995815        445019060        445042153   
    445065238        445088206        445111297        445134224       
445157134        445179971        445202849        445225766        445248651   
    445271695   

438451965

    444855860        444879290        444902654        444926018       
444949358        444972558        444995823        445019078        445042161   
    445065246        445088214        445111305        445134232       
445157142        445179989        445202856        445225774        445248669   
    445271703   

438452237

    444855878        444879308        444902662        444926026       
444949366        444972566        444995831        445019086        445042179   
    445065253        445088222        445111313        445134240       
445157159        445179997        445202864        445225782        445248677   
    445271711   

438452278

    444855886        444879316        444902670        444926034       
444949374        444972574        444995849        445019094        445042187   
    445065261        445088230        445111321        445134257       
445157167        445180003        445202872        445225790        445248685   
    445271729   

438453078

    444855894        444879324        444902688        444926042       
444949382        444972582        444995856        445019102        445042195   
    445065279        445088248        445111339        445134265       
445157175        445180011        445202880        445225808        445248693   
    445271737   

438453102

    444855902        444879340        444902696        444926059       
444949390        444972590        444995864        445019110        445042203   
    445065287        445088255        445111347        445134273       
445157183        445180029        445202898        445225816        445248701   
    445271745   

438453748

    444855910        444879357        444902704        444926067       
444949408        444972608        444995872        445019128        445042211   
    445065295        445088263        445111354        445134281       
445157191        445180037        445202906        445225824        445248719   
    445271752   

438453862

    444855928        444879365        444902712        444926075       
444949416        444972616        444995880        445019136        445042229   
    445065303        445088271        445111362        445134299       
445157209        445180045        445202914        445225832        445248727   
    445271760   

438454647

    444855936        444879373        444902720        444926083       
444949424        444972624        444995906        445019144        445042237   
    445065311        445088289        445111370        445134307       
445157217        445180052        445202922        445225840        445248735   
    445271778   

438455578

    444855944        444879381        444902738        444926091       
444949440        444972632        444995914        445019151        445042245   
    445065329        445088297        445111388        445134315       
445157225        445180060        445202930        445225857        445248743   
    445271786   

438455909

    444855951        444879399        444902746        444926109       
444949457        444972640        444995922        445019169        445042252   
    445065337        445088305        445111396        445134323       
445157233        445180078        445202948        445225865        445248750   
    445271794   

438455982

    444855969        444879407        444902753        444926117       
444949465        444972657        444995930        445019177        445042260   
    445065345        445088313        445111404        445134331       
445157258        445180086        445202955        445225873        445248768   
    445271802   

438456378

    444855977        444879415        444902779        444926125       
444949473        444972665        444995948        445019185        445042278   
    445065352        445088321        445111412        445134349       
445157266        445180094        445202963        445225881        445248776   
    445271810   

438456576

    444855985        444879423        444902787        444926133       
444949481        444972673        444995955        445019193        445042286   
    445065360        445088347        445111420        445134356       
445157274        445180102        445202971        445225899        445248784   
    445271828   

438457855

    444855993        444879431        444902795        444926141       
444949499        444972681        444995963        445019201        445042294   
    445065378        445088354        445111438        445134364       
445157282        445180110        445202989        445225907        445248792   
    445271836   

438458101

    444856009        444879449        444902803        444926158       
444949507        444972699        444995971        445019227        445042302   
    445065386        445088362        445111446        445134372       
445157290        445180128        445202997        445225915        445248800   
    445271844   

438458705

    444856017        444879456        444902811        444926166       
444949515        444972707        444995989        445019235        445042310   
    445065394        445088370        445111453        445134380       
445157308        445180136        445203003        445225923        445248818   
    445271851   

438458721

    444856025        444879464        444902829        444926182       
444949523        444972723        444995997        445019243        445042328   
    445065402        445088388        445111461        445134398       
445157316        445180144        445203011        445225931        445248826   
    445271869   

438459372

    444856033        444879472        444902837        444926190       
444949531        444972731        444996003        445019250        445042336   
    445065410        445088396        445111479        445134406       
445157324        445180151        445203029        445225949        445248834   
    445271877   

438460107

    444856041        444879480        444902845        444926208       
444949549        444972749        444996011        445019268        445042344   
    445065428        445088404        445111487        445134414       
445157332        445180169        445203037        445225956        445248842   
    445271885   

438460503

    444856058        444879498        444902852        444926216       
444949556        444972756        444996029        445019276        445042351   
    445065436        445088412        445111495        445134422       
445157340        445180177        445203045        445225964        445248859   
    445271893   

438460636

    444856066        444879506        444902860        444926224       
444949564        444972764        444996037        445019284        445042369   
    445065444        445088420        445111503        445134430       
445157357        445180185        445203052        445225972        445248867   
    445271901   

438460818

    444856074        444879514        444902878        444926232       
444949572        444972772        444996045        445019292        445042377   
    445065451        445088438        445111511        445134448       
445157365        445180193        445203060        445225980        445248875   
    445271919   

438462400

    444856082        444879522        444902886        444926240       
444949580        444972780        444996052        445019300        445042385   
    445065469        445088446        445111537        445134455       
445157373        445180201        445203078        445225998        445248883   
    445271927   

438462871

    444856090        444879530        444902894        444926257       
444949598        444972798        444996060        445019318        445042393   
    445065477        445088453        445111545        445134463       
445157381        445180219        445203086        445226004        445248891   
    445271935   

438463150

    444856108        444879548        444902902        444926265       
444949606        444972806        444996078        445019326        445042401   
    445065485        445088461        445111552        445134471       
445157399        445180227        445203094        445226012        445248909   
    445271943   

438463333

    444856116        444879555        444902910        444926273       
444949614        444972814        444996086        445019334        445042419   
    445065493        445088479        445111578        445134489       
445157407        445180235        445203102        445226020        445248917   
    445271950   

438463424

    444856124        444879563        444902928        444926281       
444949622        444972822        444996094        445019342        445042427   
    445065501        445088487        445111586        445134497       
445157415        445180243        445203110        445226038        445248925   
    445271968   

438464497

    444856132        444879571        444902936        444926299       
444949630        444972830        444996102        445019359        445042435   
    445065519        445088495        445111594        445134505       
445157423        445180250        445203128        445226046        445248933   
    445271976   

438464646

    444856140        444879589        444902944        444926307       
444949648        444972848        444996110        445019367        445042443   
    445065527        445088503        445111602        445134513       
445157431        445180268        445203136        445226053        445248941   
    445271984   

438465213

    444856157        444879597        444902951        444926315       
444949655        444972855        444996128        445019383        445042450   
    445065535        445088511        445111628        445134521       
445157449        445180276        445203144        445226061        445248958   
    445271992   

438465965

    444856165        444879605        444902969        444926323       
444949663        444972863        444996136        445019391        445042468   
    445065543        445088529        445111636        445134539       
445157456        445180284        445203151        445226079        445248966   
    445272008   

438466310

    444856173        444879613        444902977        444926331       
444949671        444972871        444996144        445019409        445042476   
    445065550        445088537        445111644        445134547       
445157464        445180292        445203169        445226087        445248974   
    445272016   

438466476

    444856181        444879621        444902985        444926349       
444949689        444972889        444996151        445019417        445042484   
    445065568        445088545        445111651        445134554       
445157472        445180300        445203177        445226095        445248982   
    445272024   

438466781

    444856199        444879639        444902993        444926356       
444949697        444972897        444996169        445019425        445042492   
    445065576        445088552        445111669        445134562       
445157480        445180318        445203185        445226103        445248990   
    445272032   

438466898

    444856207        444879647        444903009        444926364       
444949705        444972913        444996177        445019433        445042500   
    445065584        445088560        445111677        445134570       
445157498        445180326        445203193        445226111        445249006   
    445272040   

438467482

    444856215        444879654        444903017        444926372       
444949713        444972921        444996185        445019441        445042518   
    445065592        445088578        445111685        445134588       
445157506        445180334        445203201        445226129        445249014   
    445272057   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

438467607

    444856223        444879662        444903025        444926380       
444949721        444972939        444996193        445019458        445042526   
    445065600        445088586        445111693        445134596       
445157514        445180342        445203219        445226137        445249022   
    445272065   

438468647

    444856231        444879670        444903033        444926398       
444949739        444972947        444996201        445019466        445042534   
    445065618        445088602        445111701        445134604       
445157522        445180359        445203227        445226145        445249030   
    445272073   

438468985

    444856249        444879688        444903041        444926406       
444949747        444972954        444996219        445019474        445042542   
    445065626        445088610        445111719        445134612       
445157530        445180367        445203235        445226152        445249048   
    445272081   

438469181

    444856256        444879696        444903058        444926414       
444949754        444972962        444996227        445019482        445042559   
    445065634        445088628        445111727        445134620       
445157548        445180375        445203243        445226160        445249055   
    445272099   

438470874

    444856264        444879704        444903066        444926422       
444949762        444972970        444996235        445019490        445042567   
    445065642        445088636        445111735        445134638       
445157555        445180383        445203250        445226178        445249063   
    445272107   

438471757

    444856272        444879720        444903074        444926430       
444949770        444972988        444996243        445019508        445042575   
    445065659        445088644        445111743        445134646       
445157563        445180391        445203268        445226186        445249071   
    445272115   

438471781

    444856280        444879738        444903082        444926448       
444949788        444972996        444996250        445019516        445042583   
    445065667        445088651        445111750        445134653       
445157571        445180409        445203276        445226194        445249089   
    445272123   

438472086

    444856298        444879746        444903090        444926455       
444949796        444973002        444996268        445019524        445042591   
    445065675        445088669        445111768        445134661       
445157589        445180417        445203284        445226202        445249097   
    445272131   

438472862

    444856306        444879753        444903116        444926463       
444949804        444973010        444996276        445019532        445042609   
    445065683        445088677        445111776        445134679       
445157597        445180425        445203292        445226210        445249105   
    445272149   

438473522

    444856314        444879761        444903124        444926471       
444949812        444973028        444996284        445019540        445042617   
    445065691        445088685        445111784        445134687       
445157605        445180433        445203300        445226228        445249113   
    445272156   

438473621

    444856322        444879779        444903132        444926489       
444949820        444973036        444996292        445019557        445042625   
    445065709        445088693        445111792        445134695       
445157613        445180441        445203318        445226236        445249121   
    445272164   

438474074

    444856330        444879787        444903140        444926497       
444949838        444973044        444996300        445019565        445042633   
    445065717        445088701        445111800        445134703       
445157621        445180458        445203326        445226244        445249139   
    445272172   

438474082

    444856348        444879795        444903157        444926505       
444949846        444973051        444996318        445019573        445042641   
    445065725        445088719        445111818        445134711       
445157639        445180466        445203334        445226251        445249147   
    445272180   

438474348

    444856355        444879803        444903165        444926513       
444949853        444973069        444996326        445019581        445042658   
    445065733        445088727        445111826        445134729       
445157647        445180474        445203342        445226269        445249154   
    445272198   

438474587

    444856363        444879811        444903173        444926521       
444949861        444973077        444996334        445019599        445042666   
    445065741        445088735        445111834        445134737       
445157654        445180482        445203359        445226277        445249162   
    445272206   

438474777

    444856371        444879829        444903181        444926539       
444949879        444973085        444996342        445019607        445042674   
    445065758        445088743        445111842        445134745       
445157662        445180490        445203367        445226285        445249170   
    445272214   

438475014

    444856389        444879837        444903199        444926547       
444949887        444973093        444996359        445019615        445042682   
    445065766        445088750        445111859        445134752       
445157670        445180508        445203375        445226293        445249188   
    445272222   

438475055

    444856397        444879845        444903207        444926554       
444949895        444973101        444996367        445019623        445042690   
    445065774        445088768        445111867        445134760       
445157688        445180516        445203383        445226301        445249196   
    445272230   

438475170

    444856405        444879852        444903215        444926562       
444949903        444973119        444996375        445019631        445042708   
    445065782        445088776        445111875        445134778       
445157696        445180524        445203391        445226319        445249204   
    445272248   

438476376

    444856413        444879860        444903223        444926570       
444949929        444973127        444996383        445019649        445042716   
    445065790        445088784        445111883        445134786       
445157704        445180532        445203409        445226327        445249212   
    445272255   

438476517

    444856421        444879878        444903231        444926588       
444949937        444973135        444996391        445019656        445042724   
    445065808        445088792        445111891        445134794       
445157712        445180540        445203417        445226335        445249220   
    445272263   

438476905

    444856439        444879886        444903249        444926596       
444949952        444973143        444996409        445019664        445042732   
    445065816        445088800        445111909        445134802       
445157720        445180557        445203425        445226343        445249238   
    445272271   

438478208

    444856447        444879894        444903256        444926604       
444949960        444973150        444996417        445019672        445042740   
    445065824        445088818        445111917        445134810       
445157738        445180565        445203433        445226350        445249246   
    445272289   

438478364

    444856454        444879910        444903264        444926612       
444949978        444973168        444996425        445019680        445042757   
    445065832        445088826        445111925        445134828       
445157746        445180573        445203441        445226368        445249253   
    445272297   

438478604

    444856462        444879928        444903272        444926620       
444949986        444973176        444996433        445019698        445042765   
    445065840        445088834        445111933        445134836       
445157753        445180581        445203458        445226376        445249261   
    445272305   

438478844

    444856470        444879936        444903280        444926638       
444949994        444973184        444996441        445019706        445042773   
    445065857        445088842        445111941        445134844       
445157761        445180599        445203466        445226384        445249279   
    445272313   

438479396

    444856488        444879944        444903298        444926646       
444950000        444973192        444996458        445019714        445042781   
    445065865        445088859        445111958        445134851       
445157779        445180607        445203474        445226392        445249287   
    445272321   

438480857

    444856496        444879951        444903306        444926653       
444950018        444973200        444996466        445019722        445042799   
    445065873        445088867        445111966        445134869       
445157787        445180615        445203482        445226400        445249295   
    445272339   

438481251

    444856504        444879969        444903314        444926661       
444950026        444973218        444996474        445019730        445042815   
    445065881        445088875        445111974        445134877       
445157795        445180623        445203508        445226418        445249303   
    445272347   

438481889

    444856512        444879977        444903322        444926679       
444950034        444973226        444996482        445019748        445042823   
    445065899        445088883        445111990        445134885       
445157803        445180631        445203516        445226426        445249311   
    445272354   

438482440

    444856520        444879985        444903330        444926687       
444950042        444973234        444996490        445019755        445042831   
    445065907        445088891        445112006        445134893       
445157811        445180649        445203524        445226434        445249329   
    445272362   

438482804

    444856538        444879993        444903348        444926695       
444950059        444973242        444996508        445019763        445042849   
    445065915        445088909        445112014        445134901       
445157829        445180656        445203532        445226442        445249337   
    445272370   

438482887

    444856546        444880009        444903355        444926703       
444950067        444973259        444996516        445019771        445042856   
    445065923        445088917        445112022        445134919       
445157837        445180664        445203540        445226459        445249345   
    445272388   

438483299

    444856553        444880017        444903363        444926711       
444950075        444973267        444996524        445019789        445042864   
    445065931        445088925        445112030        445134927       
445157845        445180672        445203557        445226467        445249352   
    445272396   

438483406

    444856561        444880025        444903371        444926729       
444950083        444973275        444996532        445019813        445042872   
    445065949        445088933        445112048        445134935       
445157852        445180680        445203565        445226475        445249360   
    445272404   

438484149

    444856579        444880033        444903389        444926737       
444950091        444973283        444996540        445019821        445042880   
    445065956        445088941        445112055        445134943       
445157860        445180698        445203573        445226483        445249378   
    445272412   

438484966

    444856587        444880041        444903397        444926745       
444950109        444973291        444996557        445019839        445042898   
    445065964        445088958        445112063        445134950       
445157878        445180706        445203581        445226491        445249386   
    445272420   

438485849

    444856595        444880058        444903405        444926752       
444950117        444973309        444996565        445019847        445042906   
    445065972        445088966        445112071        445134968       
445157886        445180714        445203599        445226509        445249394   
    445272438   

438486011

    444856603        444880066        444903413        444926760       
444950125        444973317        444996573        445019854        445042914   
    445065980        445088974        445112089        445134976       
445157894        445180722        445203607        445226517        445249402   
    445272446   

438486433

    444856611        444880074        444903421        444926778       
444950133        444973325        444996581        445019862        445042922   
    445065998        445088982        445112097        445134984       
445157902        445180730        445203615        445226525        445249410   
    445272453   

438486672

    444856629        444880082        444903439        444926786       
444950141        444973333        444996599        445019870        445042930   
    445066004        445088990        445112105        445134992       
445157910        445180748        445203623        445226533        445249428   
    445272461   

438487605

    444856645        444880090        444903447        444926802       
444950158        444973341        444996607        445019888        445042948   
    445066012        445089006        445112121        445135007       
445157928        445180755        445203631        445226541        445249436   
    445272479   

438487795

    444856652        444880108        444903454        444926810       
444950166        444973358        444996615        445019896        445042955   
    445066020        445089014        445112139        445135015       
445157936        445180763        445203649        445226558        445249444   
    445272487   

438487894

    444856660        444880116        444903462        444926828       
444950174        444973366        444996623        445019904        445042963   
    445066038        445089022        445112147        445135023       
445157944        445180771        445203656        445226566        445249451   
    445272495   

438487936

    444856678        444880124        444903470        444926836       
444950182        444973374        444996631        445019912        445042971   
    445066046        445089030        445112154        445135031       
445157969        445180789        445203664        445226574        445249469   
    445272503   

438488298

    444856686        444880132        444903488        444926844       
444950190        444973382        444996649        445019920        445042989   
    445066053        445089048        445112162        445135049       
445157977        445180797        445203672        445226582        445249477   
    445272511   

438489148

    444856694        444880140        444903496        444926851       
444950208        444973390        444996656        445019938        445042997   
    445066061        445089055        445112170        445135056       
445157985        445180805        445203680        445226590        445249485   
    445272529   

438489155

    444856702        444880157        444903504        444926869       
444950216        444973408        444996664        445019946        445043003   
    445066079        445089063        445112188        445135064       
445157993        445180813        445203698        445226608        445249493   
    445272537   

438489650

    444856710        444880165        444903512        444926885       
444950224        444973416        444996672        445019953        445043011   
    445066087        445089071        445112196        445135072       
445158009        445180821        445203706        445226616        445249501   
    445272545   

438491037

    444856728        444880173        444903520        444926893       
444950232        444973424        444996680        445019961        445043029   
    445066095        445089089        445112204        445135080       
445158017        445180839        445203714        445226624        445249519   
    445272552   

438491631

    444856736        444880181        444903538        444926901       
444950240        444973432        444996698        445019979        445043037   
    445066103        445089097        445112212        445135098       
445158025        445180847        445203722        445226632        445249527   
    445272560   

438492431

    444856744        444880199        444903546        444926919       
444950257        444973440        444996706        445019987        445043045   
    445066111        445089105        445112220        445135106       
445158033        445180854        445203730        445226640        445249535   
    445272578   

438492621

    444856751        444880207        444903553        444926927       
444950265        444973457        444996714        445019995        445043052   
    445066129        445089113        445112238        445135114       
445158041        445180862        445203748        445226657        445249543   
    445272586   

438494692

    444856769        444880215        444903561        444926935       
444950273        444973473        444996722        445020001        445043060   
    445066137        445089121        445112246        445135122       
445158058        445180870        445203755        445226665        445249550   
    445272594   

438494940

    444856777        444880223        444903579        444926943       
444950281        444973481        444996730        445020019        445043078   
    445066145        445089139        445112253        445135130       
445158066        445180888        445203763        445226673        445249568   
    445272602   

438495582

    444856785        444880231        444903587        444926950       
444950299        444973499        444996748        445020027        445043086   
    445066152        445089147        445112261        445135148       
445158074        445180896        445203771        445226681        445249576   
    445272610   

438496531

    444856793        444880249        444903595        444926968       
444950307        444973507        444996755        445020035        445043094   
    445066160        445089154        445112279        445135155       
445158082        445180904        445203789        445226699        445249584   
    445272628   

438497117

    444856819        444880256        444903603        444926976       
444950315        444973515        444996763        445020043        445043102   
    445066178        445089162        445112287        445135163       
445158090        445180912        445203797        445226707        445249592   
    445272636   

438497877

    444856827        444880264        444903611        444926984       
444950323        444973523        444996771        445020050        445043110   
    445066186        445089170        445112295        445135171       
445158108        445180920        445203805        445226715        445249600   
    445272644   

438498339

    444856835        444880272        444903629        444926992       
444950331        444973531        444996789        445020068        445043128   
    445066194        445089188        445112303        445135189       
445158116        445180938        445203813        445226723        445249618   
    445272651   

438498511

    444856843        444880280        444903645        444927008       
444950349        444973549        444996797        445020076        445043136   
    445066202        445089196        445112311        445135197       
445158124        445180946        445203821        445226731        445249626   
    445272669   

438499048

    444856850        444880306        444903652        444927016       
444950356        444973556        444996805        445020084        445043144   
    445066210        445089204        445112329        445135205       
445158132        445180953        445203839        445226749        445249634   
    445272677   

438500100

    444856868        444880314        444903660        444927024       
444950364        444973564        444996813        445020092        445043151   
    445066228        445089212        445112337        445135213       
445158140        445180961        445203847        445226756        445249642   
    445272685   

438500886

    444856876        444880322        444903678        444927032       
444950372        444973572        444996821        445020100        445043169   
    445066236        445089220        445112345        445135221       
445158157        445180979        445203854        445226764        445249659   
    445272693   

438501736

    444856892        444880330        444903686        444927040       
444950380        444973580        444996847        445020118        445043177   
    445066244        445089238        445112352        445135239       
445158165        445180987        445203862        445226772        445249667   
    445272701   

438502155

    444856900        444880348        444903694        444927057       
444950398        444973598        444996854        445020126        445043185   
    445066251        445089246        445112360        445135247       
445158173        445180995        445203870        445226780        445249675   
    445272719   

438503609

    444856918        444880355        444903702        444927065       
444950406        444973606        444996862        445020134        445043193   
    445066269        445089253        445112378        445135254       
445158181        445181001        445203888        445226798        445249683   
    445272727   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

438504649

    444856934        444880363        444903710        444927073       
444950414        444973614        444996870        445020142        445043201   
    445066277        445089261        445112386        445135262       
445158199        445181019        445203896        445226806        445249691   
    445272735   

438506297

    444856959        444880371        444903728        444927081       
444950422        444973622        444996888        445020159        445043219   
    445066285        445089279        445112394        445135270       
445158207        445181027        445203904        445226814        445249709   
    445272743   

438508251

    444856967        444880389        444903736        444927099       
444950430        444973630        444996896        445020167        445043227   
    445066293        445089287        445112402        445135288       
445158215        445181035        445203912        445226822        445249717   
    445272750   

438508517

    444856975        444880397        444903744        444927107       
444950448        444973648        444996904        445020175        445043235   
    445066301        445089295        445112410        445135296       
445158223        445181043        445203920        445226830        445249725   
    445272768   

438508582

    444856983        444880405        444903751        444927115       
444950455        444973655        444996912        445020183        445043243   
    445066319        445089303        445112428        445135304       
445158231        445181050        445203938        445226848        445249733   
    445272776   

438509150

    444856991        444880413        444903769        444927123       
444950463        444973663        444996920        445020191        445043250   
    445066327        445089311        445112436        445135312       
445158249        445181068        445203946        445226855        445249741   
    445272784   

438509408

    444857007        444880421        444903777        444927131       
444950471        444973671        444996938        445020209        445043276   
    445066335        445089329        445112444        445135320       
445158256        445181076        445203953        445226863        445249758   
    445272792   

438510315

    444857023        444880439        444903785        444927149       
444950489        444973689        444996946        445020217        445043284   
    445066343        445089337        445112451        445135338       
445158264        445181084        445203961        445226871        445249766   
    445272800   

438510414

    444857031        444880447        444903793        444927156       
444950497        444973697        444996953        445020225        445043292   
    445066350        445089345        445112469        445135346       
445158272        445181092        445203979        445226889        445249774   
    445272818   

438510463

    444857049        444880454        444903801        444927164       
444950505        444973705        444996961        445020233        445043300   
    445066368        445089352        445112477        445135353       
445158280        445181100        445203987        445226897        445249782   
    445272826   

438510489

    444857056        444880462        444903819        444927172       
444950513        444973713        444996979        445020241        445043318   
    445066376        445089360        445112485        445135361       
445158298        445181118        445203995        445226905        445249790   
    445272834   

438510661

    444857064        444880470        444903827        444927180       
444950521        444973721        444996987        445020258        445043326   
    445066384        445089378        445112493        445135379       
445158306        445181126        445204001        445226913        445249808   
    445272842   

438511040

    444857072        444880488        444903835        444927198       
444950539        444973739        444996995        445020266        445043334   
    445066392        445089386        445112501        445135387       
445158314        445181134        445204019        445226921        445249816   
    445272859   

438511321

    444857080        444880496        444903843        444927206       
444950547        444973747        444997001        445020274        445043342   
    445066400        445089394        445112519        445135395       
445158322        445181142        445204027        445226939        445249824   
    445272867   

438511669

    444857098        444880504        444903850        444927214       
444950554        444973754        444997019        445020282        445043359   
    445066418        445089402        445112527        445135403       
445158330        445181159        445204035        445226947        445249832   
    445272875   

438511735

    444857106        444880520        444903868        444927222       
444950562        444973762        444997027        445020290        445043367   
    445066426        445089410        445112535        445135411       
445158348        445181167        445204043        445226954        445249840   
    445272883   

438607723

    444857114        444880538        444903876        444927230       
444950570        444973770        444997035        445020308        445043375   
    445066434        445089428        445112543        445135429       
445158355        445181175        445204050        445226962        445249857   
    445272891   

440622934

    444857122        444880546        444903884        444927255       
444950588        444973788        444997043        445020316        445043383   
    445066442        445089436        445112550        445135437       
445158363        445181183        445204068        445226970        445249865   
    445272909   

440649762

    444857130        444880553        444903892        444927263       
444950596        444973796        444997050        445020324        445043391   
    445066459        445089444        445112568        445135445       
445158371        445181191        445204076        445226988        445249873   
    445272917   

440667319

    444857148        444880561        444903900        444927271       
444950604        444973804        444997068        445020332        445043409   
    445066467        445089451        445112576        445135452       
445158389        445181209        445204084        445226996        445249881   
    445272925   

440680080

    444857155        444880579        444903918        444927289       
444950612        444973812        444997076        445020340        445043417   
    445066475        445089469        445112584        445135460       
445158397        445181217        445204092        445227002        445249899   
    445272933   

440707123

    444857171        444880587        444903926        444927297       
444950620        444973820        444997084        445020357        445043425   
    445066483        445089477        445112592        445135478       
445158405        445181225        445204100        445227010        445249907   
    445272941   

440721454

    444857189        444880595        444903934        444927305       
444950638        444973838        444997092        445020365        445043433   
    445066491        445089485        445112600        445135486       
445158413        445181233        445204118        445227028        445249915   
    445272958   

440726180

    444857197        444880603        444903942        444927321       
444950646        444973846        444997100        445020373        445043441   
    445066509        445089493        445112618        445135494       
445158421        445181241        445204126        445227036        445249923   
    445272966   

440735041

    444857205        444880611        444903959        444927339       
444950653        444973853        444997118        445020381        445043458   
    445066517        445089501        445112626        445135502       
445158439        445181258        445204134        445227044        445249931   
    445272974   

440742104

    444857213        444880629        444903975        444927347       
444950661        444973861        444997126        445020399        445043466   
    445066525        445089519        445112634        445135528       
445158447        445181266        445204142        445227051        445249949   
    445272982   

440884351

    444857221        444880637        444903983        444927354       
444950679        444973879        444997134        445020407        445043474   
    445066533        445089527        445112642        445135536       
445158454        445181274        445204159        445227069        445249956   
    445272990   

441047529

    444857239        444880645        444903991        444927362       
444950695        444973887        444997142        445020415        445043482   
    445066541        445089535        445112659        445135544       
445158462        445181282        445204167        445227077        445249964   
    445273006   

441073814

    444857247        444880652        444904007        444927370       
444950703        444973895        444997159        445020423        445043490   
    445066558        445089543        445112667        445135551       
445158470        445181290        445204175        445227085        445249972   
    445273014   

441209749

    444857254        444880660        444904015        444927396       
444950711        444973911        444997167        445020431        445043508   
    445066566        445089550        445112675        445135569       
445158488        445181308        445204183        445227093        445249980   
    445273022   

441386273

    444857262        444880678        444904023        444927404       
444950729        444973929        444997175        445020449        445043516   
    445066574        445089568        445112683        445135577       
445158496        445181316        445204191        445227101        445249998   
    445273030   

441685625

    444857270        444880686        444904031        444927412       
444950737        444973945        444997183        445020456        445043524   
    445066582        445089576        445112691        445135585       
445158504        445181324        445204209        445227119        445250004   
    445273048   

441829546

    444857288        444880694        444904049        444927420       
444950745        444973952        444997191        445020464        445043532   
    445066590        445089584        445112709        445135593       
445158512        445181332        445204217        445227127        445250012   
    445273055   

441912938

    444857296        444880702        444904056        444927438       
444950752        444973960        444997209        445020472        445043540   
    445066608        445089592        445112717        445135601       
445158520        445181340        445204225        445227135        445250020   
    445273063   

442171542

    444857304        444880710        444904064        444927446       
444950760        444973978        444997217        445020480        445043557   
    445066616        445089600        445112725        445135619       
445158538        445181357        445204233        445227143        445250038   
    445273071   

442713483

    444857312        444880728        444904072        444927453       
444950778        444973986        444997233        445020498        445043565   
    445066624        445089618        445112733        445135627       
445158546        445181365        445204241        445227150        445250046   
    445273089   

442755781

    444857320        444880736        444904080        444927461       
444950786        444973994        444997241        445020506        445043573   
    445066632        445089626        445112741        445135635       
445158553        445181373        445204258        445227168        445250053   
    445273097   

442788048

    444857338        444880744        444904098        444927479       
444950794        444974000        444997258        445020514        445043581   
    445066640        445089634        445112758        445135643       
445158561        445181381        445204266        445227176        445250061   
    445273105   

443015318

    444857346        444880751        444904106        444927487       
444950802        444974018        444997266        445020522        445043599   
    445066657        445089642        445112766        445135650       
445158579        445181407        445204274        445227184        445250079   
    445273113   

443072574

    444857353        444880769        444904114        444927495       
444950810        444974026        444997274        445020530        445043607   
    445066665        445089659        445112774        445135668       
445158587        445181415        445204282        445227192        445250087   
    445273121   

443473301

    444857361        444880777        444904122        444927503       
444950828        444974034        444997282        445020548        445043615   
    445066673        445089667        445112782        445135676       
445158595        445181423        445204290        445227200        445250095   
    445273139   

443474341

    444857379        444880785        444904130        444927511       
444950836        444974042        444997290        445020555        445043623   
    445066681        445089675        445112790        445135684       
445158603        445181431        445204308        445227218        445250103   
    445273147   

443494232

    444857387        444880793        444904148        444927529       
444950844        444974059        444997308        445020563        445043631   
    445066699        445089683        445112808        445135692       
445158611        445181449        445204316        445227226        445250111   
    445273154   

443513932

    444857395        444880801        444904155        444927537       
444950851        444974067        444997316        445020571        445043649   
    445066707        445089691        445112816        445135700       
445158629        445181456        445204324        445227234        445250129   
    445273162   

443524210

    444857403        444880819        444904163        444927545       
444950869        444974075        444997324        445020589        445043656   
    445066723        445089709        445112824        445135718       
445158637        445181464        445204332        445227242        445250137   
    445273170   

443528542

    444857429        444880827        444904171        444927552       
444950877        444974083        444997332        445020597        445043664   
    445066731        445089717        445112832        445135726       
445158645        445181472        445204340        445227259        445250145   
    445273188   

443533575

    444857437        444880835        444904189        444927560       
444950885        444974091        444997340        445020605        445043672   
    445066749        445089725        445112840        445135734       
445158652        445181480        445204357        445227267        445250152   
    445273196   

443560024

    444857445        444880843        444904197        444927578       
444950893        444974109        444997357        445020613        445043680   
    445066756        445089733        445112857        445135742       
445158660        445181498        445204365        445227275        445250160   
    445273204   

443586326

    444857460        444880850        444904205        444927586       
444950901        444974117        444997365        445020621        445043698   
    445066764        445089741        445112865        445135759       
445158678        445181506        445204373        445227283        445250178   
    445273212   

443586383

    444857478        444880876        444904213        444927594       
444950919        444974125        444997373        445020639        445043706   
    445066772        445089758        445112873        445135767       
445158686        445181514        445204381        445227291        445250186   
    445273220   

443586516

    444857486        444880884        444904221        444927602       
444950927        444974133        444997381        445020647        445043714   
    445066780        445089766        445112881        445135775       
445158694        445181522        445204399        445227309        445250194   
    445273238   

443587092

    444857494        444880892        444904239        444927610       
444950935        444974141        444997399        445020654        445043722   
    445066798        445089774        445112899        445135783       
445158702        445181530        445204407        445227317        445250202   
    445273246   

443587399

    444857502        444880900        444904247        444927628       
444950943        444974158        444997407        445020670        445043730   
    445066806        445089782        445112907        445135791       
445158710        445181548        445204415        445227325        445250210   
    445273253   

443588926

    444857510        444880918        444904254        444927636       
444950950        444974166        444997415        445020688        445043748   
    445066814        445089790        445112915        445135809       
445158728        445181555        445204423        445227333        445250228   
    445273261   

443596630

    444857528        444880926        444904262        444927644       
444950968        444974174        444997423        445020696        445043755   
    445066822        445089808        445112923        445135817       
445158736        445181563        445204431        445227341        445250236   
    445273279   

443602636

    444857536        444880934        444904270        444927651       
444950976        444974182        444997431        445020704        445043763   
    445066830        445089816        445112931        445135825       
445158744        445181571        445204449        445227358        445250244   
    445273287   

443605217

    444857544        444880942        444904288        444927669       
444950984        444974190        444997449        445020712        445043771   
    445066848        445089824        445112949        445135833       
445158751        445181589        445204456        445227366        445250251   
    445273295   

443608005

    444857551        444880959        444904296        444927677       
444950992        444974208        444997456        445020720        445043789   
    445066855        445089832        445112956        445135841       
445158769        445181597        445204464        445227374        445250269   
    445273303   

443610522

    444857569        444880967        444904304        444927685       
444951008        444974216        444997464        445020738        445043797   
    445066863        445089840        445112964        445135858       
445158777        445181605        445204472        445227382        445250277   
    445273311   

443615067

    444857577        444880975        444904312        444927693       
444951016        444974224        444997472        445020746        445043805   
    445066871        445089857        445112972        445135866       
445158785        445181613        445204480        445227390        445250293   
    445273329   

443624671

    444857585        444880983        444904320        444927701       
444951024        444974232        444997480        445020753        445043813   
    445066889        445089865        445112980        445135874       
445158793        445181621        445204498        445227408        445250301   
    445273337   

443626650

    444857593        444880991        444904338        444927719       
444951032        444974240        444997498        445020761        445043821   
    445066897        445089873        445112998        445135882       
445158801        445181639        445204506        445227416        445250319   
    445273345   

443626668

    444857601        444881007        444904346        444927727       
444951040        444974257        444997506        445020779        445043839   
    445066905        445089881        445113004        445135890       
445158819        445181647        445204514        445227424        445250327   
    445273352   

443633086

    444857619        444881015        444904353        444927735       
444951057        444974265        444997514        445020787        445043847   
    445066913        445089899        445113012        445135908       
445158827        445181654        445204522        445227432        445250335   
    445273360   

443640941

    444857627        444881023        444904361        444927743       
444951065        444974273        444997522        445020795        445043854   
    445066921        445089907        445113020        445135916       
445158835        445181662        445204530        445227440        445250343   
    445273378   

443643820

    444857635        444881031        444904379        444927750       
444951073        444974281        444997530        445020803        445043862   
    445066939        445089915        445113038        445135924       
445158843        445181670        445204548        445227457        445250350   
    445273386   

443647045

    444857643        444881049        444904387        444927768       
444951081        444974299        444997548        445020811        445043870   
    445066947        445089923        445113046        445135932       
445158850        445181688        445204555        445227465        445250368   
    445273394   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

443647581

    444857650        444881064        444904395        444927776       
444951099        444974307        444997555        445020829        445043888   
    445066954        445089931        445113053        445135940       
445158868        445181696        445204563        445227473        445250376   
    445273402   

443654777

    444857668        444881072        444904403        444927784       
444951107        444974315        444997563        445020837        445043896   
    445066962        445089949        445113061        445135957       
445158876        445181704        445204571        445227481        445250384   
    445273410   

443655550

    444857676        444881080        444904411        444927792       
444951115        444974323        444997571        445020845        445043904   
    445066970        445089956        445113079        445135965       
445158884        445181712        445204589        445227499        445250392   
    445273428   

443656400

    444857684        444881098        444904429        444927800       
444951123        444974331        444997589        445020852        445043912   
    445066988        445089964        445113087        445135973       
445158892        445181720        445204597        445227507        445250400   
    445273436   

443665203

    444857692        444881106        444904437        444927818       
444951131        444974349        444997597        445020860        445043920   
    445066996        445089972        445113095        445135981       
445158900        445181738        445204605        445227515        445250418   
    445273444   

443665369

    444857700        444881114        444904445        444927826       
444951149        444974356        444997605        445020878        445043938   
    445067002        445089980        445113103        445135999       
445158918        445181746        445204613        445227523        445250426   
    445273451   

443667373

    444857718        444881122        444904452        444927834       
444951156        444974364        444997613        445020886        445043946   
    445067010        445089998        445113111        445136005       
445158926        445181753        445204621        445227531        445250434   
    445273469   

443671391

    444857726        444881130        444904460        444927842       
444951164        444974380        444997621        445020894        445043953   
    445067028        445090004        445113129        445136013       
445158934        445181761        445204639        445227549        445250442   
    445273477   

443678255

    444857734        444881148        444904478        444927859       
444951172        444974398        444997639        445020902        445043961   
    445067036        445090012        445113137        445136021       
445158942        445181779        445204647        445227556        445250459   
    445273485   

443678735

    444857742        444881155        444904486        444927867       
444951180        444974406        444997647        445020910        445043979   
    445067044        445090020        445113145        445136039       
445158959        445181787        445204654        445227564        445250467   
    445273493   

443681689

    444857759        444881163        444904494        444927875       
444951198        444974414        444997654        445020928        445043987   
    445067051        445090038        445113160        445136047       
445158967        445181795        445204662        445227572        445250475   
    445273501   

443682729

    444857767        444881171        444904502        444927883       
444951206        444974422        444997662        445020936        445043995   
    445067069        445090046        445113178        445136054       
445158975        445181803        445204670        445227580        445250483   
    445273519   

443688791

    444857775        444881197        444904510        444927891       
444951214        444974430        444997670        445020944        445044001   
    445067077        445090053        445113186        445136062       
445158983        445181811        445204688        445227598        445250491   
    445273527   

443693395

    444857783        444881213        444904528        444927909       
444951222        444974448        444997688        445020951        445044019   
    445067085        445090061        445113194        445136070       
445158991        445181829        445204696        445227606        445250509   
    445273535   

443697636

    444857791        444881221        444904536        444927917       
444951230        444974455        444997704        445020969        445044027   
    445067093        445090079        445113202        445136088       
445159007        445181837        445204704        445227614        445250517   
    445273543   

443700018

    444857809        444881239        444904551        444927925       
444951248        444974463        444997712        445020977        445044035   
    445067101        445090087        445113210        445136096       
445159015        445181845        445204712        445227622        445250525   
    445273550   

443701321

    444857817        444881247        444904569        444927933       
444951255        444974471        444997720        445020985        445044043   
    445067119        445090103        445113228        445136104       
445159023        445181852        445204720        445227630        445250533   
    445273568   

443703400

    444857825        444881254        444904577        444927941       
444951263        444974489        444997738        445020993        445044050   
    445067127        445090111        445113236        445136112       
445159031        445181878        445204738        445227648        445250541   
    445273576   

443712666

    444857833        444881262        444904585        444927958       
444951271        444974497        444997746        445021009        445044068   
    445067135        445090129        445113244        445136120       
445159049        445181886        445204746        445227655        445250558   
    445273584   

443719471

    444857841        444881270        444904593        444927966       
444951289        444974505        444997753        445021017        445044076   
    445067143        445090137        445113251        445136138       
445159056        445181894        445204753        445227663        445250566   
    445273592   

443722392

    444857858        444881288        444904601        444927974       
444951297        444974513        444997761        445021025        445044084   
    445067150        445090145        445113269        445136146       
445159064        445181902        445204761        445227671        445250574   
    445273600   

443725882

    444857866        444881296        444904619        444927982       
444951305        444974521        444997779        445021033        445044092   
    445067168        445090152        445113277        445136153       
445159072        445181910        445204787        445227689        445250582   
    445273618   

443731088

    444857874        444881304        444904627        444927990       
444951313        444974539        444997787        445021041        445044118   
    445067176        445090160        445113285        445136161       
445159080        445181928        445204795        445227697        445250590   
    445273626   

443734421

    444857882        444881312        444904635        444928006       
444951321        444974547        444997795        445021058        445044126   
    445067184        445090178        445113293        445136179       
445159098        445181936        445204803        445227705        445250608   
    445273634   

443735469

    444857890        444881320        444904643        444928014       
444951339        444974554        444997803        445021066        445044134   
    445067192        445090186        445113301        445136187       
445159106        445181944        445204811        445227713        445250616   
    445273642   

443739040

    444857908        444881338        444904650        444928022       
444951347        444974562        444997829        445021074        445044142   
    445067200        445090194        445113319        445136195       
445159114        445181951        445204829        445227721        445250624   
    445273659   

443745930

    444857916        444881346        444904668        444928030       
444951354        444974570        444997837        445021082        445044159   
    445067218        445090202        445113327        445136203       
445159122        445181969        445204837        445227739        445250632   
    445273667   

443749270

    444857924        444881353        444904676        444928055       
444951362        444974588        444997845        445021090        445044167   
    445067226        445090210        445113335        445136211       
445159130        445181977        445204845        445227747        445250640   
    445273675   

443753322

    444857932        444881361        444904684        444928063       
444951370        444974596        444997852        445021108        445044175   
    445067234        445090228        445113343        445136229       
445159148        445181985        445204852        445227754        445250657   
    445273683   

443759063

    444857940        444881379        444904692        444928071       
444951388        444974604        444997860        445021116        445044183   
    445067242        445090236        445113350        445136237       
445159155        445181993        445204860        445227762        445250665   
    445273691   

443759576

    444857957        444881387        444904700        444928089       
444951396        444974612        444997878        445021124        445044191   
    445067259        445090244        445113368        445136245       
445159163        445182009        445204878        445227770        445250673   
    445273717   

443763297

    444857965        444881395        444904718        444928097       
444951404        444974620        444997886        445021132        445044209   
    445067267        445090251        445113376        445136252       
445159171        445182017        445204886        445227788        445250681   
    445273725   

443766431

    444857973        444881403        444904726        444928105       
444951412        444974638        444997894        445021140        445044217   
    445067275        445090269        445113384        445136260       
445159189        445182025        445204894        445227796        445250699   
    445273733   

443774179

    444857981        444881411        444904734        444928113       
444951420        444974646        444997902        445021157        445044225   
    445067283        445090277        445113392        445136278       
445159197        445182033        445204902        445227804        445250707   
    445273741   

443777883

    444857999        444881429        444904742        444928121       
444951438        444974653        444997910        445021165        445044233   
    445067291        445090285        445113400        445136286       
445159205        445182041        445204910        445227812        445250715   
    445273758   

443783956

    444858005        444881437        444904759        444928139       
444951446        444974661        444997928        445021173        445044241   
    445067309        445090293        445113418        445136294       
445159213        445182058        445204928        445227820        445250723   
    445273766   

443795786

    444858013        444881445        444904767        444928147       
444951453        444974679        444997936        445021181        445044258   
    445067317        445090301        445113426        445136302       
445159221        445182066        445204936        445227838        445250731   
    445273774   

443798236

    444858021        444881452        444904775        444928162       
444951461        444974687        444997944        445021199        445044266   
    445067325        445090319        445113434        445136310       
445159239        445182074        445204944        445227846        445250749   
    445273782   

443803218

    444858039        444881460        444904783        444928170       
444951479        444974695        444997951        445021207        445044274   
    445067333        445090327        445113442        445136328       
445159247        445182082        445204951        445227861        445250756   
    445273790   

443803978

    444858047        444881478        444904791        444928188       
444951487        444974703        444997969        445021215        445044282   
    445067341        445090335        445113459        445136336       
445159254        445182090        445204969        445227879        445250764   
    445273808   

443836937

    444858054        444881486        444904809        444928196       
444951495        444974711        444997977        445021223        445044290   
    445067358        445090343        445113467        445136344       
445159262        445182108        445204977        445227887        445250772   
    445273816   

443838255

    444858062        444881494        444904817        444928204       
444951503        444974729        444997985        445021231        445044308   
    445067366        445090350        445113475        445136351       
445159270        445182116        445204985        445227895        445250780   
    445273824   

443875950

    444858070        444881502        444904825        444928212       
444951511        444974737        444997993        445021249        445044316   
    445067374        445090368        445113483        445136369       
445159288        445182124        445204993        445227903        445250798   
    445273832   

443878905

    444858088        444881510        444904833        444928220       
444951529        444974745        444998009        445021256        445044324   
    445067382        445090376        445113491        445136377       
445159296        445182132        445205008        445227911        445250806   
    445273840   

443883285

    444858096        444881528        444904841        444928238       
444951545        444974752        444998017        445021264        445044332   
    445067390        445090384        445113509        445136385       
445159304        445182140        445205016        445227929        445250814   
    445273857   

443884630

    444858104        444881536        444904858        444928246       
444951552        444974760        444998025        445021272        445044340   
    445067408        445090392        445113517        445136393       
445159312        445182157        445205024        445227937        445250822   
    445273865   

443888342

    444858112        444881544        444904866        444928253       
444951560        444974778        444998033        445021280        445044357   
    445067416        445090400        445113525        445136401       
445159320        445182165        445205032        445227945        445250830   
    445273873   

443896436

    444858120        444881551        444904874        444928261       
444951578        444974786        444998041        445021298        445044365   
    445067424        445090418        445113533        445136419       
445159338        445182173        445205040        445227952        445250848   
    445273881   

443902101

    444858138        444881569        444904882        444928279       
444951586        444974794        444998058        445021306        445044373   
    445067432        445090426        445113541        445136427       
445159346        445182181        445205057        445227960        445250855   
    445273899   

443905567

    444858146        444881577        444904890        444928287       
444951594        444974802        444998066        445021314        445044381   
    445067440        445090434        445113566        445136435       
445159353        445182199        445205065        445227978        445250863   
    445273907   

443927256

    444858153        444881585        444904908        444928295       
444951602        444974810        444998074        445021322        445044399   
    445067457        445090442        445113574        445136443       
445159361        445182207        445205081        445227986        445250871   
    445273915   

443963186

    444858161        444881593        444904916        444928303       
444951610        444974828        444998082        445021330        445044407   
    445067465        445090459        445113582        445136450       
445159379        445182215        445205099        445227994        445250889   
    445273923   

444032387

    444858179        444881601        444904924        444928311       
444951628        444974836        444998090        445021348        445044415   
    445067473        445090467        445113590        445136468       
445159387        445182223        445205107        445228000        445250897   
    445273931   

444037659

    444858187        444881619        444904932        444928329       
444951636        444974844        444998108        445021355        445044423   
    445067481        445090475        445113608        445136476       
445159395        445182231        445205115        445228018        445250905   
    445273949   

444059182

    444858195        444881627        444904940        444928337       
444951644        444974851        444998116        445021363        445044431   
    445067499        445090483        445113616        445136484       
445159403        445182249        445205131        445228026        445250913   
    445273956   

444089957

    444858203        444881635        444904957        444928345       
444951651        444974869        444998124        445021371        445044449   
    445067507        445090491        445113624        445136492       
445159411        445182256        445205149        445228034        445250921   
    445273964   

444092829

    444858211        444881643        444904965        444928352       
444951669        444974877        444998132        445021389        445044456   
    445067515        445090509        445113632        445136500       
445159429        445182264        445205156        445228042        445250939   
    445273972   

444095384

    444858229        444881650        444904973        444928360       
444951677        444974885        444998140        445021397        445044464   
    445067523        445090517        445113640        445136518       
445159437        445182272        445205164        445228059        445250947   
    445273980   

444097653

    444858237        444881668        444904981        444928378       
444951685        444974893        444998157        445021405        445044472   
    445067531        445090525        445113657        445136526       
445159445        445182280        445205172        445228067        445250954   
    445273998   

444100911

    444858245        444881676        444904999        444928386       
444951693        444974901        444998173        445021413        445044480   
    445067549        445090533        445113665        445136534       
445159452        445182298        445205180        445228075        445250962   
    445274004   

444118293

    444858252        444881684        444905004        444928394       
444951701        444974919        444998181        445021421        445044506   
    445067556        445090541        445113673        445136542       
445159460        445182306        445205198        445228083        445250970   
    445274012   

444118954

    444858260        444881692        444905012        444928402       
444951719        444974927        444998199        445021439        445044514   
    445067564        445090558        445113681        445136559       
445159478        445182314        445205206        445228091        445250988   
    445274020   

444126577

    444858278        444881700        444905020        444928410       
444951727        444974935        444998207        445021447        445044522   
    445067572        445090566        445113699        445136567       
445159486        445182322        445205214        445228109        445250996   
    445274038   

444134647

    444858286        444881718        444905038        444928428       
444951735        444974943        444998215        445021454        445044530   
    445067580        445090574        445113707        445136575       
445159494        445182348        445205222        445228117        445251002   
    445274046   

444137731

    444858294        444881726        444905046        444928444       
444951743        444974950        444998223        445021462        445044548   
    445067598        445090582        445113715        445136583       
445159502        445182355        445205230        445228125        445251010   
    445274053   

444138333

    444858302        444881734        444905053        444928451       
444951750        444974968        444998231        445021470        445044555   
    445067606        445090590        445113723        445136591       
445159510        445182363        445205248        445228133        445251028   
    445274061   

444147946

    444858310        444881742        444905061        444928469       
444951768        444974976        444998249        445021488        445044563   
    445067614        445090608        445113731        445136609       
445159528        445182371        445205255        445228141        445251036   
    445274079   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

444164156

    444858328        444881759        444905079        444928477       
444951776        444974984        444998256        445021496        445044571   
    445067622        445090616        445113749        445136617       
445159536        445182389        445205263        445228158        445251044   
    445274087   

444168637

    444858336        444881767        444905095        444928485       
444951784        444974992        444998264        445021504        445044589   
    445067630        445090624        445113756        445136625       
445159544        445182397        445205271        445228166        445251051   
    445274095   

444184519

    444858344        444881775        444905111        444928493       
444951792        444975007        444998272        445021512        445044597   
    445067648        445090632        445113772        445136633       
445159551        445182405        445205289        445228174        445251069   
    445274103   

444191175

    444858351        444881791        444905129        444928501       
444951800        444975015        444998280        445021520        445044605   
    445067655        445090640        445113780        445136641       
445159569        445182413        445205297        445228182        445251077   
    445274111   

444202402

    444858369        444881809        444905137        444928519       
444951818        444975023        444998298        445021538        445044613   
    445067663        445090657        445113798        445136658       
445159577        445182421        445205305        445228190        445251085   
    445274129   

444230049

    444858377        444881817        444905145        444928527       
444951826        444975031        444998306        445021546        445044621   
    445067689        445090665        445113806        445136666       
445159585        445182439        445205313        445228208        445251093   
    445274137   

444236749

    444858385        444881825        444905152        444928535       
444951834        444975049        444998314        445021553        445044639   
    445067697        445090673        445113814        445136674       
445159593        445182447        445205321        445228216        445251101   
    445274145   

444238067

    444858393        444881833        444905160        444928543       
444951842        444975056        444998322        445021561        445044647   
    445067705        445090681        445113822        445136682       
445159601        445182454        445205339        445228224        445251119   
    445274152   

444239016

    444858401        444881841        444905178        444928550       
444951859        444975064        444998330        445021579        445044654   
    445067713        445090699        445113830        445136690       
445159619        445182462        445205347        445228232        445251127   
    445274160   

444242655

    444858419        444881858        444905186        444928568       
444951867        444975072        444998348        445021587        445044662   
    445067721        445090707        445113848        445136708       
445159627        445182470        445205354        445228240        445251135   
    445274178   

444245849

    444858427        444881866        444905194        444928576       
444951875        444975080        444998355        445021595        445044670   
    445067739        445090715        445113855        445136716       
445159635        445182488        445205362        445228257        445251143   
    445274186   

444267033

    444858435        444881874        444905202        444928584       
444951883        444975098        444998363        445021603        445044688   
    445067747        445090723        445113863        445136724       
445159643        445182496        445205370        445228265        445251168   
    445274194   

444273155

    444858443        444881882        444905210        444928592       
444951891        444975106        444998371        445021611        445044696   
    445067754        445090731        445113871        445136732       
445159650        445182504        445205388        445228273        445251176   
    445274202   

444274864

    444858450        444881890        444905228        444928600       
444951909        444975114        444998389        445021629        445044704   
    445067762        445090749        445113889        445136740       
445159668        445182512        445205396        445228281        445251184   
    445274210   

444296669

    444858468        444881908        444905236        444928618       
444951917        444975122        444998397        445021637        445044712   
    445067770        445090756        445113897        445136757       
445159676        445182520        445205404        445228299        445251192   
    445274228   

444307177

    444858476        444881916        444905244        444928626       
444951925        444975130        444998405        445021645        445044720   
    445067788        445090764        445113905        445136765       
445159684        445182538        445205420        445228307        445251200   
    445274236   

444315725

    444858484        444881924        444905251        444928634       
444951933        444975148        444998413        445021652        445044738   
    445067796        445090772        445113913        445136773       
445159692        445182546        445205438        445228315        445251218   
    445274244   

444322713

    444858492        444881932        444905269        444928642       
444951941        444975155        444998421        445021660        445044746   
    445067804        445090780        445113921        445136781       
445159700        445182553        445205446        445228323        445251226   
    445274251   

444325153

    444858500        444881957        444905277        444928659       
444951958        444975163        444998439        445021678        445044753   
    445067812        445090798        445113939        445136799       
445159718        445182561        445205453        445228331        445251234   
    445274269   

444333181

    444858518        444881965        444905285        444928667       
444951966        444975171        444998447        445021686        445044761   
    445067820        445090806        445113947        445136807       
445159726        445182579        445205461        445228349        445251242   
    445274277   

444338180

    444858526        444881973        444905293        444928675       
444951974        444975189        444998454        445021694        445044779   
    445067838        445090814        445113954        445136815       
445159734        445182587        445205479        445228356        445251259   
    445274285   

444381578

    444858534        444881981        444905301        444928683       
444951982        444975197        444998462        445021702        445044787   
    445067846        445090822        445113962        445136823       
445159742        445182595        445205487        445228364        445251267   
    445274293   

444403737

    444858542        444881999        444905319        444928691       
444951990        444975205        444998470        445021710        445044795   
    445067853        445090830        445113970        445136831       
445159759        445182603        445205495        445228372        445251275   
    445274301   

444409239

    444858559        444882005        444905327        444928709       
444952006        444975213        444998488        445021728        445044803   
    445067861        445090848        445113988        445136849       
445159767        445182611        445205503        445228380        445251283   
    445274319   

444411748

    444858567        444882013        444905335        444928717       
444952014        444975221        444998496        445021736        445044811   
    445067879        445090855        445113996        445136856       
445159775        445182629        445205511        445228398        445251291   
    445274327   

444411789

    444858575        444882021        444905343        444928725       
444952022        444975239        444998504        445021744        445044829   
    445067887        445090863        445114002        445136864       
445159783        445182637        445205529        445228406        445251309   
    445274335   

444412100

    444858583        444882039        444905350        444928733       
444952030        444975247        444998512        445021751        445044837   
    445067895        445090871        445114010        445136872       
445159791        445182645        445205537        445228414        445251317   
    445274343   

444412936

    444858591        444882047        444905368        444928741       
444952048        444975254        444998520        445021769        445044845   
    445067911        445090889        445114028        445136880       
445159809        445182652        445205545        445228422        445251325   
    445274350   

444413157

    444858609        444882054        444905384        444928758       
444952055        444975262        444998538        445021777        445044852   
    445067929        445090897        445114036        445136898       
445159817        445182660        445205552        445228430        445251333   
    445274368   

444413918

    444858617        444882062        444905392        444928766       
444952063        444975270        444998546        445021785        445044860   
    445067937        445090905        445114044        445136906       
445159825        445182678        445205560        445228448        445251341   
    445274376   

444413926

    444858625        444882070        444905400        444928774       
444952071        444975288        444998553        445021793        445044878   
    445067945        445090913        445114051        445136914       
445159833        445182686        445205578        445228455        445251358   
    445274384   

444414015

    444858633        444882088        444905418        444928782       
444952089        444975296        444998561        445021801        445044886   
    445067952        445090921        445114069        445136922       
445159841        445182694        445205586        445228463        445251366   
    445274392   

444414718

    444858641        444882096        444905426        444928790       
444952097        444975304        444998579        445021819        445044894   
    445067960        445090939        445114077        445136930       
445159858        445182702        445205594        445228471        445251374   
    445274400   

444416051

    444858658        444882104        444905434        444928808       
444952105        444975320        444998587        445021827        445044902   
    445067978        445090947        445114085        445136948       
445159866        445182710        445205602        445228489        445251382   
    445274418   

444416960

    444858666        444882112        444905442        444928816       
444952113        444975338        444998595        445021835        445044910   
    445067986        445090954        445114093        445136955       
445159874        445182728        445205610        445228497        445251390   
    445274426   

444417471

    444858674        444882120        444905459        444928824       
444952121        444975346        444998603        445021850        445044928   
    445067994        445090962        445114101        445136963       
445159882        445182736        445205628        445228505        445251408   
    445274434   

444419279

    444858682        444882138        444905467        444928832       
444952139        444975353        444998611        445021868        445044936   
    445068000        445090970        445114119        445136971       
445159890        445182744        445205636        445228513        445251416   
    445274442   

444420418

    444858690        444882146        444905475        444928840       
444952147        444975361        444998629        445021876        445044944   
    445068018        445090988        445114127        445136989       
445159908        445182751        445205644        445228521        445251424   
    445274459   

444420947

    444858708        444882153        444905483        444928857       
444952154        444975379        444998637        445021884        445044951   
    445068026        445090996        445114135        445136997       
445159916        445182769        445205651        445228539        445251432   
    445274467   

444422562

    444858716        444882161        444905491        444928865       
444952162        444975387        444998645        445021892        445044969   
    445068034        445091002        445114143        445137003       
445159924        445182777        445205669        445228547        445251440   
    445274475   

444423784

    444858724        444882179        444905509        444928873       
444952170        444975395        444998652        445021900        445044977   
    445068042        445091010        445114150        445137011       
445159932        445182785        445205677        445228554        445251457   
    445274483   

444424253

    444858732        444882187        444905517        444928881       
444952188        444975403        444998660        445021918        445044985   
    445068059        445091028        445114168        445137029       
445159940        445182793        445205685        445228562        445251465   
    445274491   

444426852

    444858740        444882195        444905525        444928899       
444952196        444975411        444998678        445021926        445044993   
    445068067        445091036        445114176        445137037       
445159957        445182801        445205693        445228570        445251473   
    445274509   

444426944

    444858757        444882203        444905533        444928907       
444952204        444975429        444998686        445021934        445045008   
    445068075        445091044        445114184        445137045       
445159965        445182819        445205701        445228588        445251481   
    445274517   

444427058

    444858765        444882211        444905541        444928915       
444952212        444975437        444998694        445021942        445045016   
    445068083        445091051        445114200        445137052       
445159973        445182827        445205719        445228596        445251499   
    445274525   

444427363

    444858773        444882229        444905558        444928923       
444952220        444975445        444998702        445021959        445045024   
    445068091        445091069        445114218        445137060       
445159981        445182835        445205727        445228604        445251507   
    445274533   

444430987

    444858781        444882237        444905566        444928931       
444952238        444975452        444998710        445021967        445045040   
    445068109        445091077        445114226        445137078       
445159999        445182843        445205735        445228612        445251515   
    445274541   

444431357

    444858799        444882245        444905574        444928949       
444952246        444975460        444998728        445021975        445045057   
    445068117        445091085        445114234        445137086       
445160005        445182850        445205743        445228620        445251523   
    445274558   

444431696

    444858807        444882252        444905582        444928956       
444952253        444975486        444998736        445021983        445045065   
    445068125        445091093        445114242        445137094       
445160013        445182868        445205750        445228638        445251531   
    445274566   

444432850

    444858815        444882260        444905590        444928964       
444952261        444975494        444998744        445021991        445045073   
    445068133        445091101        445114259        445137102       
445160021        445182876        445205768        445228646        445251549   
    445274574   

444433114

    444858823        444882278        444905608        444928972       
444952279        444975502        444998751        445022015        445045081   
    445068141        445091119        445114267        445137110       
445160039        445182884        445205776        445228653        445251556   
    445274582   

444433726

    444858849        444882286        444905616        444928980       
444952287        444975510        444998769        445022023        445045099   
    445068158        445091127        445114275        445137128       
445160047        445182892        445205784        445228661        445251564   
    445274590   

444434732

    444858856        444882294        444905624        444928998       
444952303        444975528        444998777        445022031        445045107   
    445068174        445091135        445114283        445137136       
445160054        445182900        445205792        445228687        445251572   
    445274608   

444437958

    444858864        444882302        444905632        444929004       
444952311        444975536        444998785        445022049        445045115   
    445068182        445091143        445114291        445137144       
445160062        445182918        445205800        445228695        445251580   
    445274616   

444440424

    444858880        444882310        444905640        444929020       
444952329        444975544        444998793        445022056        445045123   
    445068190        445091150        445114309        445137151       
445160070        445182926        445205818        445228703        445251598   
    445274624   

444440432

    444858898        444882328        444905657        444929038       
444952337        444975551        444998801        445022064        445045131   
    445068208        445091168        445114317        445137169       
445160088        445182934        445205826        445228711        445251606   
    445274632   

444441455

    444858906        444882336        444905665        444929046       
444952345        444975569        444998819        445022072        445045149   
    445068216        445091176        445114325        445137177       
445160096        445182942        445205834        445228729        445251614   
    445274640   

444442784

    444858914        444882344        444905673        444929053       
444952352        444975577        444998827        445022098        445045156   
    445068224        445091184        445114333        445137185       
445160104        445182959        445205842        445228737        445251622   
    445274657   

444442974

    444858930        444882351        444905681        444929061       
444952360        444975585        444998835        445022106        445045164   
    445068232        445091192        445114341        445137193       
445160112        445182967        445205859        445228745        445251630   
    445274665   

444443121

    444858948        444882369        444905699        444929079       
444952378        444975593        444998843        445022114        445045172   
    445068240        445091200        445114358        445137201       
445160120        445182975        445205867        445228752        445251648   
    445274673   

444444152

    444858955        444882377        444905707        444929087       
444952386        444975601        444998850        445022122        445045180   
    445068257        445091218        445114366        445137219       
445160138        445182983        445205875        445228760        445251655   
    445274681   

444447049

    444858963        444882385        444905715        444929095       
444952394        444975619        444998868        445022130        445045198   
    445068265        445091226        445114374        445137227       
445160146        445182991        445205883        445228778        445251663   
    445274699   

444447809

    444858971        444882393        444905723        444929103       
444952402        444975627        444998876        445022148        445045206   
    445068273        445091234        445114382        445137235       
445160153        445183007        445205891        445228786        445251671   
    445274707   

444448054

    444858989        444882419        444905731        444929111       
444952410        444975635        444998884        445022155        445045214   
    445068281        445091242        445114390        445137243       
445160161        445183015        445205909        445228794        445251689   
    445274715   

444449110

    444858997        444882427        444905749        444929129       
444952428        444975643        444998892        445022163        445045222   
    445068299        445091259        445114408        445137250       
445160179        445183023        445205917        445228802        445251697   
    445274723   

444451827

    444859003        444882435        444905756        444929137       
444952436        444975650        444998900        445022171        445045230   
    445068307        445091267        445114416        445137268       
445160187        445183031        445205925        445228810        445251705   
    445274731   

444454565

    444859011        444882443        444905764        444929145       
444952444        444975668        444998918        445022189        445045248   
    445068315        445091275        445114424        445137276       
445160195        445183049        445205933        445228828        445251713   
    445274749   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

444455265

    444859029        444882450        444905772        444929152       
444952451        444975676        444998926        445022197        445045255   
    445068323        445091283        445114432        445137284       
445160203        445183056        445205941        445228836        445251721   
    445274756   

444455596

    444859037        444882468        444905798        444929178       
444952469        444975684        444998934        445022205        445045263   
    445068331        445091291        445114440        445137292       
445160211        445183064        445205958        445228844        445251739   
    445274764   

444455687

    444859045        444882476        444905806        444929186       
444952477        444975692        444998942        445022213        445045271   
    445068349        445091309        445114457        445137300       
445160229        445183072        445205966        445228851        445251747   
    445274772   

444455737

    444859052        444882484        444905814        444929194       
444952485        444975700        444998959        445022221        445045289   
    445068356        445091317        445114465        445137326       
445160237        445183080        445205974        445228869        445251754   
    445274780   

444455893

    444859060        444882492        444905822        444929202       
444952493        444975718        444998967        445022239        445045297   
    445068364        445091325        445114473        445137342       
445160245        445183098        445205982        445228877        445251762   
    445274798   

444455935

    444859078        444882500        444905830        444929210       
444952501        444975726        444998975        445022247        445045305   
    445068372        445091333        445114481        445137359       
445160252        445183106        445205990        445228885        445251770   
    445274806   

444456065

    444859086        444882518        444905848        444929228       
444952519        444975734        444998983        445022254        445045313   
    445068380        445091341        445114499        445137367       
445160260        445183114        445206006        445228893        445251788   
    445274814   

444457022

    444859094        444882526        444905855        444929236       
444952527        444975742        444998991        445022262        445045321   
    445068398        445091358        445114507        445137375       
445160278        445183122        445206014        445228901        445251796   
    445274822   

444457568

    444859102        444882534        444905863        444929244       
444952535        444975759        444999007        445022270        445045339   
    445068406        445091366        445114515        445137383       
445160286        445183130        445206022        445228919        445251804   
    445274830   

444458236

    444859110        444882542        444905871        444929251       
444952543        444975767        444999015        445022288        445045347   
    445068414        445091374        445114531        445137391       
445160294        445183148        445206030        445228927        445251812   
    445274848   

444459333

    444859128        444882559        444905889        444929269       
444952550        444975775        444999023        445022296        445045354   
    445068422        445091382        445114549        445137409       
445160302        445183155        445206048        445228935        445251820   
    445274855   

444461560

    444859136        444882567        444905897        444929277       
444952568        444975783        444999031        445022304        445045362   
    445068430        445091390        445114556        445137417       
445160310        445183163        445206055        445228943        445251838   
    445274863   

444461842

    444859144        444882575        444905905        444929285       
444952576        444975791        444999049        445022312        445045370   
    445068448        445091408        445114564        445137425       
445160328        445183171        445206063        445228950        445251846   
    445274871   

444462121

    444859151        444882583        444905913        444929293       
444952584        444975809        444999056        445022320        445045388   
    445068455        445091416        445114572        445137433       
445160336        445183189        445206071        445228968        445251853   
    445274889   

444462253

    444859169        444882591        444905921        444929301       
444952592        444975817        444999072        445022338        445045396   
    445068463        445091424        445114580        445137441       
445160344        445183197        445206089        445228976        445251861   
    445274897   

444462998

    444859177        444882609        444905939        444929319       
444952600        444975825        444999098        445022346        445045404   
    445068471        445091432        445114598        445137458       
445160351        445183205        445206097        445228984        445251879   
    445274905   

444463251

    444859185        444882617        444905947        444929327       
444952618        444975833        444999106        445022353        445045412   
    445068489        445091440        445114606        445137466       
445160369        445183213        445206105        445228992        445251887   
    445274913   

444463442

    444859193        444882625        444905954        444929335       
444952626        444975841        444999114        445022361        445045420   
    445068497        445091457        445114614        445137474       
445160377        445183221        445206113        445229008        445251895   
    445274921   

444464580

    444859201        444882633        444905962        444929343       
444952634        444975858        444999122        445022379        445045438   
    445068505        445091465        445114622        445137482       
445160385        445183239        445206121        445229016        445251903   
    445274939   

444465850

    444859219        444882641        444905970        444929350       
444952642        444975866        444999130        445022387        445045446   
    445068513        445091473        445114630        445137490       
445160393        445183247        445206139        445229024        445251911   
    445274947   

444468797

    444859227        444882658        444905996        444929368       
444952659        444975874        444999148        445022395        445045453   
    445068521        445091481        445114648        445137508       
445160401        445183254        445206147        445229032        445251929   
    445274954   

444468813

    444859235        444882666        444906002        444929376       
444952667        444975882        444999155        445022403        445045461   
    445068539        445091499        445114655        445137516       
445160419        445183262        445206154        445229040        445251937   
    445274962   

444468839

    444859243        444882674        444906010        444929384       
444952675        444975890        444999163        445022411        445045479   
    445068547        445091507        445114663        445137524       
445160427        445183270        445206162        445229057        445251945   
    445274970   

444469746

    444859268        444882682        444906028        444929392       
444952683        444975908        444999171        445022429        445045487   
    445068554        445091515        445114671        445137532       
445160435        445183288        445206170        445229065        445251952   
    445274988   

444470686

    444859276        444882690        444906036        444929400       
444952691        444975916        444999189        445022437        445045495   
    445068562        445091523        445114689        445137540       
445160443        445183296        445206188        445229073        445251960   
    445274996   

444472716

    444859284        444882708        444906044        444929418       
444952709        444975924        444999197        445022445        445045503   
    445068570        445091531        445114697        445137557       
445160450        445183304        445206196        445229081        445251978   
    445275001   

444473862

    444859292        444882716        444906069        444929426       
444952717        444975932        444999213        445022452        445045511   
    445068588        445091549        445114705        445137565       
445160468        445183312        445206204        445229099        445251986   
    445275019   

444474670

    444859300        444882724        444906077        444929434       
444952725        444975940        444999221        445022460        445045529   
    445068596        445091556        445114713        445137573       
445160476        445183320        445206212        445229107        445251994   
    445275027   

444476071

    444859318        444882732        444906101        444929442       
444952733        444975957        444999239        445022478        445045537   
    445068612        445091564        445114721        445137581       
445160484        445183346        445206220        445229115        445252000   
    445275035   

444477160

    444859326        444882740        444906119        444929459       
444952741        444975965        444999247        445022486        445045545   
    445068620        445091572        445114739        445137599       
445160492        445183353        445206238        445229123        445252018   
    445275043   

444477913

    444859334        444882757        444906127        444929467       
444952758        444975973        444999254        445022494        445045552   
    445068638        445091598        445114747        445137607       
445160500        445183361        445206246        445229131        445252026   
    445275050   

444478408

    444859342        444882765        444906135        444929475       
444952766        444975981        444999262        445022502        445045560   
    445068646        445091606        445114754        445137615       
445160518        445183379        445206253        445229149        445252034   
    445275068   

444479612

    444859359        444882773        444906143        444929483       
444952774        444975999        444999270        445022510        445045578   
    445068653        445091614        445114762        445137623       
445160526        445183387        445206261        445229156        445252042   
    445275076   

444481972

    444859367        444882781        444906150        444929491       
444952790        444976005        444999288        445022528        445045586   
    445068661        445091622        445114770        445137631       
445160534        445183395        445206279        445229164        445252059   
    445275084   

444482012

    444859375        444882799        444906168        444929509       
444952808        444976013        444999296        445022536        445045594   
    445068679        445091630        445114788        445137649       
445160542        445183403        445206287        445229172        445252067   
    445275092   

444482913

    444859383        444882807        444906176        444929517       
444952816        444976021        444999304        445022544        445045602   
    445068687        445091648        445114796        445137656       
445160559        445183411        445206295        445229180        445252075   
    445275100   

444483689

    444859391        444882815        444906184        444929525       
444952824        444976039        444999312        445022551        445045610   
    445068695        445091655        445114804        445137664       
445160567        445183429        445206303        445229198        445252083   
    445275118   

444483937

    444859409        444882823        444906192        444929533       
444952832        444976047        444999320        445022569        445045628   
    445068703        445091663        445114812        445137672       
445160575        445183437        445206311        445229206        445252091   
    445275126   

444487557

    444859417        444882831        444906200        444929541       
444952857        444976054        444999338        445022577        445045636   
    445068711        445091671        445114820        445137680       
445160583        445183445        445206329        445229214        445252109   
    445275134   

444488977

    444859425        444882849        444906218        444929558       
444952865        444976062        444999346        445022585        445045644   
    445068729        445091689        445114838        445137698       
445160591        445183452        445206337        445229230        445252117   
    445275142   

444490262

    444859433        444882856        444906226        444929566       
444952873        444976070        444999353        445022593        445045651   
    445068737        445091697        445114846        445137706       
445160609        445183460        445206345        445229248        445252125   
    445275159   

444491922

    444859441        444882864        444906234        444929574       
444952881        444976088        444999361        445022601        445045669   
    445068745        445091705        445114853        445137714       
445160617        445183478        445206352        445229255        445252133   
    445275167   

444493597

    444859458        444882872        444906242        444929582       
444952899        444976096        444999379        445022619        445045677   
    445068752        445091713        445114861        445137722       
445160625        445183486        445206360        445229263        445252141   
    445275175   

444493712

    444859466        444882880        444906259        444929590       
444952907        444976104        444999387        445022627        445045685   
    445068760        445091721        445114879        445137730       
445160633        445183494        445206378        445229271        445252158   
    445275183   

444494611

    444859474        444882898        444906283        444929608       
444952915        444976112        444999395        445022635        445045693   
    445068778        445091739        445114887        445137748       
445160641        445183502        445206386        445229305        445252166   
    445275191   

444494843

    444859482        444882906        444906291        444929616       
444952923        444976120        444999411        445022643        445045701   
    445068786        445091747        445114895        445137763       
445160658        445183510        445206394        445229313        445252174   
    445275209   

444497283

    444859490        444882922        444906309        444929624       
444952931        444976146        444999429        445022650        445045719   
    445068794        445091754        445114903        445137771       
445160666        445183528        445206402        445229321        445252182   
    445275217   

444500177

    444859508        444882930        444906317        444929632       
444952949        444976153        444999437        445022668        445045727   
    445068802        445091762        445114911        445137789       
445160674        445183536        445206410        445229339        445252190   
    445275225   

444501431

    444859516        444882948        444906325        444929640       
444952956        444976161        444999445        445022676        445045735   
    445068810        445091770        445114929        445137797       
445160682        445183544        445206428        445229347        445252208   
    445275233   

444501829

    444859524        444882955        444906333        444929657       
444952964        444976179        444999452        445022684        445045743   
    445068828        445091788        445114937        445137805       
445160690        445183551        445206436        445229354        445252216   
    445275241   

444505788

    444859532        444882963        444906358        444929665       
444952972        444976187        444999460        445022692        445045750   
    445068836        445091796        445114945        445137813       
445160708        445183569        445206444        445229362        445252224   
    445275258   

444507503

    444859540        444882971        444906366        444929673       
444952980        444976195        444999478        445022700        445045768   
    445068844        445091804        445114952        445137821       
445160716        445183577        445206451        445229370        445252232   
    445275266   

444510440

    444859557        444882989        444906374        444929681       
444952998        444976203        444999486        445022718        445045776   
    445068851        445091812        445114960        445137847       
445160724        445183593        445206469        445229388        445252240   
    445275274   

444512172

    444859565        444882997        444906382        444929699       
444953004        444976211        444999494        445022726        445045784   
    445068869        445091820        445114978        445137854       
445160732        445183601        445206477        445229396        445252257   
    445275282   

444513576

    444859573        444883003        444906390        444929707       
444953012        444976229        444999502        445022734        445045792   
    445068877        445091838        445114986        445137862       
445160740        445183619        445206485        445229404        445252265   
    445275290   

444514798

    444859581        444883011        444906408        444929715       
444953020        444976237        444999510        445022742        445045800   
    445068885        445091846        445114994        445137870       
445160757        445183627        445206493        445229412        445252273   
    445275308   

444515209

    444859599        444883029        444906416        444929723       
444953038        444976245        444999528        445022759        445045818   
    445068893        445091853        445115009        445137888       
445160765        445183635        445206501        445229420        445252281   
    445275316   

444516280

    444859607        444883037        444906424        444929731       
444953046        444976252        444999536        445022767        445045826   
    445068901        445091861        445115017        445137896       
445160773        445183643        445206519        445229438        445252299   
    445275324   

444516488

    444859615        444883045        444906432        444929749       
444953053        444976260        444999544        445022775        445045834   
    445068919        445091879        445115025        445137904       
445160781        445183650        445206527        445229446        445252307   
    445275332   

444516876

    444859623        444883060        444906440        444929756       
444953061        444976278        444999551        445022783        445045842   
    445068927        445091887        445115041        445137912       
445160799        445183668        445206535        445229453        445252315   
    445275340   

444517239

    444859631        444883078        444906457        444929764       
444953079        444976286        444999569        445022809        445045859   
    445068935        445091895        445115058        445137920       
445160807        445183676        445206543        445229461        445252323   
    445275357   

444517924

    444859649        444883086        444906465        444929772       
444953087        444976294        444999577        445022817        445045867   
    445068943        445091903        445115066        445137938       
445160815        445183684        445206550        445229479        445252331   
    445275365   

444517932

    444859656        444883102        444906473        444929780       
444953095        444976302        444999585        445022825        445045875   
    445068950        445091911        445115074        445137946       
445160823        445183692        445206568        445229487        445252349   
    445275373   

444520332

    444859672        444883110        444906481        444929798       
444953103        444976310        444999593        445022833        445045883   
    445068968        445091929        445115082        445137953       
445160831        445183700        445206576        445229495        445252356   
    445275381   

444520720

    444859680        444883128        444906499        444929806       
444953111        444976336        444999601        445022841        445045891   
    445068976        445091937        445115090        445137961       
445160849        445183718        445206584        445229503        445252364   
    445275399   

444523153

    444859698        444883136        444906507        444929814       
444953129        444976344        444999619        445022858        445045909   
    445068984        445091945        445115108        445137979       
445160856        445183726        445206592        445229511        445252372   
    445275407   

444524730

    444859706        444883144        444906515        444929822       
444953137        444976351        444999627        445022866        445045917   
    445068992        445091952        445115116        445137987       
445160864        445183734        445206600        445229529        445252380   
    445275415   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

444526636

    444859714        444883151        444906523        444929830       
444953145        444976369        444999635        445022874        445045925   
    445069008        445091960        445115124        445137995       
445160872        445183742        445206618        445229537        445252398   
    445275423   

444526693

    444859722        444883169        444906531        444929848       
444953152        444976377        444999643        445022882        445045933   
    445069016        445091978        445115132        445138001       
445160880        445183759        445206626        445229545        445252406   
    445275431   

444527253

    444859730        444883177        444906549        444929855       
444953160        444976385        444999650        445022890        445045941   
    445069024        445091986        445115140        445138019       
445160898        445183767        445206634        445229552        445252414   
    445275449   

444527550

    444859748        444883185        444906556        444929863       
444953178        444976393        444999668        445022908        445045958   
    445069032        445091994        445115157        445138027       
445160906        445183775        445206642        445229560        445252422   
    445275456   

444529457

    444859755        444883193        444906564        444929871       
444953186        444976401        444999676        445022916        445045966   
    445069040        445092000        445115165        445138035       
445160914        445183783        445206659        445229578        445252430   
    445275464   

444531271

    444859763        444883201        444906572        444929889       
444953194        444976419        444999692        445022924        445045974   
    445069057        445092018        445115173        445138043       
445160922        445183791        445206667        445229586        445252448   
    445275472   

444534697

    444859771        444883219        444906580        444929897       
444953202        444976435        444999700        445022932        445045982   
    445069065        445092026        445115181        445138050       
445160930        445183809        445206675        445229594        445252455   
    445275480   

444536445

    444859789        444883227        444906598        444929905       
444953228        444976443        444999718        445022940        445045990   
    445069073        445092034        445115199        445138068       
445160948        445183817        445206683        445229602        445252463   
    445275498   

444537633

    444859797        444883235        444906606        444929913       
444953236        444976450        444999726        445022957        445046006   
    445069081        445092042        445115207        445138076       
445160955        445183825        445206691        445229610        445252471   
    445275506   

444538144

    444859805        444883243        444906614        444929921       
444953244        444976468        444999734        445022965        445046014   
    445069099        445092059        445115215        445138084       
445160963        445183833        445206709        445229628        445252489   
    445275514   

444540561

    444859813        444883268        444906622        444929939       
444953251        444976476        444999742        445022973        445046022   
    445069107        445092067        445115223        445138092       
445160971        445183841        445206717        445229636        445252497   
    445275522   

444540876

    444859821        444883276        444906630        444929947       
444953269        444976484        444999759        445022981        445046030   
    445069115        445092075        445115231        445138100       
445160989        445183858        445206725        445229644        445252505   
    445275530   

444540934

    444859839        444883284        444906648        444929962       
444953285        444976492        444999767        445022999        445046048   
    445069123        445092083        445115249        445138118       
445160997        445183866        445206733        445229651        445252513   
    445275548   

444543540

    444859847        444883292        444906655        444929970       
444953293        444976500        444999775        445023005        445046055   
    445069131        445092091        445115256        445138126       
445161003        445183874        445206741        445229669        445252521   
    445275555   

444543987

    444859854        444883300        444906663        444929988       
444953301        444976518        444999783        445023013        445046063   
    445069149        445092109        445115264        445138134       
445161011        445183882        445206758        445229677        445252539   
    445275563   

444544118

    444859862        444883334        444906671        444929996       
444953319        444976526        444999791        445023021        445046071   
    445069156        445092117        445115272        445138142       
445161029        445183890        445206766        445229685        445252547   
    445275571   

444544977

    444859870        444883342        444906689        444930002       
444953327        444976534        444999809        445023039        445046089   
    445069164        445092125        445115280        445138159       
445161037        445183908        445206774        445229693        445252554   
    445275589   

444546048

    444859888        444883359        444906697        444930010       
444953335        444976542        444999817        445023047        445046097   
    445069172        445092133        445115298        445138167       
445161045        445183916        445206782        445229701        445252562   
    445275597   

444546659

    444859896        444883367        444906705        444930028       
444953343        444976559        444999825        445023054        445046105   
    445069180        445092141        445115306        445138175       
445161052        445183924        445206790        445229719        445252570   
    445275605   

444546865

    444859904        444883375        444906713        444930036       
444953350        444976567        444999833        445023062        445046113   
    445069198        445092158        445115314        445138183       
445161060        445183932        445206808        445229727        445252588   
    445275613   

444546907

    444859912        444883383        444906721        444930044       
444953368        444976575        444999841        445023088        445046121   
    445069206        445092166        445115322        445138191       
445161078        445183940        445206816        445229735        445252596   
    445275621   

444547160

    444859920        444883391        444906739        444930051       
444953376        444976583        444999858        445023096        445046139   
    445069214        445092174        445115330        445138209       
445161086        445183957        445206824        445229743        445252604   
    445275639   

444547582

    444859938        444883409        444906747        444930069       
444953384        444976591        444999866        445023104        445046147   
    445069222        445092182        445115348        445138225       
445161094        445183965        445206832        445229750        445252612   
    445275647   

444548473

    444859946        444883417        444906754        444930077       
444953392        444976609        444999874        445023112        445046154   
    445069230        445092190        445115355        445138233       
445161102        445183973        445206840        445229768        445252620   
    445275654   

444549166

    444859953        444883425        444906762        444930085       
444953400        444976617        444999882        445023120        445046162   
    445069248        445092208        445115363        445138241       
445161110        445183981        445206857        445229776        445252638   
    445275662   

444552335

    444859961        444883433        444906770        444930093       
444953418        444976625        444999890        445023138        445046170   
    445069255        445092216        445115371        445138258       
445161128        445183999        445206865        445229784        445252646   
    445275670   

444552459

    444859979        444883441        444906788        444930101       
444953426        444976633        444999908        445023146        445046188   
    445069263        445092224        445115389        445138266       
445161136        445184005        445206873        445229792        445252653   
    445275688   

444553168

    444859987        444883458        444906796        444930119       
444953434        444976641        444999916        445023153        445046196   
    445069271        445092232        445115397        445138274       
445161144        445184013        445206881        445229818        445252661   
    445275696   

444553606

    444859995        444883466        444906804        444930127       
444953442        444976658        444999924        445023161        445046204   
    445069289        445092240        445115405        445138282       
445161151        445184021        445206899        445229826        445252679   
    445275704   

444554802

    444860001        444883474        444906812        444930135       
444953459        444976666        444999932        445023179        445046212   
    445069297        445092257        445115413        445138290       
445161169        445184039        445206907        445229834        445252687   
    445275712   

444556559

    444860019        444883482        444906820        444930143       
444953467        444976674        444999940        445023187        445046220   
    445069305        445092265        445115421        445138308       
445161177        445184047        445206915        445229842        445252695   
    445275720   

444556906

    444860027        444883490        444906838        444930150       
444953475        444976682        444999957        445023195        445046238   
    445069313        445092273        445115439        445138316       
445161185        445184054        445206923        445229859        445252703   
    445275738   

444556955

    444860035        444883508        444906846        444930168       
444953483        444976690        444999965        445023203        445046246   
    445069321        445092281        445115447        445138324       
445161193        445184062        445206931        445229867        445252711   
    445275746   

444557847

    444860043        444883516        444906853        444930176       
444953491        444976708        444999973        445023211        445046253   
    445069339        445092299        445115454        445138332       
445161201        445184070        445206949        445229875        445252729   
    445275753   

444557862

    444860050        444883524        444906861        444930184       
444953509        444976716        444999981        445023229        445046261   
    445069347        445092307        445115462        445138340       
445161219        445184088        445206956        445229883        445252737   
    445275761   

444558563

    444860068        444883532        444906879        444930192       
444953517        444976724        444999999        445023237        445046279   
    445069354        445092315        445115470        445138357       
445161227        445184096        445206964        445229891        445252745   
    445275779   

444558746

    444860076        444883540        444906887        444930200       
444953525        444976732        445000003        445023245        445046287   
    445069362        445092323        445115488        445138365       
445161235        445184104        445206972        445229909        445252752   
    445275787   

444558829

    444860084        444883557        444906895        444930218       
444953533        444976740        445000011        445023252        445046295   
    445069370        445092331        445115496        445138373       
445161243        445184112        445206980        445229917        445252760   
    445275795   

444559017

    444860092        444883565        444906903        444930226       
444953541        444976757        445000029        445023260        445046303   
    445069388        445092349        445115504        445138381       
445161250        445184120        445206998        445229925        445252778   
    445275803   

444559637

    444860100        444883573        444906911        444930234       
444953558        444976765        445000037        445023278        445046311   
    445069396        445092356        445115512        445138399       
445161276        445184138        445207004        445229933        445252786   
    445275811   

444560858

    444860118        444883581        444906929        444930242       
444953566        444976773        445000045        445023294        445046329   
    445069404        445092364        445115520        445138407       
445161284        445184146        445207012        445229941        445252794   
    445275829   

444561856

    444860126        444883599        444906937        444930259       
444953574        444976781        445000060        445023302        445046337   
    445069412        445092372        445115538        445138415       
445161292        445184153        445207020        445229958        445252802   
    445275837   

444562599

    444860134        444883607        444906945        444930267       
444953582        444976799        445000078        445023310        445046352   
    445069420        445092380        445115546        445138423       
445161300        445184161        445207038        445229966        445252810   
    445275845   

444563936

    444860142        444883615        444906952        444930275       
444953590        444976807        445000086        445023328        445046360   
    445069446        445092398        445115553        445138431       
445161318        445184187        445207046        445229974        445252828   
    445275852   

444564058

    444860159        444883623        444906960        444930283       
444953608        444976815        445000094        445023336        445046378   
    445069453        445092406        445115561        445138449       
445161326        445184195        445207053        445229982        445252836   
    445275860   

444564868

    444860167        444883631        444906978        444930291       
444953616        444976823        445000102        445023344        445046386   
    445069461        445092414        445115579        445138456       
445161334        445184203        445207061        445229990        445252844   
    445275878   

444565378

    444860175        444883649        444906986        444930309       
444953624        444976831        445000110        445023351        445046394   
    445069479        445092422        445115587        445138464       
445161342        445184211        445207079        445230006        445252851   
    445275886   

444567069

    444860183        444883656        444906994        444930317       
444953632        444976849        445000128        445023377        445046402   
    445069487        445092430        445115595        445138472       
445161359        445184229        445207087        445230014        445252869   
    445275894   

444570964

    444860191        444883664        444907000        444930325       
444953640        444976856        445000136        445023385        445046410   
    445069495        445092448        445115603        445138480       
445161367        445184237        445207095        445230022        445252877   
    445275902   

444571541

    444860209        444883672        444907018        444930333       
444953657        444976864        445000144        445023393        445046428   
    445069503        445092455        445115611        445138498       
445161375        445184245        445207103        445230030        445252885   
    445275910   

444571566

    444860217        444883680        444907026        444930341       
444953665        444976872        445000151        445023401        445046436   
    445069511        445092463        445115629        445138506       
445161383        445184252        445207111        445230048        445252893   
    445275928   

444575757

    444860225        444883698        444907034        444930358       
444953673        444976880        445000169        445023419        445046444   
    445069529        445092471        445115637        445138514       
445161391        445184260        445207129        445230055        445252901   
    445275936   

444577514

    444860233        444883706        444907042        444930366       
444953707        444976898        445000177        445023427        445046451   
    445069537        445092489        445115645        445138522       
445161409        445184278        445207137        445230063        445252919   
    445275944   

444578389

    444860241        444883714        444907059        444930374       
444953715        444976906        445000185        445023435        445046469   
    445069545        445092497        445115652        445138530       
445161417        445184286        445207145        445230071        445252927   
    445275951   

444578884

    444860258        444883722        444907067        444930382       
444953731        444976914        445000193        445023443        445046477   
    445069552        445092505        445115660        445138548       
445161425        445184294        445207152        445230089        445252935   
    445275969   

444578991

    444860266        444883730        444907075        444930390       
444953749        444976922        445000201        445023450        445046485   
    445069560        445092513        445115678        445138555       
445161433        445184302        445207160        445230097        445252943   
    445275977   

444579148

    444860274        444883748        444907083        444930408       
444953756        444976930        445000219        445023468        445046493   
    445069578        445092521        445115686        445138563       
445161441        445184310        445207178        445230105        445252950   
    445275985   

444583892

    444860282        444883755        444907091        444930416       
444953764        444976948        445000227        445023476        445046501   
    445069586        445092539        445115694        445138571       
445161458        445184328        445207186        445230113        445252968   
    445275993   

444584171

    444860290        444883763        444907109        444930424       
444953772        444976955        445000235        445023484        445046519   
    445069594        445092547        445115702        445138589       
445161466        445184336        445207194        445230121        445252976   
    445276009   

444585905

    444860308        444883771        444907117        444930432       
444953780        444976963        445000243        445023492        445046527   
    445069602        445092554        445115710        445138597       
445161474        445184344        445207202        445230139        445252984   
    445276017   

444589097

    444860316        444883789        444907125        444930440       
444953798        444976971        445000250        445023500        445046535   
    445069610        445092562        445115728        445138605       
445161482        445184351        445207210        445230147        445252992   
    445276025   

444592463

    444860324        444883797        444907133        444930457       
444953806        444976989        445000268        445023518        445046543   
    445069628        445092570        445115736        445138613       
445161490        445184369        445207228        445230154        445253008   
    445276033   

444593537

    444860340        444883805        444907141        444930465       
444953814        444976997        445000276        445023526        445046550   
    445069636        445092588        445115744        445138621       
445161508        445184377        445207236        445230162        445253016   
    445276041   

444595284

    444860357        444883821        444907158        444930473       
444953822        444977003        445000284        445023534        445046568   
    445069644        445092596        445115751        445138639       
445161516        445184385        445207244        445230170        445253024   
    445276058   

444595870

    444860365        444883839        444907166        444930481       
444953830        444977011        445000292        445023542        445046576   
    445069651        445092604        445115777        445138647       
445161524        445184393        445207251        445230188        445253032   
    445276066   

444596050

    444860373        444883847        444907174        444930499       
444953848        444977029        445000300        445023559        445046584   
    445069669        445092612        445115785        445138654       
445161532        445184401        445207269        445230196        445253040   
    445276074   

444599187

    444860381        444883854        444907182        444930507       
444953855        444977037        445000318        445023567        445046592   
    445069677        445092620        445115793        445138662       
445161540        445184419        445207277        445230204        445253057   
    445276082   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

444599609

    444860399        444883862        444907190        444930515       
444953863        444977045        445000326        445023575        445046600   
    445069685        445092638        445115801        445138670       
445161557        445184427        445207285        445230212        445253065   
    445276090   

444600035

    444860407        444883870        444907208        444930523       
444953871        444977052        445000334        445023583        445046618   
    445069693        445092646        445115819        445138688       
445161565        445184435        445207293        445230220        445253073   
    445276108   

444607485

    444860415        444883888        444907216        444930531       
444953889        444977060        445000342        445023591        445046626   
    445069719        445092653        445115827        445138696       
445161573        445184443        445207301        445230238        445253081   
    445276116   

444608988

    444860423        444883896        444907224        444930549       
444953897        444977078        445000359        445023609        445046634   
    445069727        445092661        445115835        445138704       
445161581        445184450        445207319        445230246        445253099   
    445276124   

444610455

    444860431        444883904        444907232        444930556       
444953905        444977086        445000367        445023617        445046642   
    445069735        445092679        445115843        445138712       
445161599        445184468        445207327        445230253        445253107   
    445276132   

444612071

    444860449        444883912        444907240        444930564       
444953913        444977094        445000375        445023625        445046659   
    445069750        445092687        445115850        445138720       
445161607        445184476        445207335        445230261        445253115   
    445276140   

444612683

    444860464        444883920        444907257        444930572       
444953921        444977102        445000383        445023633        445046667   
    445069768        445092695        445115868        445138738       
445161615        445184484        445207343        445230279        445253123   
    445276157   

444613780

    444860480        444883938        444907265        444930580       
444953939        444977110        445000391        445023641        445046675   
    445069776        445092703        445115876        445138746       
445161623        445184492        445207350        445230287        445253131   
    445276165   

444615074

    444860498        444883946        444907273        444930598       
444953947        444977128        445000409        445023658        445046683   
    445069784        445092711        445115884        445138753       
445161631        445184500        445207368        445230295        445253149   
    445276173   

444615116

    444860506        444883953        444907281        444930606       
444953954        444977136        445000417        445023666        445046709   
    445069792        445092737        445115892        445138761       
445161649        445184518        445207376        445230303        445253156   
    445276181   

444617278

    444860514        444883961        444907299        444930614       
444953962        444977144        445000425        445023674        445046717   
    445069800        445092745        445115900        445138779       
445161656        445184526        445207384        445230311        445253164   
    445276199   

444620579

    444860522        444883979        444907307        444930622       
444953970        444977151        445000433        445023682        445046725   
    445069818        445092752        445115918        445138787       
445161664        445184534        445207392        445230337        445253172   
    445276207   

444621817

    444860530        444883987        444907315        444930630       
444953988        444977169        445000458        445023690        445046733   
    445069826        445092760        445115926        445138795       
445161672        445184542        445207400        445230345        445253180   
    445276215   

444621866

    444860548        444883995        444907323        444930648       
444953996        444977177        445000466        445023708        445046741   
    445069834        445092778        445115934        445138803       
445161680        445184559        445207418        445230352        445253198   
    445276223   

444622211

    444860555        444884001        444907331        444930655       
444954002        444977185        445000474        445023716        445046758   
    445069842        445092786        445115942        445138811       
445161698        445184567        445207426        445230360        445253206   
    445276231   

444623441

    444860563        444884019        444907349        444930663       
444954010        444977193        445000482        445023724        445046766   
    445069859        445092794        445115959        445138829       
445161706        445184575        445207434        445230378        445253214   
    445276249   

444625032

    444860571        444884027        444907356        444930671       
444954028        444977201        445000490        445023732        445046774   
    445069867        445092802        445115967        445138837       
445161714        445184591        445207442        445230386        445253222   
    445276256   

444625669

    444860589        444884035        444907364        444930689       
444954036        444977219        445000508        445023740        445046782   
    445069875        445092810        445115975        445138845       
445161722        445184617        445207459        445230394        445253230   
    445276264   

444626154

    444860597        444884043        444907372        444930697       
444954044        444977227        445000516        445023757        445046790   
    445069883        445092828        445115983        445138852       
445161730        445184625        445207467        445230402        445253248   
    445276272   

444627079

    444860605        444884050        444907380        444930705       
444954051        444977235        445000524        445023765        445046808   
    445069891        445092836        445115991        445138860       
445161748        445184633        445207475        445230410        445253255   
    445276280   

444631097

    444860613        444884068        444907398        444930713       
444954069        444977243        445000532        445023773        445046816   
    445069909        445092844        445116007        445138878       
445161755        445184641        445207483        445230428        445253263   
    445276298   

444633937

    444860621        444884076        444907406        444930721       
444954077        444977250        445000540        445023781        445046824   
    445069917        445092851        445116015        445138886       
445161763        445184658        445207491        445230436        445253271   
    445276306   

444635635

    444860639        444884084        444907422        444930739       
444954085        444977268        445000557        445023799        445046832   
    445069925        445092869        445116023        445138894       
445161771        445184666        445207509        445230444        445253289   
    445276314   

444636716

    444860654        444884092        444907430        444930747       
444954093        444977276        445000565        445023807        445046840   
    445069933        445092877        445116031        445138902       
445161789        445184674        445207517        445230451        445253297   
    445276322   

444636948

    444860662        444884100        444907448        444930754       
444954101        444977284        445000573        445023815        445046857   
    445069941        445092885        445116049        445138910       
445161797        445184682        445207525        445230469        445253305   
    445276330   

444637706

    444860670        444884118        444907455        444930762       
444954119        444977292        445000581        445023823        445046865   
    445069958        445092893        445116056        445138928       
445161805        445184690        445207533        445230477        445253313   
    445276348   

444639694

    444860688        444884126        444907463        444930770       
444954127        444977300        445000599        445023831        445046873   
    445069966        445092901        445116064        445138936       
445161813        445184708        445207541        445230485        445253321   
    445276355   

444642730

    444860696        444884134        444907471        444930788       
444954135        444977318        445000607        445023849        445046881   
    445069974        445092919        445116072        445138944       
445161821        445184716        445207558        445230493        445253339   
    445276371   

444642821

    444860704        444884142        444907489        444930796       
444954143        444977326        445000623        445023856        445046899   
    445069982        445092927        445116080        445138951       
445161839        445184724        445207566        445230501        445253347   
    445276389   

444646319

    444860712        444884159        444907497        444930804       
444954150        444977334        445000631        445023864        445046907   
    445069990        445092935        445116098        445138969       
445161847        445184732        445207574        445230519        445253354   
    445276397   

444652770

    444860720        444884167        444907505        444930812       
444954168        444977342        445000649        445023872        445046915   
    445070006        445092943        445116106        445138977       
445161854        445184740        445207582        445230527        445253362   
    445276405   

444655716

    444860738        444884175        444907513        444930820       
444954176        444977359        445000656        445023880        445046923   
    445070014        445092950        445116114        445138985       
445161862        445184757        445207590        445230535        445253370   
    445276413   

444659833

    444860746        444884183        444907521        444930846       
444954184        444977367        445000664        445023898        445046931   
    445070022        445092968        445116122        445138993       
445161870        445184765        445207608        445230543        445253388   
    445276421   

444662340

    444860753        444884191        444907539        444930861       
444954192        444977375        445000672        445023906        445046949   
    445070030        445092976        445116130        445139009       
445161888        445184773        445207616        445230550        445253396   
    445276439   

444667901

    444860761        444884209        444907547        444930879       
444954200        444977383        445000680        445023914        445046956   
    445070048        445092984        445116148        445139017       
445161896        445184781        445207624        445230568        445253404   
    445276447   

444692826

    444860779        444884217        444907554        444930887       
444954218        444977391        445000698        445023922        445046964   
    445070055        445092992        445116155        445139025       
445161904        445184799        445207632        445230576        445253412   
    445276454   

444695761

    444860787        444884225        444907562        444930895       
444954226        444977409        445000706        445023930        445046972   
    445070063        445093008        445116163        445139033       
445161912        445184807        445207640        445230584        445253420   
    445276462   

444697148

    444860795        444884233        444907570        444930903       
444954234        444977417        445000714        445023948        445046980   
    445070071        445093016        445116171        445139041       
445161920        445184815        445207657        445230592        445253438   
    445276470   

444704639

    444860803        444884241        444907588        444930911       
444954242        444977425        445000722        445023955        445046998   
    445070089        445093024        445116189        445139058       
445161938        445184823        445207665        445230600        445253446   
    445276488   

444708234

    444860811        444884258        444907596        444930929       
444954259        444977433        445000730        445023963        445047004   
    445070097        445093032        445116197        445139066       
445161946        445184831        445207673        445230618        445253453   
    445276496   

444709174

    444860829        444884266        444907604        444930937       
444954267        444977441        445000748        445023971        445047012   
    445070105        445093040        445116205        445139074       
445161961        445184849        445207681        445230626        445253461   
    445276504   

444710263

    444860837        444884274        444907612        444930945       
444954275        444977458        445000755        445023989        445047020   
    445070113        445093057        445116213        445139082       
445161987        445184856        445207699        445230634        445253479   
    445276512   

444735500

    444860845        444884282        444907620        444930952       
444954283        444977466        445000771        445023997        445047038   
    445070121        445093065        445116221        445139090       
445161995        445184864        445207707        445230642        445253487   
    445276520   

444736797

    444860852        444884290        444907638        444930960       
444954291        444977474        445000789        445024011        445047046   
    445070139        445093073        445116239        445139108       
445162001        445184872        445207715        445230659        445253495   
    445276538   

444749980

    444860860        444884308        444907646        444930978       
444954309        444977482        445000797        445024029        445047053   
    445070147        445093081        445116247        445139116       
445162019        445184880        445207723        445230667        445253503   
    445276546   

444763213

    444860878        444884316        444907653        444930986       
444954317        444977490        445000805        445024037        445047061   
    445070154        445093099        445116254        445139124       
445162035        445184898        445207731        445230675        445253511   
    445276553   

444775357

    444860894        444884324        444907661        444930994       
444954325        444977508        445000813        445024045        445047079   
    445070162        445093107        445116262        445139132       
445162043        445184906        445207749        445230683        445253529   
    445276561   

444782692

    444860902        444884332        444907679        444931000       
444954333        444977516        445000821        445024052        445047087   
    445070170        445093115        445116270        445139140       
445162050        445184914        445207756        445230691        445253537   
    445276579   

444793145

    444860910        444884340        444907687        444931018       
444954341        444977524        445000839        445024060        445047095   
    445070188        445093123        445116288        445139157       
445162068        445184922        445207764        445230709        445253545   
    445276587   

444801419

    444860928        444884357        444907695        444931026       
444954358        444977532        445000847        445024078        445047103   
    445070196        445093131        445116296        445139165       
445162076        445184930        445207772        445230717        445253552   
    445276595   

444818074

    444860936        444884365        444907703        444931034       
444954366        444977540        445000854        445024086        445047111   
    445070204        445093149        445116304        445139173       
445162084        445184948        445207780        445230725        445253560   
    445276603   

444825988

    444860944        444884373        444907711        444931042       
444954374        444977557        445000862        445024094        445047129   
    445070212        445093156        445116312        445139181       
445162092        445184955        445207798        445230733        445253578   
    445276611   

444831507

    444860951        444884381        444907729        444931059       
444954382        444977565        445000870        445024102        445047137   
    445070220        445093164        445116320        445139199       
445162100        445184963        445207806        445230741        445253586   
    445276629   

444837314

    444860969        444884399        444907737        444931067       
444954390        444977573        445000888        445024110        445047145   
    445070238        445093172        445116338        445139207       
445162118        445184971        445207814        445230758        445253594   
    445276637   

444837322

    444860977        444884407        444907745        444931075       
444954408        444977581        445000896        445024128        445047152   
    445070246        445093180        445116346        445139215       
445162126        445184989        445207822        445230766        445253602   
    445276645   

444837330

    444860985        444884415        444907752        444931083       
444954416        444977599        445000904        445024136        445047160   
    445070253        445093198        445116353        445139223       
445162134        445184997        445207830        445230774        445253610   
    445276652   

444837348

    444860993        444884423        444907760        444931109       
444954424        444977607        445000912        445024144        445047178   
    445070261        445093206        445116361        445139231       
445162142        445185002        445207848        445230782        445253628   
    445276660   

444837355

    444861009        444884431        444907778        444931117       
444954432        444977615        445000920        445024151        445047186   
    445070279        445093214        445116379        445139249       
445162159        445185010        445207855        445230808        445253636   
    445276678   

444837363

    444861017        444884449        444907786        444931125       
444954440        444977623        445000938        445024169        445047194   
    445070287        445093222        445116387        445139256       
445162167        445185028        445207863        445230816        445253644   
    445276686   

444837371

    444861025        444884456        444907794        444931133       
444954457        444977631        445000946        445024177        445047202   
    445070295        445093230        445116395        445139264       
445162175        445185036        445207871        445230824        445253651   
    445276694   

444837389

    444861033        444884464        444907802        444931141       
444954465        444977649        445000953        445024185        445047210   
    445070303        445093248        445116403        445139272       
445162183        445185044        445207889        445230832        445253669   
    445276702   

444837397

    444861041        444884472        444907810        444931158       
444954473        444977656        445000961        445024193        445047228   
    445070311        445093255        445116411        445139280       
445162191        445185051        445207897        445230840        445253677   
    445276710   

444837405

    444861058        444884480        444907828        444931166       
444954481        444977664        445000979        445024201        445047236   
    445070329        445093263        445116429        445139298       
445162209        445185069        445207905        445230857        445253685   
    445276728   

444837413

    444861066        444884498        444907836        444931182       
444954499        444977672        445000995        445024219        445047244   
    445070337        445093271        445116437        445139306       
445162217        445185077        445207913        445230865        445253693   
    445276736   

444837421

    444861074        444884506        444907844        444931208       
444954507        444977680        445001001        445024227        445047251   
    445070345        445093289        445116445        445139314       
445162225        445185085        445207921        445230873        445253701   
    445276744   

444837439

    444861082        444884514        444907851        444931216       
444954515        444977698        445001019        445024235        445047269   
    445070352        445093297        445116452        445139322       
445162233        445185093        445207939        445230881        445253719   
    445276751   

444837447

    444861090        444884522        444907869        444931224       
444954523        444977706        445001027        445024243        445047277   
    445070360        445093305        445116460        445139330       
445162241        445185101        445207947        445230899        445253727   
    445276769   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

444837454

    444861108        444884530        444907877        444931232       
444954549        444977714        445001035        445024250        445047285   
    445070378        445093313        445116478        445139348       
445162258        445185119        445207954        445230907        445253735   
    445276777   

444837462

    444861116        444884548        444907885        444931240       
444954556        444977722        445001043        445024268        445047293   
    445070386        445093321        445116486        445139355       
445162266        445185127        445207962        445230915        445253743   
    445276785   

444837470

    444861124        444884555        444907893        444931257       
444954564        444977730        445001050        445024276        445047301   
    445070394        445093339        445116494        445139363       
445162274        445185135        445207970        445230923        445253750   
    445276793   

444837488

    444861132        444884563        444907901        444931265       
444954572        444977748        445001068        445024284        445047319   
    445070402        445093347        445116502        445139371       
445162282        445185143        445207988        445230931        445253768   
    445276801   

444837496

    444861140        444884571        444907919        444931273       
444954580        444977755        445001076        445024292        445047327   
    445070410        445093354        445116510        445139389       
445162290        445185150        445207996        445230949        445253776   
    445276819   

444837504

    444861157        444884589        444907927        444931281       
444954598        444977763        445001084        445024300        445047335   
    445070428        445093362        445116528        445139397       
445162308        445185168        445208002        445230956        445253784   
    445276827   

444837512

    444861165        444884597        444907935        444931299       
444954606        444977771        445001092        445024318        445047343   
    445070436        445093370        445116536        445139405       
445162316        445185176        445208010        445230964        445253792   
    445276835   

444837520

    444861173        444884605        444907943        444931307       
444954614        444977789        445001100        445024326        445047350   
    445070444        445093388        445116544        445139413       
445162324        445185184        445208028        445230972        445253800   
    445276843   

444837538

    444861181        444884613        444907950        444931315       
444954622        444977797        445001118        445024334        445047368   
    445070451        445093396        445116551        445139421       
445162332        445185192        445208036        445230980        445253818   
    445276850   

444837546

    444861199        444884621        444907968        444931323       
444954630        444977805        445001126        445024342        445047376   
    445070469        445093404        445116569        445139439       
445162340        445185200        445208044        445230998        445253826   
    445276868   

444837553

    444861207        444884639        444907976        444931331       
444954648        444977813        445001134        445024359        445047384   
    445070477        445093412        445116577        445139447       
445162357        445185218        445208051        445231004        445253834   
    445276876   

444837561

    444861215        444884647        444907984        444931349       
444954655        444977821        445001142        445024367        445047392   
    445070485        445093420        445116585        445139454       
445162365        445185226        445208069        445231012        445253842   
    445276884   

444837579

    444861223        444884654        444907992        444931356       
444954663        444977847        445001159        445024375        445047400   
    445070493        445093438        445116593        445139462       
445162373        445185234        445208077        445231020        445253859   
    445276892   

444837587

    444861231        444884662        444908008        444931364       
444954671        444977862        445001167        445024383        445047418   
    445070501        445093446        445116601        445139470       
445162381        445185242        445208085        445231038        445253867   
    445276900   

444837595

    444861249        444884688        444908016        444931372       
444954689        444977870        445001175        445024391        445047426   
    445070519        445093453        445116619        445139488       
445162399        445185259        445208093        445231046        445253875   
    445276918   

444837603

    444861256        444884696        444908024        444931380       
444954697        444977888        445001183        445024409        445047434   
    445070527        445093461        445116627        445139496       
445162407        445185267        445208101        445231053        445253883   
    445276926   

444837611

    444861264        444884704        444908032        444931398       
444954705        444977896        445001191        445024417        445047442   
    445070535        445093479        445116635        445139504       
445162415        445185275        445208119        445231061        445253891   
    445276934   

444837629

    444861272        444884712        444908040        444931406       
444954713        444977904        445001209        445024425        445047459   
    445070543        445093487        445116643        445139512       
445162423        445185283        445208127        445231079        445253909   
    445276942   

444837637

    444861280        444884720        444908057        444931414       
444954721        444977912        445001217        445024433        445047467   
    445070550        445093495        445116650        445139520       
445162431        445185291        445208135        445231087        445253917   
    445276959   

444837645

    444861298        444884738        444908073        444931422       
444954739        444977920        445001225        445024441        445047475   
    445070568        445093503        445116668        445139538       
445162449        445185309        445208143        445231095        445253925   
    445276967   

444837652

    444861306        444884746        444908081        444931430       
444954747        444977938        445001233        445024458        445047483   
    445070576        445093511        445116676        445139546       
445162456        445185317        445208150        445231103        445253933   
    445276983   

444837660

    444861314        444884753        444908099        444931448       
444954762        444977946        445001241        445024466        445047491   
    445070584        445093529        445116684        445139553       
445162464        445185325        445208168        445231111        445253941   
    445276991   

444837678

    444861322        444884761        444908107        444931455       
444954770        444977953        445001258        445024474        445047509   
    445070592        445093537        445116692        445139561       
445162472        445185333        445208176        445231129        445253958   
    445277007   

444837694

    444861330        444884779        444908115        444931463       
444954788        444977961        445001266        445024482        445047517   
    445070600        445093545        445116700        445139579       
445162480        445185341        445208184        445231137        445253966   
    445277015   

444837702

    444861348        444884787        444908123        444931471       
444954796        444977979        445001274        445024490        445047525   
    445070618        445093552        445116718        445139587       
445162498        445185358        445208192        445231145        445253974   
    445277023   

444837710

    444861355        444884795        444908131        444931489       
444954804        444977987        445001282        445024508        445047533   
    445070626        445093560        445116726        445139595       
445162506        445185366        445208200        445231152        445253982   
    445277031   

444837728

    444861363        444884803        444908149        444931497       
444954812        444977995        445001290        445024516        445047541   
    445070634        445093578        445116734        445139603       
445162514        445185374        445208218        445231160        445253990   
    445277049   

444837744

    444861371        444884811        444908156        444931505       
444954820        444978001        445001308        445024524        445047558   
    445070642        445093586        445116742        445139611       
445162522        445185382        445208226        445231178        445254006   
    445277056   

444837751

    444861389        444884829        444908164        444931513       
444954838        444978019        445001316        445024532        445047566   
    445070659        445093594        445116759        445139629       
445162530        445185390        445208234        445231186        445254014   
    445277064   

444837769

    444861397        444884837        444908172        444931521       
444954846        444978027        445001324        445024540        445047574   
    445070667        445093602        445116767        445139637       
445162548        445185408        445208242        445231194        445254022   
    445277072   

444837777

    444861405        444884845        444908198        444931539       
444954853        444978035        445001332        445024557        445047582   
    445070683        445093610        445116775        445139645       
445162555        445185416        445208259        445231202        445254030   
    445277080   

444837785

    444861413        444884852        444908206        444931547       
444954861        444978043        445001340        445024565        445047590   
    445070691        445093628        445116783        445139652       
445162563        445185424        445208267        445231210        445254048   
    445277098   

444837793

    444861421        444884860        444908214        444931554       
444954879        444978050        445001357        445024573        445047608   
    445070709        445093636        445116791        445139660       
445162571        445185432        445208275        445231228        445254055   
    445277106   

444837801

    444861439        444884878        444908222        444931562       
444954887        444978068        445001365        445024581        445047616   
    445070717        445093644        445116809        445139678       
445162589        445185440        445208283        445231236        445254063   
    445277114   

444837819

    444861447        444884886        444908230        444931570       
444954895        444978076        445001373        445024599        445047624   
    445070725        445093651        445116817        445139686       
445162597        445185457        445208291        445231244        445254071   
    445277122   

444837827

    444861454        444884894        444908248        444931588       
444954903        444978084        445001381        445024607        445047632   
    445070733        445093669        445116825        445139694       
445162605        445185465        445208309        445231251        445254089   
    445277130   

444837835

    444861462        444884902        444908255        444931596       
444954911        444978092        445001399        445024615        445047640   
    445070741        445093677        445116833        445139702       
445162613        445185473        445208317        445231269        445254097   
    445277148   

444837843

    444861470        444884910        444908263        444931604       
444954929        444978100        445001407        445024623        445047657   
    445070758        445093685        445116841        445139710       
445162621        445185481        445208325        445231277        445254105   
    445277155   

444837850

    444861496        444884928        444908271        444931612       
444954937        444978118        445001415        445024631        445047665   
    445070766        445093693        445116858        445139728       
445162639        445185499        445208333        445231285        445254113   
    445277163   

444837868

    444861504        444884936        444908289        444931620       
444954945        444978126        445001423        445024649        445047673   
    445070774        445093701        445116866        445139736       
445162647        445185507        445208341        445231293        445254121   
    445277171   

444837876

    444861512        444884969        444908297        444931638       
444954952        444978134        445001431        445024656        445047681   
    445070782        445093719        445116874        445139744       
445162654        445185515        445208358        445231301        445254139   
    445277189   

444837884

    444861520        444884977        444908305        444931646       
444954960        444978142        445001449        445024664        445047699   
    445070808        445093727        445116882        445139751       
445162662        445185523        445208366        445231319        445254147   
    445277197   

444837892

    444861538        444884985        444908313        444931653       
444954978        444978159        445001456        445024672        445047707   
    445070816        445093735        445116890        445139769       
445162670        445185531        445208374        445231327        445254154   
    445277205   

444837918

    444861546        444884993        444908321        444931661       
444954986        444978167        445001464        445024680        445047715   
    445070824        445093743        445116908        445139777       
445162688        445185549        445208382        445231335        445254162   
    445277213   

444837926

    444861553        444885008        444908339        444931679       
444954994        444978175        445001472        445024698        445047723   
    445070832        445093750        445116916        445139785       
445162696        445185556        445208390        445231343        445254170   
    445277221   

444837934

    444861561        444885016        444908347        444931687       
444955009        444978183        445001480        445024706        445047731   
    445070840        445093768        445116924        445139793       
445162704        445185564        445208408        445231350        445254188   
    445277239   

444837942

    444861579        444885024        444908354        444931695       
444955017        444978191        445001498        445024714        445047749   
    445070857        445093776        445116932        445139801       
445162712        445185572        445208416        445231368        445254196   
    445277247   

444837959

    444861587        444885032        444908362        444931703       
444955025        444978209        445001506        445024722        445047756   
    445070865        445093784        445116940        445139819       
445162720        445185580        445208424        445231376        445254212   
    445277254   

444837967

    444861595        444885040        444908370        444931711       
444955033        444978217        445001514        445024730        445047764   
    445070873        445093792        445116957        445139827       
445162738        445185598        445208432        445231384        445254220   
    445277262   

444837975

    444861603        444885057        444908396        444931729       
444955041        444978225        445001522        445024748        445047772   
    445070881        445093800        445116965        445139835       
445162746        445185606        445208440        445231392        445254238   
    445277270   

444837983

    444861611        444885065        444908404        444931737       
444955058        444978233        445001530        445024755        445047780   
    445070899        445093818        445116973        445139843       
445162753        445185614        445208457        445231400        445254246   
    445277288   

444837991

    444861629        444885073        444908412        444931752       
444955066        444978241        445001548        445024763        445047798   
    445070907        445093826        445116981        445139850       
445162761        445185622        445208465        445231418        445254253   
    445277296   

444838007

    444861637        444885081        444908420        444931760       
444955074        444978258        445001555        445024771        445047806   
    445070915        445093834        445116999        445139868       
445162779        445185630        445208473        445231426        445254261   
    445277304   

444838015

    444861645        444885099        444908438        444931778       
444955082        444978266        445001563        445024789        445047814   
    445070923        445093842        445117005        445139876       
445162787        445185648        445208481        445231434        445254279   
    445277312   

444838023

    444861652        444885107        444908446        444931786       
444955090        444978274        445001571        445024797        445047822   
    445070931        445093859        445117013        445139884       
445162795        445185655        445208499        445231442        445254287   
    445277320   

444838031

    444861660        444885115        444908453        444931794       
444955108        444978282        445001589        445024805        445047830   
    445070949        445093867        445117021        445139892       
445162803        445185663        445208507        445231459        445254295   
    445277338   

444838049

    444861686        444885123        444908479        444931802       
444955116        444978290        445001597        445024813        445047848   
    445070956        445093875        445117039        445139900       
445162811        445185671        445208515        445231467        445254303   
    445277346   

444838056

    444861694        444885131        444908487        444931810       
444955124        444978308        445001605        445024821        445047855   
    445070964        445093883        445117047        445139918       
445162829        445185689        445208523        445231475        445254311   
    445277353   

444838064

    444861702        444885149        444908495        444931828       
444955132        444978316        445001613        445024839        445047863   
    445070972        445093891        445117054        445139926       
445162837        445185697        445208531        445231483        445254329   
    445277361   

444838072

    444861710        444885156        444908503        444931836       
444955140        444978324        445001639        445024847        445047871   
    445070980        445093909        445117062        445139934       
445162845        445185705        445208549        445231491        445254337   
    445277379   

444838080

    444861728        444885164        444908511        444931844       
444955157        444978332        445001647        445024854        445047889   
    445070998        445093917        445117070        445139942       
445162852        445185713        445208556        445231509        445254345   
    445277387   

444838098

    444861736        444885172        444908529        444931851       
444955165        444978340        445001654        445024862        445047897   
    445071004        445093925        445117088        445139959       
445162860        445185721        445208564        445231517        445254352   
    445277395   

444838106

    444861744        444885180        444908537        444931869       
444955173        444978357        445001662        445024870        445047905   
    445071012        445093933        445117096        445139967       
445162878        445185739        445208572        445231525        445254360   
    445277403   

444838114

    444861751        444885198        444908545        444931877       
444955181        444978365        445001670        445024888        445047913   
    445071020        445093941        445117104        445139975       
445162886        445185747        445208580        445231533        445254378   
    445277411   

444838122

    444861769        444885206        444908552        444931885       
444955199        444978373        445001688        445024896        445047921   
    445071038        445093958        445117112        445139983       
445162894        445185754        445208598        445231541        445254386   
    445277429   

444838130

    444861777        444885214        444908560        444931893       
444955207        444978381        445001696        445024904        445047939   
    445071046        445093966        445117120        445139991       
445162902        445185762        445208606        445231558        445254394   
    445277437   

444838148

    444861785        444885222        444908578        444931901       
444955215        444978399        445001704        445024912        445047947   
    445071053        445093974        445117138        445140007       
445162910        445185770        445208614        445231566        445254402   
    445277445   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

444838155

    444861793        444885230        444908586        444931919       
444955223        444978407        445001712        445024920        445047954   
    445071061        445093982        445117146        445140015       
445162928        445185788        445208622        445231574        445254428   
    445277452   

444838163

    444861801        444885248        444908594        444931927       
444955231        444978415        445001720        445024938        445047962   
    445071079        445093990        445117153        445140023       
445162936        445185796        445208630        445231582        445254436   
    445277460   

444838171

    444861819        444885255        444908602        444931935       
444955249        444978423        445001738        445024946        445047970   
    445071087        445094006        445117161        445140031       
445162944        445185804        445208648        445231590        445254444   
    445277478   

444838189

    444861827        444885263        444908610        444931943       
444955256        444978449        445001746        445024953        445047988   
    445071095        445094014        445117179        445140049       
445162951        445185812        445208655        445231608        445254451   
    445277486   

444838197

    444861835        444885271        444908628        444931950       
444955264        444978456        445001753        445024961        445047996   
    445071103        445094022        445117187        445140056       
445162969        445185820        445208663        445231616        445254469   
    445277494   

444838205

    444861843        444885289        444908636        444931968       
444955272        444978464        445001761        445024979        445048002   
    445071111        445094030        445117195        445140064       
445162977        445185838        445208671        445231624        445254477   
    445277502   

444838213

    444861850        444885297        444908644        444931976       
444955280        444978472        445001779        445024987        445048010   
    445071129        445094048        445117203        445140072       
445162985        445185846        445208689        445231632        445254485   
    445277510   

444838221

    444861868        444885305        444908651        444931984       
444955298        444978480        445001787        445024995        445048028   
    445071137        445094055        445117211        445140080       
445162993        445185853        445208697        445231640        445254493   
    445277528   

444838239

    444861876        444885313        444908669        444931992       
444955306        444978498        445001795        445025000        445048036   
    445071145        445094063        445117229        445140098       
445163009        445185861        445208705        445231657        445254501   
    445277536   

444838247

    444861884        444885321        444908677        444932008       
444955314        444978506        445001803        445025018        445048044   
    445071152        445094071        445117237        445140106       
445163017        445185879        445208713        445231665        445254519   
    445277544   

444838262

    444861892        444885339        444908693        444932016       
444955322        444978514        445001811        445025026        445048051   
    445071160        445094089        445117245        445140114       
445163025        445185887        445208721        445231673        445254527   
    445277551   

444838270

    444861900        444885347        444908701        444932024       
444955330        444978522        445001829        445025034        445048069   
    445071178        445094097        445117252        445140122       
445163033        445185895        445208739        445231681        445254535   
    445277569   

444838288

    444861918        444885354        444908719        444932032       
444955348        444978530        445001837        445025042        445048077   
    445071186        445094105        445117260        445140130       
445163041        445185903        445208747        445231699        445254543   
    445277577   

444838296

    444861926        444885362        444908727        444932040       
444955355        444978548        445001845        445025059        445048085   
    445071194        445094113        445117278        445140148       
445163058        445185911        445208754        445231707        445254550   
    445277585   

444838304

    444861934        444885370        444908735        444932057       
444955363        444978555        445001852        445025067        445048093   
    445071202        445094121        445117286        445140155       
445163066        445185929        445208762        445231715        445254568   
    445277593   

444838312

    444861942        444885388        444908743        444932065       
444955371        444978563        445001860        445025075        445048101   
    445071210        445094139        445117294        445140163       
445163074        445185937        445208770        445231723        445254576   
    445277601   

444838320

    444861959        444885396        444908768        444932073       
444955389        444978571        445001878        445025083        445048119   
    445071228        445094147        445117302        445140171       
445163082        445185945        445208788        445231731        445254584   
    445277619   

444838338

    444861967        444885404        444908776        444932081       
444955397        444978597        445001886        445025091        445048127   
    445071236        445094154        445117310        445140189       
445163090        445185952        445208796        445231749        445254592   
    445277627   

444838346

    444861975        444885412        444908784        444932099       
444955405        444978605        445001894        445025109        445048135   
    445071244        445094162        445117328        445140197       
445163108        445185960        445208804        445231756        445254600   
    445277635   

444838353

    444861983        444885420        444908792        444932107       
444955413        444978613        445001902        445025117        445048143   
    445071251        445094170        445117336        445140205       
445163116        445185978        445208812        445231764        445254618   
    445277643   

444838361

    444861991        444885438        444908800        444932115       
444955421        444978621        445001910        445025125        445048150   
    445071269        445094188        445117351        445140213       
445163124        445185986        445208820        445231772        445254626   
    445277650   

444838379

    444862007        444885446        444908818        444932131       
444955439        444978639        445001928        445025133        445048168   
    445071277        445094196        445117369        445140221       
445163132        445185994        445208838        445231780        445254634   
    445277668   

444838387

    444862015        444885453        444908826        444932149       
444955447        444978647        445001936        445025141        445048176   
    445071285        445094204        445117377        445140239       
445163140        445186000        445208846        445231798        445254642   
    445277676   

444838395

    444862023        444885461        444908834        444932156       
444955454        444978654        445001944        445025158        445048184   
    445071293        445094212        445117385        445140247       
445163157        445186018        445208853        445231806        445254659   
    445277684   

444838403

    444862049        444885479        444908842        444932164       
444955462        444978662        445001951        445025166        445048200   
    445071301        445094220        445117393        445140254       
445163165        445186026        445208861        445231814        445254667   
    445277692   

444838411

    444862056        444885487        444908859        444932172       
444955470        444978670        445001969        445025174        445048218   
    445071319        445094238        445117401        445140262       
445163173        445186034        445208879        445231822        445254675   
    445277700   

444838429

    444862064        444885495        444908867        444932180       
444955488        444978688        445001977        445025182        445048226   
    445071327        445094246        445117419        445140270       
445163181        445186042        445208887        445231830        445254683   
    445277718   

444838437

    444862072        444885503        444908875        444932198       
444955496        444978696        445001985        445025190        445048234   
    445071335        445094253        445117427        445140288       
445163199        445186059        445208895        445231848        445254691   
    445277726   

444838460

    444862080        444885511        444908883        444932206       
444955504        444978704        445001993        445025208        445048242   
    445071343        445094261        445117435        445140296       
445163207        445186067        445208903        445231855        445254709   
    445277734   

444838478

    444862106        444885529        444908891        444932214       
444955512        444978720        445002009        445025216        445048259   
    445071350        445094279        445117443        445140304       
445163215        445186075        445208911        445231863        445254717   
    445277742   

444838486

    444862114        444885537        444908909        444932222       
444955520        444978738        445002017        445025224        445048267   
    445071368        445094295        445117450        445140312       
445163223        445186083        445208929        445231871        445254725   
    445277759   

444838502

    444862122        444885545        444908917        444932230       
444955538        444978746        445002025        445025232        445048275   
    445071376        445094303        445117468        445140320       
445163231        445186091        445208937        445231889        445254733   
    445277767   

444838510

    444862130        444885552        444908925        444932248       
444955546        444978753        445002033        445025240        445048283   
    445071384        445094311        445117476        445140338       
445163249        445186109        445208945        445231897        445254741   
    445277775   

444838528

    444862148        444885560        444908933        444932255       
444955553        444978761        445002041        445025257        445048291   
    445071392        445094329        445117484        445140346       
445163256        445186117        445208952        445231905        445254758   
    445277783   

444838536

    444862155        444885578        444908941        444932263       
444955561        444978779        445002058        445025265        445048309   
    445071400        445094337        445117492        445140353       
445163264        445186125        445208960        445231913        445254766   
    445277791   

444838544

    444862163        444885586        444908958        444932271       
444955579        444978787        445002066        445025273        445048317   
    445071418        445094345        445117500        445140361       
445163272        445186133        445208978        445231921        445254774   
    445277809   

444838551

    444862171        444885594        444908966        444932289       
444955587        444978795        445002074        445025281        445048325   
    445071426        445094352        445117518        445140379       
445163280        445186141        445208986        445231939        445254782   
    445277817   

444838569

    444862189        444885602        444908974        444932297       
444955595        444978803        445002082        445025299        445048333   
    445071434        445094360        445117526        445140387       
445163298        445186158        445208994        445231947        445254790   
    445277825   

444838577

    444862197        444885610        444908982        444932305       
444955603        444978811        445002090        445025307        445048341   
    445071442        445094378        445117534        445140395       
445163306        445186166        445209000        445231954        445254808   
    445277833   

444838585

    444862205        444885628        444909006        444932313       
444955611        444978829        445002108        445025315        445048358   
    445071459        445094386        445117542        445140403       
445163314        445186174        445209018        445231962        445254816   
    445277841   

444838593

    444862213        444885636        444909014        444932339       
444955629        444978837        445002116        445025323        445048366   
    445071467        445094394        445117559        445140411       
445163322        445186182        445209026        445231970        445254824   
    445277858   

444838601

    444862221        444885644        444909022        444932347       
444955637        444978845        445002124        445025331        445048374   
    445071475        445094402        445117567        445140429       
445163330        445186190        445209034        445231988        445254832   
    445277866   

444838619

    444862239        444885651        444909030        444932354       
444955645        444978852        445002132        445025349        445048382   
    445071483        445094410        445117575        445140437       
445163348        445186208        445209042        445231996        445254840   
    445277874   

444838627

    444862247        444885669        444909048        444932362       
444955652        444978860        445002140        445025356        445048390   
    445071491        445094428        445117583        445140445       
445163355        445186216        445209059        445232002        445254857   
    445277882   

444838635

    444862254        444885677        444909055        444932370       
444955660        444978886        445002157        445025364        445048408   
    445071509        445094436        445117591        445140452       
445163363        445186224        445209067        445232010        445254865   
    445277890   

444838643

    444862262        444885685        444909063        444932388       
444955678        444978894        445002165        445025372        445048416   
    445071517        445094444        445117609        445140460       
445163371        445186232        445209075        445232028        445254873   
    445277908   

444838650

    444862270        444885693        444909071        444932396       
444955686        444978902        445002173        445025380        445048424   
    445071525        445094451        445117617        445140478       
445163389        445186240        445209083        445232036        445254881   
    445277916   

444838668

    444862288        444885701        444909089        444932404       
444955694        444978910        445002181        445025398        445048432   
    445071533        445094469        445117633        445140486       
445163397        445186257        445209091        445232044        445254899   
    445277924   

444838676

    444862296        444885719        444909097        444932412       
444955702        444978928        445002199        445025406        445048440   
    445071541        445094477        445117641        445140494       
445163405        445186265        445209109        445232051        445254907   
    445277932   

444838684

    444862304        444885727        444909105        444932420       
444955710        444978936        445002207        445025414        445048465   
    445071558        445094485        445117658        445140502       
445163413        445186273        445209117        445232069        445254915   
    445277940   

444838692

    444862312        444885735        444909113        444932438       
444955728        444978944        445002215        445025422        445048473   
    445071566        445094493        445117666        445140510       
445163421        445186281        445209125        445232077        445254923   
    445277957   

444838718

    444862320        444885743        444909121        444932446       
444955736        444978951        445002223        445025430        445048481   
    445071574        445094501        445117674        445140528       
445163439        445186299        445209133        445232085        445254931   
    445277965   

444838726

    444862338        444885750        444909139        444932453       
444955744        444978969        445002231        445025448        445048499   
    445071582        445094519        445117682        445140536       
445163447        445186307        445209141        445232093        445254949   
    445277973   

444838734

    444862346        444885768        444909147        444932461       
444955751        444978977        445002249        445025455        445048507   
    445071590        445094527        445117690        445140544       
445163454        445186315        445209158        445232101        445254956   
    445277981   

444838742

    444862353        444885776        444909154        444932479       
444955769        444978985        445002256        445025463        445048515   
    445071608        445094535        445117708        445140551       
445163462        445186323        445209166        445232119        445254964   
    445277999   

444838759

    444862361        444885784        444909170        444932487       
444955777        444978993        445002264        445025471        445048523   
    445071616        445094543        445117716        445140569       
445163470        445186331        445209174        445232127        445254972   
    445278005   

444838767

    444862379        444885792        444909188        444932495       
444955785        444979009        445002272        445025489        445048531   
    445071624        445094550        445117724        445140577       
445163488        445186349        445209182        445232135        445254980   
    445278013   

444838775

    444862387        444885800        444909196        444932503       
444955793        444979017        445002280        445025497        445048549   
    445071632        445094568        445117732        445140585       
445163496        445186356        445209190        445232143        445254998   
    445278021   

444838783

    444862395        444885818        444909204        444932511       
444955801        444979025        445002298        445025505        445048556   
    445071640        445094576        445117740        445140593       
445163504        445186364        445209208        445232150        445255003   
    445278039   

444838809

    444862403        444885826        444909212        444932529       
444955819        444979033        445002306        445025513        445048564   
    445071665        445094584        445117757        445140601       
445163512        445186372        445209216        445232168        445255011   
    445278047   

444838817

    444862411        444885842        444909220        444932537       
444955827        444979041        445002314        445025539        445048572   
    445071673        445094592        445117765        445140619       
445163520        445186380        445209224        445232176        445255029   
    445278054   

444838825

    444862429        444885859        444909238        444932545       
444955835        444979058        445002322        445025547        445048580   
    445071681        445094600        445117773        445140627       
445163538        445186398        445209232        445232184        445255037   
    445278062   

444838833

    444862437        444885867        444909246        444932552       
444955843        444979066        445002330        445025554        445048606   
    445071699        445094618        445117781        445140635       
445163546        445186406        445209240        445232192        445255045   
    445278070   

444838841

    444862445        444885875        444909253        444932578       
444955850        444979074        445002348        445025562        445048614   
    445071707        445094626        445117799        445140643       
445163553        445186414        445209257        445232200        445255052   
    445278088   

444838858

    444862452        444885883        444909261        444932586       
444955868        444979082        445002355        445025570        445048622   
    445071715        445094634        445117807        445140650       
445163561        445186422        445209265        445232218        445255060   
    445278096   

444838866

    444862460        444885891        444909279        444932594       
444955876        444979090        445002363        445025588        445048630   
    445071723        445094642        445117815        445140668       
445163579        445186430        445209273        445232226        445255078   
    445278104   

444838874

    444862478        444885909        444909287        444932602       
444955884        444979108        445002371        445025596        445048648   
    445071731        445094659        445117823        445140676       
445163587        445186448        445209281        445232234        445255086   
    445278112   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

444838882

    444862486        444885917        444909295        444932610       
444955892        444979116        445002389        445025604        445048655   
    445071749        445094667        445117831        445140684       
445163595        445186455        445209299        445232242        445255094   
    445278120   

444838908

    444862494        444885925        444909303        444932628       
444955900        444979124        445002397        445025612        445048663   
    445071756        445094675        445117849        445140692       
445163603        445186463        445209307        445232259        445255102   
    445278138   

444838916

    444862502        444885933        444909311        444932636       
444955918        444979132        445002405        445025620        445048671   
    445071764        445094683        445117856        445140700       
445163611        445186471        445209315        445232267        445255110   
    445278146   

444838924

    444862510        444885941        444909329        444932644       
444955926        444979140        445002413        445025638        445048689   
    445071772        445094691        445117864        445140718       
445163629        445186489        445209323        445232283        445255128   
    445278153   

444838932

    444862528        444885958        444909337        444932651       
444955934        444979157        445002421        445025646        445048697   
    445071780        445094709        445117872        445140726       
445163637        445186497        445209331        445232291        445255136   
    445278161   

444838940

    444862536        444885966        444909345        444932669       
444955942        444979165        445002439        445025653        445048705   
    445071798        445094717        445117880        445140734       
445163645        445186505        445209349        445232309        445255144   
    445278179   

444838957

    444862544        444885974        444909352        444932677       
444955959        444979173        445002447        445025661        445048713   
    445071806        445094725        445117898        445140742       
445163652        445186513        445209356        445232317        445255151   
    445278187   

444838965

    444862551        444885982        444909360        444932685       
444955967        444979181        445002454        445025679        445048721   
    445071814        445094733        445117906        445140759       
445163660        445186521        445209364        445232325        445255169   
    445278195   

444838973

    444862569        444885990        444909378        444932693       
444955975        444979199        445002462        445025687        445048739   
    445071822        445094741        445117914        445140767       
445163678        445186539        445209372        445232333        445255177   
    445278203   

444838981

    444862577        444886006        444909386        444932701       
444955983        444979207        445002470        445025695        445048747   
    445071830        445094758        445117922        445140775       
445163686        445186547        445209380        445232341        445255185   
    445278211   

444838999

    444862585        444886014        444909394        444932719       
444955991        444979215        445002488        445025703        445048754   
    445071848        445094766        445117930        445140783       
445163694        445186554        445209398        445232358        445255193   
    445278229   

444839005

    444862593        444886022        444909402        444932727       
444956015        444979223        445002496        445025711        445048762   
    445071855        445094774        445117948        445140791       
445163702        445186562        445209406        445232366        445255201   
    445278237   

444839013

    444862601        444886030        444909410        444932743       
444956023        444979231        445002504        445025729        445048770   
    445071863        445094782        445117955        445140809       
445163710        445186570        445209414        445232374        445255219   
    445278245   

444839021

    444862619        444886048        444909428        444932750       
444956031        444979249        445002512        445025737        445048788   
    445071871        445094790        445117963        445140817       
445163728        445186588        445209422        445232382        445255227   
    445278252   

444839039

    444862627        444886055        444909444        444932768       
444956049        444979256        445002520        445025745        445048796   
    445071889        445094808        445117971        445140825       
445163736        445186596        445209430        445232390        445255235   
    445278260   

444839047

    444862635        444886071        444909451        444932776       
444956056        444979264        445002538        445025752        445048804   
    445071897        445094816        445117989        445140833       
445163744        445186604        445209448        445232408        445255243   
    445278278   

444839062

    444862643        444886089        444909469        444932784       
444956072        444979272        445002546        445025760        445048812   
    445071905        445094824        445117997        445140841       
445163751        445186612        445209455        445232416        445255250   
    445278286   

444839070

    444862650        444886097        444909477        444932792       
444956080        444979280        445002553        445025778        445048820   
    445071913        445094832        445118003        445140858       
445163769        445186620        445209463        445232424        445255268   
    445278294   

444839088

    444862676        444886105        444909485        444932800       
444956098        444979298        445002561        445025786        445048838   
    445071921        445094840        445118011        445140866       
445163777        445186638        445209471        445232432        445255276   
    445278302   

444839096

    444862684        444886113        444909493        444932818       
444956114        444979306        445002579        445025794        445048846   
    445071939        445094857        445118029        445140874       
445163785        445186646        445209489        445232440        445255284   
    445278310   

444839104

    444862692        444886121        444909501        444932826       
444956122        444979314        445002587        445025802        445048853   
    445071947        445094865        445118037        445140882       
445163793        445186653        445209497        445232457        445255292   
    445278328   

444839112

    444862700        444886147        444909519        444932834       
444956130        444979322        445002595        445025810        445048861   
    445071954        445094873        445118045        445140890       
445163801        445186661        445209505        445232465        445255300   
    445278344   

444839120

    444862718        444886154        444909527        444932842       
444956148        444979330        445002603        445025828        445048879   
    445071962        445094881        445118052        445140908       
445163819        445186679        445209513        445232473        445255318   
    445278351   

444839138

    444862726        444886162        444909535        444932859       
444956155        444979348        445002611        445025836        445048887   
    445071970        445094899        445118060        445140916       
445163827        445186687        445209521        445232481        445255326   
    445278369   

444839146

    444862734        444886170        444909543        444932867       
444956163        444979355        445002629        445025844        445048895   
    445071988        445094907        445118078        445140924       
445163835        445186695        445209539        445232499        445255334   
    445278377   

444839153

    444862742        444886188        444909550        444932875       
444956171        444979363        445002637        445025851        445048903   
    445071996        445094915        445118086        445140932       
445163843        445186703        445209547        445232507        445255342   
    445278385   

444839161

    444862759        444886196        444909568        444932883       
444956189        444979371        445002645        445025869        445048911   
    445072002        445094923        445118094        445140940       
445163850        445186711        445209554        445232515        445255359   
    445278393   

444839179

    444862767        444886204        444909576        444932891       
444956197        444979389        445002652        445025877        445048929   
    445072010        445094931        445118102        445140957       
445163868        445186729        445209562        445232523        445255367   
    445278401   

444839187

    444862775        444886212        444909584        444932909       
444956205        444979397        445002660        445025885        445048937   
    445072028        445094949        445118110        445140965       
445163876        445186737        445209570        445232531        445255375   
    445278419   

444839195

    444862783        444886220        444909592        444932917       
444956213        444979405        445002678        445025893        445048945   
    445072036        445094956        445118128        445140973       
445163884        445186745        445209588        445232549        445255383   
    445278427   

444839203

    444862791        444886238        444909600        444932925       
444956221        444979413        445002686        445025901        445048952   
    445072044        445094964        445118136        445140981       
445163892        445186752        445209596        445232556        445255391   
    445278435   

444839211

    444862817        444886253        444909618        444932933       
444956239        444979421        445002694        445025919        445048960   
    445072051        445094972        445118144        445140999       
445163900        445186760        445209604        445232564        445255409   
    445278443   

444839229

    444862825        444886261        444909626        444932941       
444956247        444979439        445002702        445025927        445048978   
    445072069        445094980        445118151        445141005       
445163918        445186778        445209612        445232572        445255417   
    445278450   

444839237

    444862833        444886279        444909634        444932958       
444956254        444979447        445002710        445025935        445048986   
    445072077        445094998        445118169        445141013       
445163926        445186786        445209620        445232580        445255425   
    445278468   

444839245

    444862841        444886287        444909642        444932966       
444956262        444979454        445002728        445025943        445048994   
    445072085        445095003        445118177        445141021       
445163934        445186794        445209638        445232598        445255433   
    445278476   

444839252

    444862858        444886295        444909659        444932974       
444956270        444979462        445002736        445025950        445049000   
    445072093        445095011        445118185        445141039       
445163942        445186802        445209646        445232606        445255441   
    445278484   

444839260

    444862866        444886303        444909667        444932982       
444956288        444979470        445002744        445025968        445049018   
    445072101        445095029        445118193        445141047       
445163959        445186810        445209653        445232614        445255458   
    445278500   

444839278

    444862874        444886311        444909675        444932990       
444956296        444979488        445002751        445025976        445049026   
    445072119        445095037        445118201        445141054       
445163967        445186828        445209661        445232622        445255466   
    445278518   

444839286

    444862882        444886329        444909683        444933006       
444956304        444979496        445002769        445025984        445049034   
    445072127        445095045        445118219        445141062       
445163975        445186836        445209679        445232630        445255474   
    445278526   

444839302

    444862890        444886337        444909691        444933014       
444956312        444979504        445002777        445025992        445049042   
    445072135        445095052        445118227        445141070       
445163983        445186844        445209687        445232648        445255482   
    445278534   

444839310

    444862908        444886345        444909709        444933022       
444956320        444979512        445002785        445026008        445049059   
    445072143        445095060        445118235        445141088       
445163991        445186851        445209695        445232655        445255490   
    445278542   

444839328

    444862916        444886352        444909717        444933030       
444956338        444979520        445002793        445026016        445049067   
    445072150        445095078        445118243        445141096       
445164007        445186869        445209703        445232663        445255508   
    445278559   

444839336

    444862924        444886360        444909725        444933055       
444956346        444979538        445002801        445026024        445049075   
    445072168        445095086        445118250        445141104       
445164015        445186877        445209711        445232671        445255516   
    445278567   

444839344

    444862932        444886378        444909733        444933063       
444956353        444979546        445002819        445026032        445049083   
    445072176        445095094        445118268        445141112       
445164023        445186885        445209729        445232689        445255524   
    445278575   

444839351

    444862940        444886386        444909741        444933071       
444956361        444979553        445002827        445026040        445049091   
    445072184        445095102        445118276        445141120       
445164031        445186893        445209737        445232697        445255532   
    445278583   

444839369

    444862957        444886394        444909758        444933089       
444956379        444979561        445002835        445026057        445049109   
    445072192        445095110        445118284        445141138       
445164049        445186901        445209745        445232705        445255540   
    445278591   

444839377

    444862973        444886402        444909766        444933097       
444956387        444979579        445002843        445026065        445049117   
    445072200        445095128        445118292        445141146       
445164056        445186919        445209752        445232713        445255557   
    445278609   

444839385

    444862981        444886410        444909774        444933105       
444956395        444979587        445002850        445026073        445049125   
    445072218        445095136        445118300        445141153       
445164064        445186927        445209760        445232721        445255565   
    445278617   

444839393

    444862999        444886428        444909782        444933113       
444956403        444979595        445002868        445026081        445049133   
    445072226        445095144        445118318        445141161       
445164072        445186935        445209778        445232739        445255573   
    445278625   

444839401

    444863005        444886436        444909790        444933121       
444956411        444979603        445002876        445026099        445049141   
    445072234        445095151        445118326        445141179       
445164080        445186943        445209786        445232747        445255581   
    445278633   

444839419

    444863021        444886444        444909808        444933139       
444956429        444979611        445002884        445026107        445049158   
    445072242        445095177        445118334        445141187       
445164098        445186950        445209794        445232754        445255599   
    445278641   

444839435

    444863039        444886451        444909816        444933147       
444956437        444979629        445002892        445026115        445049166   
    445072259        445095185        445118342        445141195       
445164106        445186968        445209802        445232762        445255607   
    445278658   

444839443

    444863047        444886469        444909824        444933154       
444956445        444979637        445002900        445026123        445049174   
    445072267        445095193        445118359        445141203       
445164114        445186976        445209810        445232770        445255615   
    445278674   

444839450

    444863054        444886477        444909832        444933162       
444956452        444979645        445002918        445026131        445049182   
    445072275        445095201        445118367        445141211       
445164122        445186984        445209828        445232788        445255623   
    445278682   

444839468

    444863062        444886485        444909840        444933170       
444956460        444979652        445002926        445026149        445049190   
    445072283        445095219        445118375        445141229       
445164130        445186992        445209836        445232796        445255649   
    445278690   

444839476

    444863070        444886493        444909857        444933188       
444956478        444979660        445002934        445026156        445049208   
    445072291        445095227        445118383        445141237       
445164148        445187008        445209844        445232804        445255656   
    445278708   

444839484

    444863088        444886501        444909865        444933196       
444956486        444979678        445002942        445026164        445049216   
    445072309        445095235        445118391        445141252       
445164155        445187016        445209851        445232812        445255664   
    445278716   

444839492

    444863096        444886519        444909873        444933204       
444956494        444979686        445002959        445026172        445049224   
    445072317        445095243        445118409        445141260       
445164163        445187024        445209869        445232820        445255672   
    445278724   

444839500

    444863104        444886527        444909881        444933212       
444956502        444979694        445002967        445026180        445049232   
    445072325        445095250        445118417        445141278       
445164171        445187032        445209877        445232838        445255680   
    445278732   

444839518

    444863112        444886535        444909899        444933220       
444956510        444979710        445002975        445026198        445049240   
    445072333        445095268        445118425        445141286       
445164189        445187040        445209885        445232846        445255698   
    445278740   

444839526

    444863120        444886543        444909907        444933238       
444956528        444979728        445002983        445026206        445049257   
    445072341        445095276        445118433        445141294       
445164197        445187057        445209893        445232853        445255706   
    445278757   

444839534

    444863138        444886550        444909915        444933246       
444956536        444979736        445002991        445026214        445049265   
    445072358        445095284        445118441        445141302       
445164205        445187065        445209901        445232861        445255714   
    445278765   

444839542

    444863146        444886568        444909923        444933253       
444956544        444979744        445003007        445026222        445049273   
    445072366        445095292        445118458        445141310       
445164213        445187073        445209919        445232879        445255722   
    445278773   

444839559

    444863153        444886576        444909931        444933261       
444956551        444979751        445003015        445026230        445049281   
    445072374        445095300        445118466        445141328       
445164221        445187081        445209927        445232887        445255730   
    445278781   

444839567

    444863161        444886584        444909949        444933279       
444956569        444979769        445003023        445026248        445049299   
    445072382        445095318        445118474        445141336       
445164239        445187099        445209935        445232895        445255748   
    445278799   

444839575

    444863179        444886592        444909956        444933287       
444956577        444979777        445003031        445026255        445049307   
    445072390        445095326        445118482        445141344       
445164247        445187107        445209943        445232903        445255755   
    445278807   

444839583

    444863187        444886600        444909964        444933295       
444956585        444979785        445003049        445026263        445049315   
    445072408        445095334        445118490        445141351       
445164254        445187115        445209950        445232911        445255763   
    445278815   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

444839591

    444863195        444886618        444909972        444933303       
444956593        444979793        445003056        445026271        445049323   
    445072416        445095342        445118508        445141369       
445164262        445187123        445209968        445232929        445255771   
    445278823   

444839609

    444863203        444886626        444909980        444933311       
444956601        444979801        445003064        445026289        445049331   
    445072424        445095359        445118516        445141377       
445164270        445187131        445209976        445232937        445255789   
    445278831   

444839617

    444863211        444886634        444909998        444933329       
444956619        444979819        445003072        445026297        445049349   
    445072432        445095367        445118524        445141385       
445164288        445187149        445209984        445232945        445255797   
    445278849   

444839625

    444863229        444886642        444910004        444933337       
444956627        444979827        445003098        445026305        445049356   
    445072440        445095375        445118532        445141393       
445164296        445187156        445209992        445232952        445255805   
    445278856   

444839633

    444863237        444886659        444910012        444933345       
444956635        444979835        445003106        445026313        445049364   
    445072457        445095383        445118540        445141401       
445164304        445187164        445210008        445232960        445255813   
    445278864   

444839641

    444863245        444886667        444910020        444933352       
444956643        444979843        445003114        445026321        445049372   
    445072465        445095391        445118557        445141419       
445164312        445187172        445210024        445232978        445255821   
    445278872   

444839658

    444863252        444886675        444910038        444933360       
444956650        444979850        445003122        445026339        445049380   
    445072473        445095409        445118565        445141427       
445164320        445187180        445210032        445232994        445255839   
    445278880   

444839666

    444863260        444886683        444910046        444933378       
444956668        444979868        445003130        445026347        445049398   
    445072481        445095417        445118573        445141435       
445164338        445187198        445210040        445233000        445255847   
    445278898   

444839674

    444863278        444886691        444910053        444933386       
444956676        444979876        445003148        445026354        445049406   
    445072499        445095425        445118581        445141443       
445164346        445187206        445210057        445233018        445255854   
    445278906   

444839682

    444863286        444886709        444910061        444933394       
444956684        444979884        445003163        445026362        445049414   
    445072507        445095433        445118599        445141450       
445164353        445187214        445210065        445233026        445255862   
    445278914   

444839690

    444863294        444886717        444910079        444933402       
444956692        444979892        445003171        445026370        445049422   
    445072515        445095441        445118607        445141468       
445164361        445187222        445210073        445233034        445255870   
    445278922   

444839708

    444863302        444886725        444910087        444933410       
444956700        444979900        445003189        445026388        445049430   
    445072523        445095458        445118615        445141476       
445164379        445187230        445210081        445233042        445255888   
    445278930   

444839716

    444863310        444886733        444910095        444933428       
444956718        444979918        445003197        445026396        445049455   
    445072531        445095466        445118623        445141484       
445164387        445187248        445210099        445233059        445255896   
    445278948   

444839724

    444863328        444886741        444910103        444933436       
444956726        444979926        445003205        445026404        445049463   
    445072549        445095474        445118631        445141492       
445164395        445187255        445210107        445233067        445255904   
    445278955   

444839732

    444863336        444886758        444910111        444933444       
444956734        444979942        445003213        445026412        445049471   
    445072556        445095482        445118649        445141500       
445164403        445187263        445210115        445233075        445255912   
    445278963   

444839740

    444863344        444886766        444910129        444933451       
444956742        444979959        445003221        445026420        445049489   
    445072564        445095490        445118656        445141518       
445164411        445187271        445210123        445233083        445255920   
    445278971   

444839757

    444863351        444886774        444910137        444933469       
444956759        444979967        445003239        445026438        445049497   
    445072572        445095508        445118664        445141526       
445164429        445187289        445210131        445233091        445255938   
    445278989   

444839765

    444863369        444886782        444910145        444933477       
444956767        444979975        445003247        445026461        445049505   
    445072580        445095516        445118672        445141534       
445164437        445187297        445210149        445233109        445255946   
    445278997   

444839773

    444863377        444886790        444910152        444933485       
444956775        444979983        445003254        445026479        445049513   
    445072598        445095524        445118680        445141542       
445164452        445187305        445210156        445233117        445255953   
    445279003   

444839781

    444863385        444886808        444910160        444933493       
444956783        444979991        445003262        445026487        445049521   
    445072614        445095532        445118698        445141559       
445164460        445187313        445210164        445233125        445255961   
    445279011   

444839799

    444863393        444886816        444910178        444933501       
444956791        444980015        445003270        445026495        445049539   
    445072622        445095540        445118706        445141567       
445164478        445187321        445210172        445233133        445255979   
    445279029   

444839807

    444863401        444886824        444910186        444933519       
444956809        444980023        445003288        445026503        445049547   
    445072630        445095557        445118714        445141575       
445164486        445187339        445210180        445233141        445255987   
    445279037   

444839815

    444863419        444886832        444910194        444933527       
444956817        444980031        445003296        445026511        445049554   
    445072648        445095565        445118722        445141583       
445164494        445187347        445210198        445233158        445255995   
    445279045   

444839823

    444863427        444886840        444910202        444933535       
444956825        444980049        445003304        445026529        445049562   
    445072655        445095573        445118730        445141591       
445164502        445187354        445210206        445233166        445256001   
    445279052   

444839831

    444863435        444886857        444910210        444933543       
444956833        444980056        445003312        445026537        445049570   
    445072663        445095581        445118755        445141609       
445164510        445187362        445210214        445233174        445256019   
    445279060   

444839849

    444863450        444886865        444910228        444933550       
444956841        444980064        445003320        445026545        445049588   
    445072671        445095599        445118763        445141617       
445164528        445187370        445210222        445233182        445256027   
    445279078   

444839856

    444863468        444886873        444910244        444933568       
444956858        444980072        445003338        445026552        445049596   
    445072689        445095607        445118771        445141625       
445164536        445187388        445210230        445233190        445256035   
    445279086   

444839864

    444863476        444886881        444910251        444933576       
444956866        444980080        445003346        445026560        445049604   
    445072697        445095615        445118789        445141633       
445164544        445187396        445210248        445233208        445256043   
    445279094   

444839872

    444863484        444886899        444910277        444933584       
444956874        444980098        445003353        445026578        445049612   
    445072705        445095623        445118797        445141641       
445164551        445187404        445210255        445233216        445256050   
    445279102   

444839880

    444863492        444886907        444910285        444933592       
444956882        444980106        445003361        445026586        445049620   
    445072713        445095631        445118805        445141658       
445164569        445187412        445210263        445233224        445256068   
    445279110   

444839898

    444863500        444886915        444910293        444933600       
444956890        444980114        445003387        445026594        445049638   
    445072721        445095649        445118813        445141666       
445164577        445187420        445210271        445233232        445256084   
    445279128   

444839906

    444863518        444886923        444910301        444933618       
444956908        444980122        445003395        445026602        445049646   
    445072739        445095656        445118821        445141674       
445164585        445187438        445210289        445233240        445256092   
    445279136   

444839914

    444863526        444886931        444910319        444933626       
444956916        444980130        445003403        445026610        445049653   
    445072747        445095664        445118839        445141682       
445164593        445187446        445210297        445233257        445256100   
    445279144   

444839922

    444863534        444886949        444910327        444933634       
444956924        444980148        445003411        445026636        445049661   
    445072754        445095672        445118847        445141690       
445164601        445187453        445210305        445233265        445256118   
    445279151   

444839930

    444863559        444886956        444910335        444933642       
444956932        444980155        445003429        445026644        445049679   
    445072762        445095680        445118854        445141708       
445164619        445187461        445210313        445233273        445256126   
    445279169   

444839948

    444863567        444886964        444910343        444933659       
444956957        444980163        445003437        445026651        445049687   
    445072770        445095698        445118862        445141716       
445164627        445187479        445210321        445233281        445256134   
    445279177   

444839955

    444863575        444886972        444910350        444933667       
444956965        444980171        445003445        445026669        445049695   
    445072788        445095706        445118888        445141724       
445164635        445187487        445210339        445233299        445256142   
    445279185   

444839971

    444863583        444886980        444910368        444933675       
444956973        444980189        445003452        445026677        445049703   
    445072796        445095722        445118896        445141732       
445164643        445187495        445210347        445233307        445256159   
    445279193   

444839989

    444863591        444886998        444910376        444933683       
444956981        444980197        445003460        445026685        445049711   
    445072804        445095730        445118904        445141740       
445164650        445187503        445210354        445233315        445256167   
    445279201   

444839997

    444863609        444887004        444910384        444933691       
444956999        444980205        445003478        445026693        445049729   
    445072812        445095748        445118912        445141757       
445164668        445187511        445210362        445233323        445256175   
    445279219   

444840003

    444863617        444887012        444910400        444933709       
444957005        444980213        445003486        445026701        445049737   
    445072820        445095755        445118920        445141765       
445164676        445187529        445210370        445233331        445256183   
    445279227   

444840011

    444863625        444887020        444910418        444933725       
444957013        444980221        445003494        445026719        445049745   
    445072838        445095763        445118938        445141773       
445164684        445187537        445210388        445233349        445256191   
    445279235   

444840029

    444863633        444887038        444910426        444933733       
444957021        444980239        445003502        445026727        445049752   
    445072853        445095771        445118946        445141781       
445164692        445187545        445210396        445233356        445256209   
    445279243   

444840037

    444863641        444887046        444910442        444933741       
444957039        444980247        445003528        445026735        445049760   
    445072861        445095789        445118953        445141799       
445164700        445187552        445210404        445233364        445256217   
    445279250   

444840045

    444863658        444887053        444910459        444933758       
444957054        444980254        445003536        445026743        445049778   
    445072879        445095797        445118961        445141807       
445164718        445187560        445210412        445233372        445256225   
    445279268   

444840052

    444863666        444887061        444910467        444933766       
444957062        444980262        445003544        445026750        445049786   
    445072887        445095805        445118979        445141815       
445164726        445187578        445210420        445233380        445256233   
    445279276   

444840060

    444863674        444887079        444910475        444933774       
444957070        444980270        445003551        445026768        445049794   
    445072895        445095813        445118987        445141823       
445164734        445187586        445210438        445233398        445256241   
    445279284   

444840078

    444863682        444887087        444910483        444933782       
444957088        444980288        445003569        445026776        445049802   
    445072903        445095821        445118995        445141831       
445164742        445187594        445210446        445233406        445256258   
    445279292   

444840086

    444863690        444887095        444910491        444933790       
444957096        444980296        445003577        445026784        445049810   
    445072911        445095839        445119001        445141849       
445164759        445187602        445210453        445233414        445256266   
    445279300   

444840094

    444863716        444887103        444910509        444933808       
444957104        444980312        445003585        445026792        445049828   
    445072929        445095847        445119019        445141856       
445164767        445187610        445210461        445233422        445256274   
    445279318   

444840102

    444863724        444887111        444910517        444933816       
444957112        444980320        445003593        445026800        445049836   
    445072937        445095854        445119027        445141864       
445164775        445187628        445210479        445233430        445256282   
    445279326   

444840110

    444863732        444887129        444910525        444933824       
444957120        444980338        445003601        445026818        445049844   
    445072945        445095862        445119035        445141872       
445164783        445187636        445210487        445233448        445256290   
    445279334   

444840128

    444863740        444887137        444910533        444933832       
444957138        444980346        445003619        445026826        445049851   
    445072952        445095870        445119043        445141880       
445164791        445187644        445210495        445233455        445256308   
    445279342   

444840136

    444863757        444887145        444910541        444933840       
444957146        444980353        445003627        445026834        445049869   
    445072960        445095888        445119050        445141898       
445164809        445187651        445210503        445233463        445256316   
    445279359   

444840144

    444863765        444887152        444910558        444933857       
444957153        444980361        445003635        445026842        445049877   
    445072986        445095896        445119068        445141906       
445164817        445187669        445210511        445233471        445256324   
    445279367   

444840151

    444863773        444887160        444910566        444933865       
444957161        444980379        445003643        445026859        445049885   
    445072994        445095904        445119076        445141914       
445164825        445187677        445210529        445233489        445256332   
    445279375   

444840169

    444863781        444887178        444910574        444933881       
444957179        444980387        445003650        445026867        445049893   
    445073000        445095912        445119084        445141922       
445164833        445187685        445210537        445233497        445256340   
    445279383   

444840177

    444863799        444887186        444910582        444933899       
444957187        444980395        445003668        445026875        445049901   
    445073018        445095920        445119092        445141930       
445164841        445187693        445210545        445233505        445256357   
    445279391   

444840185

    444863807        444887194        444910590        444933907       
444957195        444980403        445003676        445026883        445049919   
    445073026        445095938        445119100        445141948       
445164858        445187701        445210552        445233513        445256365   
    445279409   

444840193

    444863815        444887202        444910608        444933915       
444957203        444980411        445003684        445026891        445049927   
    445073034        445095946        445119118        445141955       
445164866        445187719        445210560        445233521        445256373   
    445279417   

444840201

    444863823        444887210        444910616        444933923       
444957211        444980429        445003692        445026909        445049935   
    445073042        445095953        445119126        445141963       
445164874        445187727        445210578        445233539        445256381   
    445279425   

444840219

    444863831        444887228        444910624        444933931       
444957229        444980437        445003700        445026917        445049943   
    445073059        445095961        445119134        445141971       
445164882        445187735        445210586        445233547        445256399   
    445279433   

444840227

    444863849        444887236        444910632        444933949       
444957237        444980445        445003718        445026925        445049950   
    445073067        445095979        445119142        445141989       
445164890        445187743        445210594        445233554        445256407   
    445279441   

444840235

    444863856        444887244        444910640        444933956       
444957245        444980452        445003726        445026933        445049968   
    445073075        445095987        445119159        445141997       
445164908        445187750        445210602        445233562        445256415   
    445279458   

444840243

    444863864        444887251        444910657        444933964       
444957252        444980460        445003734        445026941        445049976   
    445073083        445095995        445119167        445142003       
445164916        445187768        445210610        445233570        445256423   
    445279466   

444840268

    444863872        444887269        444910665        444933972       
444957260        444980478        445003742        445026958        445049984   
    445073091        445096001        445119175        445142011       
445164924        445187776        445210628        445233588        445256431   
    445279474   

444840276

    444863880        444887277        444910673        444933980       
444957278        444980486        445003759        445026966        445049992   
    445073109        445096019        445119183        445142029       
445164932        445187784        445210636        445233596        445256449   
    445279482   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

444840284

    444863898        444887285        444910681        444933998       
444957286        444980494        445003767        445026974        445050008   
    445073117        445096027        445119191        445142037       
445164940        445187792        445210644        445233604        445256456   
    445279490   

444840300

    444863906        444887293        444910699        444934004       
444957294        444980502        445003775        445026982        445050016   
    445073125        445096035        445119209        445142045       
445164957        445187800        445210651        445233612        445256464   
    445279508   

444840326

    444863914        444887301        444910707        444934012       
444957302        444980510        445003783        445026990        445050024   
    445073133        445096043        445119217        445142052       
445164965        445187818        445210669        445233620        445256472   
    445279516   

444840334

    444863922        444887319        444910723        444934020       
444957310        444980528        445003791        445027006        445050032   
    445073141        445096050        445119225        445142060       
445164973        445187826        445210677        445233638        445256480   
    445279524   

444840342

    444863930        444887327        444910731        444934038       
444957328        444980536        445003809        445027014        445050040   
    445073158        445096068        445119233        445142078       
445164981        445187834        445210685        445233646        445256498   
    445279532   

444840359

    444863948        444887335        444910749        444934046       
444957336        444980544        445003817        445027022        445050057   
    445073166        445096076        445119241        445142086       
445164999        445187842        445210693        445233653        445256514   
    445279540   

444840367

    444863955        444887343        444910756        444934053       
444957344        444980551        445003825        445027030        445050065   
    445073174        445096084        445119258        445142094       
445165004        445187859        445210701        445233661        445256522   
    445279557   

444840375

    444863971        444887350        444910764        444934061       
444957351        444980577        445003833        445027048        445050073   
    445073182        445096092        445119266        445142102       
445165012        445187867        445210719        445233679        445256530   
    445279565   

444840383

    444863997        444887368        444910772        444934079       
444957369        444980585        445003841        445027055        445050081   
    445073190        445096100        445119274        445142110       
445165020        445187875        445210727        445233687        445256548   
    445279573   

444840391

    444864003        444887376        444910780        444934087       
444957377        444980593        445003858        445027063        445050099   
    445073216        445096118        445119282        445142128       
445165038        445187883        445210735        445233695        445256555   
    445279581   

444840417

    444864011        444887384        444910798        444934095       
444957385        444980601        445003866        445027071        445050107   
    445073224        445096126        445119290        445142136       
445165046        445187891        445210743        445233703        445256563   
    445279599   

444840425

    444864029        444887392        444910806        444934103       
444957393        444980619        445003874        445027089        445050115   
    445073232        445096134        445119308        445142144       
445165053        445187909        445210750        445233711        445256571   
    445279607   

444840433

    444864037        444887400        444910814        444934111       
444957401        444980627        445003882        445027097        445050123   
    445073240        445096142        445119316        445142151       
445165061        445187917        445210768        445233729        445256589   
    445279615   

444840441

    444864045        444887418        444910822        444934129       
444957419        444980635        445003890        445027105        445050131   
    445073257        445096159        445119324        445142169       
445165079        445187925        445210776        445233737        445256597   
    445279623   

444840458

    444864052        444887434        444910830        444934137       
444957427        444980643        445003908        445027113        445050149   
    445073265        445096167        445119332        445142177       
445165087        445187933        445210784        445233745        445256605   
    445279631   

444840466

    444864060        444887442        444910848        444934145       
444957435        444980650        445003916        445027121        445050156   
    445073273        445096175        445119340        445142185       
445165095        445187941        445210792        445233752        445256613   
    445279649   

444840474

    444864078        444887459        444910855        444934152       
444957443        444980668        445003924        445027139        445050164   
    445073281        445096183        445119357        445142193       
445165103        445187958        445210800        445233760        445256621   
    445279656   

444840482

    444864086        444887467        444910863        444934160       
444957450        444980676        445003932        445027147        445050172   
    445073299        445096191        445119365        445142201       
445165111        445187966        445210818        445233778        445256639   
    445279664   

444840490

    444864102        444887475        444910871        444934178       
444957468        444980684        445003940        445027154        445050180   
    445073307        445096209        445119373        445142219       
445165129        445187974        445210826        445233786        445256647   
    445279672   

444840508

    444864110        444887491        444910889        444934186       
444957476        444980692        445003957        445027162        445050206   
    445073315        445096217        445119381        445142227       
445165137        445187982        445210834        445233794        445256654   
    445279680   

444840516

    444864128        444887509        444910897        444934194       
444957484        444980700        445003965        445027170        445050214   
    445073323        445096225        445119399        445142235       
445165145        445187990        445210842        445233802        445256662   
    445279698   

444840524

    444864136        444887517        444910905        444934202       
444957492        444980718        445003973        445027188        445050222   
    445073331        445096233        445119407        445142243       
445165152        445188006        445210859        445233810        445256670   
    445279706   

444840532

    444864144        444887525        444910913        444934210       
444957500        444980726        445003981        445027196        445050230   
    445073349        445096241        445119415        445142250       
445165160        445188014        445210867        445233828        445256688   
    445279714   

444840540

    444864151        444887533        444910921        444934228       
444957518        444980734        445003999        445027204        445050248   
    445073356        445096258        445119423        445142268       
445165178        445188022        445210875        445233836        445256696   
    445279722   

444840557

    444864169        444887541        444910939        444934236       
444957526        444980742        445004005        445027212        445050255   
    445073364        445096266        445119431        445142276       
445165186        445188030        445210883        445233844        445256704   
    445279730   

444840565

    444864185        444887558        444910947        444934244       
444957534        444980759        445004013        445027220        445050263   
    445073372        445096274        445119449        445142284       
445165194        445188048        445210891        445233851        445256712   
    445279748   

444840573

    444864193        444887566        444910954        444934251       
444957542        444980767        445004021        445027238        445050271   
    445073380        445096282        445119456        445142292       
445165202        445188055        445210909        445233869        445256720   
    445279755   

444840581

    444864201        444887582        444910962        444934269       
444957559        444980775        445004039        445027246        445050289   
    445073398        445096290        445119464        445142300       
445165210        445188063        445210917        445233877        445256738   
    445279763   

444840599

    444864219        444887590        444910970        444934277       
444957575        444980783        445004047        445027253        445050297   
    445073406        445096308        445119472        445142318       
445165228        445188071        445210925        445233885        445256746   
    445279771   

444840615

    444864227        444887608        444910988        444934285       
444957583        444980791        445004054        445027261        445050305   
    445073414        445096316        445119480        445142326       
445165236        445188089        445210933        445233893        445256753   
    445279789   

444840623

    444864235        444887616        444910996        444934293       
444957591        444980809        445004062        445027279        445050313   
    445073422        445096324        445119498        445142334       
445165244        445188097        445210941        445233901        445256761   
    445279797   

444840631

    444864243        444887624        444911002        444934301       
444957609        444980817        445004070        445027287        445050321   
    445073430        445096332        445119506        445142342       
445165251        445188105        445210958        445233919        445256779   
    445279805   

444840649

    444864250        444887640        444911010        444934319       
444957617        444980825        445004088        445027295        445050339   
    445073448        445096340        445119514        445142359       
445165269        445188113        445210966        445233927        445256787   
    445279813   

444840656

    444864268        444887657        444911028        444934327       
444957625        444980833        445004096        445027303        445050347   
    445073455        445096357        445119522        445142367       
445165277        445188121        445210974        445233935        445256795   
    445279821   

444840664

    444864276        444887665        444911036        444934335       
444957633        444980841        445004104        445027311        445050354   
    445073463        445096365        445119530        445142375       
445165285        445188139        445210982        445233943        445256803   
    445279839   

444840672

    444864284        444887673        444911044        444934343       
444957641        444980858        445004112        445027329        445050362   
    445073471        445096373        445119548        445142383       
445165301        445188147        445210990        445233950        445256811   
    445279847   

444840698

    444864292        444887681        444911051        444934350       
444957658        444980866        445004120        445027337        445050370   
    445073489        445096381        445119555        445142391       
445165319        445188154        445211006        445233968        445256829   
    445279854   

444840706

    444864300        444887699        444911069        444934368       
444957666        444980874        445004138        445027345        445050388   
    445073497        445096407        445119563        445142409       
445165327        445188162        445211014        445233976        445256837   
    445279862   

444840714

    444864318        444887707        444911077        444934376       
444957674        444980882        445004146        445027352        445050396   
    445073505        445096415        445119571        445142417       
445165335        445188170        445211030        445233984        445256845   
    445279870   

444840722

    444864326        444887715        444911085        444934384       
444957682        444980890        445004153        445027360        445050404   
    445073513        445096423        445119589        445142425       
445165343        445188188        445211048        445233992        445256852   
    445279888   

444840730

    444864334        444887723        444911093        444934392       
444957690        444980908        445004161        445027378        445050412   
    445073521        445096431        445119597        445142433       
445165350        445188196        445211055        445234008        445256860   
    445279896   

444840748

    444864342        444887731        444911101        444934400       
444957708        444980924        445004179        445027386        445050420   
    445073539        445096449        445119605        445142441       
445165368        445188204        445211063        445234016        445256878   
    445279904   

444840755

    444864359        444887749        444911119        444934418       
444957716        444980940        445004187        445027394        445050438   
    445073554        445096456        445119613        445142458       
445165376        445188212        445211071        445234024        445256886   
    445279912   

444840763

    444864367        444887756        444911127        444934426       
444957724        444980957        445004195        445027402        445050446   
    445073562        445096464        445119621        445142466       
445165384        445188220        445211089        445234032        445256894   
    445279920   

444840771

    444864375        444887764        444911135        444934434       
444957732        444980965        445004203        445027410        445050453   
    445073570        445096472        445119639        445142474       
445165392        445188238        445211097        445234040        445256902   
    445279938   

444840789

    444864383        444887772        444911143        444934442       
444957740        444980973        445004211        445027428        445050461   
    445073588        445096480        445119647        445142482       
445165400        445188246        445211113        445234057        445256910   
    445279946   

444840797

    444864391        444887780        444911150        444934459       
444957757        444980981        445004229        445027436        445050479   
    445073596        445096498        445119654        445142490       
445165418        445188253        445211121        445234065        445256928   
    445279953   

444840805

    444864409        444887798        444911168        444934467       
444957765        444980999        445004237        445027444        445050487   
    445073604        445096506        445119662        445142508       
445165426        445188261        445211139        445234073        445256936   
    445279961   

444840813

    444864417        444887806        444911176        444934475       
444957773        444981005        445004245        445027451        445050495   
    445073612        445096514        445119670        445142516       
445165434        445188279        445211147        445234081        445256944   
    445279979   

444840821

    444864425        444887814        444911184        444934483       
444957781        444981013        445004252        445027469        445050503   
    445073620        445096522        445119688        445142524       
445165442        445188287        445211154        445234099        445256951   
    445279987   

444840839

    444864433        444887822        444911192        444934491       
444957799        444981021        445004260        445027477        445050511   
    445073638        445096530        445119696        445142532       
445165459        445188295        445211162        445234107        445256969   
    445279995   

444840847

    444864441        444887830        444911200        444934517       
444957807        444981039        445004278        445027485        445050529   
    445073646        445096548        445119704        445142540       
445165467        445188303        445211170        445234115        445256977   
    445280001   

444840854

    444864458        444887848        444911218        444934525       
444957815        444981047        445004286        445027493        445050537   
    445073653        445096555        445119712        445142557       
445165475        445188311        445211188        445234123        445256985   
    445280019   

444840862

    444864466        444887855        444911226        444934533       
444957823        444981054        445004294        445027501        445050545   
    445073661        445096563        445119720        445142565       
445165483        445188329        445211196        445234131        445256993   
    445280027   

444840870

    444864474        444887863        444911234        444934541       
444957831        444981062        445004302        445027519        445050552   
    445073679        445096571        445119738        445142573       
445165491        445188337        445211204        445234149        445257009   
    445280035   

444840888

    444864482        444887871        444911242        444934558       
444957856        444981070        445004310        445027527        445050560   
    445073687        445096589        445119746        445142581       
445165509        445188345        445211212        445234156        445257017   
    445280043   

444840896

    444864490        444887889        444911259        444934566       
444957864        444981088        445004328        445027535        445050578   
    445073695        445096597        445119753        445142599       
445165517        445188352        445211220        445234164        445257025   
    445280050   

444840904

    444864508        444887897        444911267        444934574       
444957872        444981096        445004336        445027543        445050586   
    445073703        445096605        445119761        445142607       
445165525        445188360        445211238        445234172        445257033   
    445280068   

444840912

    444864516        444887913        444911275        444934582       
444957880        444981104        445004344        445027550        445050594   
    445073711        445096613        445119779        445142615       
445165533        445188378        445211246        445234180        445257041   
    445280076   

444840920

    444864524        444887921        444911283        444934590       
444957898        444981112        445004351        445027568        445050602   
    445073729        445096621        445119787        445142623       
445165541        445188386        445211253        445234198        445257058   
    445280084   

444840938

    444864532        444887939        444911291        444934608       
444957906        444981120        445004377        445027576        445050610   
    445073737        445096639        445119795        445142631       
445165558        445188394        445211261        445234206        445257066   
    445280092   

444840953

    444864540        444887947        444911309        444934616       
444957914        444981138        445004385        445027584        445050628   
    445073745        445096647        445119803        445142649       
445165566        445188402        445211279        445234222        445257074   
    445280100   

444840979

    444864557        444887954        444911317        444934624       
444957922        444981146        445004393        445027592        445050636   
    445073752        445096654        445119811        445142656       
445165574        445188410        445211287        445234230        445257082   
    445280118   

444840987

    444864565        444887962        444911325        444934632       
444957930        444981153        445004401        445027600        445050644   
    445073760        445096662        445119829        445142664       
445165582        445188428        445211295        445234248        445257090   
    445280126   

444840995

    444864573        444887970        444911333        444934640       
444957948        444981161        445004427        445027618        445050651   
    445073778        445096670        445119837        445142672       
445165590        445188436        445211303        445234255        445257108   
    445280134   

444841019

    444864581        444887988        444911341        444934657       
444957955        444981179        445004435        445027626        445050669   
    445073786        445096688        445119845        445142680       
445165608        445188444        445211311        445234263        445257116   
    445280142   

444841027

    444864599        444887996        444911358        444934665       
444957963        444981187        445004443        445027634        445050677   
    445073794        445096696        445119852        445142698       
445165616        445188451        445211329        445234271        445257124   
    445280159   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

444841043

    444864607        444888002        444911366        444934673       
444957971        444981195        445004450        445027642        445050685   
    445073802        445096704        445119860        445142706       
445165624        445188469        445211337        445234289        445257132   
    445280167   

444841050

    444864615        444888010        444911374        444934681       
444957989        444981203        445004484        445027659        445050693   
    445073810        445096712        445119878        445142714       
445165632        445188477        445211345        445234297        445257140   
    445280175   

444841068

    444864623        444888028        444911382        444934699       
444957997        444981229        445004492        445027667        445050701   
    445073828        445096720        445119886        445142722       
445165640        445188485        445211352        445234305        445257157   
    445280183   

444841076

    444864631        444888036        444911390        444934707       
444958003        444981237        445004500        445027675        445050719   
    445073836        445096738        445119894        445142730       
445165657        445188501        445211360        445234313        445257165   
    445280191   

444841084

    444864649        444888044        444911408        444934715       
444958011        444981245        445004518        445027683        445050727   
    445073844        445096746        445119902        445142748       
445165665        445188519        445211378        445234321        445257173   
    445280209   

444841092

    444864656        444888051        444911416        444934723       
444958029        444981252        445004526        445027691        445050735   
    445073851        445096753        445119910        445142755       
445165673        445188527        445211386        445234339        445257181   
    445280217   

444841100

    444864672        444888069        444911424        444934731       
444958037        444981260        445004534        445027709        445050743   
    445073869        445096761        445119928        445142763       
445165681        445188535        445211394        445234347        445257199   
    445280225   

444841118

    444864680        444888077        444911432        444934756       
444958045        444981278        445004542        445027717        445050750   
    445073877        445096779        445119936        445142771       
445165699        445188543        445211402        445234354        445257207   
    445280233   

444841126

    444864698        444888085        444911440        444934764       
444958052        444981286        445004559        445027733        445050768   
    445073885        445096787        445119944        445142789       
445165707        445188550        445211410        445234362        445257215   
    445280241   

444841134

    444864706        444888093        444911457        444934772       
444958060        444981294        445004567        445027741        445050776   
    445073893        445096795        445119951        445142797       
445165715        445188568        445211428        445234370        445257223   
    445280258   

444841142

    444864714        444888101        444911465        444934780       
444958078        444981302        445004575        445027758        445050784   
    445073901        445096803        445119969        445142805       
445165723        445188576        445211436        445234388        445257231   
    445280266   

444841167

    444864722        444888119        444911481        444934798       
444958086        444981310        445004583        445027766        445050792   
    445073919        445096811        445119977        445142813       
445165731        445188592        445211444        445234396        445257249   
    445280274   

444841175

    444864730        444888127        444911499        444934806       
444958094        444981328        445004591        445027774        445050800   
    445073927        445096829        445119985        445142821       
445165749        445188600        445211451        445234404        445257256   
    445280282   

444841183

    444864748        444888135        444911507        444934814       
444958102        444981336        445004609        445027782        445050818   
    445073935        445096837        445119993        445142839       
445165756        445188618        445211469        445234412        445257264   
    445280290   

444841191

    444864755        444888143        444911515        444934822       
444958110        444981344        445004617        445027790        445050826   
    445073943        445096845        445120009        445142847       
445165764        445188626        445211477        445234420        445257272   
    445280308   

444841209

    444864763        444888150        444911523        444934830       
444958128        444981351        445004625        445027808        445050834   
    445073950        445096852        445120017        445142854       
445165772        445188634        445211485        445234438        445257280   
    445280316   

444841217

    444864771        444888168        444911531        444934848       
444958136        444981369        445004633        445027816        445050842   
    445073968        445096860        445120025        445142862       
445165780        445188642        445211493        445234446        445257298   
    445280324   

444841233

    444864789        444888176        444911549        444934855       
444958151        444981377        445004641        445027824        445050859   
    445073976        445096878        445120033        445142870       
445165798        445188659        445211501        445234453        445257306   
    445280332   

444841241

    444864797        444888184        444911556        444934863       
444958169        444981385        445004658        445027832        445050867   
    445073984        445096886        445120041        445142888       
445165806        445188667        445211519        445234461        445257314   
    445280340   

444841258

    444864805        444888192        444911564        444934871       
444958177        444981393        445004666        445027840        445050875   
    445073992        445096894        445120058        445142896       
445165814        445188675        445211527        445234479        445257322   
    445280357   

444841266

    444864813        444888200        444911572        444934889       
444958185        444981401        445004674        445027857        445050883   
    445074008        445096902        445120066        445142904       
445165822        445188683        445211535        445234487        445257330   
    445280365   

444841274

    444864821        444888218        444911580        444934897       
444958193        444981419        445004682        445027865        445050891   
    445074016        445096910        445120074        445142912       
445165830        445188691        445211543        445234495        445257348   
    445280373   

444841282

    444864839        444888226        444911598        444934905       
444958201        444981427        445004708        445027873        445050909   
    445074024        445096928        445120082        445142920       
445165848        445188709        445211550        445234503        445257355   
    445280381   

444841290

    444864847        444888234        444911606        444934913       
444958219        444981435        445004716        445027881        445050917   
    445074032        445096936        445120090        445142938       
445165855        445188717        445211568        445234511        445257363   
    445280399   

444841308

    444864854        444888242        444911614        444934921       
444958227        444981443        445004724        445027899        445050925   
    445074040        445096944        445120108        445142946       
445165863        445188725        445211576        445234529        445257371   
    445280407   

444841316

    444864862        444888267        444911622        444934939       
444958235        444981450        445004732        445027907        445050933   
    445074057        445096951        445120116        445142953       
445165871        445188733        445211584        445234537        445257389   
    445280415   

444841324

    444864870        444888275        444911630        444934947       
444958243        444981468        445004740        445027915        445050941   
    445074065        445096969        445120124        445142961       
445165889        445188741        445211592        445234545        445257397   
    445280423   

444841332

    444864888        444888283        444911648        444934954       
444958250        444981476        445004757        445027923        445050958   
    445074073        445096977        445120132        445142979       
445165897        445188758        445211600        445234552        445257405   
    445280431   

444841340

    444864896        444888291        444911655        444934962       
444958268        444981484        445004765        445027931        445050966   
    445074081        445096985        445120140        445142987       
445165905        445188766        445211618        445234560        445257413   
    445280449   

444841357

    444864912        444888309        444911663        444934970       
444958276        444981492        445004773        445027949        445050974   
    445074099        445096993        445120157        445142995       
445165913        445188774        445211626        445234578        445257421   
    445280456   

444841365

    444864920        444888317        444911671        444934988       
444958284        444981500        445004781        445027956        445050982   
    445074107        445097009        445120165        445143001       
445165921        445188782        445211634        445234586        445257439   
    445280464   

444841373

    444864938        444888325        444911689        444934996       
444958292        444981518        445004799        445027964        445050990   
    445074115        445097017        445120173        445143019       
445165939        445188790        445211642        445234594        445257447   
    445280472   

444841381

    444864946        444888333        444911697        444935001       
444958300        444981526        445004807        445027972        445051006   
    445074123        445097025        445120181        445143027       
445165947        445188808        445211659        445234602        445257454   
    445280480   

444841399

    444864953        444888341        444911705        444935019       
444958318        444981534        445004815        445027980        445051014   
    445074131        445097033        445120199        445143035       
445165954        445188816        445211667        445234610        445257462   
    445280498   

444841407

    444864961        444888358        444911713        444935027       
444958326        444981542        445004823        445027998        445051022   
    445074149        445097041        445120207        445143043       
445165962        445188824        445211675        445234628        445257470   
    445280506   

444841415

    444864979        444888366        444911721        444935035       
444958334        444981559        445004831        445028004        445051030   
    445074156        445097058        445120215        445143050       
445165970        445188832        445211683        445234636        445257488   
    445280514   

444841423

    444864987        444888374        444911739        444935043       
444958342        444981567        445004849        445028012        445051048   
    445074164        445097066        445120223        445143068       
445165988        445188840        445211691        445234644        445257496   
    445280522   

444841431

    444864995        444888382        444911747        444935050       
444958359        444981575        445004856        445028020        445051055   
    445074172        445097074        445120231        445143076       
445165996        445188857        445211709        445234651        445257504   
    445280530   

444841449

    444865000        444888390        444911754        444935068       
444958367        444981583        445004864        445028038        445051063   
    445074180        445097082        445120249        445143084       
445166002        445188865        445211717        445234669        445257512   
    445280555   

444841456

    444865018        444888408        444911762        444935076       
444958375        444981591        445004872        445028046        445051071   
    445074198        445097090        445120256        445143092       
445166010        445188873        445211725        445234677        445257520   
    445280563   

444841464

    444865026        444888416        444911770        444935084       
444958383        444981609        445004880        445028053        445051097   
    445074206        445097108        445120264        445143100       
445166028        445188881        445211733        445234685        445257538   
    445280571   

444841472

    444865034        444888424        444911788        444935092       
444958391        444981617        445004898        445028061        445051105   
    445074214        445097116        445120272        445143118       
445166036        445188899        445211741        445234693        445257546   
    445280597   

444841480

    444865042        444888432        444911796        444935100       
444958409        444981625        445004906        445028079        445051113   
    445074222        445097124        445120280        445143126       
445166044        445188907        445211758        445234701        445257553   
    445280613   

444841498

    444865059        444888440        444911804        444935118       
444958417        444981633        445004914        445028087        445051121   
    445074230        445097132        445120298        445143134       
445166051        445188915        445211766        445234719        445257561   
    445280621   

444841506

    444865067        444888457        444911812        444935126       
444958425        444981641        445004922        445028095        445051139   
    445074248        445097140        445120306        445143142       
445166069        445188923        445211774        445234727        445257579   
    445280647   

444841514

    444865075        444888465        444911820        444935142       
444958433        444981658        445004930        445028103        445051147   
    445074255        445097157        445120314        445143159       
445166077        445188931        445211782        445234735        445257587   
    445280654   

444841522

    444865083        444888473        444911838        444935159       
444958441        444981666        445004948        445028111        445051154   
    445074263        445097165        445120322        445143167       
445166085        445188949        445211790        445234743        445257595   
    445280662   

444841530

    444865091        444888481        444911846        444935167       
444958458        444981674        445004955        445028129        445051162   
    445074271        445097173        445120330        445143175       
445166093        445188956        445211808        445234750        445257603   
    445280670   

444841548

    444865109        444888499        444911853        444935175       
444958466        444981682        445004963        445028137        445051170   
    445074289        445097181        445120348        445143183       
445166101        445188964        445211816        445234768        445257611   
    445280688   

444841555

    444865117        444888507        444911861        444935183       
444958474        444981690        445004971        445028145        445051188   
    445074297        445097199        445120355        445143191       
445166119        445188972        445211824        445234776        445257629   
    445280753   

444841563

    444865125        444888515        444911879        444935191       
444958482        444981708        445004989        445028152        445051204   
    445074305        445097207        445120363        445143209       
445166127        445188980        445211832        445234784        445257637   
    445280761   

444841571

    444865133        444888523        444911887        444935209       
444958490        444981716        445004997        445028178        445051212   
    445074313        445097215        445120371        445143217       
445166135        445188998        445211840        445234792        445257645   
    445280779   

444841589

    444865141        444888549        444911895        444935217       
444958508        444981724        445005002        445028186        445051220   
    445074321        445097223        445120389        445143225       
445166150        445189004        445211857        445234800        445257652   
    445280795   

444841597

    444865158        444888556        444911903        444935225       
444958516        444981732        445005010        445028194        445051238   
    445074339        445097231        445120397        445143233       
445166168        445189012        445211865        445234818        445257660   
    445280811   

444841605

    444865166        444888564        444911911        444935233       
444958524        444981740        445005028        445028202        445051246   
    445074347        445097249        445120405        445143241       
445166176        445189020        445211873        445234826        445257678   
    445280837   

444841621

    444865182        444888572        444911929        444935241       
444958532        444981757        445005036        445028210        445051253   
    445074354        445097256        445120413        445143258       
445166184        445189038        445211881        445234834        445257686   
    445280845   

444841639

    444865190        444888580        444911937        444935258       
444958540        444981765        445005044        445028228        445051261   
    445074362        445097264        445120421        445143266       
445166200        445189046        445211907        445234842        445257694   
    445280852   

444841647

    444865208        444888598        444911945        444935266       
444958557        444981773        445005051        445028236        445051279   
    445074370        445097272        445120439        445143274       
445166218        445189053        445211915        445234859        445257702   
    445280860   

444841654

    444865216        444888606        444911952        444935282       
444958565        444981781        445005069        445028244        445051287   
    445074388        445097280        445120447        445143282       
445166226        445189061        445211923        445234875        445257710   
    445280928   

444841662

    444865224        444888614        444911960        444935290       
444958573        444981799        445005077        445028251        445051295   
    445074396        445097298        445120454        445143290       
445166234        445189079        445211931        445234883        445257728   
    445280936   

444841670

    444865232        444888622        444911978        444935308       
444958581        444981807        445005085        445028269        445051303   
    445074404        445097306        445120462        445143308       
445166242        445189087        445211949        445234891        445257736   
    445280944   

444841688

    444865240        444888630        444911986        444935316       
444958599        444981815        445005093        445028277        445051311   
    445074412        445097314        445120470        445143316       
445166259        445189095        445211956        445234909        445257744   
    445280951   

444841696

    444865257        444888655        444911994        444935324       
444958607        444981823        445005101        445028285        445051329   
    445074420        445097322        445120488        445143324       
445166267        445189103        445211964        445234917        445257751   
    445280969   

444841704

    444865265        444888663        444912000        444935332       
444958615        444981831        445005119        445028293        445051337   
    445074438        445097330        445120496        445143332       
445166275        445189111        445211972        445234925        445257769   
    445280977   

444841712

    444865273        444888671        444912018        444935340       
444958623        444981849        445005127        445028301        445051345   
    445074446        445097348        445120504        445143340       
445166283        445189129        445211980        445234933        445257777   
    445280993   

444841720

    444865281        444888689        444912026        444935357       
444958631        444981856        445005135        445028319        445051352   
    445074453        445097355        445120512        445143357       
445166291        445189137        445211998        445234958        445257785   
    445281009   

444841738

    444865299        444888697        444912034        444935365       
444958649        444981864        445005143        445028327        445051360   
    445074461        445097363        445120520        445143365       
445166309        445189145        445212004        445234966        445257793   
    445281017   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

444841746

    444865307        444888705        444912042        444935373       
444958656        444981872        445005150        445028335        445051378   
    445074479        445097371        445120538        445143373       
445166317        445189152        445212012        445234974        445257801   
    445281025   

444841761

    444865315        444888713        444912059        444935381       
444958672        444981880        445005168        445028350        445051386   
    445074487        445097389        445120546        445143381       
445166325        445189160        445212020        445234982        445257819   
    445281041   

444841779

    444865323        444888721        444912067        444935399       
444958680        444981898        445005176        445028368        445051394   
    445074495        445097397        445120553        445143399       
445166333        445189178        445212038        445234990        445257827   
    445281066   

444841787

    444865331        444888739        444912075        444935407       
444958698        444981906        445005184        445028376        445051410   
    445074503        445097405        445120561        445143407       
445166341        445189186        445212046        445235005        445257835   
    445281082   

444841795

    444865349        444888747        444912083        444935415       
444958706        444981914        445005192        445028384        445051428   
    445074511        445097421        445120579        445143415       
445166358        445189194        445212053        445235013        445257843   
    445281108   

444841803

    444865356        444888754        444912091        444935423       
444958714        444981922        445005200        445028392        445051436   
    445074529        445097439        445120587        445143423       
445166366        445189202        445212061        445235021        445257850   
    445281116   

444841811

    444865364        444888762        444912117        444935431       
444958722        444981930        445005218        445028400        445051444   
    445074537        445097447        445120595        445143431       
445166374        445189210        445212079        445235039        445257868   
    445281124   

444841829

    444865372        444888770        444912125        444935449       
444958730        444981948        445005226        445028418        445051451   
    445074545        445097454        445120603        445143449       
445166382        445189228        445212087        445235047        445257876   
    445281132   

444841837

    444865380        444888788        444912133        444935456       
444958748        444981955        445005234        445028426        445051469   
    445074552        445097462        445120611        445143456       
445166390        445189236        445212095        445235054        445257884   
    445281140   

444841845

    444865398        444888796        444912141        444935472       
444958755        444981963        445005259        445028434        445051477   
    445074560        445097470        445120629        445143464       
445166408        445189244        445212103        445235062        445257892   
    445281165   

444841852

    444865406        444888804        444912158        444935480       
444958763        444981971        445005267        445028442        445051485   
    445074578        445097488        445120637        445143472       
445166416        445189251        445212111        445235070        445257900   
    445281173   

444841860

    444865414        444888812        444912166        444935498       
444958771        444981989        445005275        445028459        445051493   
    445074586        445097496        445120645        445143480       
445166424        445189269        445212129        445235088        445257918   
    445281199   

444841878

    444865422        444888820        444912174        444935506       
444958789        444981997        445005291        445028467        445051501   
    445074594        445097504        445120652        445143498       
445166432        445189277        445212137        445235096        445257926   
    445281207   

444841886

    444865430        444888838        444912182        444935514       
444958797        444982003        445005309        445028475        445051519   
    445074602        445097512        445120660        445143506       
445166440        445189285        445212145        445235104        445257934   
    445281223   

444841894

    444865448        444888846        444912190        444935522       
444958805        444982011        445005317        445028483        445051527   
    445074610        445097520        445120678        445143514       
445166457        445189293        445212152        445235112        445257942   
    445281249   

444841902

    444865455        444888853        444912208        444935530       
444958813        444982029        445005325        445028491        445051535   
    445074628        445097538        445120686        445143522       
445166465        445189301        445212160        445235120        445257959   
    445281272   

444841910

    444865463        444888861        444912216        444935548       
444958821        444982037        445005333        445028509        445051543   
    445074636        445097546        445120694        445143530       
445166473        445189319        445212178        445235138        445257967   
    445281298   

444841928

    444865471        444888879        444912224        444935555       
444958839        444982045        445005341        445028517        445051550   
    445074644        445097553        445120702        445143548       
445166481        445189327        445212186        445235146        445257975   
    445281322   

444841936

    444865489        444888887        444912232        444935563       
444958847        444982052        445005358        445028525        445051568   
    445074651        445097561        445120710        445143555       
445166499        445189335        445212194        445235153        445257983   
    445281348   

444841944

    444865497        444888895        444912240        444935571       
444958854        444982060        445005366        445028533        445051576   
    445074669        445097579        445120728        445143563       
445166507        445189343        445212202        445235161        445257991   
    445281371   

444841951

    444865505        444888903        444912257        444935589       
444958862        444982078        445005374        445028541        445051584   
    445074677        445097587        445120736        445143571       
445166515        445189350        445212210        445235179        445258007   
    445281389   

444841969

    444865513        444888911        444912265        444935597       
444958870        444982086        445005382        445028558        445051592   
    445074685        445097595        445120744        445143589       
445166523        445189368        445212228        445235195        445258015   
    445281405   

444841985

    444865521        444888929        444912273        444935605       
444958888        444982094        445005390        445028566        445051600   
    445074693        445097603        445120751        445143597       
445166531        445189376        445212236        445235211        445258023   
    445281413   

444841993

    444865539        444888937        444912281        444935613       
444958896        444982102        445005408        445028574        445051618   
    445074701        445097611        445120769        445143605       
445166549        445189384        445212244        445235229        445258031   
    445281421   

444842009

    444865547        444888945        444912299        444935621       
444958904        444982110        445005416        445028582        445051626   
    445074719        445097629        445120777        445143613       
445166556        445189392        445212251        445235237        445258049   
    445281454   

444842017

    444865554        444888952        444912307        444935639       
444958920        444982128        445005432        445028590        445051634   
    445074727        445097637        445120785        445143621       
445166564        445189400        445212269        445235245        445258056   
    445281470   

444842025

    444865562        444888960        444912315        444935647       
444958938        444982136        445005440        445028608        445051642   
    445074735        445097645        445120793        445143639       
445166572        445189418        445212277        445235252        445258064   
    445281488   

444842033

    444865570        444888978        444912323        444935654       
444958946        444982151        445005457        445028616        445051659   
    445074743        445097652        445120801        445143647       
445166580        445189426        445212285        445235260        445258072   
    445281496   

444842041

    444865588        444888986        444912331        444935662       
444958961        444982169        445005465        445028624        445051667   
    445074750        445097660        445120819        445143654       
445166598        445189434        445212293        445235278        445258080   
    445281504   

444842058

    444865596        444888994        444912349        444935670       
444958979        444982177        445005473        445028632        445051675   
    445074768        445097678        445120827        445143662       
445166606        445189442        445212301        445235286        445258098   
    445281520   

444842066

    444865604        444889000        444912356        444935688       
444958987        444982185        445005481        445028640        445051683   
    445074776        445097686        445120835        445143670       
445166614        445189459        445212319        445235294        445258106   
    445281538   

444842074

    444865612        444889018        444912364        444935696       
444958995        444982193        445005499        445028657        445051691   
    445074784        445097694        445120843        445143688       
445166622        445189467        445212327        445235302        445258114   
    445281553   

444842082

    444865620        444889026        444912372        444935704       
444959001        444982201        445005507        445028665        445051709   
    445074792        445097702        445120850        445143696       
445166630        445189475        445212335        445235310        445258122   
    445281561   

444842090

    444865638        444889034        444912380        444935712       
444959019        444982219        445005515        445028673        445051717   
    445074800        445097710        445120868        445143704       
445166648        445189483        445212343        445235328        445258130   
    445281595   

444842108

    444865646        444889042        444912398        444935720       
444959027        444982227        445005523        445028681        445051725   
    445074818        445097728        445120876        445143712       
445166655        445189491        445212350        445235336        445258148   
    445281603   

444842124

    444865653        444889059        444912406        444935738       
444959035        444982235        445005531        445028699        445051733   
    445074826        445097736        445120884        445143720       
445166663        445189509        445212368        445235344        445258155   
    445281611   

444842140

    444865661        444889067        444912414        444935746       
444959043        444982243        445005549        445028707        445051741   
    445074834        445097744        445120892        445143738       
445166671        445189517        445212376        445235351        445258163   
    445281629   

444842157

    444865679        444889075        444912430        444935753       
444959050        444982250        445005556        445028715        445051758   
    445074842        445097751        445120900        445143746       
445166689        445189525        445212384        445235369        445258171   
    445281652   

444842165

    444865687        444889083        444912448        444935761       
444959068        444982268        445005564        445028723        445051766   
    445074859        445097769        445120918        445143753       
445166697        445189533        445212392        445235377        445258189   
    445281686   

444842173

    444865695        444889091        444912455        444935779       
444959076        444982276        445005572        445028731        445051774   
    445074867        445097777        445120926        445143761       
445166705        445189541        445212400        445235385        445258197   
    445281694   

444842181

    444865737        444889109        444912463        444935787       
444959084        444982284        445005580        445028749        445051782   
    445074875        445097785        445120934        445143779       
445166713        445189558        445212418        445235393        445258205   
    445281702   

444842199

    444865745        444889117        444912471        444935795       
444959092        444982292        445005598        445028756        445051790   
    445074883        445097793        445120942        445143787       
445166721        445189566        445212426        445235401        445258213   
    445281710   

444842207

    444865760        444889125        444912489        444935803       
444959100        444982300        445005606        445028764        445051808   
    445074891        445097801        445120959        445143795       
445166739        445189574        445212434        445235419        445258221   
    445281728   

444842215

    444865778        444889133        444912497        444935811       
444959118        444982318        445005614        445028772        445051816   
    445074909        445097819        445120967        445143803       
445166754        445189582        445212442        445235427        445258239   
    445281751   

444842223

    444865786        444889141        444912513        444935829       
444959126        444982326        445005622        445028798        445051832   
    445074917        445097827        445120975        445143811       
445166762        445189590        445212459        445235435        445258247   
    445281769   

444842231

    444865794        444889158        444912521        444935837       
444959134        444982334        445005630        445028806        445051840   
    445074925        445097835        445120983        445143829       
445166770        445189608        445212467        445235443        445258254   
    445281793   

444842249

    444865802        444889166        444912539        444935845       
444959142        444982342        445005648        445028814        445051857   
    445074933        445097843        445120991        445143837       
445166788        445189616        445212475        445235450        445258262   
    445281819   

444842256

    444865810        444889174        444912547        444935852       
444959159        444982359        445005655        445028822        445051865   
    445074941        445097850        445121007        445143845       
445166796        445189632        445212483        445235468        445258270   
    445281835   

444842264

    444865828        444889182        444912554        444935860       
444959167        444982367        445005663        445028830        445051873   
    445074958        445097868        445121015        445143852       
445166804        445189640        445212491        445235476        445258288   
    445281850   

444842272

    444865836        444889190        444912562        444935886       
444959175        444982375        445005671        445028848        445051881   
    445074966        445097876        445121023        445143860       
445166812        445189657        445212509        445235484        445258296   
    445281868   

444842280

    444865844        444889208        444912570        444935894       
444959209        444982383        445005689        445028855        445051899   
    445074974        445097884        445121031        445143878       
445166820        445189665        445212517        445235500        445258304   
    445281876   

444842298

    444865851        444889216        444912588        444935902       
444959217        444982391        445005697        445028863        445051907   
    445074982        445097892        445121049        445143886       
445166838        445189673        445212525        445235518        445258312   
    445281892   

444842306

    444865869        444889224        444912596        444935910       
444959225        444982409        445005705        445028871        445051915   
    445074990        445097900        445121056        445143894       
445166846        445189681        445212533        445235526        445258320   
    445281926   

444842314

    444865877        444889232        444912604        444935928       
444959233        444982417        445005713        445028889        445051923   
    445075005        445097918        445121064        445143910       
445166853        445189699        445212541        445235534        445258338   
    445281942   

444842330

    444865885        444889240        444912612        444935936       
444959241        444982425        445005721        445028897        445051931   
    445075013        445097926        445121072        445143928       
445166861        445189707        445212558        445235542        445258346   
    445281959   

444842348

    444865893        444889257        444912638        444935944       
444959258        444982433        445005739        445028905        445051949   
    445075021        445097934        445121080        445143936       
445166879        445189715        445212566        445235559        445258353   
    445281983   

444842355

    444865901        444889265        444912646        444935951       
444959266        444982441        445005747        445028913        445051956   
    445075039        445097942        445121098        445143944       
445166887        445189723        445212574        445235567        445258361   
    445281991   

444842363

    444865919        444889273        444912653        444935969       
444959274        444982458        445005754        445028921        445051964   
    445075047        445097959        445121106        445143951       
445166895        445189731        445212582        445235575        445258379   
    445282007   

444842371

    444865927        444889281        444912661        444935977       
444959282        444982466        445005762        445028939        445051972   
    445075054        445097967        445121114        445143969       
445166903        445189749        445212590        445235583        445258387   
    445282031   

444842405

    444865935        444889299        444912679        444935985       
444959290        444982474        445005770        445028947        445051980   
    445075062        445097975        445121122        445143977       
445166911        445189756        445212608        445235591        445258395   
    445282056   

444842413

    444865943        444889307        444912687        444935993       
444959308        444982482        445005788        445028954        445051998   
    445075070        445097983        445121130        445143985       
445166929        445189764        445212616        445235609        445258403   
    445282064   

444842421

    444865950        444889315        444912695        444936009       
444959316        444982490        445005796        445028962        445052004   
    445075088        445097991        445121148        445143993       
445166937        445189772        445212624        445235617        445258411   
    445282098   

444842439

    444865968        444889323        444912703        444936017       
444959324        444982508        445005804        445028970        445052012   
    445075096        445098007        445121155        445144009       
445166945        445189780        445212632        445235625        445258429   
    445282106   

444842447

    444865984        444889331        444912711        444936025       
444959332        444982516        445005812        445028988        445052020   
    445075104        445098015        445121163        445144017       
445166952        445189798        445212640        445235633        445258437   
    445282122   

444842454

    444865992        444889349        444912729        444936033       
444959340        444982524        445005820        445028996        445052038   
    445075112        445098023        445121171        445144025       
445166960        445189806        445212657        445235641        445258445   
    445282130   

444842462

    444866008        444889356        444912737        444936041       
444959357        444982532        445005838        445029002        445052046   
    445075120        445098031        445121189        445144033       
445166978        445189814        445212665        445235658        445258452   
    445282148   

444842470

    444866016        444889364        444912745        444936058       
444959365        444982540        445005846        445029010        445052053   
    445075138        445098049        445121197        445144041       
445166986        445189822        445212673        445235666        445258460   
    445282163   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

444842488

    444866024        444889372        444912752        444936066       
444959373        444982557        445005853        445029028        445052061   
    445075146        445098056        445121205        445144058       
445166994        445189830        445212681        445235674        445258478   
    445282171   

444842496

    444866032        444889380        444912760        444936082       
444959381        444982565        445005861        445029036        445052079   
    445075153        445098064        445121213        445144066       
445167000        445189848        445212699        445235682        445258486   
    445282197   

444842504

    444866040        444889398        444912778        444936090       
444959399        444982573        445005879        445029044        445052087   
    445075161        445098072        445121221        445144074       
445167018        445189855        445212707        445235690        445258494   
    445282213   

444842512

    444866057        444889406        444912786        444936108       
444959407        444982581        445005887        445029051        445052095   
    445075179        445098080        445121239        445144082       
445167026        445189863        445212715        445235708        445258502   
    445282221   

444842520

    444866065        444889414        444912794        444936116       
444959415        444982599        445005895        445029069        445052103   
    445075187        445098098        445121247        445144090       
445167034        445189871        445212723        445235716        445258510   
    445282254   

444842538

    444866073        444889422        444912802        444936124       
444959423        444982607        445005903        445029077        445052111   
    445075195        445098106        445121254        445144108       
445167042        445189889        445212731        445235724        445258528   
    445282288   

444842546

    444866081        444889430        444912810        444936132       
444959431        444982615        445005911        445029085        445052129   
    445075203        445098114        445121262        445144116       
445167059        445189897        445212756        445235732        445258536   
    445282296   

444842553

    444866099        444889448        444912828        444936140       
444959456        444982623        445005929        445029093        445052137   
    445075211        445098122        445121270        445144124       
445167067        445189905        445212764        445235740        445258544   
    445282312   

444842561

    444866115        444889455        444912836        444936157       
444959464        444982631        445005937        445029101        445052145   
    445075229        445098130        445121288        445144132       
445167075        445189913        445212772        445235757        445258551   
    445282320   

444842579

    444866123        444889463        444912844        444936165       
444959472        444982649        445005945        445029119        445052152   
    445075237        445098148        445121296        445144140       
445167083        445189921        445212780        445235765        445258569   
    445282353   

444842587

    444866131        444889471        444912851        444936173       
444959480        444982656        445005952        445029127        445052160   
    445075245        445098155        445121304        445144157       
445167091        445189939        445212798        445235773        445258577   
    445282361   

444842595

    444866149        444889489        444912869        444936181       
444959498        444982664        445005960        445029135        445052178   
    445075252        445098171        445121312        445144165       
445167109        445189947        445212806        445235781        445258585   
    445282387   

444842603

    444866156        444889497        444912877        444936199       
444959506        444982672        445005978        445029143        445052186   
    445075260        445098189        445121320        445144173       
445167117        445189954        445212814        445235799        445258593   
    445282395   

444842611

    444866164        444889505        444912885        444936207       
444959514        444982680        445005986        445029150        445052194   
    445075278        445098197        445121338        445144181       
445167125        445189962        445212822        445235807        445258601   
    445282403   

444842629

    444866172        444889513        444912893        444936215       
444959522        444982698        445005994        445029168        445052202   
    445075286        445098205        445121346        445144199       
445167133        445189970        445212830        445235815        445258619   
    445282411   

444842637

    444866180        444889521        444912901        444936223       
444959530        444982706        445006000        445029176        445052210   
    445075294        445098213        445121353        445144207       
445167141        445189988        445212848        445235823        445258627   
    445282429   

444842645

    444866198        444889539        444912919        444936231       
444959548        444982722        445006018        445029184        445052228   
    445075302        445098221        445121361        445144215       
445167158        445189996        445212855        445235849        445258635   
    445282445   

444842660

    444866206        444889547        444912927        444936249       
444959555        444982730        445006026        445029192        445052236   
    445075310        445098239        445121379        445144223       
445167166        445190002        445212863        445235856        445258643   
    445282452   

444842678

    444866214        444889554        444912935        444936256       
444959563        444982748        445006034        445029200        445052244   
    445075328        445098247        445121387        445144231       
445167174        445190010        445212871        445235864        445258650   
    445282460   

444842686

    444866222        444889562        444912943        444936264       
444959571        444982755        445006042        445029218        445052251   
    445075336        445098254        445121395        445144249       
445167182        445190028        445212889        445235872        445258668   
    445282478   

444842694

    444866230        444889570        444912950        444936272       
444959589        444982763        445006059        445029226        445052269   
    445075344        445098262        445121403        445144256       
445167190        445190036        445212897        445235880        445258676   
    445282502   

444842702

    444866248        444889588        444912968        444936280       
444959597        444982771        445006067        445029234        445052277   
    445075351        445098270        445121411        445144264       
445167208        445190044        445212905        445235898        445258684   
    445282510   

444842710

    444866255        444889596        444912984        444936298       
444959605        444982789        445006075        445029242        445052285   
    445075369        445098288        445121429        445144272       
445167216        445190051        445212913        445235906        445258692   
    445282544   

444842728

    444866271        444889604        444912992        444936306       
444959613        444982797        445006083        445029259        445052293   
    445075377        445098296        445121437        445144280       
445167224        445190069        445212921        445235914        445258700   
    445282551   

444842736

    444866289        444889612        444913008        444936314       
444959621        444982805        445006091        445029267        445052301   
    445075385        445098304        445121445        445144298       
445167232        445190077        445212939        445235922        445258718   
    445282577   

444842744

    444866297        444889620        444913016        444936322       
444959639        444982813        445006109        445029275        445052319   
    445075393        445098312        445121452        445144306       
445167240        445190085        445212947        445235930        445258726   
    445282593   

444842751

    444866305        444889638        444913024        444936330       
444959647        444982839        445006117        445029283        445052327   
    445075401        445098320        445121460        445144314       
445167257        445190093        445212954        445235948        445258734   
    445282619   

444842769

    444866313        444889646        444913032        444936348       
444959654        444982847        445006125        445029291        445052335   
    445075419        445098338        445121478        445144322       
445167265        445190101        445212962        445235955        445258742   
    445282627   

444842777

    444866321        444889653        444913040        444936355       
444959662        444982854        445006133        445029309        445052343   
    445075427        445098346        445121486        445144330       
445167273        445190119        445212970        445235963        445258759   
    445282643   

444842785

    444866339        444889661        444913057        444936363       
444959670        444982862        445006141        445029317        445052350   
    445075435        445098353        445121494        445144348       
445167281        445190127        445212988        445235971        445258767   
    445282668   

444842793

    444866347        444889679        444913065        444936371       
444959688        444982888        445006158        445029325        445052368   
    445075443        445098361        445121502        445144355       
445167299        445190135        445212996        445235989        445258775   
    445282684   

444842801

    444866362        444889687        444913073        444936389       
444959696        444982896        445006166        445029333        445052376   
    445075450        445098379        445121510        445144363       
445167307        445190143        445213002        445235997        445258783   
    445282692   

444842819

    444866370        444889695        444913081        444936397       
444959704        444982904        445006174        445029341        445052384   
    445075468        445098387        445121528        445144371       
445167315        445190150        445213010        445236003        445258791   
    445282700   

444842827

    444866388        444889703        444913099        444936405       
444959712        444982912        445006182        445029358        445052392   
    445075476        445098395        445121536        445144389       
445167323        445190168        445213028        445236011        445258809   
    445282726   

444842835

    444866396        444889711        444913107        444936413       
444959720        444982920        445006190        445029366        445052400   
    445075484        445098403        445121544        445144397       
445167331        445190176        445213036        445236029        445258817   
    445282734   

444842843

    444866404        444889729        444913115        444936421       
444959738        444982938        445006208        445029374        445052418   
    445075492        445098411        445121551        445144405       
445167349        445190184        445213044        445236037        445258825   
    445282742   

444842850

    444866412        444889737        444913123        444936439       
444959746        444982946        445006216        445029382        445052426   
    445075500        445098429        445121569        445144413       
445167356        445190192        445213051        445236045        445258833   
    445282767   

444842884

    444866420        444889745        444913131        444936454       
444959753        444982953        445006224        445029390        445052434   
    445075518        445098437        445121577        445144421       
445167364        445190200        445213069        445236052        445258841   
    445282775   

444842892

    444866438        444889752        444913149        444936462       
444959761        444982961        445006232        445029408        445052442   
    445075526        445098445        445121585        445144439       
445167372        445190218        445213077        445236060        445258858   
    445282783   

444842900

    444866446        444889760        444913156        444936470       
444959779        444982979        445006240        445029416        445052459   
    445075534        445098452        445121593        445144447       
445167380        445190226        445213085        445236078        445258866   
    445282825   

444842918

    444866453        444889778        444913164        444936488       
444959787        444982987        445006257        445029424        445052467   
    445075542        445098460        445121601        445144454       
445167398        445190234        445213093        445236086        445258874   
    445282841   

444842926

    444866461        444889786        444913172        444936496       
444959795        444982995        445006265        445029432        445052475   
    445075559        445098478        445121619        445144462       
445167406        445190242        445213101        445236094        445258882   
    445282858   

444842934

    444866479        444889794        444913180        444936504       
444959803        444983001        445006273        445029440        445052483   
    445075567        445098486        445121627        445144470       
445167414        445190259        445213119        445236102        445258890   
    445282874   

444842959

    444866487        444889802        444913198        444936512       
444959811        444983019        445006281        445029457        445052491   
    445075575        445098502        445121635        445144488       
445167422        445190267        445213135        445236110        445258908   
    445282882   

444842967

    444866495        444889810        444913206        444936520       
444959829        444983027        445006299        445029465        445052509   
    445075583        445098510        445121643        445144496       
445167430        445190275        445213143        445236128        445258916   
    445282890   

444842975

    444866503        444889828        444913214        444936538       
444959837        444983035        445006307        445029473        445052517   
    445075591        445098528        445121650        445144504       
445167448        445190283        445213150        445236136        445258924   
    445282916   

444842983

    444866511        444889836        444913222        444936546       
444959845        444983043        445006315        445029481        445052525   
    445075609        445098536        445121668        445144512       
445167455        445190291        445213168        445236144        445258932   
    445282932   

444842991

    444866529        444889844        444913230        444936553       
444959852        444983050        445006323        445029499        445052533   
    445075617        445098544        445121676        445144520       
445167471        445190309        445213176        445236151        445258940   
    445282957   

444843007

    444866537        444889851        444913248        444936561       
444959860        444983068        445006331        445029507        445052541   
    445075625        445098551        445121684        445144538       
445167489        445190317        445213184        445236169        445258957   
    445282999   

444843015

    444866545        444889869        444913255        444936579       
444959878        444983076        445006349        445029515        445052558   
    445075633        445098569        445121692        445144546       
445167497        445190325        445213192        445236177        445258965   
    445283021   

444843031

    444866552        444889877        444913263        444936587       
444959886        444983084        445006356        445029523        445052566   
    445075641        445098577        445121700        445144553       
445167505        445190333        445213200        445236185        445258973   
    445283062   

444843056

    444866560        444889885        444913271        444936603       
444959894        444983092        445006364        445029531        445052574   
    445075658        445098585        445121718        445144561       
445167513        445190341        445213218        445236193        445258981   
    445283070   

444843064

    444866586        444889893        444913289        444936611       
444959902        444983100        445006372        445029549        445052582   
    445075666        445098593        445121726        445144579       
445167521        445190358        445213226        445236201        445258999   
    445283096   

444843072

    444866594        444889901        444913297        444936629       
444959910        444983118        445006380        445029556        445052590   
    445075674        445098619        445121734        445144587       
445167539        445190366        445213234        445236219        445259005   
    445283104   

444843080

    444866602        444889919        444913305        444936637       
444959928        444983126        445006398        445029564        445052608   
    445075682        445098627        445121742        445144595       
445167547        445190374        445213242        445236227        445259013   
    445283120   

444843098

    444866610        444889927        444913313        444936645       
444959936        444983134        445006414        445029572        445052616   
    445075690        445098635        445121759        445144603       
445167554        445190382        445213259        445236235        445259021   
    445283146   

444843106

    444866628        444889935        444913321        444936652       
444959944        444983142        445006422        445029580        445052624   
    445075708        445098643        445121767        445144611       
445167562        445190390        445213267        445236243        445259039   
    445283195   

444843114

    444866636        444889943        444913339        444936660       
444959951        444983167        445006430        445029598        445052632   
    445075716        445098650        445121775        445144629       
445167570        445190408        445213275        445236250        445259047   
    445283245   

444843122

    444866644        444889950        444913347        444936678       
444959969        444983175        445006448        445029606        445052640   
    445075724        445098668        445121783        445144637       
445167588        445190416        445213283        445236268        445259054   
    445283252   

444843130

    444866651        444889968        444913354        444936686       
444959977        444983183        445006455        445029614        445052657   
    445075732        445098676        445121791        445144645       
445167596        445190424        445213291        445236276        445259062   
    445283260   

444843148

    444866669        444889976        444913362        444936694       
444959985        444983191        445006463        445029622        445052665   
    445075740        445098684        445121809        445144652       
445167604        445190432        445213309        445236284        445259070   
    445283278   

444843155

    444866677        444889984        444913370        444936702       
444959993        444983209        445006471        445029630        445052673   
    445075757        445098692        445121817        445144660       
445167612        445190440        445213317        445236292        445259088   
    445283294   

444843163

    444866685        444889992        444913388        444936710       
444960009        444983217        445006489        445029648        445052681   
    445075765        445098700        445121825        445144678       
445167620        445190457        445213325        445236300        445259096   
    445283328   

444843189

    444866693        444890008        444913396        444936728       
444960017        444983225        445006497        445029655        445052699   
    445075773        445098718        445121833        445144686       
445167638        445190465        445213333        445236318        445259104   
    445283336   

444843197

    444866701        444890016        444913404        444936736       
444960025        444983233        445006505        445029663        445052707   
    445075781        445098726        445121841        445144694       
445167646        445190473        445213341        445236326        445259112   
    445283344   

444843205

    444866719        444890024        444913412        444936744       
444960033        444983241        445006513        445029671        445052715   
    445075799        445098734        445121858        445144702       
445167653        445190481        445213358        445236334        445259120   
    445283351   

444843213

    444866727        444890032        444913420        444936751       
444960041        444983258        445006521        445029689        445052723   
    445075807        445098742        445121866        445144710       
445167661        445190499        445213366        445236342        445259138   
    445283369   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

444843221

    444866735        444890040        444913438        444936769       
444960058        444983266        445006539        445029697        445052731   
    445075815        445098759        445121874        445144728       
445167679        445190507        445213374        445236359        445259146   
    445283385   

444843239

    444866743        444890057        444913446        444936777       
444960066        444983274        445006547        445029705        445052749   
    445075823        445098767        445121882        445144736       
445167687        445190515        445213382        445236367        445259153   
    445283401   

444843247

    444866750        444890065        444913453        444936785       
444960074        444983282        445006554        445029713        445052756   
    445075831        445098775        445121890        445144744       
445167695        445190523        445213390        445236375        445259161   
    445283419   

444843254

    444866768        444890073        444913461        444936793       
444960082        444983290        445006562        445029721        445052764   
    445075849        445098783        445121908        445144751       
445167703        445190531        445213408        445236383        445259179   
    445283427   

444843270

    444866776        444890099        444913479        444936801       
444960090        444983308        445006570        445029739        445052772   
    445075856        445098791        445121916        445144769       
445167711        445190549        445213416        445236391        445259187   
    445283435   

444843288

    444866784        444890107        444913487        444936819       
444960108        444983316        445006588        445029747        445052780   
    445075864        445098809        445121924        445144777       
445167729        445190556        445213424        445236409        445259195   
    445283450   

444843296

    444866792        444890115        444913495        444936827       
444960116        444983324        445006596        445029762        445052798   
    445075872        445098817        445121932        445144785       
445167737        445190564        445213432        445236417        445259203   
    445283476   

444843304

    444866800        444890123        444913511        444936835       
444960124        444983332        445006604        445029770        445052806   
    445075880        445098825        445121940        445144793       
445167745        445190572        445213440        445236425        445259211   
    445283484   

444843312

    444866818        444890131        444913529        444936843       
444960132        444983340        445006612        445029788        445052814   
    445075898        445098833        445121957        445144801       
445167752        445190580        445213457        445236433        445259229   
    445283559   

444843320

    444866826        444890149        444913537        444936850       
444960140        444983357        445006620        445029796        445052822   
    445075906        445098841        445121965        445144819       
445167760        445190598        445213465        445236441        445259237   
    445283575   

444843338

    444866834        444890156        444913545        444936868       
444960157        444983365        445006638        445029804        445052830   
    445075914        445098858        445121973        445144827       
445167778        445190606        445213473        445236458        445259245   
    445283609   

444843346

    444866842        444890164        444913552        444936876       
444960165        444983373        445006646        445029812        445052848   
    445075922        445098866        445121981        445144835       
445167786        445190614        445213481        445236466        445259252   
    445283641   

444843353

    444866859        444890172        444913560        444936884       
444960173        444983381        445006653        445029820        445052855   
    445075930        445098874        445121999        445144843       
445167794        445190622        445213499        445236474        445259260   
    445283666   

444843361

    444866867        444890180        444913578        444936892       
444960181        444983399        445006661        445029838        445052863   
    445075955        445098882        445122005        445144850       
445167802        445190630        445213507        445236482        445259278   
    445283674   

444843379

    444866875        444890198        444913586        444936900       
444960199        444983407        445006679        445029846        445052871   
    445075963        445098890        445122013        445144868       
445167810        445190648        445213515        445236490        445259286   
    445283682   

444843387

    444866883        444890206        444913594        444936918       
444960207        444983415        445006687        445029853        445052889   
    445075971        445098908        445122021        445144876       
445167828        445190655        445213523        445236508        445259294   
    445283690   

444843395

    444866891        444890214        444913602        444936926       
444960215        444983423        445006695        445029861        445052897   
    445075989        445098916        445122039        445144884       
445167836        445190663        445213531        445236516        445259302   
    445283740   

444843403

    444866909        444890222        444913610        444936934       
444960223        444983431        445006703        445029879        445052905   
    445075997        445098924        445122047        445144892       
445167844        445190671        445213549        445236524        445259310   
    445283757   

444843411

    444866917        444890230        444913628        444936942       
444960231        444983449        445006711        445029887        445052913   
    445076003        445098932        445122054        445144900       
445167851        445190689        445213564        445236532        445259328   
    445283765   

444843429

    444866925        444890248        444913636        444936959       
444960249        444983456        445006729        445029895        445052921   
    445076011        445098940        445122062        445144918       
445167869        445190697        445213572        445236540        445259336   
    445283799   

444843437

    444866933        444890255        444913644        444936967       
444960256        444983464        445006737        445029903        445052939   
    445076029        445098957        445122070        445144934       
445167877        445190705        445213580        445236557        445259344   
    445283807   

444843445

    444866941        444890263        444913651        444936975       
444960264        444983472        445006745        445029911        445052947   
    445076037        445098965        445122088        445144942       
445167885        445190713        445213598        445236565        445259351   
    445283823   

444843452

    444866958        444890271        444913669        444936983       
444960272        444983506        445006752        445029929        445052954   
    445076045        445098973        445122096        445144959       
445167893        445190721        445213606        445236573        445259369   
    445283831   

444843478

    444866966        444890289        444913677        444936991       
444960280        444983514        445006760        445029937        445052962   
    445076052        445098981        445122104        445144967       
445167901        445190739        445213614        445236581        445259377   
    445283856   

444843486

    444866974        444890297        444913685        444937007       
444960298        444983522        445006778        445029945        445052970   
    445076060        445098999        445122112        445144975       
445167919        445190747        445213622        445236599        445259385   
    445283864   

444843494

    444866982        444890305        444913693        444937015       
444960306        444983530        445006786        445029952        445052988   
    445076078        445099005        445122120        445144983       
445167927        445190754        445213630        445236607        445259393   
    445283872   

444843502

    444866990        444890313        444913701        444937023       
444960314        444983548        445006794        445029960        445052996   
    445076086        445099013        445122138        445144991       
445167935        445190762        445213648        445236615        445259401   
    445283898   

444843510

    444867006        444890321        444913719        444937031       
444960322        444983555        445006802        445029978        445053002   
    445076094        445099021        445122146        445145006       
445167943        445190770        445213655        445236623        445259419   
    445283930   

444843528

    444867014        444890339        444913727        444937049       
444960330        444983563        445006810        445029986        445053010   
    445076102        445099039        445122153        445145014       
445167950        445190788        445213663        445236631        445259427   
    445283948   

444843536

    444867022        444890347        444913735        444937056       
444960348        444983571        445006828        445029994        445053028   
    445076110        445099054        445122161        445145022       
445167968        445190796        445213671        445236649        445259435   
    445283955   

444843544

    444867030        444890354        444913750        444937064       
444960355        444983589        445006836        445030000        445053036   
    445076128        445099062        445122179        445145030       
445167976        445190804        445213689        445236656        445259443   
    445283989   

444843551

    444867048        444890362        444913768        444937080       
444960363        444983597        445006844        445030018        445053044   
    445076136        445099070        445122187        445145048       
445167984        445190812        445213697        445236664        445259450   
    445284003   

444843569

    444867055        444890370        444913776        444937098       
444960371        444983605        445006851        445030026        445053051   
    445076144        445099088        445122195        445145055       
445167992        445190820        445213705        445236672        445259468   
    445284045   

444843577

    444867063        444890388        444913784        444937106       
444960389        444983613        445006877        445030034        445053069   
    445076151        445099096        445122203        445145063       
445168008        445190838        445213713        445236680        445259476   
    445284060   

444843585

    444867071        444890396        444913792        444937114       
444960397        444983621        445006885        445030042        445053077   
    445076169        445099104        445122211        445145071       
445168016        445190846        445213721        445236698        445259484   
    445284094   

444843593

    444867089        444890404        444913800        444937122       
444960405        444983639        445006893        445030059        445053085   
    445076177        445099112        445122229        445145089       
445168024        445190853        445213739        445236706        445259492   
    445284128   

444843601

    444867097        444890412        444913818        444937130       
444960413        444983647        445006901        445030067        445053093   
    445076185        445099120        445122237        445145097       
445168032        445190861        445213747        445236714        445259500   
    445284136   

444843619

    444867105        444890420        444913826        444937148       
444960421        444983654        445006919        445030075        445053101   
    445076193        445099138        445122245        445145105       
445168040        445190879        445213754        445236722        445259518   
    445284144   

444843627

    444867113        444890438        444913834        444937155       
444960439        444983662        445006927        445030083        445053119   
    445076201        445099146        445122252        445145113       
445168057        445190887        445213762        445236730        445259526   
    445284169   

444843643

    444867121        444890446        444913842        444937163       
444960447        444983670        445006935        445030091        445053127   
    445076219        445099153        445122260        445145121       
445168065        445190895        445213770        445236748        445259534   
    445284177   

444843650

    444867139        444890453        444913859        444937171       
444960454        444983688        445006943        445030109        445053135   
    445076227        445099161        445122278        445145139       
445168073        445190903        445213788        445236755        445259542   
    445284185   

444843668

    444867147        444890461        444913867        444937189       
444960462        444983696        445006950        445030117        445053143   
    445076235        445099179        445122294        445145147       
445168081        445190911        445213796        445236763        445259559   
    445284193   

444843676

    444867154        444890479        444913875        444937197       
444960470        444983704        445006968        445030125        445053150   
    445076243        445099187        445122310        445145154       
445168099        445190929        445213804        445236771        445259567   
    445284201   

444843684

    444867162        444890487        444913883        444937205       
444960496        444983712        445006976        445030133        445053168   
    445076250        445099195        445122328        445145162       
445168107        445190937        445213812        445236789        445259575   
    445284227   

444843692

    444867170        444890495        444913891        444937213       
444960504        444983720        445006984        445030141        445053176   
    445076268        445099203        445122336        445145170       
445168115        445190945        445213820        445236797        445259583   
    445284235   

444843700

    444867188        444890503        444913909        444937239       
444960512        444983738        445006992        445030158        445053184   
    445076276        445099211        445122344        445145188       
445168123        445190952        445213838        445236805        445259591   
    445284243   

444843718

    444867196        444890511        444913917        444937247       
444960520        444983746        445007008        445030166        445053192   
    445076284        445099229        445122351        445145196       
445168131        445190960        445213846        445236813        445259609   
    445284250   

444843726

    444867204        444890529        444913925        444937254       
444960546        444983753        445007016        445030174        445053200   
    445076292        445099237        445122369        445145204       
445168149        445190978        445213853        445236821        445259617   
    445284292   

444843734

    444867212        444890537        444913933        444937270       
444960553        444983761        445007024        445030182        445053218   
    445076300        445099245        445122377        445145212       
445168156        445190986        445213861        445236839        445259625   
    445284318   

444843742

    444867220        444890545        444913941        444937288       
444960561        444983779        445007032        445030190        445053226   
    445076318        445099252        445122385        445145220       
445168164        445190994        445213879        445236847        445259633   
    445284334   

444843759

    444867238        444890552        444913958        444937296       
444960579        444983787        445007040        445030208        445053234   
    445076326        445099260        445122393        445145238       
445168172        445191000        445213887        445236854        445259641   
    445284359   

444843767

    444867246        444890560        444913966        444937304       
444960587        444983795        445007057        445030216        445053242   
    445076334        445099278        445122401        445145246       
445168180        445191018        445213895        445236862        445259658   
    445284375   

444843775

    444867253        444890578        444913974        444937312       
444960595        444983803        445007065        445030224        445053259   
    445076342        445099286        445122419        445145253       
445168198        445191026        445213903        445236870        445259666   
    445284409   

444843783

    444867261        444890586        444913982        444937320       
444960603        444983811        445007073        445030232        445053267   
    445076359        445099294        445122427        445145261       
445168206        445191034        445213911        445236888        445259674   
    445284417   

444843791

    444867279        444890594        444913990        444937338       
444960611        444983829        445007081        445030240        445053275   
    445076367        445099302        445122435        445145279       
445168214        445191042        445213929        445236896        445259682   
    445284433   

444843809

    444867287        444890602        444914006        444937346       
444960629        444983837        445007099        445030257        445053283   
    445076375        445099310        445122443        445145287       
445168222        445191059        445213937        445236904        445259690   
    445284458   

444843817

    444867295        444890628        444914014        444937353       
444960637        444983845        445007115        445030265        445053291   
    445076383        445099328        445122450        445145295       
445168230        445191067        445213945        445236912        445259708   
    445284482   

444843825

    444867311        444890636        444914022        444937361       
444960645        444983852        445007123        445030273        445053309   
    445076391        445099336        445122468        445145303       
445168248        445191075        445213952        445236920        445259716   
    445284490   

444843833

    444867329        444890644        444914030        444937379       
444960652        444983860        445007131        445030299        445053317   
    445076409        445099344        445122476        445145311       
445168255        445191083        445213960        445236938        445259724   
    445284516   

444843841

    444867337        444890651        444914048        444937387       
444960660        444983878        445007149        445030307        445053325   
    445076417        445099351        445122484        445145329       
445168263        445191091        445213978        445236946        445259732   
    445284524   

444843858

    444867345        444890669        444914055        444937395       
444960678        444983886        445007156        445030315        445053333   
    445076425        445099369        445122492        445145337       
445168271        445191109        445213986        445236953        445259740   
    445284532   

444843866

    444867352        444890677        444914063        444937403       
444960686        444983894        445007164        445030323        445053341   
    445076433        445099377        445122500        445145345       
445168289        445191117        445213994        445236961        445259757   
    445284540   

444843874

    444867360        444890685        444914071        444937411       
444960694        444983902        445007172        445030331        445053358   
    445076441        445099385        445122518        445145352       
445168297        445191125        445214000        445236979        445259765   
    445284557   

444843882

    444867378        444890693        444914089        444937429       
444960702        444983910        445007180        445030349        445053366   
    445076458        445099393        445122534        445145360       
445168305        445191133        445214018        445236987        445259773   
    445284565   

444843890

    444867386        444890719        444914097        444937437       
444960710        444983928        445007198        445030356        445053374   
    445076466        445099401        445122542        445145378       
445168313        445191141        445214026        445236995        445259781   
    445284581   

444843908

    444867394        444890727        444914105        444937445       
444960728        444983936        445007206        445030364        445053382   
    445076474        445099419        445122559        445145394       
445168321        445191158        445214034        445237001        445259799   
    445284615   

444843916

    444867402        444890735        444914113        444937452       
444960736        444983944        445007214        445030372        445053390   
    445076482        445099427        445122567        445145402       
445168339        445191166        445214042        445237019        445259807   
    445284623   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

444843932

    444867410        444890743        444914121        444937460       
444960744        444983951        445007222        445030380        445053408   
    445076490        445099435        445122575        445145410       
445168347        445191174        445214059        445237027        445259815   
    445284664   

444843940

    444867428        444890750        444914139        444937486       
444960751        444983969        445007230        445030398        445053416   
    445076508        445099443        445122583        445145428       
445168354        445191182        445214067        445237035        445259823   
    445284672   

444843965

    444867436        444890768        444914147        444937502       
444960769        444983977        445007248        445030406        445053424   
    445076516        445099450        445122591        445145436       
445168362        445191190        445214075        445237043        445259831   
    445284698   

444843973

    444867444        444890776        444914154        444937510       
444960777        444983985        445007255        445030414        445053432   
    445076524        445099468        445122609        445145444       
445168370        445191208        445214083        445237050        445259849   
    445284706   

444843981

    444867451        444890784        444914162        444937536       
444960785        444983993        445007263        445030422        445053440   
    445076532        445099476        445122617        445145451       
445168388        445191216        445214091        445237068        445259856   
    445284714   

444843999

    444867469        444890792        444914170        444937544       
444960793        444984009        445007271        445030430        445053457   
    445076540        445099484        445122625        445145469       
445168396        445191224        445214109        445237076        445259864   
    445284722   

444844005

    444867477        444890800        444914188        444937551       
444960801        444984017        445007289        445030448        445053465   
    445076557        445099492        445122633        445145477       
445168404        445191232        445214117        445237084        445259872   
    445284730   

444844013

    444867485        444890818        444914196        444937577       
444960819        444984025        445007297        445030455        445053481   
    445076565        445099500        445122641        445145485       
445168412        445191240        445214133        445237092        445259880   
    445284748   

444844021

    444867493        444890826        444914204        444937585       
444960827        444984033        445007305        445030463        445053499   
    445076573        445099518        445122658        445145493       
445168420        445191257        445214141        445237100        445259898   
    445284763   

444844039

    444867501        444890834        444914220        444937593       
444960835        444984041        445007313        445030471        445053507   
    445076581        445099526        445122666        445145501       
445168438        445191265        445214158        445237118        445259906   
    445284771   

444844047

    444867519        444890842        444914238        444937601       
444960843        444984058        445007321        445030489        445053515   
    445076599        445099534        445122674        445145519       
445168446        445191273        445214166        445237134        445259914   
    445284789   

444844054

    444867527        444890859        444914246        444937619       
444960850        444984066        445007339        445030505        445053523   
    445076607        445099542        445122682        445145527       
445168453        445191281        445214174        445237142        445259922   
    445284797   

444844062

    444867535        444890875        444914253        444937627       
444960868        444984074        445007347        445030513        445053531   
    445076615        445099559        445122690        445145535       
445168461        445191299        445214182        445237159        445259930   
    445284805   

444844070

    444867543        444890883        444914261        444937635       
444960876        444984082        445007354        445030521        445053549   
    445076623        445099567        445122708        445145543       
445168479        445191307        445214190        445237167        445259948   
    445284813   

444844088

    444867550        444890891        444914279        444937643       
444960884        444984090        445007362        445030539        445053556   
    445076631        445099575        445122716        445145550       
445168487        445191315        445214208        445237175        445259955   
    445284821   

444844096

    444867568        444890909        444914287        444937650       
444960900        444984108        445007370        445030547        445053564   
    445076649        445099583        445122724        445145568       
445168495        445191323        445214216        445237183        445259963   
    445284854   

444844104

    444867576        444890917        444914295        444937668       
444960918        444984116        445007388        445030554        445053572   
    445076656        445099591        445122732        445145576       
445168503        445191331        445214224        445237191        445259971   
    445284870   

444844112

    444867584        444890925        444914303        444937676       
444960926        444984124        445007396        445030562        445053580   
    445076664        445099609        445122740        445145584       
445168511        445191349        445214232        445237209        445259989   
    445284888   

444844120

    444867592        444890933        444914311        444937684       
444960934        444984132        445007404        445030570        445053598   
    445076672        445099617        445122757        445145592       
445168529        445191356        445214240        445237217        445259997   
    445284896   

444844138

    444867600        444890941        444914329        444937692       
444960942        444984140        445007412        445030588        445053606   
    445076680        445099625        445122765        445145600       
445168537        445191364        445214257        445237225        445260003   
    445284912   

444844146

    444867618        444890958        444914337        444937700       
444960959        444984157        445007420        445030596        445053614   
    445076698        445099633        445122773        445145618       
445168545        445191372        445214265        445237233        445260011   
    445284938   

444844153

    444867626        444890966        444914345        444937718       
444960967        444984173        445007438        445030604        445053622   
    445076706        445099641        445122781        445145626       
445168552        445191380        445214273        445237241        445260029   
    445284946   

444844161

    444867634        444890974        444914352        444937726       
444960975        444984181        445007446        445030612        445053630   
    445076714        445099658        445122799        445145634       
445168560        445191398        445214281        445237258        445260037   
    445284953   

444844179

    444867642        444890982        444914360        444937734       
444960983        444984199        445007453        445030620        445053648   
    445076722        445099666        445122807        445145642       
445168578        445191406        445214299        445237266        445260045   
    445284987   

444844187

    444867659        444890990        444914378        444937742       
444960991        444984207        445007461        445030638        445053655   
    445076730        445099674        445122815        445145659       
445168586        445191414        445214307        445237274        445260052   
    445284995   

444844195

    444867667        444891006        444914386        444937759       
444961007        444984215        445007479        445030646        445053663   
    445076748        445099682        445122823        445145667       
445168594        445191422        445214315        445237282        445260060   
    445285000   

444844203

    444867675        444891014        444914394        444937767       
444961015        444984223        445007487        445030653        445053671   
    445076755        445099708        445122831        445145683       
445168602        445191430        445214323        445237290        445260078   
    445285018   

444844211

    444867683        444891022        444914402        444937775       
444961023        444984231        445007495        445030661        445053689   
    445076763        445099724        445122849        445145691       
445168610        445191448        445214331        445237308        445260086   
    445285034   

444844229

    444867691        444891030        444914410        444937783       
444961031        444984256        445007503        445030679        445053697   
    445076771        445099732        445122856        445145709       
445168628        445191455        445214349        445237316        445260094   
    445285059   

444844237

    444867709        444891048        444914428        444937791       
444961049        444984264        445007511        445030687        445053705   
    445076789        445099740        445122864        445145717       
445168636        445191463        445214356        445237324        445260102   
    431274786   

444844245

    444867717        444891055        444914436        444937809       
444961056        444984272        445007529        445030695        445053713   
    445076797        445099757        445122872        445145725       
445168644        445191471        445214364        445237332        445260110   
    431274810   

444844252

    444867725        444891063        444914444        444937817       
444961064        444984280        445007537        445030703        445053721   
    445076805        445099765        445122880        445145733       
445168651        445191489        445214372        445237340        445260128   
    431274836   

444844260

    444867733        444891071        444914451        444937825       
444961072        444984298        445007545        445030711        445053739   
    445076813        445099773        445122898        445145741       
445168669        445191497        445214380        445237357        445260136   
    431274851   

444844278

    444867741        444891089        444914469        444937833       
444961080        444984314        445007552        445030729        445053747   
    445076821        445099799        445122906        445145758       
445168677        445191505        445214398        445237365        445260144   
    431274893   

444844286

    444867758        444891097        444914477        444937841       
444961098        444984322        445007560        445030737        445053754   
    445076839        445099807        445122914        445145766       
445168685        445191513        445214406        445237373        445260151   
    431274919   

444844294

    444867766        444891105        444914485        444937858       
444961106        444984330        445007578        445030745        445053762   
    445076847        445099815        445122922        445145774       
445168693        445191521        445214414        445237381        445260169   
    431274935   

444844302

    444867774        444891113        444914493        444937866       
444961114        444984355        445007586        445030752        445053770   
    445076854        445099823        445122930        445145782       
445168701        445191539        445214422        445237399        445260177   
    431274943   

444844310

    444867782        444891121        444914501        444937874       
444961122        444984363        445007594        445030760        445053788   
    445076862        445099831        445122948        445145790       
445168719        445191547        445214430        445237407        445260185   
    431274950   

444844328

    444867790        444891139        444914519        444937882       
444961130        444984371        445007602        445030778        445053796   
    445076870        445099849        445122955        445145808       
445168727        445191554        445214448        445237415        445260193   
    431274992   

444844336

    444867808        444891147        444914527        444937890       
444961148        444984389        445007610        445030786        445053804   
    445076888        445099856        445122963        445145816       
445168735        445191562        445214455        445237423        445260201   
    431275015   

444844344

    444867824        444891154        444914535        444937908       
444961155        444984397        445007628        445030794        445053812   
    445076896        445099864        445122971        445145824       
445168743        445191570        445214463        445237431        445260219   
    431275031   

444844351

    444867840        444891162        444914543        444937916       
444961163        444984405        445007636        445030802        445053820   
    445076904        445099872        445122989        445145832       
445168750        445191588        445214471        445237449        445260227   
    431275122   

444844369

    444867857        444891170        444914550        444937924       
444961171        444984413        445007644        445030810        445053838   
    445076912        445099880        445122997        445145840       
445168768        445191596        445214489        445237456        445260235   
    431275163   

444844377

    444867865        444891188        444914568        444937932       
444961189        444984421        445007651        445030828        445053846   
    445076920        445099898        445123003        445145857       
445168776        445191604        445214497        445237464        445260243   
    431275171   

444844385

    444867873        444891196        444914576        444937940       
444961205        444984439        445007669        445030836        445053853   
    445076938        445099906        445123011        445145865       
445168784        445191612        445214505        445237472        445260250   
    431275239   

444844393

    444867881        444891212        444914584        444937957       
444961213        444984447        445007677        445030844        445053861   
    445076946        445099914        445123029        445145873       
445168792        445191620        445214513        445237480        445260268   
    431275304   

444844401

    444867899        444891238        444914592        444937965       
444961221        444984462        445007685        445030851        445053879   
    445076953        445099922        445123037        445145899       
445168800        445191638        445214539        445237498        445260276   
    431275312   

444844419

    444867907        444891246        444914600        444937973       
444961239        444984470        445007693        445030869        445053887   
    445076961        445099930        445123045        445145907       
445168818        445191646        445214547        445237506        445260284   
    431275338   

444844427

    444867915        444891253        444914618        444937981       
444961247        444984488        445007701        445030877        445053895   
    445076979        445099948        445123052        445145915       
445168826        445191653        445214554        445237514        445260292   
    431275387   

444844435

    444867923        444891261        444914626        444937999       
444961254        444984496        445007719        445030885        445053903   
    445076987        445099955        445123060        445145923       
445168834        445191661        445214562        445237522        445260300   
    431275411   

444844443

    444867931        444891279        444914634        444938005       
444961262        444984504        445007727        445030893        445053911   
    445076995        445099963        445123078        445145931       
445168842        445191679        445214570        445237530        445260318   
    431275437   

444844468

    444867949        444891287        444914642        444938013       
444961270        444984512        445007735        445030901        445053929   
    445077001        445099971        445123086        445145949       
445168859        445191687        445214588        445237548        445260326   
    431275478   

444844476

    444867956        444891295        444914659        444938021       
444961288        444984520        445007743        445030919        445053937   
    445077019        445099989        445123094        445145956       
445168867        445191695        445214596        445237555        445260334   
    431275486   

444844484

    444867964        444891303        444914667        444938039       
444961296        444984538        445007750        445030927        445053945   
    445077027        445099997        445123102        445145964       
445168875        445191703        445214604        445237563        445260342   
    431275510   

444844492

    444867972        444891311        444914675        444938047       
444961304        444984546        445007768        445030935        445053952   
    445077035        445100001        445123110        445145972       
445168883        445191711        445214612        445237571        445260359   
    431275635   

444844500

    444867980        444891329        444914683        444938054       
444961312        444984553        445007776        445030943        445053960   
    445077043        445100019        445123128        445145980       
445168891        445191729        445214620        445237589        445260367   
    431275643   

444844518

    444867998        444891337        444914691        444938070       
444961320        444984561        445007784        445030968        445053978   
    445077050        445100027        445123136        445145998       
445168909        445191737        445214638        445237597        445260375   
    431275668   

444844526

    444868004        444891345        444914709        444938088       
444961338        444984579        445007800        445030976        445053986   
    445077068        445100035        445123144        445146004       
445168917        445191745        445214646        445237605        445260383   
    431275734   

444844534

    444868012        444891352        444914717        444938096       
444961346        444984587        445007818        445030984        445053994   
    445077076        445100043        445123151        445146012       
445168933        445191752        445214653        445237613        445260391   
    431275866   

444844542

    444868020        444891360        444914725        444938104       
444961353        444984595        445007826        445030992        445054018   
    445077084        445100050        445123169        445146020       
445168941        445191760        445214661        445237621        445260409   
    431275882   

444844559

    444868038        444891378        444914733        444938112       
444961361        444984603        445007834        445031008        445054026   
    445077092        445100068        445123177        445146038       
445168958        445191778        445214679        445237639        445260417   
    431275890   

444844567

    444868046        444891386        444914741        444938120       
444961379        444984611        445007842        445031016        445054034   
    445077100        445100076        445123185        445146046       
445168966        445191786        445214687        445237647        445260425   
    431275924   

444844575

    444868053        444891394        444914758        444938138       
444961387        444984629        445007859        445031024        445054042   
    445077118        445100084        445123193        445146053       
445168974        445191794        445214695        445237654        445260433   
    431275965   

444844583

    444868061        444891402        444914766        444938146       
444961395        444984637        445007867        445031032        445054059   
    445077126        445100092        445123201        445146061       
445168982        445191802        445214703        445237662        445260441   
    431276005   

444844591

    444868079        444891410        444914774        444938153       
444961403        444984645        445007875        445031040        445054067   
    445077134        445100100        445123219        445146079       
445168990        445191810        445214711        445237670        445260458   
    431276054   

444844609

    444868087        444891428        444914782        444938161       
444961411        444984652        445007883        445031057        445054075   
    445077142        445100118        445123227        445146087       
445169006        445191828        445214729        445237688        445260466   
    431276062   

444844617

    444868095        444891436        444914790        444938179       
444961429        444984660        445007909        445031065        445054083   
    445077159        445100126        445123235        445146095       
445169014        445191836        445214737        445237696        445260474   
    431276112   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

444844625

    444868103        444891444        444914816        444938187       
444961437        444984678        445007917        445031073        445054091   
    445077167        445100134        445123243        445146103       
445169022        445191844        445214745        445237704        445260482   
    431276120   

444844633

    444868111        444891451        444914824        444938195       
444961445        444984686        445007925        445031081        445054109   
    445077175        445100142        445123250        445146111       
445169030        445191851        445214752        445237712        445260490   
    431276179   

444844641

    444868129        444891469        444914832        444938203       
444961452        444984694        445007933        445031099        445054117   
    445077183        445100159        445123268        445146129       
445169048        445191869        445214760        445237720        445260508   
    431276187   

444844658

    444868137        444891477        444914840        444938211       
444961460        444984702        445007941        445031107        445054125   
    445077191        445100167        445123276        445146137       
445169055        445191877        445214778        445237738        445260516   
    431276237   

444844666

    444868145        444891485        444914857        444938229       
444961478        444984710        445007958        445031115        445054158   
    445077209        445100175        445123284        445146145       
445169063        445191885        445214786        445237746        445260524   
    431276252   

444844674

    444868152        444891493        444914865        444938237       
444961486        444984728        445007966        445031123        445054166   
    445077217        445100183        445123292        445146152       
445169071        445191893        445214794        445237753        445260532   
    431276294   

444844682

    444868160        444891501        444914873        444938245       
444961494        444984736        445007974        445031131        445054174   
    445077225        445100191        445123300        445146160       
445169089        445191901        445214802        445237761        445260540   
    431276310   

424372068

    428386494        428495097        428600977        428704704       
428807747        429691124        429768591        429844913        429919335   
    429991292        430056887        430121426        430183806       
430247221        430357525        430417303        430479998        431215714   
    431276328   

424381275

    428386577        428495105        428600985        428704720       
428807952        429692171        429768641        429844921        429919343   
    429991318        430056895        430121442        430183871       
430247239        430357541        430417311        430480038        431215748   
    431276344   

424789501

    428386676        428495246        428601066        428704761       
428808026        429692221        429768658        429845043        429919350   
    429991342        430056960        430121459        430183889       
430247270        430357624        430417352        430480087        431215771   
    431276369   

425012424

    428386684        428495394        428601124        428704829       
428808083        429692361        429768732        429845191        429919384   
    429991367        430057000        430121525        430183921       
430247296        430357632        430417485        430480152        431215789   
    431276518   

425183464

    428386817        428495469        428601157        428704845       
428808182        429692379        429768823        429845324        429919392   
    429991474        430057018        430121541        430183947       
430247312        430357707        430417501        430480244        431215888   
    431276864   

425292224

    428386890        428495543        428601298        428704928       
428808190        429692460        429768849        429845365        429919467   
    429991540        430057059        430121566        430183996       
430247320        430357764        430417519        430480426        431215938   
    431276922   

425359023

    428387062        428495675        428601306        428704944       
428808257        429692619        429769037        429845548        429919475   
    429991615        430057216        430121574        430184044       
430247338        430357871        430417584        430480483        431215946   
    431277011   

425732369

    428387104        428495782        428601314        428705024       
428808281        429692783        429769094        429845613        429919517   
    429991631        430057224        430121590        430184051       
430247403        430357954        430417634        430480533        431215995   
    431277052   

425760527

    428387112        428495790        428601348        428705131       
428808307        429692981        429769102        429845654        429919574   
    429991698        430057240        430121608        430184093       
430247411        430358069        430417709        430480558        431216035   
    431277227   

425808672

    428387161        428495899        428601371        428705149       
428808372        429693237        429769151        429845662        429919707   
    429991797        430057273        430121632        430184101       
430247486        430358119        430417782        430480863        431216092   
    431277268   

425822756

    428387260        428496012        428601389        428705222       
428808380        429693419        429769169        429845712        429919749   
    429991896        430057281        430121657        430184119       
430247593        430358168        430417790        430480947        431216100   
    431277276   

425907847

    428387294        428496202        428601447        428705248       
428808398        429693781        429769201        429845761        429919772   
    429991904        430057299        430121707        430184127       
430247619        430358226        430417832        430480988        431216142   
    431277300   

426039970

    428387567        428496277        428601504        428705347       
428808505        429694748        429769219        429845852        429919848   
    429991920        430057307        430121798        430184226       
430247650        430358259        430418012        430481127        431216167   
    431277383   

426126736

    428387633        428496335        428601538        428705511       
428808539        429694821        429769292        429845910        429919855   
    429992027        430057596        430121822        430184234       
430247668        430358267        430418038        430481143        431216217   
    431277425   

426203691

    428387732        428496350        428601595        428705685       
428808588        429695026        429769441        429845936        429919889   
    429992050        430057620        430121848        430184267       
430247684        430358283        430418087        430481150        431216449   
    431277433   

426606968

    428387781        428496376        428601629        428705750       
428808836        429695315        429769458        429846017        429920010   
    429992159        430057638        430121871        430184341       
430247700        430358309        430418178        430481283        431216480   
    431277441   

426727657

    428387799        428496491        428601660        428705867       
428808968        429695562        429769599        429846124        429920028   
    429992183        430057810        430122002        430184424       
430247726        430358374        430418210        430481333        431216498   
    431277490   

426739470

    428387815        428496509        428601694        428706048       
428809073        429695844        429769607        429846140        429920093   
    429992233        430057885        430122028        430184473       
430247791        430358416        430418244        430481457        431216670   
    431277508   

426746384

    428387823        428496632        428601843        428706089       
428809107        429695935        429769813        429846173        429920127   
    429992274        430057927        430122069        430184481       
430247940        430358440        430418368        430481465        431216795   
    431277524   

426758231

    428387922        428496665        428602015        428706410       
428809123        429696024        429769904        429846215        429920143   
    429992316        430057976        430122119        430184507       
430248047        430358473        430418376        430481515        431216803   
    431277540   

426766887

    428387955        428496780        428602163        428706469       
428809289        429696081        429770043        429846231        429920150   
    429992365        430058065        430122127        430184622       
430248054        430358507        430418400        430481531        431216811   
    431277615   

426769758

    428388219        428496806        428602304        428706568       
428809305        429696115        429770118        429846280        429920192   
    429992456        430058107        430122259        430184630       
430248062        430358572        430418434        430481549        431217017   
    431277623   

426799797

    428388391        428496830        428602353        428706626       
428809347        429696230        429770126        429846306        429920226   
    429992555        430058149        430122291        430184648       
430248096        430358598        430418533        430481580        431217066   
    431277763   

426852224

    428388458        428496855        428602361        428706741       
428809354        429696347        429770159        429846363        429920234   
    429992571        430058198        430122424        430184812       
430248104        430358622        430418541        430481713        431217090   
    431277797   

426854808

    428388466        428496889        428602411        428706857       
428809461        429696370        429770175        429846389        429920242   
    429992696        430058214        430122473        430184937       
430248237        430358630        430418582        430481804        431217140   
    431277904   

426876405

    428388482        428496897        428602569        428706923       
428809602        429696412        429770720        429846405        429920275   
    429992704        430058362        430122515        430185199       
430248252        430358721        430418632        430481887        431217199   
    431277987   

426877486

    428388557        428497176        428602593        428706949       
428809628        429696438        429770738        429846496        429920309   
    429992738        430058412        430122556        430185249       
430248278        430358747        430418772        430481895        431217207   
    431278035   

426879144

    428388565        428497390        428602601        428706980       
428809644        429696487        429770761        429846512        429920333   
    429992795        430058503        430122572        430185272       
430248302        430358812        430418830        430481903        431217215   
    431278092   

426879672

    428388573        428497457        428602692        428707087       
428809834        429696503        429770795        429846538        429920358   
    429992845        430058628        430122713        430185280       
430248310        430358838        430418863        430481945        431217280   
    431278100   

426884490

    428388755        428497614        428602742        428707103       
428809883        429696552        429770845        429846587        429920382   
    429992894        430058651        430122721        430185298       
430248369        430358846        430418889        430481960        431217348   
    431278134   

426893608

    428389431        428497754        428602759        428707145       
428810022        429696602        429770878        429846611        429920390   
    429992977        430058693        430122838        430185314       
430248419        430358879        430418947        430482018        431217397   
    431278233   

427008198

    428389480        428497804        428602783        428707244       
428810055        429696644        429770936        429846629        429920465   
    429992985        430058701        430122846        430185348       
430248427        430358895        430419069        430482026        431217447   
    431278266   

427024609

    428389654        428497846        428602858        428707491       
428810071        429696651        429770944        429846652        429920523   
    429993041        430058735        430122929        430185389       
430248450        430358937        430419077        430482034        431217454   
    431278282   

427028196

    428389688        428498042        428602890        428707558       
428810105        429696669        429770951        429846728        429920564   
    429993074        430058743        430122952        430185405       
430248484        430359000        430419085        430482042        431217488   
    431278415   

427028980

    428389860        428498125        428602965        428707566       
428810162        429697022        429771074        429846801        429920580   
    429993108        430058792        430123000        430185520       
430248518        430359091        430419093        430482075        431217553   
    431278456   

427061338

    428389878        428498208        428603054        428707665       
428810410        429697113        429771116        429846827        429920622   
    429993157        430058800        430123174        430185546       
430248526        430359166        430419119        430482091        431217587   
    431278563   

427074745

    428390009        428498240        428603112        428707806       
428810428        429697154        429771140        429846868        429920721   
    429993355        430058826        430123216        430185611       
430248534        430359281        430419192        430482109        431217637   
    431278571   

427085790

    428390157        428498356        428603161        428708036       
428810501        429697311        429771157        429846926        429920747   
    429993454        430058859        430123224        430185710       
430248559        430359422        430419218        430482117        431217678   
    431278605   

427118229

    428390181        428498547        428603419        428708077       
428810683        429697360        429771165        429846942        429920820   
    429993496        430058867        430123240        430185736       
430248682        430359448        430419291        430482158        431217710   
    431278670   

427119599

    428390249        428498570        428603450        428708127       
428810741        429697378        429771215        429846975        429920911   
    429993611        430058909        430123273        430185744       
430248773        430359471        430419309        430482190        431217736   
    431278704   

427147533

    428390272        428498638        428603641        428708150       
428810964        429697386        429771439        429846983        429920937   
    429993751        430058925        430123349        430185777       
430248880        430359489        430419341        430482208        431217785   
    431278753   

427169743

    428390330        428498810        428603682        428708184       
428810998        429697394        429771520        429847106        429920978   
    429993835        430059006        430123414        430185785       
430248906        430359513        430419366        430482224        431217892   
    431278829   

427181326

    428390371        428498901        428603716        428708309       
428811103        429697410        429771629        429847155        429921026   
    429993868        430059022        430123497        430185876       
430248930        430359521        430419440        430482257        431217900   
    431278837   

427186838

    428390462        428499057        428603732        428708333       
428811137        429697444        429771710        429847189        429921034   
    429993876        430059048        430123935        430185918       
430248955        430359596        430419457        430482299        431217934   
    431278845   

427197330

    428390496        428499107        428603914        428708382       
428811210        429697477        429771769        429847239        429921075   
    429994031        430059113        430123976        430185926       
430248963        430359703        430419531        430482323        431217975   
    431278886   

427205547

    428390546        428499230        428604052        428708416       
428811228        429697634        429771884        429847254        429921125   
    429994049        430059170        430123984        430185934       
430249086        430359711        430419556        430482372        431217983   
    431278936   

427215611

    428390660        428499255        428604078        428708515       
428811277        429697709        429771892        429847288        429921208   
    429994072        430059220        430124024        430186072       
430249094        430359786        430419564        430482489        431218007   
    431278944   

427221098

    428390942        428499297        428604102        428708739       
428811285        429697774        429771959        429847296        429921232   
    429994080        430059329        430124040        430186106       
430249227        430359802        430419580        430482588        431218015   
    431278951   

427221908

    428391064        428499735        428604235        428708952       
428811327        429697881        429772015        429847320        429921364   
    429994122        430059337        430124057        430186171       
430249334        430359810        430419606        430482679        431218031   
    431278977   

427227483

    428391080        428499776        428604284        428709026       
428811384        429697931        429772064        429847361        429921372   
    429994130        430059410        430124099        430186189       
430249359        430359851        430419630        430482703        431218122   
    431279058   

427229810

    428391130        428499818        428604359        428709117       
428811400        429697980        429772080        429847387        429921380   
    429994239        430059493        430124164        430186247       
430249482        430359885        430419705        430483263        431218148   
    431279173   

427277694

    428391189        428499859        428604409        428709133       
428811418        429697998        429772098        429847437        429921471   
    429994254        430059501        430124206        430186353       
430249516        430359935        430419713        430483289        431218155   
    431279256   

427279450

    428391213        428499925        428604532        428709174       
428811475        429698061        429772312        429847635        429921539   
    429994304        430059527        430124214        430186361       
430249540        430359943        430419770        430483370        431218171   
    431279272   

427292131

    428391247        428499974        428604664        428709257       
428811509        429698079        429772320        429848187        429921554   
    429994387        430059576        430124404        430186395       
430249557        430360024        430419812        430483420        431218197   
    431279298   

427297478

    428391320        428500029        428604672        428709315       
428811640        429698111        429772445        429848229        429921620   
    429994429        430059865        430124487        430186445       
430249565        430360131        430419887        430483537        431218221   
    431279421   

427317169

    428391460        428500219        428604755        428709422       
428811756        429698137        429772536        429848435        429921778   
    429994437        430059873        430124529        430186452       
430249680        430360198        430420059        430483602        431218387   
    431279454   

427317821

    428391486        428500359        428604789        428709588       
428811764        429698194        429772551        429848450        429921794   
    429994460        430059881        430124859        430186585       
430249722        430360214        430420273        430483644        431218486   
    431279470   

427327077

    428391684        428500383        428604896        428709604       
428811772        429698210        429772593        429848484        429921919   
    429994494        430060004        430124909        430186593       
430249797        430360255        430420281        430483719        431218502   
    431279546   

427327960

    428391700        428500409        428605109        428709661       
428811806        429698228        429772775        429848609        429921984   
    429994536        430060012        430124958        430186635       
430249870        430360321        430420307        430483727        431218569   
    431279660   

427328505

    428391742        428500649        428605190        428709695       
428811814        429698319        429772783        429848641        429922073   
    429994601        430060103        430124974        430186643       
430249904        430360347        430420323        430483776        431218577   
    431279710   



--------------------------------------------------------------------------------

Loan

Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

427341052

    428391965        428500656        428605216        428709745       
428811863        429698343        429772841        429848674        429922081   
    429994676        430060129        430125013        430186700       
430249961        430360388        430420356        430483800        431218585   
    431279876   

427348446

    428392336        428500680        428605323        428709943       
428812002        429698350        429772866        429848708        429922099   
    429994726        430060178        430125021        430186734       
430250019        430360560        430420513        430483909        431218593   
    431279942   

427353057

    428392419        428500854        428605349        428710339       
428812077        429698517        429772940        429848757        429922115   
    429994825        430060186        430125039        430186791       
430250050        430360586        430420612        430483933        431218601   
    431280007   

427353222

    428392443        428500938        428605729        428710388       
428812143        429698525        429772957        429848765        429922131   
    429994833        430060210        430125047        430186833       
430250100        430360610        430420620        430484030        431218684   
    431280015   

427357280

    428392492        428501050        428605786        428710529       
428812259        429698541        429772965        429848880        429922149   
    429994841        430060319        430125096        430186924       
430250134        430360636        430420661        430484121        431218718   
    431280072   

427362223

    428392559        428501068        428605802        428710537       
428812358        429698632        429772973        429848930        429922156   
    429994866        430060368        430125104        430186932       
430250159        430360818        430420695        430484154        431218791   
    431280106   

427383658

    428392658        428501126        428605828        428710594       
428812366        429698699        429772999        429848963        429922164   
    429994882        430060434        430125120        430187005       
430250167        430360842        430420760        430484212        431218957   
    431280114   

427386743

    428392708        428501191        428605927        428710651       
428812408        429698731        429773013        429849011        429922834   
    429994890        430060475        430125229        430187054       
430250175        430360859        430420877        430484246        431218981   
    431280262   

427398029

    428392716        428501324        428605984        428710727       
428812671        429698814        429773021        429849037        429922859   
    429994932        430060525        430125260        430187062       
430250209        430360883        430420992        430484261        431218999   
    431280304   

427421136

    428392732        428501365        428605992        428710800       
428812713        429698855        429773047        429849144        429922909   
    429994981        430060632        430125294        430187070       
430250217        430360909        430421016        430484303        431219005   
    431280379   

427428446

    428392765        428501407        428606073        428710834       
428812747        429699135        429773153        429849151        429923048   
    429995038        430060665        430125310        430187146       
430250266        430360933        430421024        430484345        431219047   
    431280429   

427436852

    428392799        428501647        428606206        428710842       
428812820        429699192        429773195        429849193        429923071   
    429995046        430060673        430125328        430187161       
430250316        430360974        430421032        430484352        431219062   
    431280486   

427437371

    428392849        428501787        428606255        428711105       
428812853        429699226        429773260        429849276        429923113   
    429995053        430060681        430125336        430187278       
430250373        430361063        430421057        430484360        431219138   
    431280494   

427441779

    428392880        428501852        428606354        428711147       
428812879        429699259        429773286        429849334        429923121   
    429995061        430060731        430125419        430187393       
430250555        430361121        430421065        430484402        431219161   
    431280528   

427452180

    428392898        428501936        428606495        428711162       
428812887        429699317        429773443        429849417        429923154   
    429995111        430060749        430125500        430187401       
430250571        430361139        430421123        430484410        431219237   
    431280544   

427462403

    428392906        428501977        428606537        428711303       
428812895        429699325        429773641        429849425        429923212   
    429995319        430060772        430125534        430187427       
430250589        430361170        430421149        430484535        431219252   
    431280593   

427474721

    428393110        428502264        428606883        428711329       
428812960        429699333        429773658        429849458        429923261   
    429995335        430060814        430125591        430187500       
430250613        430361220        430421156        430484600        431219260   
    431280635   

427497169

    428393128        428502355        428607048        428711360       
428813042        429699473        429773757        429849482        429923279   
    429995368        430060830        430125617        430187518       
430250688        430361337        430421214        430484683        431219278   
    431280676   

427498159

    428393201        428502421        428607360        428711436       
428813059        429699507        429773799        429849516        429923287   
    429995459        430060855        430125625        430187526       
430250720        430361394        430421305        430484733        431219310   
    431280742   

427499942

    428393359        428502462        428607402        428711444       
428813067        429699523        429773963        429849565        429923311   
    429995483        430060863        430125633        430187575       
430250811        430361410        430421347        430484790        431219351   
    431280866   

427510284

    428393458        428502488        428607543        428711469       
428813273        429699549        429774060        429849599        429923345   
    429995525        430060905        430125690        430187690       
430250845        430361451        430421545        430484808        431219401   
    431280916   

427535752

    428393599        428502553        428607642        428711519       
428813331        429699630        429774185        429849664        429923352   
    429995632        430061044        430125757        430187765       
430250860        430361501        430421578        430484923        431219435   
    431280932   

427562574

    428393656        428502587        428607758        428711576       
428813372        429699671        429774318        429849870        429923394   
    429995657        430061093        430125815        430187898       
430250886        430361568        430421586        430484980        431219443   
    431280940   

427584396

    428393672        428502801        428607840        428711691       
428813471        429699721        429774342        429849946        429923469   
    429995715        430061127        430125898        430187997       
430250910        430361733        430421594        430485003        431219476   
    431281021   

427603816

    428393771        428502819        428607899        428711717       
428813505        429699762        429774359        429849953        429923519   
    429995764        430061176        430125989        430188052       
430250944        430361766        430421776        430485052        431219484   
    431281047   

427629571

    428393813        428502868        428607998        428711758       
428813703        429699770        429774409        429850001        429923543   
    429995798        430061218        430126003        430188177       
430250985        430361782        430421842        430485060        431219583   
    431281088   

427640628

    428393854        428502884        428608012        428711766       
428813760        429699879        429774433        429850043        429923618   
    429995822        430061242        430126052        430188201       
430251033        430361832        430421883        430485078        431219609   
    431281104   

427645197

    428393912        428502918        428608038        428711907       
428813778        429699911        429774524        429850076        429923766   
    429995947        430061333        430126136        430188227       
430251124        430361840        430421925        430485102        431219617   
    431281203   

427649678

    428393920        428503007        428608079        428711923       
428813794        429700008        429774672        429850092        429923865   
    429995996        430061515        430126144        430188250       
430251140        430361923        430421933        430485243        431219625   
    431281211   

427651609

    428394001        428503031        428608087        428711980       
428813851        429700016        429774730        429850134        429923881   
    429996069        430061531        430126201        430188318       
430251165        430361972        430421966        430485250        431219716   
    431281260   

427655550

    428394035        428503213        428608327        428712053       
428813984        429700032        429774797        429850167        429923949   
    429996093        430061564        430126292        430188342       
430251207        430362046        430422030        430485326        431219773   
    431281385   

427656855

    428394423        428503262        428608343        428712061       
428814024        429700131        429774870        429850175        429924020   
    429996168        430061572        430126342        430189100       
430251256        430362079        430422063        430485367        431219864   
    431281658   

427667555

    428394639        428503411        428608350        428712111       
428814271        429700180        429774912        429850266        429924160   
    429996218        430061598        430126425        430189118       
430251306        430362129        430422097        430485458        431219898   
    431281674   

427671375

    428394662        428503429        428608376        428712285       
428814412        429700198        429774938        429850415        429924244   
    429996283        430061614        430126474        430189142       
430251322        430362145        430422204        430485482        431220110   
    431281708   

427673520

    428394704        428503452        428608442        428712376       
428814461        429700362        429774953        429850431        429924327   
    429996317        430062299        430126482        430189159       
430251330        430362152        430422212        430485540        431220136   
    431281724   

427680913

    428394746        428503577        428608616        428712384       
428814479        429700412        429774961        429850456        429924350   
    429996390        430062315        430126557        430189191       
430251355        430362160        430422220        430485581        431220151   
    431281757   

427684154

    428394753        428503825        428608640        428712483       
428814727